Exhibit 10.08

 

PENTEGRA DEFINED BENEFIT PLAN

FOR FINANCIAL INSTITUTIONS

 

 

REGULATIONS

 

governing

 

THE COMPREHENSIVE RETIREMENT PROGRAM

 

 

27th Revision, Effective as of July 1, 2012

 

(Subject to IRS Approval)

 

 

108 Corporate Park Drive      ·      White Plains, NY 10604

 

--------------------------------------------------------------------------------


 

PENTEGRA DEFINED BENEFIT PLAN FOR FINANCIAL INSTITUTIONS

 

Established December 1, 1943

 

A non-profit, IRS qualified, tax-exempt, pension plan and trust through which
Federal Home Loan Banks, Savings and Loan Associations and similar institutions,
or any other federally insured financial institutions (including those
organizations serving them) may cooperate in providing for the retirement of
their employees. These Regulations, including the Appendices attached hereto,
contain the governing provisions of the Pentegra DB Plan’s Comprehensive
Retirement Program, a plan which provides retirement and death benefits. All
contributions to the Pentegra DB Plan are commingled, and all assets of the
Pentegra DB Plan are invested on a pooled basis, without allocation to
individual employers or employees. All amounts payable by the Pentegra DB Plan
are a general charge upon all its assets.

 

Effective as of July 1, 2012, except as otherwise provided, the Pentegra Defined
Benefit Plan for Financial Institutions’ Comprehensive Retirement Program is
hereby amended and restated in its entirety to provide as follows:

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

1

 

 

 

 

ARTICLE II

PARTICIPATION AND MEMBERSHIP

14

 

 

 

 

Section 1.

Employer Participation

14

Section 2.

Employee Membership

15

 

 

 

 

ARTICLE III

SERVICE

18

 

 

 

 

Section 1.

Benefit Service

18

Section 2.

Vesting Service

19

 

 

 

 

ARTICLE IV

BASIC BENEFITS

20

 

 

 

 

Section 1.

Normal Retirement

20

Section 2.

Early Retirement

21

Section 3.

Death Benefits

26

Section 4.

Post-Age 65 Accruals

31

Section 5.

Effect of Social Security Act

31

Section 6.

Benefit Accrual Freeze

31

 

 

 

 

ARTICLE V

BENEFIT FORMULAS AND ADDITIONAL BENEFITS

33

 

 

 

 

Section 1.

Normal Retirement Benefit Formulas

33

Section 2.

Early Retirement Factors

57

Section 3.

Disability Retirement Benefit

58

Section 4.

Additional Death Benefits

61

Section 5.

Retirement Adjustment Payment

62

Section 6.

Post-Retirement Supplements

63

Section 7.

Supplemental Early Retirement Window Benefit

65

Section 8.

Reduction in Accrual Rate for Certain Employees

68

 

 

 

 

ARTICLE VI

OPTIONAL FORMS OF PAYMENT

69

 

 

 

 

Section 1.

Options

69

 

i

--------------------------------------------------------------------------------


 

Section 2.

Conditions of Election

70

 

 

 

 

ARTICLE VII

METHOD OF PAYMENT

72

 

 

 

 

ARTICLE VIII

RESTORATION OF A RETIREE TO SERVICE

88

 

 

 

 

ARTICLE IX

CONTRIBUTIONS

89

 

 

 

 

Section 1.

Engagement of Actuary

89

Section 2.

Single Plan

89

Section 3.

Contributions by Employers

89

Section 4.

Administrative Expenses

92

Section 5.

Contributions by Members

92

Section 6.

Contribution Requirements for Benefit Improvements

94

Section 7.

Return of Contributions to Employer

94

Section 8.

Funding-Based Benefit Limitations

95

 

.

 

 

ARTICLE X

EFFECTS OF VARIOUS EVENTS ON MEMBERSHIP AND SERVICE

105

 

 

 

 

Section 1.

Termination of Membership

105

Section 2.

Reinstatement of Membership and Service

105

Section 3.

Inactive Membership

106

Section 4.

Leaves of Absence

108

Section 5.

Service With a Controlled Corporation

110

Section 6.

Uniform Applicability of Rules

110

 

 

 

 

ARTICLE XI

MISCELLANEOUS PROVISIONS

111

 

 

 

 

Section 1.

Limitations on Benefits Required by the IRC

111

Section 2.

Small Benefits

121

Section 3.

Amounts Payable to Incompetents, Minors or Estates

123

Section 4.

Non-Alienation of Amounts Payable

123

Section 5.

Unclaimed Benefits

123

Section 6.

Top Heavy Provisions

124

Section 7.

Transfer of Assets and Liabilities from Prior Plan

127

Section 8.

Supplemental Retirement Allowance

128

 

ii

--------------------------------------------------------------------------------


 

ARTICLE XII

WITHDRAWAL OF PARTICIPATING EMPLOYER

130

 

 

 

 

Section 1.

General

130

Section 2.

Notice and Effect

130

Section 3.

Determination of Notional Plan Assets

131

Section 4.

Determination of Plan Withdrawal Liabilities

135

Section 5.

Determination of Final Contribution Due by Withdrawing Employer

135

Section 6.

Transfer of Assets and Liabilities Out of the Pentegra DB Plan

136

Section 7.

Transfer of Excess Assets to a Qualified Successor Plan

136

Section 8.

Restrictions on Qualified Successor Plan

137

Section 9.

Partial Termination

137

Section 10.

Special Procedures Upon Conservatorship or Receivership

138

Section 11.

Miscellaneous Provisions

140

 

 

 

 

ARTICLE XIII

TERMINATION OF THE TRUST

142

 

 

 

 

ARTICLE XIV

ADMINISTRATION AND MANAGEMENT OF FUND

146

 

 

 

 

Section 1.

Administration

146

Section 2.

Dispute Resolution

148

Section 3.

Management

149

Section 4.

Information and Communications

152

 

 

 

 

ARTICLE XV

AMENDMENTS

156

 

 

 

 

ARTICLE XVI

INTERPRETATION

157

 

 

APPENDICES AND EXHIBIT A

 

 

iii

--------------------------------------------------------------------------------


 

REGULATIONS

 

As amended as of July 1, 2012

 

ARTICLE I DEFINITIONS

 

The following words and phrases as used in these Regulations shall have the
following meanings:

 

(1)           Abbreviations used in the following text shall mean:

 

IRS

U.S. Internal Revenue Service

IRS Regulations

Regulations under the U.S. Internal Revenue Code

IRC

U.S. Internal Revenue Code of 1986, as amended

ERISA

Employee Retirement Income Security Act of 1974, as amended

PBGC

Pension Benefit Guaranty Corporation

DOL

U.S. Department of Labor

 

(2)                                 “Accumulated Contributions” - The amount of
benefit standing to the credit of a Member representing the contributions made
by the Member together with Regular Interest thereon as determined in accordance
with ERISA and the IRC.

 

(3)                                 “Actuarial Increase Adjustment Factor” - The
monthly increase to the Member’s Retirement Allowance beginning as of the
Member’s Normal Retirement Date. Such monthly increase shall be determined as
follows:

 

Age

 

Adjustment

65–70

 

0.8% per month

70–75

 

1.0% per month

75–80

 

1.2% per month

80–85

 

1.5% per month

85–90

 

1.9% per month

90–95

 

2.5% per month

95 and older

 

3.4% per month

 

(4)                                 “Beneficiary” - In accordance with
Article IV, Section 3 and applicable law, the person or persons, other than a
Contingent Annuitant, designated to receive any amount

 

1

--------------------------------------------------------------------------------


 

payable upon the death of a Member or Retiree. Such designation may be made or
changed only by the Member or Retiree on a form provided by, and filed with, the
Pentegra DB Plan prior to the Member’s death. If no Beneficiary is designated,
or if the designated Beneficiary predeceases the Member or Retiree, then (except
as provided in Article IV, Section 3(C) or Article VI, Section 1, Option 2) any
such amount payable shall be paid to the estate of such Member or Retiree upon
the Member’s or Retiree’s death.

 

(5)                                 “Benefit Service” - The period of Service
counted in determining a Member’s benefits as described in Article III.

 

(6)                                 “Board” - The Board of Directors provided
for in Article XIV to direct the operations of the Pentegra DB Plan.

 

(7)                                 “Break in Service” - A Period of Severance
of at least 12 consecutive months.

 

(8)                                 “CCL” - For purposes of Subsections (E),
(F), (G), (H), (I), (J), (K), (L), (M), (N), (O), (P), (Q) and (S) of Article V,
Section 1 (except as otherwise provided in the following paragraph), the average
of the taxable wage bases in effect under Section 230 of the Social Security Act
as of the beginning of each Plan Year included in the 35-year period ending with
the last day of the calendar year preceding the calendar year in which the
Member attains (or will attain) his social security retirement age, as defined
in Section 415(b)(8) of the IRC. However, commencing with the Plan Year
beginning on July 1, 1995, CCL shall mean the average of the taxable wage bases
in effect under Section 230 of the Social Security Act as of the beginning of
each Plan Year included in the 35-year period ending with the last day of the
calendar year in which the Member attains (or will attain) his social security
retirement age, as defined in Section 415(b)(8) of the IRC.

 

The taxable wage base for the current Plan Year and any subsequent Plan Year
shall be assumed to be the same as the taxable wage base in effect as of the
beginning of the Plan Year for which the determination is being made. In
addition, a Member’s CCL for a Plan Year beginning before the 35-year period
referred to in this paragraph shall be the taxable wage base in effect as of the
beginning of such Plan Year.

 

For purposes of Subsections (G), (H), (I), (J), (K), (L), (M), (N), (O), (P),
(Q) and (S) of Article V, Section 1, in lieu of the foregoing definition of CCL,
an Employer may elect, on a uniform basis for its Members, to define CCL as the
greater of $10,000 or one-half of

 

2

--------------------------------------------------------------------------------


 

the “covered compensation” (as defined in Section 1.401(l)-1(c)(7) of the IRS
Regulations) of an individual who attains his social security retirement age in
the calendar year in which the Plan Year begins.

 

(9)                                 “Career Average Salary” - The average annual
Salary during the period of Benefit Service.

 

(10)                          “Cash Balance Account” - The Cash Balance Account
as defined in Article V, Section 1(R).

 

(11)                          “Change of Control” - A Buyout, Merger, or
Substantial Change of Ownership. For this purpose, these terms shall have the
following meaning:

 

“Buyout” - A transaction or series of related transactions by which the Employer
is sold, either through the sale of a Controlling Interest in the Employer’s
voting stock or through the sale of all or substantially all of the Employer’s
assets, to a party not having a Controlling Interest in the Employer’s voting
stock.

 

“Merger” - A transaction or series of transactions wherein the Employer is
combined with another business entity, and after which the persons or entities
who had owned, either directly or indirectly, a Controlling Interest in the
Employer’s voting stock own less than a Controlling Interest in the voting stock
of the combined entity.

 

“Controlling Interest” - The ownership, either directly or indirectly, of more
than 20% of the Employer’s voting stock.

 

“Substantial Change of Ownership” - A transaction or series of transactions in
which a Controlling Interest in the Employer is acquired by or for a person or
persons or business entity, which person(s) or entity did not own, either
directly or indirectly, a Controlling Interest in the Employer.

 

(12)                          “Commencement Date” - The date on which an
Employer begins to participate in the Pentegra DB Plan’s Comprehensive
Retirement Program.

 

(13)                          “Commuted Value” - The present value of a series
of future installment payments discounted at the rate of 7% per annum.

 

3

--------------------------------------------------------------------------------


 

(14)                          “Contingent Annuitant” - A person designated to
receive a continuing allowance under one of the options of, and in accordance
with, Article VI upon the death of a Retiree.

 

(15)                          “Disability Retirement Date” - The first day of
the month coincident with or next following the date on which the Member
separates from active employment by reason of disability.

 

(16)                          “Early Retirement Date” - The first day of the
month coincident with or next following the Member’s termination of employment
and the Member’s attainment of (i) age 45, (ii) age 55, (iii) age 55 plus the
completion of ten (10) years of Vesting Service, or (iv) age 55 plus the
completion of fifteen (15) years of Vesting Service, as designated by the
Employer.

 

(17)                          “Effective Date” - Except as otherwise noted
herein, the effective date of the Regulations, as herein amended and restated,
is July 1, 2012.

 

(18)                          “Employee” - Unless an Employer elects otherwise
or as necessary to satisfy the requirements of IRC Sections 410(b) and
401(a)(26) and the IRS Regulations thereunder, any person in the Service of an
Employer who receives a Salary, and any Leased Employees. If an individual
receives no income from an Employer other than commissions and such Employer
does not elect to include commissions as Salary under Section (43) of this
Article, then such individual shall not be treated as an Employee for purposes
of the Regulations.

 

Employees classified by the Employer as independent contractors who are
subsequently determined by the Internal Revenue Service to be Employees shall
not be Members of the Pentegra DB Plan.

 

(19)                          “Employer” - Any institution which has adopted the
Regulations and participates in the Pentegra DB Plan, having applied, qualified
and been approved in accordance with Article II, Section 1.

 

(20)                          “Enrollment Date” - The date on which an Employee
becomes a Member.

 

(21)                          “Equivalent Value” - A benefit of equivalent value
when computed on the basis of tables, developed taking into account actuarial
assumptions and interest rates, which tables were last adopted for this purpose
by the Board and specified in Appendix A

 

4

--------------------------------------------------------------------------------


 

attached hereto or based upon an interest rate and mortality table designated by
the Employer; provided, however, that the interest rate used to determine the
Equivalent Value of a benefit for purposes of Article VII, Section 2(B) and
Article XI, Section 2, shall not be greater than the rate prescribed under
Article VII, Section 2(B).

 

(22)                          “High-5 Salary” - The average annual Salary over
the 5 consecutive years of highest Salary during Benefit Service (or during all
the years of Benefit Service if less than 5).

 

(23)                          “High-3 Salary” - The average annual Salary over
the 3 consecutive years of highest Salary during Benefit Service (or during all
the years of Benefit Service if less than 3).

 

(24)                          “Highly Compensated Employee” - For Plan Years
beginning after December 31, 1996, an Employee or a Member (i) who is a five
percent owner at any time during the look-back year or determination year, or
(ii) (a) who is employed during the determination year and who during the
look-back year received 415 Compensation (as defined in Article XI,
Section 1(B)) from the Employer in excess of $80,000 (as adjusted pursuant to
the IRC and IRS Regulations thereunder for changes in the cost of living), and
(b) if elected by the Employer was in the top-paid group of Employees for such
look-back year.

 

For this purpose, the determination year shall be the Plan Year. The look-back
year shall be the calendar year ending within the determination year.

 

The top-paid group shall consist of the top twenty percent of the Employees when
ranked on the basis of compensation paid by the Employer.

 

The determination of who is a Highly Compensated Employee will be made in
accordance with Section 414(q) of the IRC and the IRS Regulations thereunder.

 

For Plan Years beginning after December 31, 1996, the family member aggregation
rules of Section 414(q)(6) of the IRC (as in effect prior to the Small Business
Job Protection Act of 1996) are eliminated.

 

5

--------------------------------------------------------------------------------


 

(25)                          “Hour of Service”-

 

(A)                             Each hour for which an Employee is paid, or
entitled to payment, for the performance of duties for an Employer. These hours
will be credited to the Employee for the computation period in which the duties
are performed; and

 

(B)                               Each hour for which an Employee is paid, or
entitled to payment, by an Employer on account of a period of time during which
no duties are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity (including
disability), layoff, jury duty, military duty or leave of absence. No more than
501 Hours of Service will be credited under this Subsection (B) for any single
continuous period (whether or not such period occurs in a single computation
period). Hours under this Subsection (B) will be calculated and credited
pursuant to Section 2530.200b-2 of the DOL Regulations which is incorporated
herein by this reference; and

 

(C)                               Each hour for which back pay, irrespective of
mitigation of damages, is either awarded or agreed to by an Employer. The same
Hours of Service will not be credited both under Subsection (A) or (B), as the
case may be, and under this Subsection (C). These hours will be credited to the
Employee for the computation period or periods to which the award or agreement
pertains rather than the computation period in which the award, agreement or
payment is made.

 

Hours of Service will be credited for employment with other members of an
affiliated service group (under IRC Section 414(m)), a controlled group of
corporations (under IRC Section 414(b)), or a group of trades or businesses
under common control (under IRC Section 414(c)), of which the Employer is a
member, and any other entity required to be aggregated with such Employer
pursuant to IRC Section 414(o).

 

Hours of Service will also be credited for any individual considered an Employee
for purposes of the Regulations under IRC Section 414(n) or Section 414(o).

 

(26)                          “Leased Employee” - Effective July 1, 1997, any
person (other than an employee of the recipient) who pursuant to an agreement
between the recipient and any other person (“leasing organization”) has
performed services for the recipient (or for the recipient and related persons
determined in accordance with Section 414(n)(6) of the IRC) on a

 

6

--------------------------------------------------------------------------------


 

substantially full-time basis for a period of at least one year, and such
services are performed under the primary direction or control by the recipient.
Benefits provided a Leased Employee by the leasing organization which are
attributable to services performed for the recipient employer shall be treated
as provided by the recipient employer.

 

(27)                          “Limitation Year” - For purposes of applying the
limitations of Section 415 of the IRC, the “Limitation Year” shall be the twelve
consecutive month period beginning January 1 and ending December 31.

 

(28)                          “Member” - An Employee enrolled in the membership
of the Pentegra DB Plan’s Comprehensive Retirement Program as provided in
Article II, Section 2.

 

(29)                          “Non-highly Compensated Employee” - An Employee
who is not a Highly Compensated Employee.

 

(30)                          “Normal Retirement Date” - The first day of the
month coincident with or next following the Member’s 65th birthday or, if later,
the date of his termination of employment; except that if the Member shall have
attained age 65 before his Employer’s Commencement Date, than his Normal
Retirement Date shall be such Member’s termination of employment.

 

(31)                          “PBGC Interest Rate” - The interest rate used by
the PBGC, as of the date of distribution, for purposes of determining the
present value of a lump sum distribution on plan termination.

 

(32)                          “Pension Equity Benefit” - The Pension Equity
Benefit as defined in Article V, Section 1(S).

 

(33)                          “Pentegra DB Plan” - The Pentegra Defined Benefit
Plan for Financial Institutions (formerly known as the Financial Institutions
Retirement Fund) consisting of and governed by the Regulations and Trust which
together constitute a tax-qualified employee retirement benefit plan.

 

(34)                          “Period of Severance” - A continuous period of
time during which the Employee is not employed by an Employer and commences on
an Employee’s severance from service date. An Employee’s severance from service
date is the date the Employee retires, quits

 

7

--------------------------------------------------------------------------------


 

or is discharged or, if earlier, the 12-month anniversary of the date on which
the Employee was otherwise first absent from service.

 

(35)                          “Plan Year” - A 12-month period ending June 30.

 

(36)                          “Qualified Domestic Relations Order” - Any
judgment, decree or order (including approval of a property settlement
agreement) which has been determined by the Board to constitute a qualified
domestic relations order within the meaning of Section 414(p)(1) of the IRC.

 

Effective on or after April 6, 2007, a domestic relations order that otherwise
satisfies the requirements for a qualified domestic relations order, including
provisions of IRC Section 414(p) and Section 206(d)(3) of ERISA, will not fail
to be a QDRO (i) solely because the order is issued after or revises another
domestic relations order or qualified domestic relations order; or (ii) solely
because of the time at which the order is issued, including issuance after the
annuity starting date or after the Member’s death.

 

(37)                          “Regular Interest” - Interest at the rate or rates
adopted from time to time by the Board for the purpose of computing interest on
the contributions made by a Member; provided, however, in accordance with
Section 411(c)(2) of the IRC, (i) beginning with Plan Years commencing on or
after July 1, 1988 and ending on the date on which the determination is being
made, interest compounded annually at the rate of 120 percent of the applicable
Federal mid-term rate as in effect under IRC Section 1274 for the first month of
the Plan Year and (ii) for the period beginning with the determination date and
ending on the date on which the Member attains age 65, interest compounded
annually at the interest rate that would be used under the Pentegra DB Plan
pursuant to IRC Section 417(e)(3) (as of the determination date).

 

(38)                          “Regulations” - The Regulations of the Pentegra DB
Plan, as the same may be amended from time to time.

 

(39)                          “Required Beginning Date” - Effective for
distributions made on or after January 1, 1997, the Required Beginning Date
shall be the later of the April 1 of the calendar year following (i) the
calendar year in which the Member attains age 701/2 or (ii) the calendar year in
which the Member retires, except that the Required Beginning Date for a 5-

 

8

--------------------------------------------------------------------------------


 

percent owner shall be the April 1 of the calendar year following the calendar
year in which such Member attains age 701/2.

 

Any Member, other than a 5-percent owner, attaining age 701/2 in years after
1995 who continues in service may elect by April 1 of the calendar year
following the calendar year in which the Member attained age 701/2 (or by
December 31, 1997 in the case of a Member attaining age 701/2 in 1996) to defer
distributions until the April 1 of the calendar year following the calendar year
in which the Member retires. If no such election is made, the Member will begin
receiving distributions by the April 1 of the calendar year following the
calendar year in which the Member attained age 701/2 (or by December 31, 1997 in
the case of a Member attaining age 701/2 in 1996).

 

Any Member attaining age 701/2 in years prior to 1997 may elect to stop
distributions and recommence distributions by the April 1 of the calendar year
following the calendar year in which the Member retires. If such election is
made, there is a new annuity starting date upon recommencement.

 

A Member is treated as a 5-percent owner for purposes of this section if such
Member is a 5-percent owner as defined in Section 416 of the IRC at any time
during the Plan Year ending with or within the calendar year in which such
5-percent owner attains age 701/2.

 

Once distributions have begun to a 5-percent owner under this section, the
distributions must continue, even if the Member ceases to be a 5-percent owner
in a subsequent year.

 

(40)                          “Retiree” - A former Member who has been retired
under Article IV or XII (including one who terminated with a vested benefit and
deferred commencement of his Retirement Allowance).

 

(41)                          “Retirement Allowance” - The annual lifetime
allowance payable to a Retiree under Articles IV and V.

 

(42)                          “Retirement Date” - The date as of which a Member
becomes a Retiree under Article IV or XII.

 

9

--------------------------------------------------------------------------------


 

(43)                          “Salary” - An Employer shall adopt, on a uniform
basis for its Members and in accordance with the applicable provisions of the
IRC and IRS Regulations, one of the following definitions of Salary:

 

(A)                             (1)                                 Regular,
basic salary or wage rate as of January 1 of the calendar year or the Member’s
date of employment, if later.

 

(2)                                 Regular, basic salary or wage rate as of
January 1 of the calendar year or the Member’s date of employment, if later,
plus overtime payments earned in the immediately preceding calendar year.

 

(3)                                 Regular, basic salary or wage rate as of
January 1 of the calendar year, or the Member’s date of employment, if later,
plus overtime payments and bonuses earned in the immediately preceding calendar
year.

 

(4)                                 Salary, as defined in Paragraph (1), (2) or
(3) of this Subsection (A), plus commissions earned in the immediately preceding
calendar year, but not to exceed such amount of commissions as the Employer
shall designate.

 

(5)                                 Salary, as defined in Paragraph (3) of this
Subsection (A), but excluding one or more types of bonus earned in the
immediately preceding calendar as is designated by the Employer.

 

(B)                             (1)                                 Regular,
basic salary or wage rate as in effect for each month of the calendar year.

 

(2)                                 Regular, basic salary or wage rate as in
effect for each month of the calendar year, plus overtime payments earned in
each such month.

 

(3)                                 Regular, basic salary or wage rate as in
effect for each month of the calendar year, plus overtime payments and bonuses
earned in each such month.

 

(4)                                 Salary, as defined in Paragraph (1), (2) or
(3) of this Subsection (B), plus commissions earned in the current calendar
year, but not to exceed such amount of commissions as the Employer shall
designate.

 

10

--------------------------------------------------------------------------------


 

(5)                                 Salary, as defined in Paragraph (3) of this
Subsection (B), but excluding one or more types of bonus earned in each month of
the calendar year as is designated by the Employer.

 

(C)                               Total taxable compensation as reported on a
Member’s IRS Form W-2 (exclusive of any compensation deferred from a prior year)
for the calendar year.

 

(D)                               Differential Wage Payments. To the extent
elected by an Employer, for years beginning after December 31, 2008, (i) an
individual receiving a differential wage payment, as defined by IRC
Section 3401(h)(2), shall be treated as an Employee of the Employer making the
payment, (ii) the differential wage payment shall be treated as Salary, and
(iii) the Pentegra DB Plan shall not be treated as failing to meet the
requirements of any provision set forth in IRC Section 414(u)(1)(C) by reason of
any contribution or benefit that is based on the differential wage payment.

 

(E)                                If an Employer elects to generally include
bonuses in the definition of Salary, the Employer may nevertheless elect to
exclude a particular type of bonus (e.g., long term incentive compensation
payments), provided such exclusion is applied uniformly to all its Employees.

 

For purposes of the definition of “Salary” under Subsection (B) or Subsection
(C) of this Article I (43), Salary shall be deemed to be earned uniformly over
each month of Benefit Service during the calendar year.

 

For purposes of the definition of “Salary,” Special Payments and contributions
by the Employer under this or any other plan (other than before-tax
contributions made on behalf of a Member to a cafeteria plan under Section 125
of the IRC or, effective for Plan Years beginning on or after January 1, 1998,
qualified transportation fringe benefits under Section 132(f) of the IRC unless
the Employer specifically elects to exclude such contributions or benefits)
shall be excluded. Amounts voluntarily deferred by a Member under
Section 401(k) of the IRC shall be included as Salary. If an Employer elects to
include commissions in the definition of Salary adopted under this Article I
(43), the amount of commissions to be included shall, at the Employer’s option
which shall be uniformly applied, be reduced, but not below zero, to an amount
by which a fixed dollar

 

11

--------------------------------------------------------------------------------


 

amount specified by the Employer exceeds the Member’s Salary excluding
commissions. Accordingly, if a Member’s Salary, excluding commissions, equals or
exceeds the applicable fixed dollar amount, then no commissions will be included
as Salary.

 

For all purposes of this Article I (43), only a Member’s first $200,000
(adjusted for cost of living in accordance with Section 401(a)(17) of the IRC)
of Salary shall be taken into account. Effective July 1, 1994, “Salary,” as
otherwise defined above, shall be limited to a Member’s first $150,000 (as
adjusted for cost-of-living and otherwise limited or modified in accordance with
Section 401(a)(17) of the IRC and applicable IRS rulings and IRS Regulations);
provided, however that a Member’s accrued benefit determined in accordance with
the Regulations shall not be less than the accrued benefit of such Member
determined as of June 30, 1994.

 

Subject to the IRC, any definition of “Salary” adopted by an Employer under
Section (43) of this Article I shall be applied to all years of a Member’s
Benefit Service; provided, however, if an Employer so elects, the definition of
Salary adopted under this Section (43) shall be applied only to a Member’s years
of Benefit Service completed subsequent to the effective date of the Employer’s
adoption of such definition of Salary.

 

(44)                          “Service” - Employment with an Employer. A period
of employment shall commence or recommence as of the first day the Employee is
credited with an Hour of Service. In accordance with DOL Regulations
Section 2530.200b-2(b) and (c), Service includes (i) periods of vacation,
(ii) periods of layoff, (iii) periods of absence authorized by an employer for
sickness, temporary disability or personal reasons, and (iv) if and to the
extent required by federal law, service in the Armed Forces of the United
States.

 

In addition to the foregoing in this Section (44), Service shall include
employment with other entities required to be aggregated with an Employer under
IRC Section 414(b), (c), (m) or (o) and shall include an individual’s employment
with an Employer during the period for which such individual is not eligible for
membership in the Pentegra DB Plan’s Comprehensive Retirement Program pursuant
to Article II, Section 2(B).

 

(45)                          “Special Payments” - Deferred compensation in the
year deferred and in the year paid, vacation pay, severance pay, moving
expenses, and fringe benefits.

 

12

--------------------------------------------------------------------------------


 

(46)                          “Spouse” - Except as otherwise provided by a
Qualified Domestic Relations Order, the individual to whom a Member or Retiree
was married on the earlier of (i) the date of his death or (ii) the first date
of the period for which his Retirement Allowance commences.

 

(47)                          “Straight Life Annuity” - The normal Retirement
Allowance elected by the Employer where all payments shall cease and no further
amounts shall be due and payable upon the Retiree’s death.

 

(48)                          “Trust” - The Trust established in respect of the
Regulations under the Declaration of Trust made as of July 15, 1943, as amended,
in which the Regulations are incorporated by reference.

 

(49)                          “Trustee” - The Trustee of the Trust.

 

(50)                          “Vesting Service” - The period of Service counted
in determining a Member’s eligibility for early retirement as described in
Article III.

 

(51)                          The masculine pronoun wherever used shall include
the feminine pronoun.

 

13

--------------------------------------------------------------------------------


 

ARTICLE II PARTICIPATION AND MEMBERSHIP

 

SECTION 1.        EMPLOYER PARTICIPATION

 

Any federally insured financial institution or other organization serving it may
apply to the Board for participation in the Pentegra DB Plan’s Comprehensive
Retirement Program if (A) as of its Commencement Date and in accordance with
Section 410(b) of the IRC and the IRS Regulations (i) the percentage of
Non-highly Compensated Employees who will benefit under the Regulations is at
least 70% of the percentage of Highly Compensated Employees who will benefit
under the Regulations (excluding such employees as are permitted to be excluded
under IRS Regulations), or (ii) the average benefit percentage test (as defined
in Section 410(b)(2) of the IRC and the IRS Regulations) will be satisfied with
respect to the Employer, and (B) as of its Commencement Date and in accordance
with Section 401(a)(26) of the IRC and the IRS Regulations, at least 50 (or, if
a lesser number results, 40%) of the Employer’s Employees will benefit under the
Pentegra DB Plan. An Employer may, at its option, subject to the provisions of
the Regulations and applicable law, adopt different features and provisions (a
different basis of participation) for different definable groups of employees,
including for employees acquired pursuant to a merger or acquisition. The
Employer will be required to demonstrate that this Section 1 and all other
applicable IRC and IRS Regulations continue to be satisfied following the
adoption of a different basis of participation for separate and definable groups
of employees. The applicant shall submit the formal application and all required
information, and the Board, in its discretion, shall decide upon admittance and
determine the Commencement Date. The Board may, in its discretion and at such
times as it may determine, require an affirmative showing by an Employer of its
continued compliance with the requirements of Sections 410(b), 401(a)(4), and
Section 401(a)(26) of the IRC and IRS Regulations.Should an Employer determine
that its basis of participation does not comply with the requirements of
Section 410(b), 401(a)(4) or 401(a)(26) of the IRC and IRS Regulations, the
Employer shall be permitted to expand membership in the Pentegra DB Plan to
satisfy such requirements as long as such amendment complies with applicable
law. Initial and continued participation shall be subject to continued
compliance with the IRC and IRS Regulations in order that the Pentegra DB Plan
be maintained as a trust qualified under Section 401(a) of the IRC.
Notwithstanding anything in this Section 1 to the contrary, any Member of the
Pentegra DB Plan’s Comprehensive Retirement Program who is transferred to a
governmental or quasi-governmental agency serving the financial industry shall
continue as a Member of the Pentegra DB Plan’s

 

14

--------------------------------------------------------------------------------


 

Comprehensive Retirement Program provided that such Member’s employing agency
has adopted the Regulations.

 

SECTION 2.        EMPLOYEE MEMBERSHIP

 

(A)                               Every Employee, except as provided in
Subsection (B) of this Section 2, shall be enrolled as a Member of the Pentegra
DB Plan’s Comprehensive Retirement Program on the latest of:

 

(1)                                 His Employer’s Commencement Date; or

 

(2)                                 The first day of the month coincident with
or next following the date he is hired by his Employer; or

 

(3)                                 The first day of the month coincident with
or next following the expiration of any waiting period established with the
Pentegra DB Plan by his Employer and made uniformly applicable to its Employees,
which period may not extend beyond the later of his completion of one year of
Service or attainment of age 21. Such waiting period shall be inapplicable,
however, in the cases of restoration and reinstatement of Service described in
Article VIII and Article X, Section 2, respectively, except for those Employees
who have received a complete distribution of their benefits on account of the
withdrawal of their Employer from participation in the Pentegra DB Plan under
Article XII or who have elected to transfer their accrued benefits to a
qualified successor plan on account of such withdrawal from participation in the
Pentegra DB Plan under Article XII; or

 

(4)                                 The first day of the month coincident with
or next following the date he is no longer ineligible under Subsection (B) of
this Section; or

 

(5)                                 In the case of an Employer with respect to
whom Employees were excluded from eligibility for membership pursuant to
Paragraph (1) of Subsection (B) of this Section 2, as in effect on June 30, 1988
(Employees hired on or after attainment of age 60 were ineligible), at such
Employer’s option, with respect to any Employee who had attained age 60 prior to
being hired and who has an Hour of Service on or after July 1, 1988 the
applicable enrollment date otherwise

 

15

--------------------------------------------------------------------------------


 

provided under this Subsection (A) and determined without regard to Paragraph
(1) of Subsection (B) of this Section 2 as in effect on June 30, 1988.

 

(B)                               An Employee shall not be eligible for
membership if he is in one of the following classes for which his Employer has
requested, and the Pentegra DB Plan has granted, subject to continuing
compliance with applicable provisions of the IRC and ERISA, exclusion:

 

(1)                                 Those who are covered by another designated
pension plan of their Employer.

 

(2)                                 Those who are compensated on an hourly basis
- whereby compensation for each pay period (without regard to paid absences) is
determined by multiplying the hourly wage rate by the actual number of Hours of
Service completed.

 

(3)                                 Those who are hired under a written
agreement which (i) precludes membership in the Pentegra DB Plan and
(ii) provides for a specific period of employment not in excess of one year.

 

(4)                                 Those Employees of an entity, designated by
the Employer, who were employed by the designated entity immediately prior to
the Employer’s acquisition of such entity.

 

(5)                                 Those who are hired on or after a date
specified by the Employer.

 

(6)                                 Those who are Leased Employees.

 

(7)                                 Those who are employed at a bona-fide
geographical location.

 

(8)                                 Those who are flex staff employees, which
are defined for these purposes as Employees who are not regular full-time or
part-time Employees.

 

(9)                                 Those who are Highly Compensated Employees
(as defined in Article I (24)).

 

(C)                               Every Employee, except as provided in
Subsection (D) of this Section 2, shall, as a condition of his employment, agree
to become a Member when eligible and shall be enrolled as a Member by his
Employer as of the date he becomes eligible. However, no person shall under any
circumstances become a Member unless and until his enrollment application is
filed with, and accepted by, the Pentegra DB Plan.

 

16

--------------------------------------------------------------------------------


 

(D)                               An Employee who is in Service on his
Employer’s Commencement Date may elect not to become a Member by filing with the
Pentegra DB Plan, within 60 days after he becomes eligible, written notice of
such election wherein he waives all present and prospective benefits which he
would otherwise have as a Member. An Employee who files such notice shall be
excluded from membership upon receipt by the Pentegra DB Plan of such notice.
Thereafter, he may become a Member only if he files an enrollment application
within five years of the later of such Commencement Date or the date he becomes
eligible for membership, and furnishes evidence of good health satisfactory to
the Pentegra DB Plan.

 

(E)                                If, on the date a Member is enrolled, his
Employer does not expect him to complete at least 1,000 Hours of Service in the
next 12 consecutive month period, the Member shall be placed forthwith on
inactive membership under Article X, Section 3.

 

(F)                                 Membership shall not confer any legal rights
upon any Employee or other person against any Employer, nor shall it interfere
with the right of any Employer to discharge any Employee.

 

17

--------------------------------------------------------------------------------


 

ARTICLE III SERVICE

 

SECTION 1.        BENEFIT SERVICE

 

(A)                               Benefit Service is the period of Service
counted in determining a Member’s benefits (subject to Articles IV and V). It is
the sum of Membership Service and Prior Service.

 

(B)                               Membership Service is the years and months of
Service rendered by a Member from his Enrollment Date to the date of termination
of his membership, which date shall be the date immediately preceding his
applicable Retirement Date. Subject to Article X, a Member shall be credited
with one month of Membership Service for each calendar month of enrolled
membership during which an Hour of Service is credited.

 

(C)                               Prior Service is the years and months of
Service rendered by a Member through the day preceding his Employer’s
Commencement Date, for which his Employer will allow credit on a uniform basis.
At the Employer’s option (by formal adoption) and in a uniform and
nondiscriminatory manner, an Employer shall have the right to count, as Prior
Service under this Subsection (C), any period of Service not otherwise taken
into account pursuant to this Article III.

 

Notwithstanding the foregoing, an Employer may, with the consent of the Pentegra
DB Plan, determine as Prior Service of any Employee a period of his continuous
employment with (i) an organization which has been merged or consolidated with,
or substantially all the assets of which have been acquired by, the Employer and
(ii) the Federal Home Loan Bank Board which preceded employment with such
Employer, provided that such determination be uniformly applicable to all
continuing Employees who have been employed by such organization and enrolled in
the membership of the Pentegra DB Plan.

 

An Employer may, upon such terms and conditions as the Pentegra DB Plan and the
IRS shall approve, provide benefits in respect of any person covered by a prior
retirement plan of the Employer which was qualified under Section 401(a) of the
IRC and in connection therewith transfer funds from such plan to the Pentegra DB
Plan so long as such transferred funds are applied so that each Member affected
thereby would receive a benefit immediately after the transfer, if the Pentegra
DB Plan then terminated,

 

18

--------------------------------------------------------------------------------


 

at least equal to the benefit he would have received upon the termination of the
prior plan immediately before such transfer.

 

SECTION 2.        VESTING SERVICE

 

For purposes of determining an Employee’s eligibility for early retirement under
Article IV, Section 2, and subject to any adjustment required by Article X, an
Employee will receive credit for the aggregate of all time period(s) commencing
with the Employee’s first day of employment or reemployment with an Employer and
ending on the date a Break in Service begins, except as otherwise provided in
this Section 2. The first day of employment or reemployment is the first day the
Employee performs an Hour of Service. An Employee will also receive credit for
any Period of Severance of less than 12 consecutive months. Fractional periods
of a year will be expressed in terms of days.

 

If an Employer is a member of an affiliated service group (under IRC
Section 414(m)), a controlled group of corporations (under IRC Section 414(b)),
or a group of trades or businesses under common control (under IRC
Section 414(c)), or any other entity required to be aggregated with the employer
pursuant to IRS Section 414(o), Vesting Service will be credited for any
employment for any period of time for any other member of such group. Vesting
Service will also be credited for any individual required under IRC
Section 414(n) or Section 414(o) to be considered an Employee of an employer
aggregated under IRC Section 414(b), (c), or (m).

 

Should an Employer that has never maintained a defined benefit pension plan
commence participation in the Pentegra DB Plan, such Employer may elect (by
formal adoption) not to grant to its Employees Vesting Service credit for any
service preceding the Employer’s Commencement Date, except as required under
Article X, Section 2. An Employer’s election not to provide prior Vesting
Service credit shall not affect the Employer’s option to provide prior Benefit
Service credit under Section 1 of this Article III for such Employees.

 

19

--------------------------------------------------------------------------------


 

ARTICLE IV BASIC BENEFITS

 

All the benefits described in Articles IV and V are provided on a uniform basis
for the Members of an Employer, except as otherwise provided under Article II,
Section 1 or under Article V, Section 8.

 

SECTION 1.        NORMAL RETIREMENT

 

(A)                               Any Member who attains age 65 while in Service
shall be fully vested and retired on his Normal Retirement Date.

 

(B)                               The annual normal Retirement Allowance payable
as of a Member’s Normal Retirement Date shall be determined under the benefit
formula elected by the Employer under Article V, Section 1. In the case of a
Member who retires after attaining age 65, such Member’s Retirement Allowance
shall be the greater of (i) the Member’s Retirement Allowance based on his years
of Benefit Service as of his Retirement Date, or (ii) the Member’s Retirement
Allowance as of the first day of the month coincident with or next following the
later of (x) the Member’s attainment of age 65 or (y) the Member’s Employer’s
Commencement Date, increased by the Actuarial Increase Adjustment Factor for
benefit formulas defined in Article V, Sections 1(A) through 1(Q).

 

(C)                               In lieu of having his normal Retirement
Allowance commence as of his Normal Retirement Date, a Member may elect to have
such allowance commence in an increased amount as of the first day of any month
subsequent to his Normal Retirement Date but not later than his Required
Beginning Date. For benefit formulas defined in Article V, Sections 1(A) through
1(Q), the regular Retirement Allowance of such a Member shall be increased by
the Actuarial Increase Adjustment Factor.

 

(D)                               The normal retirement benefit of each Member
shall not be less than the largest periodic benefit that would have been payable
to the Member upon separation from service at or prior to Normal Retirement Date
under the Regulations exclusive of social security supplements, premiums on
disability or term insurance, and the value of disability benefits not in excess
of the normal Retirement Allowance. For purposes of comparing periodic benefits
in the same form, commencing prior to and at Normal Retirement Date, the greater
benefit is determined by converting the benefit payable prior to Normal
Retirement Date into the same form of annuity benefit payable at Normal
Retirement

 

20

--------------------------------------------------------------------------------


 

Date and comparing the amounts to such annuity payments. In the case of a
top-heavy plan, the normal Retirement Allowance shall not be smaller than the
minimum benefit to which the Member is entitled under Article XI, Section 6.

 

SECTION 2.        EARLY RETIREMENT

 

(A)                               Any Member whose Service is terminated before
attainment of age 65 and who has a nonforfeitable right to all or a portion of
the Retirement Allowance provided by his Employer’s contributions may, upon
written application filed with the Pentegra DB Plan, be retired as of his Early
Retirement Date.

 

(B)                               (i)                                   With
respect to the benefit formulas described in Article V, Sections 1(A), 1(B),
1(C), 1(F), 1(J), 1(K), 1(L), 1(M), and 1(N), the annual early Retirement
Allowance payable before age 65 shall be equal to a percentage of the annual
Retirement Allowance otherwise payable as of the Member’s Normal Retirement
Date, calculated on the basis of his Salary (Career Average, High-5 or High-3,
whichever is applicable) and the Benefit Service as of his Early Retirement
Date.

 

(ii)                                With respect to the benefit formulas
described in Article V, Sections 1(D), 1(E), 1(G), 1(H), 1(I), 1(O), 1(P), and
1(Q) the annual early Retirement Allowance payable before age 65 shall be equal
to, as adjusted pursuant to the following sentence, a percentage of the annual
Retirement Allowance otherwise payable as of the Member’s Normal Retirement Date
calculated on the basis of his Salary (Career Average, High-5 or High-3,
whichever is applicable) as of his Early Retirement Date and the Benefit Service
he would have completed as of his Normal Retirement Date. The amount determined
under the preceding sentence shall be multiplied by a fraction, the numerator of
which is the actual years and months of Benefit Service the Member has completed
as of his Early Retirement Date and the denominator of which is the number of
years and months of Benefit Service which the Member would have completed as of
his Normal Retirement Date.

 

(iii)                             With respect to the Cash Balance Account
formulas described in Article V, Section 1(R), the annual early Retirement
Allowance payable before age 65 shall

 

21

--------------------------------------------------------------------------------


 

be equal to a percentage of the normal Retirement Allowance amount determined at
the Member’s Retirement Date under Article V, Section 2(A).

 

(iv)                            With respect to the Pension Equity Benefit
formulas described in Article V, Section 1(S), the annual early Retirement
Allowance payable before age 65 shall be equal to a percentage of the normal
Retirement Allowance amount determined at the Member’s Retirement Date under
Article V, Section 2(A).

 

(v)                               The percentage applied in Subsection (B)(i)
through (B)(iv) of this Section 2 shall be further adjusted by the Member’s
vesting percentage at early retirement from the following tables, as adopted by
his Employer:

 

22

--------------------------------------------------------------------------------


 

TABLE I

 

 

 

 

 

 

 

Completed Years of
Vesting Service

 

Vesting
Percentage

 

 

 

 

 

Less than 5

 

0

%

5 or more

 

100

%

 

 

 

 

TABLE II

 

 

 

 

 

 

 

Completed Years of
Vesting Service

 

Vesting
Percentage

 

 

 

 

 

Less than 2

 

0

%

2

 

20

%

3

 

40

%

4

 

60

%

5

 

80

%

6 or more

 

100

%

 

 

 

 

TABLE III

 

 

 

 

 

 

 

Completed Years of
Vesting Service

 

Vesting
Percentage

 

 

 

 

 

Less than 2

 

0

%

2

 

20

%

3

 

40

%

4

 

60

%

5 or more

 

100

%

 

 

 

 

TABLE IV

 

 

 

 

 

 

 

Completed Years of
Vesting Service

 

Vesting
Percentage

 

 

 

 

 

Less than 3

 

0

%

3 or more

 

100

%

 

23

--------------------------------------------------------------------------------


 

TABLE V

 

 

 

 

 

 

 

Completed Years of
Vesting Service

 

Vesting
Percentage

 

 

 

 

 

Less than 3

 

0

%

3

 

20

%

4

 

40

%

5

 

60

%

6

 

80

%

7 or more

 

100

%

 

(C)                               In lieu of having his early Retirement
Allowance commence at age 65 under Subsection (B) of this Section 2, a Member
may elect to have such allowance commence in an increased amount as of the first
day of any month subsequent to his attainment of age 65 but not later than his
Required Beginning Date. The regular Retirement Allowance of such a Member shall
be increased by the Actuarial Increase Adjustment Factor.

 

(D)                               In lieu of the Retirement Allowance payable at
age 65 under Section 1, a Member may elect to have his early Retirement
Allowance commence in a reduced amount as of the first day of any month
coincident with or subsequent to his Early Retirement Date. Notwithstanding the
above, if a Member elects to terminate employment pursuant to Article V, Section
7, such Member may elect to have his early Retirement Allowance commence in a
reduced amount as of the first day of any month subsequent to his termination of
employment. If a Member so elects, his annual early Retirement Allowance shall
be equal to a percentage of his annual early Retirement Allowance otherwise
payable under Subsection (B) of this Section 2. Such percentage shall be
determined by the Member’s age at commencement of his Retirement Allowance using
the factors adopted by his Employer pursuant to Article V, Section 2.

 

Notwithstanding anything in this Section 2 to the contrary, an Employer may
elect to provide that any early Retirement Allowance which commences after a
Member’s attainment of age 60 or 62, as designated by the Employer in its
election, shall not be reduced because of the commencement of such allowance
before the Member’s Normal Retirement Date; provided, however, an Employer may
not elect to provide such an

 

24

--------------------------------------------------------------------------------


 

unreduced early Retirement Allowance if the Employer has elected to provide any
of the normal retirement benefit formulas described in Article V, Section 1(E),
(F), (G), (H), (I), (J), (K), (L), (M), (N),(O), (P), (Q), (R), or (S). In the
case of an Employer’s election pursuant to this Subsection (D) to provide an
unreduced early Retirement Allowance upon a Member’s attainment of age 60 or 62,
as designated by the Employer, the early retirement factors adopted by the
Employer shall apply to the commencement of the Member’s Retirement Allowance
prior to the Member’s attainment of age 60 or 62, as applicable.

 

(E)                                Notwithstanding anything in this Article IV
to the contrary, in the case of a Member who has terminated Service with the
Employer with a nonforfeitable interest in his Retirement Allowance (as
determined in accordance with Article IV, Section 2(B)(iii)) and who is eligible
for disability benefits under the Federal Social Security Act, such Member may
elect to commence to receive his disability retirement benefits under this
Section 2 regardless of the Member’s age at such time. In the event of the
payment of such disability retirement benefits as provided in this Subsection
(E), such benefits shall be the Equivalent Value of the disabled Member’s early
Retirement Allowance as determined by the Pentegra DB Plan in accordance with
the IRC, ERISA and applicable governmental regulations to reflect the early
commencement of the payment thereof.

 

(F)                                 Notwithstanding anything in this Article IV
to the contrary, an Employer may, at its option, elect to fully vest the
Retirement Allowances of Employees whose employment is terminated pursuant to a
corporate transaction as long as such election does not discriminate in favor of
Highly Compensated Employees.

 

(G)                               No amendment to an Employer’s vesting schedule
shall directly or indirectly deprive a Member of his nonforfeitable rights to
benefits accrued to the date of such amendment. In the event that the Employer
amends the vesting schedule adopted under this Article IV, or if the Employer’s
basis of participation in the Pentegra DB Plan is amended in any way that
directly or indirectly affects the computation of a Member’s nonforfeitable
benefit (including a change to or from a Top-Heavy vesting schedule), any Member
who has completed at least 3 Years of Employment may elect to have his
nonforfeitable benefit computed without regard to such amendment under the
Pentegra DB Plan (a “Vesting Election”). Any Vesting Election shall be made by
notifying the Board in writing within a reasonable period after the adoption of
the amendment or change. The election

 

25

--------------------------------------------------------------------------------


 

period shall begin on the date such amendment is adopted or deemed to be made,
as the case may be, and shall end no earlier than the latest of the following
dates: (i) the date which is 60 days after the day such amendment is adopted;
(ii) the date which is 60 days after the day such amendment or change becomes
effective; or (iii) the date which is 60 days after the day the Member is given
written notice of such amendment or change by the Pentegra DB Plan Office. Any
such election, once made, shall be irrevocable.

 

To the extent permitted under the IRC and IRS Regulations, the Employer may, at
its option, elect to treat all Members who are eligible to make a Vesting
Election as having made such Vesting Election if the vesting schedule resulting
from such an election is more favorable than the Vesting Schedule that would
apply pursuant to the Plan amendment. Furthermore, subject to the requirements
of the applicable Regulations, the Employer may elect to treat all Members, who
were employed by the Employer on or before the effective date of the change or
amendment, as subject to the prior vesting schedule, provided such prior
schedule is more favorable.

 

SECTION 3.        DEATH BENEFITS

 

(A)                               Subject to the provisions of Subsections (B),
(G) and (H) of this Section 3, upon the death of a Member who was survived by a
Spouse and whose Employer has not elected a Straight Life Annuity as the payment
form for the Member’s normal Retirement Allowance, the Equivalent Value of 120
monthly installments of his Retirement Allowance, determined as if he had
retired as of the first day of the month during which he died, but not less than
his Accumulated Contributions, if any, shall be paid in the form of a life
annuity to such Spouse, as Beneficiary, unless such Spouse elects a lump sum or
an installment form of payment under Subsection (D) of this Section 3; provided,
however, that if such Member’s Spouse had consented in writing to the Member’s
designation of a different Beneficiary, such death benefit will be paid to such
designated Beneficiary. Any such non-spousal designation may be revoked by the
Member without spousal consent at any time prior to the Member’s death. If a
Member is not survived by a Spouse, such death benefit will be paid to his
designated Beneficiary or, if there is no designated Beneficiary, to the
Member’s estate. If the Member was not vested in all or a portion of his
Retirement Allowance, no death benefit other than the refund of his Accumulated
Contributions, if any, shall be payable.

 

26

--------------------------------------------------------------------------------


 

(B)                               Upon the death of a Member who has a
nonforfeitable right to all or a portion of his Retirement Allowance and who was
survived by a Spouse entitled to receive the death benefit determined under
Subsection (A) of this Section 3 or under Article V, Section 4, whichever is
applicable, such death benefit shall not be less than the Equivalent Value of
one-half of the Option 3 allowance under Article VI, Section 1, as if such
Spouse had been designated Contingent Annuitant.

 

Upon the death of a Member who has a nonforfeitable right to all or a portion of
his Retirement Allowance and who was survived by a Spouse not entitled to a
death benefit under Subsection (A) of this Section 3 or under Article V, Section
4, due to the Employer’s adoption of a Straight Life Annuity as the payment form
for the Member’s normal Retirement Allowance, such spousal death benefit shall
be equal to the Equivalent Value of one-half of the Option 3 allowance under
Article VI, Section 1, as if such Spouse had been designated Contingent
Annuitant.

 

(C)                               Upon the death of a Retiree who died before
120 monthly installments of his Retirement Allowance had been paid and was
survived by a Spouse and at the time of his death no optional form of payment
under Article VI was in effect, the Commuted Value of such unpaid installments
shall be paid in a lump sum to his Spouse as Beneficiary; provided, however,
that if such Retiree’s Spouse had consented in writing to the designation of a
different Beneficiary, the death benefit will be paid to such designated
Beneficiary. Any such non-spousal designation may be revoked by the Retiree
without spousal consent at any time prior to the Retiree’s death. If a Retiree
is not survived by a Spouse at the time of his death, the death benefit will be
paid to his designated Beneficiary or, if there is no designated Beneficiary, to
the Retiree’s estate.

 

Notwithstanding the preceding paragraph, if an Employer elects a Straight Life
Annuity as the payment form for the Member’s normal Retirement Allowance, upon
the death of a Retiree who was not survived by a Spouse, no death benefit other
than a refund of Accumulated Contributions, if any, shall be payable, unless the
Employer elects to provide a death benefit prior to commencement of benefit
payments equal to the present value of the Member’s Accrued Benefit, or unless
an optional form of payment under Article VI was in effect at the time of the
Retiree’s death.

 

27

--------------------------------------------------------------------------------


 

(D)                               (1)                               Upon written
request filed with the Pentegra DB Plan by the Member or Retiree, or if no such
request had been made prior to the time of death, then upon written application
filed by the Beneficiary prior to payment of any amount on account of the death
of the Member or Retiree, the lump sum payment provided for in Subsection (A),
(B) or (C) of this Section 3 may be converted into installments over a period of
up to 10 years for a spousal Beneficiary, or over a period of up to 5 years for
a non-spousal Beneficiary, computed with interest as specified by the Pentegra
DB Plan, and should the Beneficiary die before having received all such
installments, the Equivalent Value of the unpaid installments using such
interest rate shall be paid in a lump sum to the Beneficiary’s estate.

 

(2)                                 If a Member or Retiree dies before
distribution of his Retirement Allowance commences, distribution of the Member’s
or Retiree’s entire interest shall be completed by December 31 of the calendar
year containing the fifth anniversary of the Member’s death except to the extent
that an election is made to receive distributions in accordance with (a) or (b)
below:

 

(a)                                 if any portion of the Member’s interest is
payable to a designated Beneficiary, distributions may be made over the life or
over a period certain not greater than the life expectancy of the designated
Beneficiary commencing on or before December 31 of the calendar year immediately
following the calendar year in which the Member died;

 

(b)                                 if the designated beneficiary is the
Member’s surviving Spouse, the date distributions are required to begin in
accordance with (a) above shall not be earlier than the later of (1) December 31
of the calendar year immediately following the calendar year in which the Member
died and (2) December 31 of the calendar year in which the Member would have
attained age 701/2.

 

If the Member has not made an election pursuant to this Subsection (D) by the
time of his or her death, the Member’s designated Beneficiary must elect the
method of distribution no later than the earlier of (1) December 31 of the
calendar year in which distributions would be required to begin under this
section, or (2) December 31 of the calendar year which contains the fifth
anniversary of the date

 

28

--------------------------------------------------------------------------------


 

of death of the Member. If the Member has no designated Beneficiary, or if the
designated Beneficiary does not elect a method of distribution, distribution of
the Member’s entire interest must be completed by December 31 of the calendar
year containing the fifth anniversary of the Member’s death. For purposes of
this paragraph (2), if the Member’s or Retiree’s surviving Spouse dies after the
Member or Retiree, but before payments to such Spouse begin, the provisions of
this paragraph (2), with the exception of subparagraph (b) thereof, shall be
applied as if the surviving Spouse was the Member or Retiree. Notwithstanding
the foregoing, to the extent any Retirement Allowance provides for payments
after a Retiree’s death, such payments shall be made in accordance with Section
401(a)(9) of the IRC, including the minimum distribution incidental benefit
requirements of Section 1.401(a)(9)-2 of the proposed IRS Regulations .

 

(E)                                Special provisions:

 

(i)                                     If a Member who has a nonforfeitable
right to all or a portion of his Retirement Allowance dies after termination of
Service and prior to his Retirement Date, his death benefit shall be determined
under Subsection (A) of this Section 3, or Article V, Section 4(A), whichever is
applicable. If such a Member dies on or after his Retirement Date, the death
benefit shall be determined under Subsection (B) of this Section 3 or Article V,
Section 4(B), whichever is applicable.

 

(ii)                                  If a disability Retiree dies within 90
days after his separation from active employment, his death benefit, if any,
shall be determined under Subsection (A) of this Section 3, or Article V,
Section 4(A), whichever is applicable, and shall be reduced (but not below zero)
by the sum of any retirement payments made.

 

(F)                                 Upon the death of a Retiree whose Retirement
Allowance has commenced, any death benefit (if paid in installments) shall be
distributed to his Beneficiary at least as rapidly as under the method being
used as of the date of the Retiree’s death.

 

(G)                               In lieu of any death benefit otherwise payable
under this Section 3, the Beneficiary of a Member who has a vested Cash Balance
Account shall be entitled to a death benefit under this paragraph if the Member
dies prior to the Member’s Retirement Date. If the

 

29

--------------------------------------------------------------------------------


 

Member’s Beneficiary is not his surviving Spouse, payment of the death benefit
shall be made in a single lump sum payment equal to the vested Cash Balance
Account as soon as practicable after the death of the Member. If the Member’s
Beneficiary is his surviving Spouse, payment shall be made as an annuity for the
life of the surviving Spouse unless the surviving Spouse elects to receive the
vested Cash Balance Account as a lump sum payment. If the death benefit is paid
as an annuity, it shall be the actuarial equivalent of the Cash Balance Account
using the actuarial equivalent basis, as provided under Article V, Section
1(R)(1). Any other provision of the Pentegra DB Plan’s Regulations
notwithstanding, if the value of the Member’s vested Cash Balance Account is not
more than $1,000 ($3,500 prior to March 28, 2005) at his date of death, payment
of the death benefit, attributable to such vested Cash Balance Account, shall be
made to the Beneficiary in a single lump sum payment as soon as practicable.

 

(H)                              In lieu of any death benefit otherwise payable
under this Section 3, the Beneficiary of a Member who has a vested Pension
Equity Benefit shall be entitled to a death benefit under this paragraph if the
Member dies prior to the Member’s Retirement Date. If the Member’s Beneficiary
is not his surviving Spouse, payment of the death benefit shall be made in a
single lump sum payment equal to the vested Pension Equity Benefit as soon as
practicable after the death of the Member. If the Member’s Beneficiary is his
surviving Spouse, payment shall be made as an annuity for the life of the
surviving Spouse unless the surviving Spouse elects to receive the vested
Pension Equity Benefit as a lump sum payment. If the death benefit is paid as an
annuity, it shall be the actuarial equivalent of the Pension Equity Benefit
using the actuarial equivalent basis, as provided under Article V, Section
1(R)(1). Any other provision of the Pentegra DB Plan’s Regulations
notwithstanding, if the value of the Member’s vested Pension Equity Benefit is
not more than $1,000 ($3,500 prior to March 28, 2005) at his date of death,
payment of the death benefit, attributable to such vested Pension Equity
Benefit, shall be made to the Beneficiary in a single lump sum payment as soon
as practicable.

 

(I)                                   An Employer may at its option elect to
provide a death benefit under this Section 3 (subject to the provisions of
Subsection (B) of this Section 3) that is equal to either (i) or (ii), whichever
is of greater value at time of the Member’s death, (i) the death benefit payable
under either Article IV, Section 3(A) or Article V, Section 4(B), if either
death benefit is applicable, or (ii) the lump sum value of the Member’s vested
Retirement

 

30

--------------------------------------------------------------------------------


 

Allowance calculated in accordance with Article VII, Section 2(B). In the case
of an Employer that has not requested, or the Pentegra DB Plan has not approved,
that a lump sum settlement option be made available, the determination of the
lump sum value of the Member’s vested Retirement Allowance (as provided in
clause (ii) of the preceding sentence) shall be made as if a lump sum settlement
option was made available with respect to such benefit under Article VII,
Section 2(B).

 

(J)                                   In the case of a death of a Member
occurring on or after January 1, 2007 while performing qualified military
service (as defined in IRC Section 414(u)(5)), the survivors of the Member are
entitled to any additional benefits (other than benefit accruals relating to the
period of qualified military service) provided under the Pentegra DB Plan that
they would have been entitled to had the Member resumed and then terminated
employment on account of death.

 

SECTION 4.                         POST-AGE 65 ACCRUALS

 

Effective July 1, 1988, an Employee who had attained age 65 prior to July 1,
1988 will continue to accrue benefits in accordance with the Regulations. No
benefits shall accrue with respect to such Employee’s Service which occurred
after the Employee’s attainment of age 65 but prior to July 1, 1988; provided,
however, an Employer may elect to provide benefit accruals with respect to such
pre-July 1, 1988 Service.

 

SECTION 5.                         EFFECT OF SOCIAL SECURITY ACT

 

Benefits being paid to a Retiree or a Beneficiary may not be decreased by reason
of any post-separation Social Security benefit increase or by the increase of
the Social Security Wage Base under Title II of the Federal Social Security Act.
Benefits in which a former Member has a vested interest may not be decreased by
reason of an increase in a benefit level or wage base under Title II of the
Federal Social Security Act.

 

SECTION 6.                         BENEFIT ACCRUAL FREEZE

 

Notwithstanding anything in the Pentegra DB Plan’s Regulations to the contrary,
if an Employer so elects, no benefits shall accrue on behalf of any Member with
respect to such Employer on and after the effective date of such election. No
employees of the Employer shall first become eligible to participate in the
Pentegra DB Plan on or after the effective date of the

 

31

--------------------------------------------------------------------------------


 

election to freeze benefit accruals. In order to implement a freeze of benefit
accruals under the Pentegra DB Plan, an Employer must comply with all of the
rules and procedures prescribed by the Board and with applicable law.

 

32

--------------------------------------------------------------------------------


 

ARTICLE V BENEFIT FORMULAS AND ADDITIONAL BENEFITS

 

SECTION 1.                         NORMAL RETIREMENT BENEFIT FORMULAS

 

An Employer may provide, on a uniform basis for its Members, one of the
following normal retirement benefit formulas:

 

(A)                               Nonintegrated Benefit Formulas

 

The product of:

 

(1)                                 An annual accrual rate equal to any rate not
less than .25% and not greater than 3% (determined in .25% (.05% effective on
and after June 5, 2004) increments), as designated by the Employer, multiplied
by

 

(2)                                 The Member’s (a) Career Average Salary,
(b) High-5 Salary or (c) High-3 Salary, as designated by the Employer,
multiplied by

 

(3)                                 The number of years and months of Benefit
Service.

 

(B)                               Nonintegrated Benefit Formulas with a Benefit
Service Cap

 

The product of:

 

(1)                                 An annual accrual rate equal to any rate not
less than .25% and not greater than 3% (determined in .25% (.05% effective on
and after June 5, 2004) increments), as designated by the Employer, multiplied
by

 

(2)                                 The Member’s (a) High-5 Salary or (b) High-3
Salary, as designated by the Employer, multiplied by

 

(3)                                 The number of years and months of Benefit
Service up to a maximum of 20, 25, 30, 35, 40, 45 or 50 years, as designated by
the Employer.

 

(C)                               Partial High-5 or High-3 Salary Benefit
Formulas

 

The greater of (1) or (2):

 

(1)                                 The product of:

 

33

--------------------------------------------------------------------------------


 

(i)                                     An annual accrual rate equal to any rate
not less than .25% and not greater than 3% (determined in .25% (.05% effective
on and after June 5, 2004) increments), as designated by the Employer,
multiplied by

 

(ii)                                  The Member’s (a) High-5 Salary or
(b) High-3 Salary, as designated by the Employer, multiplied by

 

(iii)                               The number of years and months of Benefit
Service, multiplied by

 

(iv)                              Any percentage less than 100% but equal to or
greater than 50%, as designated by the Employer.

 

(2)                                 The product of:

 

(i)                                     An annual accrual rate equal to any rate
not less than .25% and not greater than 3% (determined in .25% (.05% effective
on and after June 5, 2004) increments), as designated by the Employer under
Subsection (C)(1)(i) of this Section 1, multiplied by

 

(ii)                                  The Member’s Career Average Salary,
multiplied by

 

(iii)                               The number of years and months of Benefit
Service.

 

(D)                               Nonintegrated Fixed Percentage Formulas

 

The product of:

 

(1)                                 Any percentage not less than 10% and not
greater than 80%, as designated by the Employer, multiplied by

 

(2)                                 The Member’s (a) High-5 Salary or (b) High-3
Salary, as designated by the Employer, for each Member who completes a minimum
number of years of Benefit Service equal to 25 or 30 years of Benefit Service as
of his Normal Retirement Date, as designated by the Employer.

 

If a Member does not complete the required minimum number of years of Benefit
Service as of his Normal Retirement Date, his Retirement Allowance under this
Subsection (D) shall be multiplied by a fraction, the numerator of which is the
number of

 

34

--------------------------------------------------------------------------------


 

years and months of Benefit Service completed as of his Normal Retirement Date
and the denominator of which is the required minimum number of years of Benefit
Service.

 

(E)                                1.5% Integrated Benefit Formula With Career
Average Minimum

 

The product of:

 

(1)                                 1.0% of the Member’s High-5 (or High-3, as
designated by the Employer) Salary up to the CCL, plus 1.5% of the Member’s
High-5 (or High-3) Salary above the CCL, multiplied by

 

(2)                                 The number of years and months of Benefit
Service.

 

(a)                                 In the event a Member has completed more
than 35 years of Benefit Service as of his Normal Retirement Date, the Member’s
Retirement Allowance, with respect to such years of Benefit Service in excess of
35, will be equal to 1.5% of the Member’s High-5 (or High-3) Salary, both above
and below the CCL. At the Employer’s election, with respect to Benefit Service
completed prior to the Employer’s adoption of the integrated benefit formula in
this Section 1(E), the Retirement Allowance computed with respect to such
Benefit Service shall be determined by applying an annual accrual rate of 1.5%
of the Member’s High-5 (or High-3) Salary, both above and below the CCL. In no
event will the Member’s normal Retirement Allowance computed under this
Section 1(E) be less than the product of:

 

(b)                                 1.5%, multiplied by

 

(c)                                  The Member’s Career Average Salary,
multiplied by

 

(d)                                 The number of years and months of Benefit
Service.

 

(F)                                 2% Integrated Benefit Formula With Career
Average Minimum

 

The product of:

 

35

--------------------------------------------------------------------------------


 

(1)                                 1.5% of the Member’s High-5 (or High-3, as
designated by the Employer) Salary up to the CCL, plus 2.0% of the Member’s
High-5 (or High-3) Salary above the CCL, multiplied by

 

(2)                                 The number of years and months of Benefit
Service.

 

In the event a Member has completed more than 35 years of Benefit Service as of
the date of his termination of employment, the Member’s Retirement Allowance,
with respect to such years of Benefit Service in excess of 35, will be equal to
2.0% of the Member’s High-5 (or High-3) Salary, both above and below the CCL. At
the Employer’s election, with respect to Benefit Service completed prior to the
Employer’s adoption of the integrated benefit formula in this Section 1(F), the
Retirement Allowance computed with respect to such Benefit Service shall be
determined by applying an annual accrual rate of 2.0% of the Member’s High-5 (or
High-3) Salary, both above and below the CCL.

 

In no event will the Member’s normal Retirement Allowance computed under this
Section 1(F) be less than the product of:

 

(a)                                 2.0%, multiplied by

 

(b)                                 The Member’s Career Average Salary,
multiplied by

 

(c)                                  The number of years and months of Benefit
Service.

 

(G)                               1.5% Integrated Benefit Formula Without Career
Average Minimum

 

The product of:

 

(1)                                 1.0% of the Member’s High-5 (or High-3, or,
effective on and after March 27, 2006, Career Average, as designated by the
Employer) Salary up to the CCL, plus 1.5% of the Member’s High-5 (or High-3 or
Career Average, as applicable) Salary above the CCL, multiplied by

 

(2)                                 The number of years and months of Benefit
Service, up to a maximum, if any, specified by the Employer, of 20, 25, 30 or 35
years; provided that no maximum number of years and months of Benefit Service
will apply if the Benefit Formula is

 

36

--------------------------------------------------------------------------------


 

based on Career Average Salary. In the event a Member has completed more than 35
years of Benefit Service as of his Normal Retirement Date and the Employer has
not specified a maximum number of years of Benefit Service, or a maximum number
of years of Benefit Service does not apply, the Member’s Retirement Allowance,
with respect to Benefit Service in excess of 35 years, will be equal to 1.5% of
the Member’s High-5 (or High-3 or, if Career Average Salary is used in the
formula above, Career Average) Salary, both above and below the CCL. At the
Employer’s election, with respect to Benefit Service completed prior to the
Employer’s adoption of the integrated benefit formula in this Section 1(G), the
Retirement Allowance computed with respect to such Benefit Service shall be
determined by applying an annual accrual rate of 1.5% of the Member’s High-5
Salary (or High-3) Salary or, if Career Average Salary is used in the formula
above, Career Average Salary)), both above and below the CCL.

 

(H)                              1.75% Integrated Benefit Formula Without Career
Average Minimum

 

The product of:

 

(1)                                 1.25% of the Member’s High-5 (or High-3, or,
effective on and after March 27, 2006, Career Average, as designated by the
Employer) Salary up to the CCL, plus 1.75% of the Member’s High-5 (or High-3 or
Career Average, as applicable) Salary above the CCL, multiplied by

 

(2)                                 The number of years and months of Benefit
Service, up to a maximum, if any, specified by the Employer, of 20, 25, 30 or 35
years; provided that no maximum number of years and months of Benefit Service
will apply if the Benefit Formula is based on Career Average Salary. In the
event a Member has completed more than 35 years of Benefit Service as of his
Normal Retirement Date and the Employer has not specified a maximum number of
years of Benefit Service, or a maximum number of years of Benefit Service does
not apply, the Member’s Retirement Allowance, with respect to Benefit Service in
excess of 35 years, will be equal to 1.75% of the Member’s High-5 (or High-3 or,
if Career Average Salary is used in the formula above, Career Average) Salary,
both above and below the CCL. At the Employer’s election, with respect to
Benefit Service completed prior to the Employer’s adoption of the integrated
benefit formula

 

37

--------------------------------------------------------------------------------


 

provided in this Section 1(H), the Retirement Allowance computed with respect to
such Benefit Service shall be determined by applying an annual accrual rate of
1.75% of the Member’s High-5 Salary (or High-3 Salary or, if Career Average
Salary is used in the formula above, Career Average Salary), both above and
below the CCL.

 

(I)                                   1.85% Integrated Benefit Formula Without
Career Average Minimum

 

The product of:

 

(1)                                 1.25% of the Member’s High-5 (or High-3, or,
effective on and after March 27, 2006, Career Average, as designated by the
Employer) Salary up to the CCL, plus 1.85% of the Member’s High-5 (or High-3 or
Career Average, as applicable) Salary above the CCL, multiplied by

 

(2)                                 The number of years and months of Benefit
Service, up to a maximum, if any, specified by the Employer, of 20, 25, 30 or 35
years; provided that no maximum number of years and months of Benefit Service
will apply if the Benefit Formula is based on Career Average Salary. In the
event a Member has completed more than 35 years of Benefit Service as of his
Normal Retirement Date and the Employer has not specified a maximum number of
years of Benefit Service, or a maximum number of years of Benefit Service does
not apply, the Member’s Retirement Allowance, with respect to Benefit Service in
excess of 35 years, will be equal to 1.85% of the Member’s High-5 (or High-3 or,
if Career Average Salary is used in the formula above, Career Average) Salary,
both above and below the CCL. At the Employer’s election, with respect to
Benefit Service completed prior to the Employer’s adoption of the integrated
benefit formula provided in this Section 1(I), the Retirement Allowance computed
with respect to such Benefit Service shall be determined by applying an annual
accrual rate of 1.85% of the Member’s High-5 Salary (or High-3 Salary or, if
Career Average Salary is used in the formula above, Career Average Salary), both
above and below the CCL.

 

(J)                                   2% Integrated Benefit Formula Without
Career Average Minimum

 

The product of:

 

38

--------------------------------------------------------------------------------


 

(1)                                 1.5% of the Member’s High-5 (or High-3, or,
effective on and after March 27, 2006, Career Average, as designated by the
Employer) Salary up to the CCL, plus 2.0% of the Member’s High-5 (or High-3 or
Career Average, as applicable) Salary above the CCL, multiplied by

 

(2)                                 The number of years and months of Benefit
Service, up to a maximum, if any, specified by the Employer, of 20, 25, 30 or 35
years; provided that no maximum number of years and months of Benefit Service
will apply if the Benefit Formula is based on Career Average Salary. In the
event a Member has completed more than 35 years of Benefit Service as of the
date of his termination of employment and the Employer has not specified a
maximum number of years of Benefit Service, or a maximum number of years of
Benefit Service does not apply, the Member’s Retirement Allowance, with respect
to Benefit Service in excess of 35 years, will be equal to 2.0% of the Member’s
High-5 (or High-3 or, if Career Average Salary is used in the formula above,
Career Average) Salary, both above and below the CCL. At the Employer’s
election, with respect to Benefit Service completed prior to the Employer’s
adoption of the integrated benefit formula in this Section 1(J), the Retirement
Allowance computed with respect to such Benefit Service shall be determined by
applying an annual accrual rate of 2.0% of the Member’s High-5 Salary (or High-3
Salary or, if Career Average Salary is used in the formula above, Career Average
Salary), both above and below the CCL.

 

(K)                              2.25% Integrated Benefit Formula Without Career
Average Minimum

 

The product of:

 

(1)                                 1.75% of the Member’s High-5 (or High-3, or,
effective on and after March 27, 2006, Career Average, as designated by the
Employer) Salary up to the CCL, plus 2.25% of the Member’s High-5 (or High-3 or
Career Average, as applicable) Salary above the CCL, multiplied by

 

(2)                                 The number of years and months of Benefit
Service, up to a maximum, if any, specified by the Employer, of 20, 25, 30 or 35
years; provided that no maximum number of years and months of Benefit Service
will apply if the Benefit Formula is

 

39

--------------------------------------------------------------------------------


 

based on Career Average Salary. In the event a Member has completed more than 35
years of Benefit Service as of his Normal Retirement Date and the Employer has
not specified a maximum number of years of Benefit Service, or a maximum number
of years of Benefit Service does not apply, the Member’s Retirement Allowance,
with respect to Benefit Service in excess of 35 years, will be equal to 2.25% of
the Member’s High-5 (or High-3 or, if Career Average Salary is used in the
formula above, Career Average) Salary, both above and below the CCL. At the
Employer’s election, with respect to Benefit Service completed prior to the
Employer’s adoption of the integrated benefit formula provided in this
Section 1(K), the Retirement Allowance computed with respect to such Benefit
Service shall be determined by applying an annual accrual rate of 2.25% of the
Member’s High-5 Salary (or High-3 Salary or, if Career Average Salary is used in
the formula above, Career Average Salary), both above and below the CCL.

 

(L)                                2.5% Integrated Benefit Formula Without
Career Average Minimum

 

The product of:

 

(1)                                 2.0% of the Member’s High-5 (or High-3, or,
effective on and after March 27, 2006, Career Average, as designated by the
Employer) Salary up to the CCL, plus 2.5% of the Member’s High-5 (or High-3 or
Career Average, as applicable) Salary above the CCL, multiplied by

 

(2)                                 The number of years and months of Benefit
Service, up to a maximum, if any, specified by the Employer, of 20, 25, 30 or 35
years; provided that no maximum number of years and months of Benefit Service
will apply if the Benefit Formula is based on Career Average Salary. In the
event a Member has completed more than 35 years of Benefit Service as of his
Normal Retirement Date and the Employer has not specified a maximum number of
years of Benefit Service, or a maximum number of years of Benefit Service does
not apply, the Member’s Retirement Allowance, with respect to Benefit Service in
excess of 35 years, will be equal to 2.5% of the Member’s High-5 (or High-3 or,
if Career Average Salary is used in the formula above, Career Average) Salary,
both above and below the CCL. At the Employer’s election, with respect to
Benefit Service completed prior

 

40

--------------------------------------------------------------------------------


 

to the Employer’s adoption of the integrated benefit formula provided in this
Section 1(L), the Retirement Allowance computed with respect to such Benefit
Service shall be determined by applying an annual accrual rate of 2.5% of the
Member’s High-5 Salary (or High-3 Salary or, if Career Average Salary is used in
the formula above, Career Average Salary), both above and below the CCL.

 

(M)                            2.75% Integrated Benefit Formula Without Career
Average Minimum

 

The product of:

 

(1)                                 2.25% of the Member’s High-5 (or High-3, or,
effective on and after March 27, 2006, Career Average, as designated by the
Employer) Salary up to the CCL, plus 2.75% of the Member’s High-5 (or High-3 or
Career Average, as applicable) Salary above the CCL, multiplied by

 

(2)                                 The number of years and months of Benefit
Service, up to a maximum, if any, specified by the Employer, of 20, 25, 30 or 35
years; provided that no maximum number of years and months of Benefit Service
will apply if the Benefit Formula is based on Career Average Salary. In the
event a Member has completed more than 35 years of Benefit Service as of his
Normal Retirement Date and the Employer has not specified a maximum number of
years of Benefit Service, or a maximum number of years of Benefit Service does
not apply, the Member’s Retirement Allowance, with respect to Benefit Service in
excess of 35 years, will be equal to 2.75% of the Member’s High-5 (or High-3 or,
if Career Average Salary is used in the formula above, Career Average) Salary,
both above and below the CCL. At the Employer’s election, with respect to
Benefit Service completed prior to the Employer’s adoption of the integrated
benefit formula provided in this Section 1(M), the Retirement Allowance computed
with respect to such Benefit Service shall be determined by applying an annual
accrual rate of 2.75% of the Member’s High-5 Salary (or High-3 Salary or, if
Career Average Salary is used in the formula above, Career Average Salary), both
above and below the CCL.

 

(N)                               3% Integrated Benefit Formula Without Career
Average Minimum

 

The product of:

 

41

--------------------------------------------------------------------------------


 

(1)                                 2.5% of the Member’s High-5 (or High-3, or,
effective on and after March 27, 2006, Career Average, as designated by the
Employer) Salary up to the CCL, plus 3.0% of the Member’s High-5 (or High-3 or
Career Average, as applicable) Salary above the CCL, multiplied by

 

(2)                                 The number of years and months of Benefit
Service, up to a maximum, if any, specified by the Employer, of 20, 25, 30 or 35
years; provided that no maximum number of years and months of Benefit Service
will apply if the Benefit Formula is based on Career Average Salary. In the
event a Member has completed more than 35 years of Benefit Service as of his
Normal Retirement Date and the Employer has not specified a maximum number of
years of Benefit Service, or a maximum number of years of Benefit Service does
not apply, the Member’s Retirement Allowance, with respect to Benefit Service in
excess of 35 years, will be equal to 3% of the Member’s High-5 (or High-3 or, if
Career Average Salary is used in the formula above, Career Average) Salary, both
above and below the CCL. At the Employer’s election, with respect to Benefit
Service completed prior to the Employer’s adoption of the integrated benefit
formula provided in this Section 1(N), the Retirement Allowance computed with
respect to such Benefit Service shall be determined by applying an annual
accrual rate of 3.0% of the Member’s High-5 Salary (or High-3 Salary or, if
Career Average Salary is used in the formula above, Career Average Salary), both
above and below the CCL.

 

(O)                               Integrated Fixed Percentage Formulas with 25
Years of Benefit Service Requirement

 

The product of:

 

(1)                                 Any percentage commencing with 25% and not
exceeding 62.5% (in increments of 6.25%), as designated by the Employer, of the
Member’s High-5 (or High-3, as designated by the Employer) Salary up to the CCL,
plus

 

(2)                                 The sum of (i) the percentage designated in
paragraph (1) of this Subsection (O) and (ii) 12.5% multiplied by the Member’s
High-5 (or High-3) Salary above the CCL, for each Member who completes 25 years
of Benefit Service as of his Normal Retirement Date.

 

42

--------------------------------------------------------------------------------


 

If a Member does not complete 25 years of Benefit Service as of his Normal
Retirement Date, his Retirement Allowance under this Section 1(O) shall be
multiplied by a fraction, the numerator of which is the number of years and
months of Benefit Service completed as of his Normal Retirement Date and the
denominator of which is 25.

 

(P)                                 Integrated Fixed Percentage Formulas with 30
Years of Benefit Service Requirement

 

The product of:

 

(1)                                 Any percentage commencing with 30% and not
exceeding 75% (in increments of 7.5%), as designated by the Employer, of the
Member’s High-5 (or High-3, as designated by the Employer) Salary up to the CCL,
plus

 

(2)                                 The sum of (i) the percentage designated in
paragraph (1) of this Subsection (P) and (ii) 15% multiplied by the Member’s
High-5 (or High-3) Salary above the CCL, for each Member who completes 30 years
of Benefit Service as of his Normal Retirement Date.

 

If a Member does not complete 30 years of Benefit Service as of his Normal
Retirement Date his Retirement Allowance under this Section 1(P) shall be
multiplied by a fraction, the numerator of which is the number of years and
months of Benefit Service completed as of his Normal Retirement Date and the
denominator of which is 30.

 

(Q)                               Integrated Fixed Percentage Formulas with 35
Years of Benefit Service Requirement

 

The product of:

 

(1)                                 Any percentage commencing with 35% and not
exceeding 82.5% as designated by the Employer of the Member’s High-5 (or High-3,
as designated by the Employer) Salary up to the CCL,

 

(2)                                 The sum of (i) the percentage designated in
paragraph (1) of this Subsection (Q) and (ii) 17.5% multiplied by the Member’s
High-5 (or High-3) Salary above the CCL for each Member who completes 35 years
of Benefit Service as of his Normal Retirement Date.

 

43

--------------------------------------------------------------------------------


 

If a Member does not complete 35 years of Benefit Service as of his Normal
Retirement Date, his Retirement Allowance under this Section 1(Q) shall be
multiplied by a fraction, the numerator of which is the number of years and
months of Benefit Service completed as of his Normal Retirement Date and the
denominator of which is 35.

 

(R)                               Cash Balance Accounts

 

(1)                                 In lieu of the benefits provided under any
other Section of this Subsection 1, an Employer may elect to provide, for its
eligible Members, benefits under this Section 1(R). A Member’s accrued benefit
under this Section 1(R) shall be his Cash Balance Account calculated hereunder
with hypothetical interest allocations to normal retirement age and then
converted to the normal Retirement Allowance, but subject to the additional and
minimum benefit provisions of (3) below. The Cash Balance Account is not an
actual account to which Pentegra DB Plan assets and investment income are
allocated. A Member’s Cash Balance Account balance shall be credited with
interest at the rate specified in Subsection (2)(iv) to the Member’s Retirement
Date. The normal Retirement Allowance at the Member’s normal retirement age
shall be computed using the following actuarial basis:

 

(i)                                     For Employers that offer a lump sum
payment option under the Pentegra DB Plan, the “applicable mortality table”
under Section 417(e)(3)(A)(ii)(I) of the IRC and the interest rate which shall
be the yield on 30-year Treasury Constant Maturities (or such other analogous
rate prescribed by the IRS); or

 

(ii)                                  for Employers that do not offer a lump sum
payment option under the Pentegra DB Plan, the George B. Buck 1989 unisex
mortality table and eight (8%) percent interest.

 

No employee contributions shall be required or allowed to a Cash Balance
Account.

 

(2)                                 A Member’s Cash Balance Account consists of
the sum of the following hypothetical credits: a “Basic Employer Allocation,” a
“Supplemental Employer

 

44

--------------------------------------------------------------------------------


 

Allocation” (if any), an “Initial Employer Allocation” (if any) and an “Interest
Allocation” credited on the Cash Balance Account balance. These hypothetical
allocations are determined as follows:

 

(i)                                     Basic Employer Allocation. For each
calendar year in which the Member has Salary, his Cash Balance Account shall
receive, as of the last day of the calendar year, an allocation equal to the
product of Salary and a percentage determined under one of the schedules
enumerated below, as designated by the Employer,

 

(a)                                 Uniform Allocation Percentage. Any
percentage between 3% and 15% (determined in 0.5% increments), as designated by
the Employer.

 

(b)                                 Graded Allocation Percentage Depending on
Attained Age with Increases of 1%. An initial percentage of 3% or more (in
increments of 1%), as designated by the Employer, for ages 0 to 29, increasing
by 1% for each “n” year age group thereafter but with no further increase after
age 60. “n” may be 5 or 10 years as designated by the Employer. The attained age
for this purpose will be determined as the Member’s age on his birthday in the
year.

 

(c)                                  Graded Allocation Percentage Depending on
Attained Age with Increases of 2%. An initial percentage of 6% or more (in
increments of 1%), as designated by the Employer, for ages 0 to 29, increasing
by 2% for each 10 year age group thereafter but with no further increase after
age 60. The attained age for this purpose will be determined as the Member’s age
on his birthday in the year.

 

(d)                                 Graded Allocation Percentage Depending on
Attained Age with Increases of 1%/2%. An initial percentage of 4% or more (in
increments of 1%), as designated by the Employer, for ages 0 to 29, increasing
by 1% for each of the next four 5-year age groups and by 2% for each 10-year age
group thereafter but with no

 

45

--------------------------------------------------------------------------------


 

further increase after age 60. The attained age for this purpose will be
determined as the Member’s age on his birthday in the year.

 

(e)                                  Graded Allocation Percentage Depending on
Years of Benefit Service, with Increases of 1%. An initial percentage of 3% or
more (in increments of 1%), as designated by the Employer, for the first “n”
years of Benefit Service, increasing by 1% for each “n” years thereafter but
with no further allocation after the “m”th year of Benefit Service. “n” may be 5
or 10 years, and “m” may be 20, 25, 30, 35, 40 or unlimited years of Benefit
Service, both “n” and “m” as designated by the Employer.

 

(f)                                   Graded Allocation Percentage Depending on
Years of Benefit Service, with Increases of 2%. An initial percentage of 6% or
more (in increments of 1%), as designated by the Employer, for the first 10
Years of Benefit Service, increasing by 2% for each “n” years thereafter but
with no further allocation after the “m”th year of Benefit Service. “n” may be 5
or 10 years and “m” may be 20, 25, 30, 35, 40 or unlimited years of Benefit
Service, as designated by the Employer.

 

(g)                                  Graded Allocation Percentage Depending on
Years of Benefit Service with Increases of 1%/2%. An initial percentage of 4% or
more (in increments of 1%), as designated by the Employer, for the first 5 Years
of Benefit Service, increasing by 1% for each 5 years thereafter up to 20 years
of Benefit Service, and increasing by 2% for each 10 years thereafter, but with
no further allocation after the “m”th year of Benefit Service. “m” may be 20,
25, 30, 35, or 40 or unlimited years of Benefit Service, as designated by the
Employer.

 

(h)                                 Graded Allocation Percentage Depending on
Age-Service Points, with Increases of 1%. An initial percentage of 3% or more
(in increments of 1%), as designated by the Employer, for any year in

 

46

--------------------------------------------------------------------------------


 

which the Member’s points total 29 or less, plus 1% for each additional 10
points, up to a maximum of “m” points. A Member’s points in a Plan Year shall be
the sum of his age on his birthday in the year plus his whole years of Benefit
Service as of the end of the year. “m” may be 60, 70, 80, 90 or 100, as
designated by the Employer.

 

(i)                                     Graded Allocation Percentage Depending
on Age-Service Points, with Increases of 2%. An initial percentage of 6% or more
(in increments of 1%), as designated by the Employer, for any year in which the
Member’s points total 29 or less, plus 2% for each additional 10 points up to a
maximum of “m” points. A Member’s points in a Plan Year shall be the sum of his
age on his birthday in the year plus his whole years of Benefit Service as of
the end of the year. “m” may be 60, 70, 80, 90 or 100, as designated by the
Employer.

 

(j)                                    Graded Allocation Percentage Depending on
Age-Service Points, with Increases of 1%/2%. An initial percentage of 4% or more
(in increments of 1%), as designated by the Employer, for any year in which the
Member’s points total 29 or less, plus 1% for each additional 10 points up to a
total of 69 points, plus 2% for each additional 10 points up to a maximum of “m”
points. A Member’s points in a Plan Year shall be the sum of his age on his
birthday in the year plus his whole years of Benefit Service as of the end of
the year. “m” may be 60, 70, 80, 90 or 100, as designated by the Employer.

 

(ii)                                  Supplemental Employer Allocation. For each
Plan Year in which the Member has Salary in excess of the taxable wage base (as
defined for purposes of the Old Age Survivor Disability Insurance portion of the
Federal Insurance Contribution Act tax) for such year, his Cash Balance Account
shall receive, as of the last day of the Plan Year, an additional 0% to 3% (in
increments of 0.5%), as designated by the Employer, of the Member’s Salary in
excess of the taxable wage base in the year,

 

47

--------------------------------------------------------------------------------


 

(provided the percentage chosen does not cause the Pentegra DB Plan to violate
the backloading rules in Section 411(b) of the IRC for any actual or potential
Member).

 

(iii)                               Initial Employer Allocation. If the Employer
so elects, each Member who accrued a retirement benefit under the Pentegra DB
Plan at the date on which the Cash Balance Account becomes effective shall have
his Cash Balance Account credited with an initial employer allocation equal to
the actuarial equivalent lump sum present value of his accrued benefit under the
Pentegra DB Plan, reduced by the value of any Employee contributions, with such
accrued benefit measured by the Member’s normal Retirement Allowance commencing
at his Normal Retirement Date under the Pentegra DB Plan. The initial employer
allocation shall be credited to the Member’s Cash Balance Account on the first
day of the first month in which his Employer elects to participate in this Cash
Balance Account. For the purpose of this subparagraph, actuarial equivalent
shall be based upon the actuarial equivalent basis as designated by the
Employer.

 

(iv)                              Interest Allocation. Each plan month beginning
after the Employer elects to participate in the Cash Balance Account and prior
to the date the Member commences distribution under the Pentegra DB Plan, a
Member’s Cash Balance Account shall receive an Interest Allocation calculated as
set forth below.

 

(a)                                 The annual interest rate used for a calendar
year shall, subject to applicable accrued benefit and market rate of return
requirements under the IRC and related IRS Regulations, be determined with
respect to the prior calendar year and shall be one of the following, as
designated by the Employer, or 2%, if greater.

 

(1)                                 The discount rate on 3-month Treasury Bills
with a margin of an additional amount of 0 to 175 basis points (in 25 basis
point increments), as designated by the Employer.

 

48

--------------------------------------------------------------------------------


 

(2)                                 The discount rate on 6-month or 12-month
Treasury Bills with a margin of an additional amount of 0 to 150 basis points
(in 25 basis point increments), both as designated by the Employer.

 

(3)                                 The yield on 1-year Treasury Constant
Maturities with a margin of an additional amount of 0 to 100 basis points (in 25
basis point increments), as designated by the Employer.

 

(4)                                 The yield on 2-year or 3-year Treasury
Constant Maturities with a margin of an additional amount of 0 to 50 basis
points (in 25 basis point increments), both as designated by the Employer.

 

(5)                                 The yield on 5-year or 7-year Treasury
Constant Maturities with a margin of an additional amount of 0 or 25 basis
points, both as designated by the Employer.

 

(6)                                 The yield on 10-year or longer Treasury
Constant Maturities as designated by the Employer.

 

(7)                                 The change in the annual rate of the
Consumer Price Index from the preceding year with a margin of an additional
amount of 0 to 3% (in 0.5% increments), as designated by the Employer.

 

(b)                                 Interest will be credited monthly as of the
last business day of each month. Each Member’s Cash Balance Account will be
increased by the monthly interest equivalent of the annual interest rate
selected above.

 

(c)                                  Where an Employer has adopted a lump sum
payment option and a Member elects to receive his Retirement Allowance
attributable to his Cash Balance Account in the form of a lump sum payment, such
payment shall be equal to the Retiree’s Cash Balance

 

49

--------------------------------------------------------------------------------


 

Account balance. Notwithstanding, in the event that the annual interest rate
elected by the Employer under Article V, Section (1)(R)(2)(iv) falls below 4% in
the year of the distribution, a Member shall be entitled to the greater of
(1) his Cash Balance Account balance and (2) the lump sum calculated by
projecting his Cash Balance Account balance with 4% interest to the Member’s
Normal Retirement Date and discounted back to the date of distribution with such
annual interest rate without regard to the 4% minimum.

 

(3)                                 Additional and Minimum Benefits. A Member
whose Employer does not elect to make an Initial Employer Allocation under
(2)(iii) above shall have his accrued benefit increased by his accrued benefit
immediately prior to the date on which the Cash Balance Account becomes
effective, such additional accrued benefit being payable pursuant to the terms
of his Employer’s agreement under the Pentegra DB Plan in effect on said date. A
Member whose Employer makes an Initial Employer Allocation under (2)(iii) shall
be entitled to an accrued benefit at least equal to his accrued benefit
immediately prior to the date on which the Cash Balance Account becomes
effective, such benefit being paid pursuant to the terms of his Employer’s
agreement under the Pentegra DB Plan in effect on said date.

 

(4)                                 Special Transition Benefit. Provided that
the Special Transition Benefit does not cause the plan to discriminate in favor
of Highly Compensated Employees, the Employer may designate some or all of its
Employees on the date the Cash Balance Account becomes effective to (i) continue
to accrue benefits under the prior plan arrangement of the Employer for a
designated period of time, (ii) provide an enhanced basis for determining the
Initial Employer Allocation, or (iii) provide additional pay credits based upon
a percentage of pay or based upon a percentage of pay for each year of Benefit
Service.

 

(5)                                 Effective generally with respect to
distributions made after August 17, 2006 of amounts under this Subsection
(R) and Subsection (S), and in accordance with IRC Section 411(a)(13) and the
IRS guidance thereunder, the present value of a Member’s accrued benefit for
purposes of distributions of such benefit (including

 

50

--------------------------------------------------------------------------------


 

for purposes of the requirements of IRC Section 417(e)) shall be equal to the
Member’s balance in his hypothetical account or the amount determined as an
accumulated percentage of the Member’s final average compensation.

 

(6)                                 Effective for Plan Years beginning after
December 31, 2007, and in accordance with IRC Section 411(a)(13), a Member who
has completed an Hour of Service in a Plan Year beginning after December 31,
2007 and who has any portion of his accrued benefit determined pursuant to this
Subsection (R) or Subsection (S) shall be one hundred percent (100%) vested in
his accrued benefits derived from Employer contributions after completing no
more than three (3) years of Service.

 

(7)                                 Effective generally for periods beginning on
or after June 29, 2005, and in accordance with IRC Section 411(b)(5) and the IRS
guidance thereunder, notwithstanding anything in this Subsection (R) or
Subsection (S) to the contrary, the interest rate (or equivalent amount)
credited under this Subsection (R) or Subsection (S) shall not exceed a market
rate of return (which rate may reflect a reasonable minimum guaranteed rate of
return or a rate of return that is equal to the greater of a fixed or variable
rate of return). However, notwithstanding the foregoing, in no event may an
interest credit (or equivalent amount) of less than zero result in the Member’s
hypothetical account balance (or similar amount) being less than the aggregate
amount of contributions credited to the account.

 

(8)                                 Effective for periods beginning on or after
June 29, 2005, and in accordance with IRC Section 411(b)(5)(B)(vi), upon the
termination of the Pentegra DB Plan (which constitutes the termination of an
“applicable defined benefit plan” (within the meaning of IRC Section 411(a)(13))
–

 

(i)                                     if the interest credit rate (or
equivalent amount) under this Subsection (R) or Subsection (S) is a variable
rate, the interest rate used to determine accrued benefits shall be equal to the
average of the interest rates used under such Subsection during the five-year
period ending on the termination date, and

 

(ii)                                  the interest rate and mortality table used
to determine the amount of any benefit under the applicable defined benefit plan
payable in the form of an

 

51

--------------------------------------------------------------------------------


 

annuity payable at normal retirement age shall be the rate and table specified
under such plan for such purpose as of the termination date (except that if such
interest rate is a variable rate, then the interest rate shall be determined in
accordance with clause (i) above).

 

(9)                                 Effective for periods after June 29, 2005,
and in accordance with IRC Section 411(b)(5) and the applicable IRS guidance
thereunder, if any conversion amendment (within the meaning of IRC
Section 411(b)(5)(B)(v)) is adopted, then the accrued benefit of a Member
affected by such amendment shall not be less than the sum of –

 

(i)                                     the Member’s accrued benefit for years
of Service before the effective date of the amendment, determined under the
pre-amendment terms of the Pentegra DB Plan, plus

 

(ii)                                  the Member’s accrued benefit for years of
Service after the effective date of the amendment, determined under the
post-amendment terms of the Pentegra DB Plan.

 

For purposes of determining the Member’s accrued benefit under clause (i) of the
preceding sentence, such Member’s accumulation account (or similar amount) shall
be credited with the amount of any early retirement benefit or retirement-type
subsidy for the Plan Year in which the Member retires if, as of such time, the
Member has met the age, service or other requirements under the Pentegra DB Plan
for entitlement to such benefit or subsidy.

 

(S)           Pension Equity Benefit

 

(1)                                 In lieu of the benefits provided under any
other Section of this Section 1, an Employer may elect to provide, on a uniform
basis for its Members, benefits under this Section 1(S). A Member’s accrued
benefit under this Section 1(S) shall be his Pension Equity Benefit calculated
hereunder, and then converted to the Member’s normal Retirement Allowance, but
subject to the additional and minimum benefit provisions of (3) below. The
normal Retirement Allowance at normal retirement age shall be computed on the
basis in Article V, Section

 

52

--------------------------------------------------------------------------------


 

1(R)(1). No employee contributions shall be required or allowed in determining
the amount of a Pension Equity Benefit.

 

(2)                                 A Member’s Pension Equity Benefit consists
of the sum of a “Basic Employer Benefit,” a “Supplemental Employer Benefit” (if
any) and an “Initial Employer Benefit” (if any). These benefits are determined
as follows:

 

(i)                                     Basic Employer Benefit. The Member’s
High-5 Salary or High-3 Salary, as designated by the Employer, multiplied by the
aggregate of the Member’s core percentages determined, for each year of Benefit
Service of the Member, under one of the schedules below, as designated by the
Employer.

 

(a)                                 Uniform Core Percentage. Any percentage
between 5% and 20% (determined in 0.25% increments), as designated by the
Employer.

 

(b)                                 Graded Core Percentage Depending on Attained
Age with Increases of 1%. An initial percentage of 3% or more (in increments of
1%), as designated by the Employer, for ages 0 to 29, increasing by 1% for each
“n” year age group thereafter but with no further increase after age 60. “n” may
be 5 or 10 years as designated by the Employer. The attained age for this
purpose will be determined as the Member’s age on his birthday in the year.

 

(c)                                  Graded Core Percentage Depending on
Attained Age with Increases of 2%. An initial percentage of 6% or more (in
increments of 1%), as designated by the Employer, for ages 0 to 29, increasing
by 2% for each 10 year age group thereafter but with no further increase after
age 60. The attained age for this purpose will be determined as the Member’s age
on his birthday in the year.

 

(d)                                 Graded Core Percentage Depending on Attained
Age with Increases of 1%/2%. An initial percentage of 4% or more (in

 

53

--------------------------------------------------------------------------------


 

increments of 1%), as designated by the Employer, for ages 0 to 29, increasing
by 1% for each of the next four 5-year age groups and by 2% for each 10-year age
group thereafter but with no further increase after age 60. The attained age for
this purpose will be determined as the Member’s age on his birthday in the year.

 

(e)                                  Graded Core Percentage Depending on Years
of Service with Increases of 1%. An initial percentage of 3% or more (in
increments of 1%), as designated by the Employer, for the first “n” years of
Benefit Service, increasing by 1% for each “n” years thereafter but with no
further allocation after the “m”th year of Benefit Service. “n” may be 5 or 10
years, and “m” shall be 20, 25, 30, 35, 40 or unlimited years of Benefit
Service, both “n” and “m” as designated by the Employer.

 

(f)                                   Graded Core Percentage Depending on Years
of Service, with Increases of 2%. An initial percentage of 6% or more (in
increments of 1%), as designated by the Employer, for the first 10 years of
Benefit Service, increasing by 2% for each 10 years thereafter but with no
further allocation after the “m”th year of Benefit Service. “m” shall be 20, 25,
30, 35, 40 or unlimited years of Benefit Service, as designated by the Employer.

 

(g)                                  Graded Core Percentage Depending on Years
of Service, with Increases of 1%/2%. An initial percentage of 4% or more (in
increments of 1%), as designated by the Employer, for the first 5 years of
Benefit Service, increasing by 1% for each 5 years thereafter up to 20 years of
Benefit Service, and increasing by 2% for each 10 years thereafter, but with no
further allocation after the “m”th year of Benefit Service. “m” shall be 20, 25,
30, 35, 40 or unlimited years of Benefit Service, as designated by the Employer.

 

(h)                                 Graded Core Percentage Depending on
Age-Service Points, with Increases of 1%. An initial percentage of 3% or more
(in

 

54

--------------------------------------------------------------------------------


 

increments of 1%), as designated by the Employer, for any year in which the
Member’s points total 29 or less, plus 1% for each additional 10 points, up to a
maximum of “m” points. A Member’s points in a Plan Year shall be the sum of his
age on his birthday in the year plus his whole years of Benefit Service as of
the end of the year. “m” shall be 60, 70, 80, 90 or 100, as designated by the
Employer.

 

(i)                                     Graded Core Percentage Depending on
Age-Service Points, with Increases of 2%. An initial percentage of 6% or more
(in increments of 1%), as designated by the Employer, for any year in which the
Member’s points total 29 or less, plus 2% for each additional 10 points. A
Member’s points in a Plan Year shall be the sum of his age on his birthday in
the year plus his whole years of Benefit Service as of the end of the year. “m”
shall be 60, 70, 80, 90 or 100, as designated by the Employer.

 

(j)                                    Graded Core Percentage Depending on
Age-Service Points, with Increases of 1%/2%. An initial percentage of 4% or more
(in increments of 1.0%), as designated by the Employer, for any year in which
the Member’s points total 29 or less, plus 1% for each additional 10 points up
to a total of 69 points, plus 2% for each additional 10 points. A Member’s
points in a Plan Year shall be the sum of his age on his birthday in the year
plus his whole years of Benefit Service as of the end of the year. “m” shall be
60, 70, 80, 90 or 100, as designated by the Employer.

 

(ii)                                Supplemental Employer Benefit. The excess of
the Member’s High-5 Salary or High-3 Salary, as designated by the Employer under
(2)(i) above, over the Member’s CCL multiplied by the Member’s Excess
Percentage. The Member’s Excess Percentage shall be calculated as 0% to 3% (in
increments of 0.5%), as designated by the Employer (provided the percentage
chosen does not cause the Pentegra DB Plan to violate the backloading rules of
IRC Section 411(b) for any actual or potential Member), for each year of Benefit
Service of the Member.

 

55

--------------------------------------------------------------------------------


 

(iii)                             Initial Employer Benefit. If the Employer so
elects, each Member who accrued a retirement benefit under the Pentegra DB Plan
at the date on which the Pension Equity Benefit becomes effective shall have the
aggregate of his Core Percentages and the aggregate of his Supplemental
Percentages increased to reflect what the percentages would have been had the
Pension Equity Benefit been in effect during all the Member’s years of Benefit
Service.

 

(3)                                 Additional and Minimum Benefits. A Member
whose Employer does not elect to make an initial employer benefit allocation
under (2)(iii) above shall have his accrued benefit increased by his accrued
benefit immediately prior to the date on which the Pension Equity Benefit
becomes effective, such additional accrued benefit being payable pursuant to the
terms of his Employer’s agreement under the plan on said date. A Member whose
Employer makes an initial employer benefit allocation under (2)(iii) shall be
entitled to an accrued benefit at least equal to his accrued benefit immediately
prior to the date on which the Pension Equity Benefit becomes effective, such
benefit being paid pursuant to the terms of his Employer’s agreement under the
Pentegra DB Plan in effect on said date.

 

(4)                                 Special Transition Benefit. Provided that
the Special Transition Benefit does not cause the Pentegra DB Plan to
discriminate in favor of Highly Compensated Employees, the Employer may
designate some or all of its Employees on the date the Pension Equity Benefit
becomes effective to continue to accrue benefits under the prior plan
arrangement of the Employer under the Pentegra DB Plan for a designated period
of time.

 

For an Employer which had elected an integrated benefit formula prior to July 1,
1989, and which elects any of the integrated benefit formulas described in
Subsection (E), (F), (G), (H), (I), (J), (K), (L), (M), (N), (O), (P), or (Q) of
this Section 1, if a Member’s Retirement Allowance determined under the prior
integration formula as of June 30, 1989 exceeds the Member’s Retirement
Allowance determined under the applicable integration formula described in
Subsection (E), (F), (G), (H), (I), (J), (K), (L), (M), (N), (O), (P), or (Q),
then the higher Retirement Allowance will be payable.

 

56

--------------------------------------------------------------------------------


 

Notwithstanding anything in this Section 1 to the contrary, in no event may an
Employer’s election to provide any of the benefit formulas described in this
Section 1 reduce a Member’s accrued benefit below the amount of such accrued
benefit determined as of the day immediately preceding the effective date for
the Employer’s election of such a benefit formula under this Section 1. In
addition, a Member’s Retirement Allowance determined under the applicable
integration formula described in Subsection (E), (F), (G), (H), (I), (J), (K),
(L), (M), (N), (O), (P), (Q), and (S) shall conform to the cumulative permitted
disparity limit and the annual overall permitted disparity limit as provided
under the IRS Regulations.

 

Should an Employer elect a benefit formula under this Section 1 which provides
that its Member’s Retirement Allowance will be calculated based upon Career
Average Salary, the Employer may, at its option, elect to recalculate the
Member’s Salary under the Pentegra DB Plan based upon the Member’s High-5 Salary
or High-3 Salary, as designated by the Employer, for Benefit Service accrued to
the effective date of such amendment, provided that in no event shall the
Member’s recalculated benefit be less than the benefit calculated based upon the
Member’s Career Average Salary for the benefit accrued to the date of such
amendment.

 

SECTION 2. EARLY RETIREMENT FACTORS

 

(A)                               An Employer shall designate early retirement
factors to determine a Member’s early retirement benefits or the Employer shall
adopt one of the early retirement factor tables (with interpolation made to the
nearest month) provided in Appendix E and attached hereto, except that if the
Employer has adopted either the Cash Balance Account or the Pension Equity
Benefit, the early retirement benefits shall be determined in accordance with
the following paragraph.

 

A Retiree’s Cash Balance Account or Pension Equity Benefit shall be paid in
accordance with the normal Retirement Allowance designated by the Employer based
upon the actuarial equivalent basis provided in Article V, Section 1(R)(1).

 

If a Retiree is married at the time his Retirement Allowance commences under
this Section, the Equivalent Value of his Retirement Allowance shall be paid as
a qualified joint and survivor annuity with his spouse as Contingent Annuitant
under Option 2 or 3 of Section 1 of Article VI as designated by the Retiree,
unless such Spouse consents in writing to permit the Retiree to elect a
different form of allowance. If a Retiree is not

 

57

--------------------------------------------------------------------------------


 

married at the time his Retirement Allowance commences, his Retirement Allowance
shall be paid under the plan’s normal form of payment unless an optional form of
allowance as described in Section 1 of Article VI is elected by the Retiree.

 

Where an Employer has adopted a lump sum payment option and a Member elects to
receive his Retirement Allowance attributable to his Pension Equity Benefit in
the form of a lump sum payment, such payment shall be equal to the Retiree’s
Pension Equity Benefit.

 

(B)                               If an Employer provides an integrated benefit
formula, as described in Subsection (E), (F), (G), (H), (I), (J), (K), (L), (M),
(N), (O), (P), or (Q) of Section 1 of this Article V, and adopts the early
retirement factor table described in Table I(B) or (C), II(B) or (C) or
III(B) or (C) of Appendix E, then the early retirement factor with respect to a
Member’s Retirement Allowance attributable to Salary up to the CCL and computed
in accordance with the accrual rate described in Subsection (E)(1), (F)(1),
(G)(1), (H)(1), (I)(1), (J)(1), (K)(1), (L)(1), (M)(1), (N)(1), (O)(1), (P)(1),
or Q(1) of Section 1 of this Article V (whichever shall apply), but only with
respect to such Salary, shall be the applicable early retirement factor
described in Appendix A.

 

(C)                               Any Employer may, at its option, elect to
provide enhanced early retirement factors effective upon a Change of Control of
the Employer.

 

(D)                               Notwithstanding anything in this Article V,
Section 2 to the contrary, an Employer may elect to provide the following early
retirement factors for use in determining a Member’s early retirement benefits.
If, at the date of a Member’s termination of employment the sum of a Member’s
age and years of Service equals or exceeds 70 or 80 (as elected by the
Employer), then an early retirement reduction factor of 3% per annum will apply
in determining such Member’s early retirement benefit, and actuarial equivalent
early retirement factors will apply for those Members whose combined age and
years of Service at the Member’s date of termination of employment is less than
70 or 80 (as the case may be).

 

SECTION 3. DISABILITY RETIREMENT BENEFIT

 

(A)                               If an Employer has provided this benefit since
its Commencement Date, then each of its Members —

 

58

--------------------------------------------------------------------------------


 

(i)                                   who is not an inactive Member or is not on
a leave of absence, and for whom contributions have not been discontinued,

 

(ii)                                who is separated from active employment by
reason of disability after the earlier of one year of Membership Service or five
years of Benefit Service but before attainment of age 65, and

 

(iii)                             who is certified by physicians designated by
the Pentegra DB Plan to have a physical or mental impairment which (a) prevents
him from doing any substantial gainful activity for which he is fitted by
education, training or experience, and (b) is expected to last at least 12
months from the date of such separation or to result in death, shall, upon
notice to the Pentegra DB Plan within 13 months of such separation date, be
retired as of his Disability Retirement Date. (Receipt of proof satisfactory to
the Pentegra DB Plan within 13 months after the date of such separation that the
Member is eligible for, or is receiving, disability insurance benefits under
Title II of the Federal Social Security Act will be deemed presumptive evidence
of entitlement to a disability Retirement Allowance under this Subsection (A).)

 

If an Employer adopts this benefit subsequent to its Commencement Date, then it
shall be effective for each of its Members, subject to the above conditions, no
earlier than one year after notification to the Pentegra DB Plan of its
adoption. Effective as of December 5, 2003, notwithstanding anything to the
contrary in this Article V, Section 3(A), a Member who would otherwise be
eligible for a disability Retirement Allowance pursuant to this Section 3 if the
Member had not been on a leave of absence immediately before his separation from
active employment will be eligible for a disability Retirement Allowance
pursuant to this Section 3, if immediately before the Member’s separation from
active employment by reason of disability, the Member was on a medical leave of
absence related to the physical or mental impairment that would otherwise cause
the Member to be eligible for such disability Retirement Allowance.

 

(B)                               The annual disability Retirement Allowance
shall be the normal Retirement Allowance (determined under Article V, Section 1)
on the basis of the Member’s Salary and Benefit Service to his Disability
Retirement Date, but shall not be less than 30% of his High-5 Salary.

 

59

--------------------------------------------------------------------------------


 

 

In no event shall the disability Retirement Allowance exceed the Retirement
Allowance that the disabled Member would have received if he had continued in
Service to his Normal Retirement Date and his Salary at disability had continued
to such date.

 

Notwithstanding anything in this Article V, Section 3 to the contrary, upon the
disabled Member’s attainment of age 65 and for periods thereafter, the Member’s
Retirement Allowance shall be equal to the Member’s normal Retirement Allowance
that had accrued immediately prior to his Disability Retirement Date (with such
Retirement Allowance determined without regard to this Section 3).

 

(C)                               The Board may require any disability Retiree
who has not attained age 65 to demonstrate continuing eligibility for disability
retirement benefits as often as once a year. If such a Retiree refuses or cannot
demonstrate to the satisfaction of the Board that he continues to be disabled
within the definition of Subsection (A) of this Section 3, then his disability
allowance shall be discontinued. The disability Retiree’s disability Retirement
Allowance will also cease if and when he returns to substantial gainful activity
for which he is fitted by education, training or experience. In either case, it
may be resumed if it is subsequently determined by the Board that the conditions
of Subsection (A) of this Section 3 are again satisfied.

 

(D)                               If the Employer has adopted either the Cash
Balance Account or the Pension Equity Benefit, then a Member who would otherwise
qualify as disabled under (A) above shall not have his disability benefit
calculated under subsection (B), but shall instead be treated as eligible for an
early retirement benefit under Article V, Section 2. In lieu of the benefit
described in the preceding sentence, an eligible Member may elect to receive the
disability benefit to which he would have been entitled had he become disabled
on the date his Employer adopted either the Cash Balance Account or the Pension
Equity Benefit but without regard to the 30% of Salary minimum described in
subsection (B) above. If the alternative benefit described in the preceding
sentence is elected, the Cash Balance Account or the Pension Equity Benefit will
continue to grow as if the Member had terminated with a vested benefit which he
chose to defer.

 

60

--------------------------------------------------------------------------------


 

SECTION 4.                         ADDITIONAL DEATH BENEFITS

 

(A)                               In lieu of the basic death benefit, if any,
provided under Article IV, Section 3(A), an Employer may adopt an active service
death benefit which is payable upon the death of a Member in Service, for whom
contributions have not been discontinued, to his Beneficiary in a lump sum equal
to (i) plus (ii):

 

(i)                                   100% of the Member’s last 12 months’
Salary, plus an additional 10% of such Salary for each year of Benefit Service
until a maximum of 300% is attained for 20 or more years of Benefit Service. If
death occurs prior to the completion of one year of Benefit Service, this part
of the benefit shall be 100% of the Member’s annual Salary as of his Enrollment
Date if his Salary is determined under Section (43)(A) of Article I, or his
annualized Salary based on all completed months of Benefit Service prior to
death if Salary is determined under Section (43)(B) or Section (43)(C) of
Article I.

 

(ii)                                The Member’s Accumulated Contributions, if
any.

 

In no event shall such lump sum be less than the lump sum which would have been
payable under either Article IV, Section 3(A) or Article V, Section 4(B),
whichever is applicable.

 

(B)                               In lieu of the basic death benefit, if any,
provided under Article IV, Section 3(A), an Employer (or a successor to such
Employer) which was participating in the Pentegra DB Plan as of June 30, 1983
may adopt the “12 Times” retirement benefit which is payable upon the death of a
Retiree, who had not elected an optional form of payment under Article VI, in a
lump sum equal to the excess, if any, of (i) over (ii):

 

(i)                                   An amount equal to 12 times the Retiree’s
annual allowance immediately prior to the commencement of his Retirement
Allowance, or as of the first day of the month in which his death occurred if he
died before having received any payment of such allowance.

 

(ii)                                The sum of the Retirement Allowance payments
he had received, if any.

 

61

--------------------------------------------------------------------------------


 

This benefit shall also be payable upon the death of a Member who was eligible
for early retirement at the time of death in lieu of the benefit which would
have been payable under Article IV, Section 3(A).

 

(C)                               In lieu of the basic death benefit, if any,
provided under Article IV, Section 3(A), an Employer may adopt an active service
death benefit which is payable upon the death of a Member in Service, for whom
contributions have not been discontinued, to his Beneficiary in a lump sum equal
to (i) a multiple of the Member’s projected monthly Retirement Allowance which
shall be not less than 50 times and not greater than 100 times the projected
monthly Retirement Allowance plus (ii) the Member’s Accumulated Contributions,
if any.

 

In no event shall such lump sum be less than the lump sum which would have been
payable under either Article IV, Section 3(A) or Article V, Section 4(B),
whichever is applicable.

 

Should an Employer elect to provide the active service death benefit under this
subsection (C) of Section 4, such provision shall not be effective until one
(1) year following the adoption by the Employer unless the Employer provided
such death benefit prior to the Employer’s Commencement Date.

 

SECTION 5.                         RETIREMENT ADJUSTMENT PAYMENT

 

(A)                               An Employer which was participating as of
June 30, 1983 may provide this benefit to those of its Members who (i) were
enrolled prior to July 1, 1983 and (ii) retire after attainment of age 55.

 

(B)                               The Retirement Adjustment Payment shall be a
single lump sum equal to three monthly installments of his Retirement Allowance
(before any optional modification) determined and payable as of the date his
Retirement Allowance payments commence. If a Retiree, who would otherwise be
eligible to receive such a payment, dies prior to such date, his Retirement
Adjustment Payment shall be determined as though his Retirement Allowance
payments had commenced as of the first day of the month in which his death
occurred, and shall be payable to his Beneficiary.

 

62

--------------------------------------------------------------------------------


 

SECTION 6.                         POST-RETIREMENT SUPPLEMENTS

 

(A)                               (1)                               Annual 1%,
2% or 3% Increment:

 

Subject to Section 11.1, an Employer may provide an annual increment which shall
be paid to each of its Retirees who has attained age 66 and is receiving his
annual Retirement Allowance. Each annual increment shall be an amount equal to
1%, 2% or 3%, as the Employer may elect, of the Retiree’s annual Retirement
Allowance multiplied by the number of years from the calendar year in which he
attained age 65 to the current year at the end of which such increment is
payable. Upon the Retiree’s death, no further amount shall be payable in respect
of this benefit, except that if he had elected a Contingent Annuitant under
Article VI who is alive on the later of (a) the date of the Retiree’s death or
(b) the date the Retiree would have attained age 66, such Contingent Annuitant
shall thereafter be entitled to an annual increment equal to 1%, 2% or 3%, as
the case may be, of the Contingent Annuitant’s annual allowance multiplied by
the number of years from the calendar year in which the Retiree had attained age
65 (or would have attained age 65 if he died prior thereto) to the current year
at the end of which such increment is payable. Upon the Contingent Annuitant’s
death, no further amount shall be payable in respect of this benefit.

 

(2)                                 Subject to Section 11.1, an Employer may
alternatively provide an annual increment which shall be paid to each of its
Retirees who has retired on an Early Retirement Date (or retired and
subsequently attained the age in the Early Retirement Date) as specified by the
Employer and is receiving his annual Retirement Allowance. Each annual increment
shall be an amount equal to 1%, 2% or 3%, as the Employer may elect, of the
Retiree’s annual Retirement Allowance multiplied by the number of years from the
calendar year in which he commences benefits to the current year at the end of
which such increment is payable. Alternatively, the annual increment shall be an
amount equal to 1%, 2% or 3%, as the Employer may elect, of the Employee’s
annual Retirement Allowance each year prior to the attainment of age 66 and
thereafter multiplied by the number of years from the calendar year in which he
attained age 65 to the current year at the end of which the increment is
payable. Further, if an Employer has elected that this subsection apply,
notwithstanding the foregoing,

 

63

--------------------------------------------------------------------------------


 

the Employer shall provide an annual increment that shall be paid to each of its
Retirees who commence benefits after the attainment of age 65 and is receiving
his annual Retirement Allowance. That annual increment shall be an amount equal
to 1%, 2% or 3%, as the Employer elects, of the Retiree’s annual Retirement
Allowance multiplied by the number of years from the calendar year in which the
Retiree attained age 65 to the current year at the end of which such increment
is payable. Upon the Retiree’s death, no further amount shall be payable in
respect of this benefit, except that if he had elected a Contingent Annuitant
under Article VI who is alive on the later of (a) the date of the Retiree’s
death or (b) the date the Retiree’s annual increment would have been payable had
the retiree who had retired eligible for such increment lived, such Contingent
Annuitant shall thereafter be entitled to an annual increment equal to 1%, 2% or
3%, as the case may be, of the Contingent Annuitant’s annual allowance
multiplied by the number of years from the calendar year in which the Retiree
commenced benefits (or had attained age 65 if the Retiree commences benefits
after age 65, or would have attained age 65 if he died without having commenced
benefits prior thereto) to the current year at the end of which such increment
is payable (or, alternatively, equal to 1%, 2% or 3%, as the case may be, of the
Contingent Annuitant’s annual allowance each year prior to when the Retiree
would have attained age 66 and thereafter multiplied by the number of years from
the calendar year in which the Retiree attained age 65 or would have attained
age 65 to the current year at the end of which the increment is payable). Upon
the Contingent Annuitant’s death, no further amount shall be payable in respect
of this benefit.

 

(B)                               Single Fixed Percentage Adjustment:

 

Subject to Section 11.1, an Employer may provide, as of any January 1, a fixed
percentage supplement for each of its then eligible Retirees, determined under
one of the following formulas:

 

(a)                                 1% or more of the annual Retirement
Allowance for each completed year of retirement after attainment of the minimum
under one of the following formulas.

 

64

--------------------------------------------------------------------------------


 

(b)                                 A single percentage uniformly applicable to
all those eligible.

 

For purposes of this Subsection (B), an eligible Retiree is one who (i) has
retired prior to the effective date of the supplemental benefit described in
this Subsection (B) and (ii) has attained the minimum age specified by his
Employer. Such minimum age may be any age not less than 45 and not greater than
66, and shall apply uniformly to all Retirees of the Employer. The supplement
shall be paid each January beginning with the effective date (providing the
Retiree has begun receiving his annual allowance) and ending in the year in
which the Retiree dies, except that if he had elected a Contingent Annuitant
under Article VI who is alive on the date of the Retiree’s death, such
Contingent Annuitant shall thereafter be entitled to an annual supplement
determined by multiplying the fixed percentage by the Contingent Annuitant’s
annual allowance and ending in the year in which the Contingent Annuitant dies.
If the fixed percentage supplement provided for a Retiree is not paid due to the
Retiree’s deferral of commencement of allowance payments, it shall be paid
beginning with the January 1 coincident with or following the date his
Retirement Allowance payments commence and shall be determined by multiplying
the fixed percentage provided by the Employer by the annual Retirement Allowance
determined at the time payments commence.

 

SECTION 7.                         SUPPLEMENTAL EARLY RETIREMENT WINDOW BENEFIT

 

(A)                               Subject to the provisions of this Section 7
and Section 11.1, an Employer may provide for each Member who has satisfied the
eligibility requirements specified in Subsection (D) of this Section 7, a
supplemental early retirement window benefit determined pursuant to the formula
elected in Subsection (E) of this Section 7 and payable in accordance with
Articles IV and V. Any such supplemental early retirement window benefit shall
not be deemed to be in lieu of any of the other additional benefits described in
this Article V. A Member who does not meet the eligibility requirements of
Subsection (D) of this Section 7 or who does not terminate employment within the
time period described in Subsection (B) of this Section 7 will not be entitled
to any additional benefits pursuant to this Section 7.

 

(B)                               The Employer shall select a time period of not
less than 45 days nor more than 90 days from the effective date of its adoption
of the supplemental early retirement window benefit during which an eligible
Member may elect such benefit. A Member must agree

 

65

--------------------------------------------------------------------------------


 

to retire during the period described in the preceding sentence in order to be
eligible for the benefit, except that an Employer may, at its option, permit
Employees who elect an early retirement window benefit to terminate employment
at any time (or at any time during a period of time designated by the Employer)
no later than six (6) months after the close of the window period described in
the preceding sentence or, alternatively, to irrevocably designate a uniform
termination date no later than six (6) months after the close of such window
period.

 

(C)                               In order for an Employer to provide a
supplemental early retirement window benefit pursuant to this Section 7, the
following conditions must be satisfied:

 

(1)                                 At least five (5) Members must be eligible
for the supplemental early retirement window benefit during the election period
described in Subsection (B) of this Section 7;

 

(2)                                 The Employer must comply with all procedural
rules established by the Pentegra DB Plan with regard to the implementation and
operation of such supplemental early retirement window benefit;

 

(3)                                 The Employer must indemnify the Pentegra DB
Plan in a manner satisfactory to the Pentegra DB Plan against any and all losses
and expenses incurred by the Pentegra DB Plan (including reasonable legal fees)
arising out of the Employer’s adoption of the early retirement window benefit;
and

 

(4)                                 Any other conditions which the Pentegra DB
Plan, the IRS or any other governmental authority might require.

 

(D)                               An Employer must establish an eligibility
requirement, uniformly applicable to all of its Employees, which must be
satisfied by a Member as of the effective date of the adoption of the
supplemental early retirement window benefit in order for the Member to be
eligible for such benefit. The eligibility requirement referred to in the
preceding sentence can be:

 

(1)                                 A minimum age of not less than 45;

 

(2)                                 A minimum total of age and Vesting Service
of not less than 70; or

 

66

--------------------------------------------------------------------------------


 

 

(3)                                 A minimum age of not less than 45 and a
minimum number of years of Vesting Service where the specified years of Vesting
Service of not less than five (5).

 

Notwithstanding anything in this Subsection (D) of this Section 7 to the
contrary, an Employer may elect to restrict the eligibility for the supplemental
early retirement window benefit under this Section 7 to (i) those Members who
are Non-highly Compensated Employees, (ii) those Members who are not inactive
Members, as described in Article X, Section 3, (iii) those Members employed at a
bona-fide geographical location or in a certain job function or job
classification designated by the Employer, (iv) those Highly Compensated
Employees who are excluded by their title at the election of the Employer, or
(v) those Members who provide the Employer with a valid waiver of certain legal
rights of the Member, provided that in such case the Employer shall have the
sole responsibility to determine whether any such waiver is valid and
enforceable under applicable law.

 

(E)                                Upon the termination of employment of an
eligible Member who meets the eligibility requirements of Subsection (D) of this
Section 7 within the period of time specified in Subsection (B) of this
Section 7, the annual Retirement Allowance otherwise determined under Article IV
and this Article V for such Member will be increased by the difference, if any,
that results from determining such benefit based on one or more of the
following:

 

(1)                                 the Benefit Service and Vesting Service
credited to the Member as of his termination date, plus 1 to 10 years, as may be
designated by the Employer in its election of this feature;

 

(2)                                 the early retirement reduction percentage
(if any) based upon the Member’s actual age at commencement of his Retirement
Allowance plus 1 to 10 years, as may be designated by the Employer in its
election of this feature;

 

(3)                                 no early retirement reduction, or a 1.5% or
3% early retirement reduction percentage for each year the Retirement Allowance
commences before the Member’s Normal Retirement Date, as may be designated by
the Employer in its election of this feature; and/or

 

(4)                                 the addition of a fixed dollar amount, as
may be designated by the Employer, to the Member’s normal Retirement Allowance
payable at the Member’s age 65.

 

67

--------------------------------------------------------------------------------


 

The adoption by an Employer of any of the features described in this Subsection
(E) of this Section 7 shall apply uniformly to all Members employed by such
Employer who meet the eligibility requirements of Subsection (D) of this
Section 7. In no event shall an increase in a Member’s Retirement Allowance
under the provisions of this Section 7 be deemed to increase such Member’s
Vesting Service or Benefit Service for any other purposes under the
Comprehensive Retirement Program. Notwithstanding the foregoing in this
Subsection (E) of this Section 7, if an Employer has elected to provide normal
retirement benefits on the basis of one of the integrated benefit formulas
described in Subsection (E), (F), (G), (H), (I), (J), (K), (L), (M), (N), (O),
(P), or (Q) of Section 1 of this Article V, the special early retirement
reduction provided in Paragraph (2) of this Subsection (E) and the elimination
of an early retirement reduction factor provided in Paragraph (3) of this
Subsection (E) shall not apply; provided, however, such Employer may elect to
provide any of such early retirement reductions but only with regard to a
Member’s benefit which accrues with respect to the Member’s Salary up to the
CCL.

 

(F)                                 The Pentegra DB Plan reserves the right to
deny an Employer the right to adopt the supplemental early retirement window
benefit described in this Section 7 if it determines, in its sole discretion,
that the adoption by such Employer would result in the provision of benefits
that would not satisfy the requirements of IRC Section 401(a)(4) (or any
applicable IRS Regulations thereunder) or which would in any other way adversely
affect the tax-qualified status of the Regulations and the tax-exempt status of
the Trust under IRC Sections 401(a) and 501(a), respectively.

 

SECTION 8.                         REDUCTION IN ACCRUAL RATE FOR CERTAIN
EMPLOYEES

 

An Employer may elect, on a prospective basis only, to reduce the benefit
accrual rate which shall apply to the calculation of the normal retirement
benefit with respect to certain Members, designated by the Employer, who
constitute Highly Compensated Employees, provided that (i) the Employer
certifies to the Pentegra DB Plan in writing that such a reduction in the
benefit accrual rate is required by the Office of Thrift Supervision or such
other regulatory authority and (ii) the IRS approves such a reduction in the
benefit accrual rate. If an Employer elects, in accordance with this Section 8,
to reduce the accrual rate of certain Members, the Employer shall, to the extent
a cessation of future benefit accruals is not required, select one of the
benefit formulas provided in Article V, Section 1 to apply with respect to the
future accrual of benefits for such Members.

 

68

--------------------------------------------------------------------------------


 

ARTICLE VI OPTIONAL FORMS OF PAYMENT

 

SECTION 1.                         OPTIONS

 

Any Member or Retiree may elect, subject to Section 2 of this Article VI, to
convert his Retirement Allowance and the death benefit, if applicable, described
in Article IV, Section 3(A), Article IV, Section 3(B) or in Article V,
Section 4(B), whichever is applicable, to a retirement benefit of Equivalent
Value under one of the following options:

 

Option 1.                                              A larger Retirement
Allowance during the Retiree’s life, but at his death all payments shall cease
and no further amounts shall be due or payable. This option shall not apply to
Members whose Employer adopted the Straight Life Annuity as the payment form for
the Member’s normal Retirement Allowance.

 

Option 2.                                              A modified Retirement
Allowance to be paid to the Retiree for his life and, after his death, an
allowance at the same rate to be paid to his Contingent Annuitant (should the
latter survive the Retiree) for life commencing on the first day of the month in
which the Retiree’s death occurs. If both the Retiree and his Contingent
Annuitant die before 120 monthly installments have been paid, the Commuted Value
of such unpaid installments shall be paid in a lump sum to a Beneficiary
designated by the Retiree, or, if there is no designated Beneficiary, to the
estate of the survivor of the Retiree and his Contingent Annuitant (presuming
the Retiree to be the survivor if they die within 24 hours of each other). Upon
the death of the survivor of the Retiree and his Contingent Annuitant after 120
monthly installments have been paid, all payments shall cease and no further
amounts shall be due or payable.

 

Option 3.                                              A modified Retirement
Allowance to be paid to the Retiree for his life and, after his death, an
allowance at one-half the rate to be paid to his Contingent Annuitant (should
the latter survive the Retiree) for life commencing on the first day of the
month in which the Retiree’s death occurs. Upon the death of the survivor of the
Retiree and his Contingent Annuitant, all payments shall cease and no further
amounts shall be due or payable.

 

Option 4.                                              A revised Retirement
Allowance during the Retiree’s life with some other benefit payable upon his
death, provided that such benefit be approved by the Pentegra

 

69

--------------------------------------------------------------------------------


 

DB Plan and be in compliance with the applicable provisions of the IRC,
including Section 401(a)(9) thereof.

 

Option 5.                                              Effective with respect to
Plan Years beginning after December 31, 2007, a modified Retirement Allowance to
be paid to the Retiree for his life and, after his death, an allowance at
three-quarters of the rate payable to the Retiree to be paid to his Contingent
Annuitant (should the latter survive the Retiree) for life commencing on the
first day of the month in which the Retiree’s death occurs. Upon the death of
the survivor of the Retiree and his Contingent Annuitant, all payments shall
cease and no further amounts shall be due or payable.

 

SECTION 2.                         CONDITIONS OF ELECTION

 

(A)                               The procedure for making an election or
revocation with respect to any of the options described in Section 1 of this
Article VI shall be in compliance with ERISA, the IRC and, as applicable,
Section 14.4 and shall be communicated by the Pentegra DB Plan to the retiring
Member. Thereafter the retiring Member shall have 90 days (or such longer period
as may be required by ERISA) within which to make his election or revocation so
long as it is filed with the Pentegra DB Plan prior to the date on which his
Retirement Allowance commences.

 

For any distribution notice issued in Plan Years beginning after December 31,
2006, any reference to the 90-day maximum notice period requirements of IRC
Sections 402(f) (the rollover notice), 411(a)(11) (Member’s consent to
distribution), and 417 (notice regarding the joint and survivor annuity rules)
is changed to 180 days.

 

(B)                               If a retiring Member or his Contingent
Annuitant dies before the date his Retirement Allowance commences or before the
date he receives a lump sum settlement pursuant to Article VII, the benefit
payable shall be the death benefit under Article IV or Article V, whichever is
applicable, provided that such benefit shall not be less than the death benefit
attributable to the form of payment, including a lump sum, elected or the
regular form of payment, whichever is greater. If a disability Retiree whose
allowance has already commenced dies during the 90 day period following the date
of his separation from active employment, the election of any option shall be
inoperative.

 

70

--------------------------------------------------------------------------------


 

For any distribution notice issued in Plan Years beginning after December 31,
2006, any reference to the 90-day maximum notice period requirements of IRC
Sections 402(f) (the rollover notice), 411(a)(11) (Member’s consent to
distribution), and 417 (notice regarding the joint and survivor annuity rules)
is changed to 180 days.

 

(C)                               No election under Option 2, 3 or 4 of
Section 1 of this Article VI may be made which would result in an allowance to
the Retiree of less than 50% of the Retirement Allowance he would have received
under Article VI, Section 1, Option 1.

 

71

--------------------------------------------------------------------------------


 

ARTICLE VII METHOD OF PAYMENT

 

SECTION 1.

 

If a Retiree is married at the time his Retirement Allowance commences, his
Retirement Allowance shall be paid as a qualified joint and survivor annuity
with his Spouse as Contingent Annuitant, as described in Article VI, Section 1,
Option 2 or 3, as designated by the Retiree, unless such Spouse consents in
writing to permit the Retiree to elect a different form of allowance. If a
Retiree is not married at the time his Retirement Allowance commences, his
Retirement Allowance shall be paid as a life annuity unless an optional form of
allowance as described in Article VI is elected by the Retiree. If an optional
form of allowance as described in Article VI is not in effect with respect to a
Retiree, his Retirement Allowance shall be paid to him during his life. Upon his
death, a death benefit shall be payable if a death benefit is provided in
accordance with Article IV, Section 3(C) or, if adopted by such Retiree’s
Employer, Article V, Section 4(B). For purposes of this Article VII, a Retiree
is not married at the time that his Retirement Allowance commences if the Member
or the Member’s Spouse has obtained a court order of legal separation which has
been entered by a court of competent jurisdiction prior to commencing payment of
his Retirement Allowance.

 

SECTION 2.

 

(A)                               Unless a proper election is received by the
Pentegra DB Plan, all Retirement Allowances shall be payable in substantially
equivalent monthly installments commencing as of his Required Beginning Date,
except that:

 

(1)                                 A normal or early Retirement Allowance may
be payable to a Retiree, by written election filed with the Pentegra DB Plan, as
of the first day of any month next following his Retirement Date, and

 

(2)                                 An early Retirement Allowance may not be
commenced until the Retiree’s Early Retirement Date, except as may otherwise be
provided under Section 2(D) or 2 (E) of Article IV.

 

Such installments shall continue during the life of the Retiree (except as
provided otherwise under Article V, Section 3(C)), and the last installment
shall be due the first day of the month in which his death occurs; except that
if optional modification under

 

72

--------------------------------------------------------------------------------


 

Article VI has become effective the provisions thereof shall apply, and the last
installment payable to a surviving Contingent Annuitant designated under such
Article shall be due the first day of the month in which such Contingent
Annuitant’s death occurs.

 

(B)                               Notwithstanding the preceding Subsection
(A) of this Section 2, a Retirement Allowance (other than nondecreasing life
annuities payable for a period not less than the life of a Member or, in the
case of a pre-retirement survivor annuity, the life of the surviving spouse) may
be converted to a single lump sum payment of the Equivalent Value of such
allowance, if an eligible Retiree as described below so elects prior to
receiving his first monthly retirement payment, in the following cases:

 

(a)                                 Where that portion of the regular Retirement
Allowance which is attributable to the Employer’s contributions amounts to less
than $600 per year on the date such Allowance would otherwise commence; or

 

(b)                                 Where the Employer has requested, and the
Pentegra DB Plan has approved, that a lump sum settlement be available and
uniformly applicable upon attainment of any age between (and including) 45 and
65 as specified by the Employer (but not earlier than the minimum age specified
in Article IV, Section 2(D) for the commencement of an early Retirement
Allowance) to those of its Retirees who meet the following condition:

 

(i)                                     Receipt by the Pentegra DB Plan of a
consent (in the form prescribed by the Pentegra DB Plan) of the Member’s Spouse,
if any, that such lump sum settlement be paid to the Retiree. (In any case where
an Employer adopts this option and subsequently ceases to exist as an
independent entity, the Retirement Committee of the Board may, in its
discretion, substitute itself for such Employer for the purposes of this
Article VII.)

 

(c)                                  Where the Employer has requested, and the
Pentegra DB Plan has approved, that a lump sum settlement be available as
described in the preceding paragraph, the Member may elect to have a portion of
his Retirement Allowance commence in the form of an annuity with the remaining
portion of his Retirement

 

73

--------------------------------------------------------------------------------


 

Allowance paid in the form of a partial lump sum with the lump sum portion
determined at the election of the Member to be the Equivalent Value of 25%, 50%,
or 75% of the Member’s total Retirement Allowance.

 

Effective October 1, 1995, the interest rate and mortality table used to
calculate lump sum settlements shall be the applicable interest rate and
mortality table as determined under Section 417(e) of the IRC and in accordance
with the stability period and look-back month provisions described below, except
that an Employer may elect to continue to apply the interest rate described in
Subparagraphs (1) and (2) of the subsequent paragraph and the mortality
assumptions which were in effect under the Regulations prior to October 1,1995,
in which case such pre-October interest rate and mortality assumptions shall
apply until June 30, 2000.

 

For those Employers who elected not to apply the interest and mortality table
prescribed under Section 417(e) of the IRC until July 1, 2000, in no event shall
the interest rate used to calculate lump sum settlements prior to July 1, 2000
exceed:

 

(1)                                 The PBGC Interest Rate if the present value
of the lump sum settlement using the PBGC Interest Rate is less than $25,000, or

 

(2)                                 120% of the PBGC Interest Rate if the
present value of the lump sum settlement using the PBGC Interest Rate is $25,000
or greater; except that in no event shall such lump sum settlement computed
pursuant to this Subparagraph (2) be reduced below $25,000.

 

Effective July 1, 2000, the interest rate for all lump sum settlements shall be
the applicable interest rate described in Section 417(e) of the IRC. The
applicable interest rate is the rate of interest on 30-year Treasury Securities
(or such other rate as may be prescribed by the Commissioner) for the third
calendar month preceding the first day of the stability period. The stability
period shall be the calendar month period that contains the annuity starting
date for the distribution and for which the applicable interest rate remains
constant. The applicable mortality table shall be the mortality table as set
forth in IRS Revenue Ruling 95-6, 1995-1 C.B.80; provided, however, for
distributions with annuity starting dates on or after December 31, 2002, the
applicable mortality table shall be the mortality table as set forth in IRS
Revenue Ruling 2001-62.

 

74

--------------------------------------------------------------------------------


 

Following the effective date of the amendment of the Regulations to replace the
interest rate assumption that is based on the PBGC Interest Rate, and with
respect to the calculation of lump sum settlements for which the annuity
starting date occurs in the one-year period commencing at the time the plan
amendment is effective, such lump sum value shall be determined using, whichever
results in the larger distribution, the applicable interest rate (within the
meaning of Section 417(e) of the IRC) determined for the second month preceding
the month that contains the annuity starting date or the applicable interest
rate for the third calendar month preceding the calendar month that contains the
annuity starting date.

 

(d)                                 Effective for Plan Years beginning after
December 31, 2007, for purposes of the Pentegra DB Plan’s provisions relating to
the calculation of the present value of a benefit payment that is subject to IRC
Section 417(e), any provision directly or indirectly prescribing the use of the
mortality table described in Revenue Ruling 2001-62 shall be amended to
prescribe the use of the applicable annual mortality table within the meaning of
IRC Section 417(e)(3)(B).

 

Effective for Plan Years beginning after December 31, 2007, the applicable
interest rate as described in IRC Section 417(e)(3)(C) means the adjusted first,
second and third segment rates applied under rules similar to the rules of
Section 430(h)(2)(C) of the IRC for the month before the date of the
distribution or such other time as the Secretary of the Treasury may by
regulations prescribe. For each segment rate period, as described below, the
applicable interest rate shall equal the average yields of the segment rates
described under Section 430(h)(2)(D)(ii) of the IRC. However, for this purpose
the 24- month averaging period shall be replaced by the average yields for the
look-back (as defined in this Article VII) month preceding the first day of the
stability period (as defined in this Article VII)). The average yields shall be
applied to benefits with annuity starting dates that occur during the stability
period and based upon the applicable interest rates in effect during the
look-back month preceding the first day of the stability period.

 

75

--------------------------------------------------------------------------------


 

(I)                                   Segment Rate Periods:

 

(i)                                    The “First Segment Rate Period” means the
period that begins on the annuity starting date and ends on the day before the
5th anniversary of the annuity starting date.

 

(ii)                                 The “Second Segment Rate Period” means the
period that begins on the 5th anniversary of the annuity starting date and ends
on the day before the 20thanniversary of the annuity starting date.

 

(iii)                              The “Third Segment Rate Period” means the
period that begins on the 20th anniversary of the annuity starting date.

 

(II)                              Interest Assumptions:

 

(i)                                    The “First Segment Rate” means the
applicable interest rate and is applied to the vested accrued benefit payable
under the Normal Retirement Benefit at the Member’s Normal Retirement Date or,
if later, the Member’s annuity starting date during the First Segment Rate
Period.

 

(ii)                                 The “Second Segment Rate” means the
applicable interest rate and is applied to the vested accrued benefit payable
under the Normal Retirement Benefit at the Member’s Normal Retirement Date or,
if later, the Member’s annuity starting date during the Second Segment Rate
Period.

 

(iii)                              The “Third Segment Rate” means the applicable
interest rate and is applied to the vested accrued benefit payable under the
Normal Retirement Benefit at the Member’s Normal Retirement Date or, if later,
the Member’s annuity starting date during the Third Segment Rate Period.

 

(III)                         Segment Rate Transition Rule:

 

The segment rates determined above shall be modified by multiplying each segment
rate by the percentage in the table below and adding to this product the annual
rate of

 

76

--------------------------------------------------------------------------------


 

 

interest on 30-Year Treasury securities as specified by the Commissioner, for
the look-back (as defined in this Article VII) month preceding the first day of
the stability period (as defined in this Article VII) times the percentage from
the table below, based on the Plan Year of the distribution:

 

Plan Year Beginning in

 

Segment Rate Weighting

 

30-Year Treasury Weighting

 

2008

 

20

%

80

%

2009

 

40

%

60

%

2010

 

60

%

40

%

2011

 

80

%

20

%

2012 and later

 

100

%

0

%

 

(C)                               In no event shall the lump sum settlement
payable to a Member under Subsection (B) be less than the lump sum settlement
value of the Member’s accrued benefit as of September 30, 1995, if any,
calculated using an interest rate, determined by the Pentegra DB Plan by
reference to the last month of a calendar quarter, which shall be the average of
the 10 and 20-year U.S. Treasury Bond annual yields for such month, as reported
in the Federal Reserve Statistical Release (H.15), rounded to the nearest .5%;
provided, however, if the annual yield of 20-year U.S. Treasury Bonds is not
published, such rate shall be the annual yield of 10-year U.S. Treasury Bonds.
In the absence of the Federal Reserve Statistical Release, the Pentegra DB Plan
may obtain such annual yields from any other source it deems appropriate. The
rate so determined shall be applicable to settlements to be paid in the calendar
quarter beginning three months later.

 

(D)                               A lump sum settlement under Subsection (B) or
(C) will be the present value, calculated on the basis of the specified interest
rate, of the regular form of allowance which would otherwise be payable to the
Retiree under the Regulations. It will be calculated and

 

77

--------------------------------------------------------------------------------


 

payable as of the date on which payment of the corresponding Retirement
Allowance would otherwise commence, except that no settlement under Paragraph
(b) of Subsection (B) is payable prior to the age specified therein.

 

(E)                                No Retirement Allowance or lump sum
settlement shall be increased on account of any delay in payment beyond the date
specified in this Article VII due to the Retiree’s failure to properly file the
application form furnished by the Pentegra DB Plan or to otherwise accept such
payment.

 

SECTION 3.

 

Notwithstanding anything herein to the contrary, if the Equivalent Value of a
Member’s vested benefit is zero, the Member shall be deemed to have received a
distribution of such benefit upon termination of employment with his Employer
and shall immediately forfeit the nonvested portion of his benefit.

 

SECTION 4.

 

This Section 4 applies to distributions made on or after January 1, 1993. Solely
to the extent required under applicable law and IRS Regulations, and
notwithstanding any provision of the Regulations to the contrary that would
otherwise limit a Distributee’s election under this Section 4, a Distributee may
elect, at the time and in the manner prescribed by the Board, to have any
portion of an Eligible Rollover Distribution paid directly to an Eligible
Retirement Plan specified by the Distributee in a Direct Rollover.

 

For purpose of this Section 4, the following terms shall have the following
meanings:

 

(A)                               Eligible Rollover Distribution: Solely to the
extent required under applicable law and IRS Regulations, an Eligible Rollover
Distribution is any distribution of all or any portion of the balance to the
credit of the Distributee, except that an Eligible Rollover Distribution does
not include: any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s designated Beneficiary, or for a
specified period of ten years or more; any distribution to the extent such
distribution is required under Section 401(a)(9) of the IRC; and the portion of
any distribution that is not includible in gross income (determined

 

78

--------------------------------------------------------------------------------


 

without regard to the exclusion for net unrealized appreciation with respect to
employer securities).

 

A portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion consists of after-tax contributions that
are not includible in gross income. However, such portion may be transferred
only to an individual retirement account or annuity described in
Section 408(a) or (b) of the IRC, or to a qualified plan described in
Section 401(a) or 403(a) of the IRC, or effective for distributions that occur
after December 31, 2006, a plan described in Section 403(b) of the IRC, that
agrees to separately account for amounts so transferred, including separately
accounting for the portion of such distribution that is includible in gross
income and the portion of such distribution that is not so includible.

 

(B)                               Eligible Retirement Plan: An Eligible
Retirement Plan is an individual retirement account described in
Section 408(a) of the IRC, an individual retirement annuity described in
Section 408(b) of the IRC, an annuity plan described in Section 403(a) of the
IRC, an annuity contract described in Section 403(b) of the IRC, an eligible
plan under Section 457(b) of the IRC that is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state and that agrees to separately account for amounts
transferred into such plan from the Pentegra DB Plan, a qualified trust
described in Section 401(a) of the IRC, and, effective for distributions from
the Pentegra DB Plan that occur after December 31, 2007, to the extent allowed
by applicable law, an individual retirement plan described in Section 408A of
the IRC, that accepts the Distributee’s Eligible Rollover Distribution. The
definition of an Eligible Retirement Plan shall also apply in the case of a
distribution to a surviving Spouse, or to a spouse or former spouse who is an
alternate payee under a Qualified Domestic Relations Order. Notwithstanding
anything herein to the contrary, with respect to a Distributee that is a
non-spouse beneficiary of the Member, an Eligible Retirement Plan shall mean
solely an individual retirement account (described in Section 408(a) of the IRC)
or an individual retirement annuity (described in Section 408(b) of the IRC),
or, effective for distributions after December 31, 2007, to the extent allowed
by applicable law, an individual retirement plan described in Section 408A of
the IRC, and any rollover by such a Distributee shall only be in the form of a
direct transfer to such Eligible Retirement Plan.

 

79

--------------------------------------------------------------------------------


 

(C)                               Distributee: A Distributee includes an
Employee or former Employee. In addition, the Employee’s or former Employee’s
surviving Spouse and the Employee’s or former Employee’s Spouse or former Spouse
who is an alternate payee under a Qualified Domestic Relations Order are
Distributees with regard to the interest of the Employee or former Employee.
Effective April 1, 2007, a Distributee shall include any non-spouse beneficiary
designated by a Member under the Pentegra DB Plan.

 

(D)                               Direct Rollover: A Direct Rollover is a
payment by the Pentegra DB Plan to the Eligible Retirement Plan specified by the
Distributee.

 

SECTION 5.

 

Unless the Member elects otherwise, distribution of his Retirement Allowance
will begin no later than the 60th day after the latest of the close of the Plan
Year in which:

 

(i)                                     the Member attains age 65;

 

(ii)                                  occurs the 10th anniversary of the year in
which the Member commenced participation in the Pentegra DB Plan; or,

 

(iii)                               the Member terminates Service with his
Employer.

 

Notwithstanding the foregoing, the failure of a Member and Spouse to consent to
a distribution before the Member attains age 65 shall be deemed to be an
election to defer commencement of payment of any benefit sufficient to satisfy
this Section 5.

 

SECTION 6.

 

Notwithstanding anything in this Article VII to the contrary, the provisions of
this Section 6 will apply for purposes of determining required minimum
distributions for calendar years beginning with the 2003 calendar year. All
distributions required under this Section 6 will be determined and made in
accordance with the Treasury regulations under Section 401(a)(9) of the IRC.
Notwithstanding the other provisions of this Section 6, other than the preceding
sentence, distributions may be made under a designation made before January 1,
1984, in accordance with section 242(b)(2) of the Tax Equity and Fiscal
Responsibility Act (TEFRA) and the provisions of the Pentegra DB Plan that
relate to section 242(b)(2) of TEFRA.

 

80

--------------------------------------------------------------------------------


 

(A)                               Time and Manner of Distribution.

 

(1)                                 Required Beginning Date. The Member’s entire
interest will be distributed, or begin to be distributed, to the Member no later
than the Member’s Required Beginning Date.

 

(2)                                 Death of Member Before Distributions Begin.
If the Member dies before distributions begin, the Member’s entire interest will
be distributed, or begin to be distributed, not later than as follows:

 

(a)                                 If the Member’s surviving spouse (whose
marriage to the Member was recognized for purposes of Federal law) is the
Member’s sole Designated Beneficiary, then distributions to the surviving spouse
will begin by December 31 of the calendar year immediately following the
calendar year in which the Member died, or by December 31 of the calendar year
in which the Member would have attained age 701/2, if later.

 

(b)                                 If the Member’s surviving spouse (whose
marriage to the Member was recognized for purposes of Federal law) is not the
Member’s sole designated beneficiary, then distributions to the designated
beneficiary will begin by December 31 of the calendar year immediately following
the calendar year in which the Member died.

 

(c)                                  If there is no designated beneficiary as of
September 30 of the year following the year of the Member’s death, the Member’s
entire interest will be distributed by December 31 of the calendar year
containing the fifth anniversary of the Member’s death.

 

(d)                                 If the Member’s surviving spouse (whose
marriage to the Member was recognized for purposes of Federal law) is the
Member’s sole designated beneficiary and the surviving spouse dies after the
Member but before distributions to the surviving spouse begin, this Subsection
(A)(2), other than Subsection (2)(a), will apply as if the surviving spouse were
the Member.

 

81

--------------------------------------------------------------------------------


 

For purposes of this Subsection (A)(2) and Subsection (D), distributions are
considered to begin on the Member’s Required Beginning Date (or, if Subsection
(A)(2)(d) applies, the date distributions are required to begin to the surviving
spouse (whose marriage to the Member was recognized for purposes of Federal law)
under Subsection (A)(2)(a)). If annuity payments irrevocably commence to the
Member before the Member’s Required Beginning Date (or to the Member’s surviving
spouse (whose marriage to the Member was recognized for purposes of Federal law)
before the date distributions are required to begin to the surviving spouse
under Subsection (A)(2)(a)), the date distributions are considered to begin is
the date distributions actually commence.

 

(3)                                 Form of Distribution. Unless the Member’s
interest is distributed in the form of an annuity purchased from an insurance
company or in a single sum on or before the Required Beginning Date, as of the
first Distribution Calendar Year distributions will be made in accordance with
Subsections (B), (C) and (D) of this Section 6. If the Member’s interest is
distributed in the form of an annuity purchased from an insurance company,
distributions thereunder will be made in accordance with the requirements of
Section 401(a)(9) of the IRC and the Treasury regulations. Any part of the
Member’s interest which is in the form of an individual account described in
Section 414(k) of the IRC will be distributed in a manner satisfying the
requirements of Section 401(a)(9) of the IRC and the Treasury regulations that
apply to individual accounts.

 

(B)                               Determination of Amount to be Distributed Each
Year.

 

(1)                                 General Annuity Requirements. If the
Member’s interest is paid in the form of annuity distributions under the
Regulations, payments under the annuity will satisfy the following requirements:

 

(a)                                 The annuity distributions will be paid in
periodic payments made at intervals not longer than one year;

 

(b)                                 The distribution period will be over a life
(or lives) or over a period certain not longer than the period described in
Subsections (C) or (D);

 

82

--------------------------------------------------------------------------------


 

(c)                                  Once payments have begun over a period
certain, the period certain will not be changed even if the period certain is
shorter than the maximum permitted;

 

(d)                                 Payments will either be nonincreasing or
increase only as follows:

 

(i)                                   By an annual percentage increase that does
not exceed the annual percentage increase in a cost-of-living index that is
based on prices of all items and issued by the Bureau of Labor Statistics;

 

(ii)                                To the extent of the reduction in the amount
of the Member’s payments to provide for a survivor benefit upon death, but only
if the beneficiary whose life was being used to determine the distribution
period described in Subsection (C) dies or is no longer the Member’s beneficiary
pursuant to a qualified domestic relations order within the meaning of IRC
Section 414(p);

 

(iii)                             To provide cash refunds of employee
contributions upon the Member’s death; or

 

(iv)                            To pay increased benefits that result from an
amendment to the Regulations.

 

(2)                                 Amount Required to be Distributed by
Required Beginning Date. The amount that must be distributed on or before the
Member’s Required Beginning Date (or, if the Member dies before distributions
begin, the date distributions are required to begin under Subsection
(A)(2)(a) or (b)) is the payment that is required for one payment interval. The
second payment need not be made until the end of the next payment interval even
if that payment interval ends in the next calendar year. Payment intervals are
the periods for which payments are received, e.g., bi-monthly, monthly,
semi-annually, or annually. All of the Member’s benefit accruals as of the last
date of the first Distribution Calendar Year will be included in the calculation
of the amount of the annuity payments for payment intervals ending on or after
the Member’s Required Beginning Date.

 

83

--------------------------------------------------------------------------------


 

(3)                                 Additional Accruals After First Distribution
Calendar Year. Any additional benefits accruing to the Member in a calendar year
after the first Distribution Calendar Year will be distributed beginning with
the first payment interval ending in the calendar year immediately following the
calendar year in which such amount accrues.

 

(C)                               Requirements For Annuity Distributions That
Commence During Member’s Lifetime.

 

(1)                                 Joint Life Annuities Where the Beneficiary
Is Not the Member’s Spouse. If the Member’s interest is being distributed in the
form of a joint and survivor annuity for the joint lives of the Member and a
nonspouse beneficiary (or for the joint lives of the Member and a spouse whose
marriage to the Member is not recognized for purposes of Federal law), annuity
payments to be made on or after the Member’s Required Beginning Date to the
designated beneficiary after the Member’s death must not at any time exceed the
applicable percentage of the annuity payment for such period that would have
been payable to the Member using the table set forth in Q&A-2 of
Section 1.401(a)(9)-6T of the Treasury regulations. If the form of distribution
combines a joint and survivor annuity for the joint lives of the Member and a
nonspouse beneficiary (or for the joint lives of the Member and a spouse whose
marriage to the Member is not recognized for purposes of Federal law), and a
period certain annuity, the requirement in the preceding sentence will apply to
annuity payments to be made to the designated beneficiary after the expiration
of the period certain.

 

(2)                                 Period Certain Annuities. Unless the
Member’s spouse (whose marriage to the Member is recognized for purposes of
Federal law) is the sole designated beneficiary and the form of distribution is
a period certain and no life annuity, the period certain for an annuity
distribution commencing during the Member’s lifetime may not exceed the
applicable distribution period for the Member under the Uniform Lifetime Table
set forth in Section 1.401(a)(9)-9 of the Treasury regulations for the calendar
year that contains the annuity starting date. If the annuity starting date
precedes the year in which the Member reaches age 70, the applicable
distribution period for the Member is the distribution period for age 70 under
the Uniform Lifetime Table set forth in Section 1.401(a)(9)-9 of the Treasury
regulations plus the excess of 70 over the age of the Member as of the

 

84

--------------------------------------------------------------------------------


 

 

Member’s birthday in the year that contains the annuity starting date. If the
Member’s spouse (whose marriage to the Member is recognized for purposes of
Federal law) is the Member’s sole designated beneficiary and the form of
distribution is a period certain and no life annuity, the period certain may not
exceed the longer of the Member’s applicable distribution period, as determined
under this Subsection (C)(2), or the joint life and last survivor expectancy of
the Member and the Member’s spouse as determined under the Joint and Last
Survivor Table set forth in Section 1.401(a)(9)-9 of the Treasury regulations,
using the Member’s and spouse’s attained ages as of the Member’s and spouse’s
birthdays in the calendar year that contains the annuity starting date.

 

(D)                               Requirements For Minimum Distributions Where
Member Dies Before Date Distributions Begin.

 

(1)                                 Member Survived by Designated Beneficiary.
If the Member dies before the date distribution of his or her interest begins
and there is a Designated Beneficiary, the Member’s entire interest will be
distributed, beginning no later than the time described in Subsection
(A)(2)(a) or (b), over the life of the Designated Beneficiary or over a period
certain not exceeding:

 

(a)                                 Unless the annuity starting date is before
the first Distribution Calendar Year, the Life Expectancy of the Designated
Beneficiary determined using the beneficiary’s age as of the beneficiary’s
birthday in the calendar year immediately following the calendar year of the
Member’s death; or

 

(b)                                 If the annuity starting date is before the
first Distribution Calendar Year, the Life Expectancy of the Designated
Beneficiary determined using the beneficiary’s age as of the beneficiary’s
birthday in the calendar year that contains the annuity starting date.

 

(2)                                 No Designated Beneficiary. If the Member
dies before the date distributions begin and there is no Designated Beneficiary
as of September 30 of the year following the year of the Member’s death,
distribution of the Member’s entire interest will be completed by December 31 of
the calendar year containing the fifth anniversary of the Member’s death.

 

85

--------------------------------------------------------------------------------


 

(3)                                 Death of Surviving Spouse Before
Distributions to Surviving Spouse Begin. If the Member dies before the date
distribution of his or her interest begins, the Member’s surviving spouse (whose
marriage to the Member is recognized for purposes of Federal law) is the
Member’s sole designated beneficiary, and the surviving spouse dies before the
distributions to the surviving spouse begin, this Subsection (D) will apply as
if the surviving spouse were the Member, except that the time by which
distributions must begin will be determined without regard to Subsection
(A)(2)(a).

 

(E)                                Definitions.

 

(1)                                 Designated Beneficiary. The individual who
is designated as the “Beneficiary” under Subsection (4) of Article I of the
Regulations and is the designated beneficiary under Section 401(a)(9) of the IRC
and Section 1.401(a)(9)-1, Q&A-4, of the Treasury regulations.

 

(2)                                 Distribution Calendar Year. A calendar year
for which a minimum distribution is required. For distributions beginning before
the Member’s death, the first Distribution Calendar Year is the calendar year
immediately preceding the calendar year which contains the Member’s Required
Beginning Date. For distributions beginning after the Member’s death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin pursuant to Subsection (A)(2).

 

(3)                                 Life Expectancy. Life expectancy as computed
by use of the Single Life Table in Section 1.401(a)(9)-9 of the Treasury
regulations.

 

(4)                                 Required Beginning Date. The date specified
in Subsection (39) of Article I of the Regulations.

 

(F)                                 Waiver of 2009 Required Minimum
Distributions. Notwithstanding any other provision of this Article VII,
Section 6, in accordance with Section 401(a)(9)(H) of the IRC (and relevant IRS
guidance thereunder), the Employer hereby suspends the required minimum
distributions for Pentegra DB Plan Members or Beneficiaries for the 2009
calendar year. However, on an individual basis, Members or Beneficiaries shall
have the right to continue their required minimum distribution payments for
calendar year

 

86

--------------------------------------------------------------------------------


 

2009 upon notice to the Pentegra DB Plan. Accordingly, a Member or Beneficiary
who would have been required to receive required minimum distributions for 2009
but for Section 401(a)(9)(H) of the IRC (“2009 RMDs”), and who would have
satisfied that requirement by receiving distributions that are (1) equal to the
2009 RMDs or (2) one or more payments in a series of substantially equal
distributions (that include the 2009 RMDs) made at least annually and expected
to last for the life (or life expectancy) of the Member, the joint lives (or
joint life expectancy) of the Member and the Member’s designated Beneficiary, or
for a period of at least 10 years (“Extended RMDs”), will not receive those
distributions for the 2009 calendar year unless the Member or the Beneficiary,
as applicable, notifies the Pentegra DB Plan in writing of his or her election
to receive such distributions. For the 2009 calendar year, lump sum
distributions and periodic distributions (other than 2009 RMDs and Extended
RMDs) shall be made without regard to IRC Section 401(a)(9)(H).

 

87

--------------------------------------------------------------------------------


 

ARTICLE VIII RESTORATION OF A RETIREE TO SERVICE

 

If a Retiree (or a terminated Member who is eligible for early retirement) is
restored to Service at the rate of 1,000 or more Hours of Service a year, he
shall be re-enrolled as an active Member as of his new employment date. If a
Retiree returns to active membership he may, within six months following (i) his
date of reemployment, or (ii) if such Retiree is first enrolled as an inactive
Member pursuant to Article X, Section 3, his change in status to an active
Member, make an irrevocable election to continue to receive the payment of his
Retirement Allowance or to suspend the payment of his Retirement Allowance until
his subsequent termination of Service or retirement in accordance with
Section 2530.203-3 of the DOL Regulations; provided, however, if no such
election is made, payment of such Member’s Retirement Allowance shall continue
in the form of payment previously chosen. Upon subsequent retirement, (i) his
benefit shall be based on his Benefit Service before and after his previous
retirement and his Salary during such service, but shall be reduced by the
Equivalent Value of the benefits provided by the Pentegra DB Plan, and (ii) any
Retirement Adjustment Payment for which he is then eligible shall be reduced by
the amount of any such payment made in respect of his previous retirement.

 

If a Retiree (or terminated Member who is eligible for early retirement) is
restored to Service at the rate of less than 1,000 Hours of Service a year, he
shall be re-enrolled as an inactive Member as of his new employment date. If it
is determined that a Retiree, who was restored to Service at a rate of less than
1,000 Hours of Service per year, has completed at least 1,000 Hours of Service
in any 12 consecutive month period, measured from the first day of such
restoration to Service and then from each January 1 thereafter, Benefit Service
shall be credited retroactively to the beginning of such period.

 

88

--------------------------------------------------------------------------------


 

ARTICLE IX CONTRIBUTIONS

 

SECTION 1.                         ENGAGEMENT OF ACTUARY

 

The Board shall engage an enrolled actuary to (i) recommend the actuarial
funding method and the actuarial assumptions, tables, interest rates and other
factors to be used in determining the cost of participating in the Pentegra DB
Plan, (ii) perform an annual actuarial valuation of the liabilities to determine
the minimum contributions required to be made in accordance with such valuation
to avoid an accumulated funding deficiency and the maximum contributions
permitted to be made without exceeding the full funding limitation under the
IRC, and (iii) determine each Employer’s allocable share of the aggregate annual
contribution to the Pentegra DB Plan which is approved by the Board. The Board
may adopt and modify from time to time any actuarially sound funding method
which conforms with IRC and IRS Regulations as the funding method for the
Pentegra DB Plan.

 

SECTION 2.                         SINGLE PLAN

 

The Pentegra DB Plan is a single plan which provides benefits to Members of all
Employers participating in the Pentegra DB Plan and their Beneficiaries. It is
intended to satisfy the requirements of IRC Section 413(c) and IRS Regulation
Section 1.414(1)-1(b)(1). Accordingly, all Pentegra DB Plan assets are available
to pay benefits to all Members of the Pentegra DB Plan and their Beneficiaries.

 

SECTION 3.                         CONTRIBUTIONS BY EMPLOYERS

 

(A)                               Each Employer shall contribute to the Pentegra
DB Plan the amount determined in accordance with the annual actuarial valuation
of the Pentegra DB Plan for such year, reflecting the benefits provided to its
Employees under the Regulations. The contribution so determined may be
proportionally increased as directed by the Board so that the total of all
contributions remitted during the Plan Year from all participating Employers
will not result in a funding deficiency under IRC Section 412.

 

(B)                               In determining each Employer’s required
contribution to the Pentegra DB Plan, the actuary shall take into account each
Employer’s normal cost for the benefits provided to such Employer’s Members
under the Regulations, an annual amortization of any unfunded accrued actuarial
liabilities and an annual amortization of actuarial experience

 

89

--------------------------------------------------------------------------------


 

gains and losses. In addition, the actuary may take into account such other
factors which it deems relevant to determine the cost of an Employer’s
participation in the Pentegra DB Plan and which are otherwise in accordance with
IRC Sections 412 and 413(c).

 

(C)                               Effective for Plan Years commencing before
July 1, 1989, during any period when the Pentegra DB Plan is in full funding,
the Board shall advise each Employer which is precluded from making
contributions that would otherwise be required but for full funding, based on
the advice of the actuary, of the amount of the contributions which would
otherwise have been required. The future contribution requirements of each such
Employer shall take into account an amortization of such unpaid contributions
over such period of time and at such rate of interest as is determined by the
Board.

 

(D)                               Notwithstanding any provision of the
Regulations to the contrary, an Employer that is exempt from taxation under the
IRC may elect to make contributions to the Pentegra DB Plan in excess of the
deduction limits under Section 404 of the IRC.

 

(E)                                An Employer, upon written notification by the
Board, shall be required to (a) make a contribution to the Pentegra DB Plan, or
(b) obtain a letter of credit from a counterparty rated AA or better, naming the
Pentegra DB Plan as beneficiary if the Employer has a total equity capital to
total assets ratio of less than 5%. The Employer will be subject to the same
requirements if the Employer is rated in the lowest category as of the last day
of any calendar quarter by one of the two independent rating services selected
by the Board to help monitor the financial condition of Employers and has a
total equity capital to total assets ratio of less than 6.5%, and (i) based upon
the most recently available financial information, has annualized net losses
during the immediately preceding two calendar quarters which, if unabated, would
be sufficient to reduce the currently available total equity capital to total
assets ratio to less than 4% within the next following eight calendar quarters
or less, or (ii) based upon the most recently available financial information,
has non-performing assets that are equal to or greater than 100% of total equity
capital plus loan loss reserves, or (iii) based upon the most recently available
financial information, has brokered deposits equal to or greater than 30% of
total liabilities. Non-performing assets shall include loans that are 90 or more
days delinquent and real estate owned.

 

90

--------------------------------------------------------------------------------


 

The amount of the contribution or letter of credit shall be equal to 125% of the
amount of the final contribution that the Employer would be required to make
under Article XII, Section 5 of the Pentegra DB Plan as if the Employer had
withdrawn from the Pentegra DB Plan without a qualified successor plan (“QSP”)
as determined by the Pentegra DB Plan actuary. Such amount shall be determined
as of the last day of the calendar quarter coinciding with the date on which any
of the four triggers above first applied to the Employer. The Board reserves the
right to require an additional contribution or letter of credit if the amount of
the contribution the Employer would be required to make under Article XII,
Section 5 of the Pentegra DB Plan as if the Employer had withdrawn from the
Pentegra DB Plan without a QSP as of a later date has increased by 10% or more
and been sustained for two successive calendar quarters.

 

The Pentegra DB Plan may execute the letter of credit of an Employer that has
obtained a letter of credit in accordance with the previous paragraphs if the
Employer experiences a decline in its total equity capital to total assets ratio
to 4% or less or does not make an additional contribution or provide an
additional letter of credit as may be required under the preceding paragraph.
The Employer will be subject to the same requirement if the Employer is rated in
the lowest category by one of the two independent rating services selected by
the Board and (i) based upon the most recently available financial information,
has a total equity capital to total assets ratio of less than 5% and
non-performing assets to total equity capital plus loan loss reserves ratio of
greater than 80%, or (ii) based upon the most recently available financial
information, has a total equity capital to total assets ratio of less than 5%
and annualized net losses during the immediately preceding two calendar quarters
which, if unabated, would be sufficient to reduce the currently available total
equity capital to total assets ratio to less than 4% within the next following
four calendar quarters or less, or (iii) based upon the most recently available
financial information, has a total equity capital to total assets ratio of less
than 5% and brokered deposits equal to or greater than 50% of total liabilities,
or (iv) has been placed into receivership, reorganized or closed by banking
regulators.

 

In the event that an Employer fails to make a contribution or obtain a letter of
credit as required under this Section within thirty (30) days after written
notification by the Board or such greater time period in the sole discretion of
the Board, then the Employer shall be withdrawn from the Pentegra DB Plan with a
QSP. The Pentegra DB Plan will

 

91

--------------------------------------------------------------------------------


 

transfer assets and liabilities to the QSP in such amount as is determined in
accordance with IRS Regulations Section 1.414(I)-1(n)(1) as determined by the
Pentegra DB Plan actuary. The Employer shall be required to promptly establish
the QSP to the reasonable satisfaction of the Board. The Employer agrees that
each Board member, officer and employee of the Pentegra DB Plan shall be
indemnified for any liabilities, damages and expenses (including reasonable
attorney fees) relating to the establishment of, and transfer of assets and
liabilities to, the QSP.

 

Each Employer agrees to provide such consents and authorizations to the Boad and
to cause such actions to be taken (including, but not limited to, establishing a
QSP in the name of the Employer) as the Board may deem necessary or appropriate
to effectuate the purposes of this Section.

 

The provisions of this Section 3(E) shall not apply to governmental sponsored
entities, federal instrumentalities, or offices organized under the Federal Home
Loan Bank Act.

 

SECTION 4.     ADMINISTRATIVE EXPENSES

 

Each Employer’s share of all proper charges and expenses of administering the
Regulations, as determined by the Board in accordance with Section 1(I) of
Article XIV shall be (i) charged against the assets of the Trust or (ii)
remitted to the Pentegra DB Plan based upon a schedule determined by the Board,
but not less frequently than annually.

 

SECTION 5.     CONTRIBUTIONS BY MEMBERS

 

(A)                               No Member shall contribute to the Pentegra DB
Plan unless his Employer elects to participate on a contributory basis thereby
reducing its contributions under Section 3(A) of this Article IX. Each Member
whose Employer does participate on such contributory basis shall contribute a
level percentage of his Salary, as determined by the Board (and set forth in
Exhibit A hereto), provided that effective July 1, 2006, no Member contributions
shall be required with respect to any Member who has attained his 65th birthday.
With respect to Members who have attained their 65th birthdays, benefit accruals
under the Pentegra DB Plan after such 65th birthday shall not be reduced because
of the cessation of Member contributions, but shall be funded through otherwise
accumulated Pentegra DB Plan assets attributable to the Employer and Employer
contributions.

 

92

--------------------------------------------------------------------------------


 

(B)                               The Pentegra DB Plan shall certify to the
Employer the contribution rate applicable to each of its enrolling Members, and
the Employer shall deduct from the Member’s Salary his contribution based on
such rate. All contributions of Members thus deducted shall be transmitted
monthly by the Employer to the Pentegra DB Plan and, upon receipt by the
Pentegra DB Plan, shall be credited to the individual accounts of the Members.
Every Member shall be deemed to agree to the deductions provided for herein.

 

(C)                               A Member’s Accumulated Contributions shall be
fully vested but payable only in the form provided in the Regulations and in
accordance with the spousal consent requirements of Article VII, Section 2 and
IRC Sections 401(a)(11) and 417 and the IRS Regulations thereunder. For purposes
of this provision, Accumulated Contributions as of any date may be commuted to a
life annuity commencing on the Member’s Normal Retirement Date by multiplying
such Accumulated Contributions by an appropriate conversion factor as determined
by the Pentegra DB Plan in accordance with ERISA and Section 411 (c)(2) of the
IRC.

 

(D)                               A person whose membership is terminated for
any reason other than by death or disability retirement shall, upon filing with
the Pentegra DB Plan the designated form for giving notice thereof, be entitled
to a refund of his Accumulated Contributions, if any, provided the spousal
consent requirements are met as provided below:

 

(1)                                 In the case of a person whose membership is
terminated by a Break in Service (prior to vesting under Article IV), such
refund shall be in lieu of all other benefits otherwise payable on his account.
If the Member’s Accumulated Contributions amount to $1,000 ($3,500 prior to
March 28, 2005) or less, such amounts will be paid in a lump sum upon such
termination of Service. However, if the Member’s Accumulated Contributions
amount to more than $1,000 ($3,500 prior to March 28, 2005), then if the Member
does not elect to receive a refund of his Accumulated Contributions, such
contributions shall be paid upon his attainment of age 65 in a lump sum,
provided the Pentegra DB Plan receives the appropriate spousal consent therefor
or, otherwise, in the form of a qualified joint and survivor annuity. If such a
terminated Member dies before withdrawing his Accumulated Contributions, or
receiving the first payment of such annuity, the amount of such Accumulated
Contributions shall be paid to his Beneficiary.

 

93

--------------------------------------------------------------------------------


 

(2)                                 In the case of a person whose membership is
terminated upon early or normal retirement, such refund shall be payable only
prior to the commencement of his Retirement Allowance and shall be in lieu of
the actuarial equivalent of that portion of his retirement benefit which is
attributable to such Accumulated Contributions. The remaining portion of such
retirement benefit, if any, shall be calculated in accordance with ERISA and
paid to him as provided in Article VII.

 

SECTION 6.     CONTRIBUTION REQUIREMENTS FOR BENEFIT IMPROVEMENTS

 

Notwithstanding anything in the Regulations to the contrary, in the event an
Employer elects a benefit improvement under the Regulations for which
contributions may not be made by an Employer (subject to Section 404 of the IRC)
on a tax-deductible basis, such election shall be effective only to the extent
the Pentegra DB Plan determines that such benefit improvement may be adequately
funded by such Employer, and to the extent the Pentegra DB Plan actuary
determines it necessary (such determination being performed in a uniform and
nondiscriminatory manner), the Employer satisfies a creditworthiness test (as
prescribed by the Pentegra DB Plan) and executes a cash collateral agreement
granting the Pentegra DB Plan a security interest in such assets as the Pentegra
DB Plan may reasonably require.

 

SECTION 7.     RETURN OF CONTRIBUTIONS TO EMPLOYER

 

(A)                               The Pentegra DB Plan is created for the
exclusive benefit of Members, their Beneficiaries and Contingent Annuitants.
Except as provided in Subsections (B) and (C) of this Section 7, at no time
prior to the satisfaction of all liabilities under the Pentegra DB Plan with
respect to all Members and Retirees, their Beneficiaries and Contingent
Annuitants shall any contributions to the Pentegra DB Plan by an Employer be
returned by the Pentegra DB Plan to the Employer, subject to Article XIII(D)(2).

 

(B)                               In the case of a contribution that is made by
an Employer by reason of a mistake of fact as determined by the Board, such
Employer may request the return to it of such contribution, provided such refund
is made within one year after the payment of the contribution. In accordance
with applicable law, earnings attributable to such contribution may not be
returned to the Employer, but losses attributable thereto must reduce the amount
to be returned to the Employer.

 

94

--------------------------------------------------------------------------------


 

(C)                               In the case of a contribution made by an
Employer (other than an Employer that is exempt from taxation under the IRC),
such contribution shall be conditioned upon the deductibility of the
contribution by the Employer under Section 404 of the IRC. To the extent the
deduction for such contribution is disallowed, in accordance with IRS
Regulations, the Employer may request the return to it of such contribution,
provided such refund is made within one year after the disallowance of the
deduction. In accordance with applicable law, earnings attributable to such
contribution may not be returned to the Employer, but losses attributable
thereto must reduce the amount to be returned to the Employer.

 

SECTION 8.     FUNDING-BASED BENEFIT LIMITATIONS.

 

(A)                               Limitations Applicable If the Pentegra DB
Plan’s Adjusted Funding Target Attainment Percentage Is Less Than 80 Percent or
If the Employer Is In Bankruptcy

 

(1)                                 Limitations Applicable If the Pentegra DB
Plan’s Adjusted Funding Target Attainment Percentage Is Less Than 80 Percent,
But Not Less Than 60 Percent. Notwithstanding any other provisions of the
Pentegra DB Plan, if the plan’s adjusted funding target attainment percentage
for a Plan Year is less than 80 percent (or would be less than 80 percent to the
extent described in Paragraph (1)(a) below) but is not less than 60 percent,
then the limitations set forth in this Paragraph (1) apply.

 

(a)                                 50 Percent Limitation on Single Sum
Payments, Other Accelerated Forms of Distribution, and Other Prohibited
Payments. A Member or Beneficiary is not permitted to elect, and the Pentegra DB
Plan shall not pay, a single sum payment or other optional form of benefit that
includes a prohibited payment with an annuity starting date on or after the
applicable section 436 measurement date, and the plan shall not make any payment
for the purchase of an irrevocable commitment from an insurer to pay benefits or
any other payment or transfer that is a prohibited payment, unless the present
value of the portion of the benefit that is being paid in a prohibited payment
does not exceed the lesser of:

 

95

--------------------------------------------------------------------------------


 

(i)                                     50 percent of the present value of the
benefit payable in the optional form of benefit that includes the prohibited
payment; or

 

(ii)                                  100 percent of the PBGC maximum benefit
guarantee amount (as defined in § 1.436-1(d)(3)(iii)(C) of the IRS Regulations).

 

The limitation set forth in this Section 1(a) does not apply to any payment of a
benefit that under Section 411(a)(11) of the IRC may be immediately distributed
without the consent of the Member. If an optional form of benefit that is
otherwise available under the terms of the Pentegra DB Plan is not available to
a Member or Beneficiary as of the annuity starting date because of the
application of the requirements of this Paragraph 1(a), the Member or
Beneficiary is permitted to elect to bifurcate the benefit into unrestricted and
restricted portions (as described in § 1.436-1(d)(3)(iii)(D) of the IRS
Regulations). The Member or Beneficiary may also elect any other optional form
of benefit otherwise available under the Pentegra DB Plan at that annuity
starting date that would satisfy the 50 percent/PBGC maximum benefit guarantee
amount limitation described in this Paragraph (1)(a), or may elect to defer the
benefit in accordance with any general right to defer commencement of benefits
under the Pentegra DB Plan.

 

(b)                                 Plan Amendments Increasing Liability for
Benefits. No amendment to the Pentegra DB Plan that has the effect of increasing
liabilities of the plan by reason of increases in benefits, establishment of new
benefits, changing the rate of benefit accrual, or changing the rate at which
benefits become nonforfeitable shall take effect in a Plan Year if the adjusted
funding target attainment percentage for the Plan Year is:

 

(i)                                     Less than 80 percent; or

 

(ii)                                  80 percent or more, but would be less than
80 percent if the benefits attributable to the amendment were taken into account
in determining the adjusted funding target attainment percentage.

 

The limitation set forth in this Paragraph (1)(b) does not apply to any
amendment to the Pentegra DB Plan that provides a benefit increase under a plan
formula that is not based on

 

96

--------------------------------------------------------------------------------


 

compensation, provided that the rate of such increase does not exceed the
contemporaneous rate of increase in the average wages of Members covered by the
amendment.

 

(2)                                 Limitations Applicable If the Pentegra DB
Plan’s Adjusted Funding Target Attainment Percentage Is Less Than 60 Percent.
Notwithstanding any other provisions of the Pentegra DB Plan, if the plan’s
adjusted funding target attainment percentage for a Plan Year is less than 60
percent (or would be less than 60 percent to the extent described in Paragraph
(2)(b) below), then the limitations in this Paragraph 2 apply.

 

(a)                                 Single Sums, Other Accelerated Forms of
Distribution, and Other Prohibited Payments Not Permitted. A Member or
Beneficiary is not permitted to elect, and the Pentegra DB Plan shall not pay, a
single sum payment or other optional form of benefit that includes a prohibited
payment with an annuity starting date on or after the applicable section 436
measurement date, and the Pentegra DB Plan shall not make any payment for the
purchase of an irrevocable commitment from an insurer to pay benefits or any
other payment or transfer that is a prohibited payment. The limitation set forth
in this Paragraph (2)(a) does not apply to any payment of a benefit that under
Section 411(a)(11) of the IRC may be immediately distributed without the consent
of the Member.

 

(b)                                 Shutdown Benefits and Other Unpredictable
Contingent Event Benefits Not Permitted to Be Paid. An unpredictable contingent
event benefit with respect to an unpredictable contingent event occurring during
a Plan Year shall not be paid if the adjusted funding target attainment
percentage for the Plan Year is:

 

(i)                                     Less than 60 percent; or

 

(ii)                                  60 percent or more, but would be less than
60 percent if the adjusted funding target attainment percentage were
redetermined applying an actuarial assumption that the likelihood of occurrence
of the unpredictable contingent event during the Plan Year is 100 percent.

 

97

--------------------------------------------------------------------------------


 

(c)                                  Benefit Accruals Frozen. Benefit accruals
under the Pentegra DB Plan shall cease as of the applicable section 436
measurement date. In addition, if the Pentegra DB Plan is required to cease
benefit accruals under this Paragraph (2)(c), then the plan is not permitted to
be amended in a manner that would increase the liabilities of the plan by reason
of an increase in benefits or establishment of new benefits.

 

(3)                                 Limitations Applicable If the Employer Is In
Bankruptcy. Notwithstanding any other provisions of the Pentegra DB Plan, a
Member or Beneficiary is not permitted to elect, and the Pentegra DB Plan shall
not pay, a single sum payment or other optional form of benefit that includes a
prohibited payment with an annuity starting date that occurs during any period
in which the Employer is a debtor in a case under title 11, United States Code,
or similar Federal or State law, except for payments made within a Plan Year
with an annuity starting date that occurs on or after the date on which the
plan’s enrolled actuary certifies that the plan’s adjusted funding target
attainment percentage for that Plan Year is not less than 100 percent. In
addition, during such period in which the Employer is a debtor, the Pentegra DB
Plan shall not make any payment for the purchase of an irrevocable commitment
from an insurer to pay benefits or any other payment or transfer that is a
prohibited payment, except for payments that occur on a date within a Plan Year
that is on or after the date on which the plan’s enrolled actuary certifies that
the plan’s adjusted funding target attainment percentage for that Plan Year is
not less than 100 percent. The limitation set forth in this Paragraph (3) does
not apply to any payment of a benefit that under Section 411(a)(11) of the IRC
may be immediately distributed without the consent of the Member.

 

(4)                                 Provisions Applicable After Limitations
Cease to Apply. (a) Resumption of Prohibited Payments. If a limitation on
prohibited payments under Paragraph (1)(a), Paragraph (2)(a), or Paragraph (3)
applied to the Pentegra DB Plan as of a section 436 measurement date, but that
limit no longer applies to the plan as of a later section 436 measurement date,
then that limitation does not apply to benefits with annuity starting dates that
are on or after that later section 436 measurement date.

 

98

--------------------------------------------------------------------------------


 

(b)                                 Resumption of Benefit Accruals. If a
limitation on benefit accruals under Paragraph (2)(c) applied to the Pentegra DB
Plan as of a section 436 measurement date, but that limitation no longer applies
to the plan as of a later section 436 measurement date, then benefit accruals
shall resume prospectively and that limitation does not apply to benefit
accruals that are based on service on or after that later section 436
measurement date, except as otherwise provided under the plan. The Pentegra DB
Plan shall comply with the rules relating to partial years of participation and
the prohibition on double proration under DOL Regulation 29 CFR § 2530.204-2(c)
and (d).

 

(c)                                  Shutdown and Other Unpredictable Contingent
Event Benefits. If an unpredictable contingent event benefit with respect to an
unpredictable contingent event that occurs during the Plan Year is not permitted
to be paid after the occurrence of the event because of the limitation of
Paragraph (2)(b), but is permitted to be paid later in the same Plan Year (as a
result of additional contributions or pursuant to the enrolled actuary’s
certification of the adjusted funding target attainment percentage for the Plan
Year that meets the requirements of § 1.436- 1(g)(5)(ii)(B) of the IRS
Regulations), then that unpredictable contingent event benefit shall be paid,
retroactive to the period that benefit would have been payable under the terms
of the Pentegra DB Plan (determined without regard to Paragraph (2)(b)). If the
unpredictable contingent event benefit does not become payable during the Plan
Year in accordance with the preceding sentence, then the Pentegra DB Plan is
treated as if it does not provide for that benefit.

 

(d)                                 Treatment of Plan Amendments That Do Not
Take Effect. If a plan amendment does not take effect as of the effective date
of the amendment because of the limitation of Paragraph (1)(b) or Paragraph
(2)(c), but is permitted to take effect later in the same Plan Year (as a result
of additional contributions or pursuant to the enrolled actuary’s certification
of the adjusted funding target attainment percentage for the Plan Year that
meets the requirements of § 1.436-1(g)(5)(ii)(C) of the IRS

 

99

--------------------------------------------------------------------------------


 

Regulations), then the plan amendment must automatically take effect as of the
first day of the Plan Year (or, if later, the original effective date of the
amendment). If the plan amendment cannot take effect during the same Plan Year,
then it shall be treated as if it were never adopted, unless the plan amendment
provides otherwise.

 

(5)                                 Notice Requirement. In accordance with
Section 101(j) of ERISA, the plan administrator shall provide a written notice
to Members and Beneficiaries within 30 days after certain specified dates if the
Pentegra DB Plan has become subject to a limitation described in Paragraph
(1)(a), Paragraph (2), or Paragraph (3).

 

(6)                                 Methods to Avoid or Terminate Benefit
Limitations. Rules under Sections 436(b)(2), (c)(2), (e)(2), and (f) of the IRC
and § 1.436-1(f) of the IRS Regulations may apply with respect to Employer
contributions and other methods to avoid or terminate the application of the
limitations set forth in Paragraphs (1) through (3) for a Plan Year. In general,
the methods an Employer may use to avoid or terminate one or more of the benefit
limitations under Paragraphs (1) through (3) for a Plan Year include Employer
contributions and elections to increase the amount of plan assets that are taken
into account in determining the adjusted funding target attainment percentage,
making an Employer contribution that is specifically designated as a current
year contribution that is made to avoid or terminate application of certain of
the benefit limitations, or providing security to the Pentegra DB Plan.

 

(7)                                 Special Rules. (a) Rules of Operation for
Periods Prior to and After Certification of Pentegra DB Plan’s Adjusted Funding
Target Attainment Percentage. (i) In General. Section 436(h) of the IRC and §
1.436-1(h) of the IRS Regulations set forth a series of presumptions that apply
(I) before the plan’s enrolled actuary issues a certification of the plan’s
adjusted funding target attainment percentage for the Plan Year and (II) if the
plan’s enrolled actuary does not issue a certification of the plan’s adjusted
funding target attainment percentage for the Plan Year before the first day of
the 10th month of the Plan Year (or if the plan’s enrolled actuary issues a
range certification for the Plan Year pursuant to § 1.436-1(h)(4)(ii) of the IRS
Regulations but does not issue a certification of the specific adjusted funding
target attainment percentage for the plan by the last

 

100

--------------------------------------------------------------------------------


 

day of the Plan Year). For any period during which a presumption under Section
436(h) of the IRC and § 1.436-1(h) of the IRS Regulations applies to the
Pentegra DB Plan, the limitations under Paragraphs (1) through (3) are applied
to the plan as if the adjusted funding target attainment percentage for the Plan
Year were the presumed adjusted funding target attainment percentage determined
under the rules of Section 436(h) of the IRC and §1.436-1(h)(1), (2), or (3) of
the IRS Regulations. These presumptions are set forth in Paragraph (7)(a)(ii)
through (iv).

 

(ii)                                  Presumption of Continued Underfunding
Beginning First Day of Plan Year. If a limitation under Paragraph (1), (2), or
(3) applied to the Pentegra DB Plan on the last day of the preceding Plan Year,
then, commencing on the first day of the current Plan Year and continuing until
the plan’s enrolled actuary issues a certification of the adjusted funding
target attainment percentage for the Pentegra DB Plan for the current Plan Year,
or, if earlier, the date Paragraph (7)(a)(iii) or Paragraph (7)(a)(iv) applies
to the plan:

 

(i)                                     The adjusted funding target attainment
percentage of the Pentegra DB Plan for the current Plan Year is presumed to be
the adjusted funding target attainment percentage in effect on the last day of
the preceding Plan Year; and

 

(ii)                                  The first day of the current Plan Year is
a section 436 measurement date.

 

(iii)                               Presumption of Underfunding Beginning First
Day of 4th Month. If the Pentegra DB Plan’s enrolled actuary has not issued a
certification of the adjusted funding target attainment percentage for the Plan
Year before the first day of the 4th month of the Plan Year and the Pentegra DB
Plan’s adjusted funding target attainment percentage for the preceding Plan Year
was either at least 60 percent but less than 70 percent or at least 80 percent
but less than 90 percent, or is described in § 1.436-1(h)(2)(ii) of the IRS
Regulations, then, commencing on the first day of the 4th month of the current
Plan Year and continuing until the Pentegra

 

101

--------------------------------------------------------------------------------


 

DB Plan’s enrolled actuary issues a certification of the adjusted funding target
attainment percentage for the plan for the current Plan Year, or, if earlier,
the date Paragraph (7)(a)(iv) applies to the plan:

 

(I)                                   The adjusted funding target attainment
percentage of the Pentegra DB Plan for the current Plan Year is presumed to be
the plan’s adjusted funding target attainment percentage for the preceding Plan
Year reduced by 10 percentage points; and

 

(II)                              The first day of the 4th month of the current
Plan Year is a section 436 measurement date.

 

(iv)                              Presumption of Underfunding On and After First
Day of 10th Month. If the plan’s enrolled actuary has not issued a certification
of the adjusted funding target attainment percentage for the Plan Year before
the first day of the 10th month of the Plan Year (or if the plan’s enrolled
actuary has issued a range certification for the Plan Year pursuant to §
1.436-1(h)(4)(ii) of the IRS Regulations but has not issued a certification of
the specific adjusted funding target attainment percentage for the Pentegra DB
Plan by the last day of the Plan Year), then, commencing on the first day of the
10th month of the current Plan Year and continuing through the end of the Plan
Year:

 

(i)                                     The adjusted funding target attainment
percentage of the Pentegra DB Plan for the current Plan Year is presumed to be
less than 60 percent; and

 

(ii)                                  The first day of the 10th month of the
current Plan Year is a section 436 measurement date.

 

(b)                                 Plan Termination, Certain Frozen Plans, and
Other Special Rules. (i) Plan Termination. The limitations on prohibited
payments in Paragraph (1)(a), Paragraph (2)(a), and Paragraph (3) do not apply
to prohibited payments that are made to carry out the termination of the
Pentegra DB Plan in accordance with applicable law. Any other limitations under
this

 

102

--------------------------------------------------------------------------------


 

Section 8 do not cease to apply as a result of termination of the Pentegra DB
Plan.

 

(ii)                                  Exception to Limitations on Prohibited
Payments Under Certain Frozen Plans. The limitations on prohibited payments set
forth in Paragraphs (1)(a), (2)(a), and (3) do not apply for a Plan Year if the
terms of the Pentegra DB Plan, as in effect for the period beginning on
September 1, 2005, and continuing through the end of the Plan Year, provide for
no benefit accruals with respect to any Members. This Paragraph (7)(b)(ii) shall
cease to apply as of the date any benefits accrue under the Pentegra DB Plan or
the date on which a plan amendment that increases benefits takes effect.

 

(iii)                               Special Rules Relating to Unpredictable
Contingent Event Benefits and Plan Amendments Increasing Benefit Liability.
During any period in which none of the presumptions under Paragraph (7)(a) apply
to the Pentegra DB Plan and the plan’s enrolled actuary has not yet issued a
certification of the plan’s adjusted funding target attainment percentage for
the Plan Year, the limitations under Paragraph (1)(b) and Paragraph (2)(b) shall
be based on the inclusive presumed adjusted funding target attainment percentage
for the plan, calculated in accordance with the rules of § 1.436-1(g)(2)(iii) of
the IRS Regulations.

 

(c)                                  Special Rules Under the Preservation of
Access to Care for Medicare Beneficiaries and Pension Relief Act of 2010 (“PRA
2010”). (i) Payments Under Social Security Leveling Options. For purposes of
determining whether the limitations under Paragraph (1)(a) or (2)(a) apply to
payments under a social security leveling option, within the meaning of
Section 436(j)(3)(C)(i) of the IRC, the adjusted funding target attainment
percentage for a Plan Year shall be determined in accordance with the “Special
Rule for Certain Years” under Section 436(j)(3) of the IRC and any IRS
Regulations or other published guidance thereunder issued by the IRS.

 

103

--------------------------------------------------------------------------------


 

(ii)                                  Limitation on Benefit Accruals. For
purposes of determining whether the accrual limitation under Paragraph
(2)(c) applies to the Pentegra DB Plan, the adjusted funding target attainment
percentage for a Plan Year shall be determined in accordance with the “Special
Rule for Certain Years” under Section 436(j)(3) of the IRC (except as provided
under Section 203(b) of PRA 2010, if applicable).

 

(d)                                 Interpretation of Provisions. The
limitations imposed by this Section 8 of the Pentegra DB Plan shall be
interpreted and administered in accordance with Section 436 of the IRC and §
1.436-1 of the IRS Regulations.

 

(8)                                 Definitions. The definitions in the
following IRS Regulations apply for purposes of Paragraphs (1) through (7) §
1.436-1(j)(1) defining “adjusted funding target attainment percentage; “ §
1.436-1(j)(2) defining “annuity starting date;” § 1.436-1(j)(6) defining
“prohibited payment;” § 1.436-1(j)(8) defining “section 436 measurement date;”
and § 1.436-1(j)(9) defining “an unpredictable contingent event and an
unpredictable contingent event benefit.”

 

(9)                                 Effective Date. The provisions of this
Article IX, Section 8 are effective for Plan Years beginning after June 30,
2008.

 

(B)                               Application to Multiple Employer Plans.

 

The rules in Paragraphs (1) through (8) of Subsection (A) apply separately to
each Employer under the Pentegra DB Plan as if each such Employer maintained a
separate plan.

 

104

--------------------------------------------------------------------------------


 

ARTICLE X EFFECTS OF VARIOUS EVENTS ON MEMBERSHIP AND SERVICE

 

SECTION 1.     TERMINATION OF MEMBERSHIP

 

Membership shall cease upon date of retirement, death, Break in Service, or
withdrawal of the Employer’s participation. For purposes of this Article X, a
Break in Service commences when a non-vested Member’s Service is terminated.

 

SECTION 2.     REINSTATEMENT OF MEMBERSHIP AND SERVICE

 

If a Member had a vested interest in his Retirement Allowance at the time of his
termination, his Vesting Service shall be reinstated upon his reemployment. If a
person whose membership is terminated by a Break in Service is again employed by
an Employer, he shall be re-enrolled as a Member as of his new employment date,
subject to the provisions of this Section 2.

 

Further, (i) if a non-vested Member’s Service is terminated and his Break in
Service did not exceed 60 consecutive months, then his previous Vesting Service
(and pervious Service for determining eligibility to participate) shall be
reinstated upon his reemployment, and if such Break in Service did not exceed 12
consecutive months, he shall also be credited with Vesting Service (and pervious
Service for determining eligibility to participate) for the period of such break
upon his reemployment; (ii) if a non-vested Member’s Service is terminated and
his Break in Service did exceed 60 consecutive months but did not exceed his
previous Vesting Service, then his previous Vesting Service (and pervious
Service for determining eligibility to participate) shall be reinstated upon his
reemployment; and (iii) if a non-vested Member’s Service is terminated and such
Member’s Break in Service did equal or exceed the greater of (x) 60 consecutive
months or (y) his previous Vesting Service, then upon his reemployment he shall
be treated as a new Employee for all purposes under the Regulations.

 

If an Employee receives a distribution or is deemed to receive a distribution
pursuant to Article VII, Section 3 and the Employee is rehired by an Employer,
he shall have the right to reinstate his Benefit Service and restore his
retirement benefits (including all optional forms of benefits and subsidies
relating to such benefits) to the extent forfeited upon the repayment to the
Pentegra DB Plan of the full amount of the distribution plus interest,
compounded annually from the date of distribution at the rate determined under
Section 411(c)(2)(C) of the IRC. Such repayment must be made before the earlier
of five (5) years after the first date on which the

 

105

--------------------------------------------------------------------------------


 

Member is reemployed by an Employer, or the date the Member incurs a Break in
Service of at least 60 consecutive months.

 

Solely for purposes of determining whether a Break in Service has occurred, an
individual who has a maternity or paternity absence, as determined by the
Pentegra DB Plan in accordance with the IRC and ERISA, that continues beyond the
first anniversary of the first day of absence by reason of a maternity or
paternity absence shall incur a Break in Service on the date of the second
anniversary of the first day of such maternity or paternity absence; provided,
that the individual timely provides the Pentegra DB Plan with such information
as it shall require. For purposes of the Regulations, maternity or paternity
absence shall mean an absence from work by reason of the individual’s pregnancy,
the birth of the individual’s child or the placement of a child with the
individual in connection with adoption of the child by such individual, or for
purposes of caring for a child for the period immediately following such birth
or placement.

 

In the event a Member is no longer part of an eligible class of Employees and
becomes ineligible to participate but has not incurred a Break in Service, such
Employee will participate immediately upon returning to an eligible class of
Employees. If such Member incurs a Break in Service, eligibility will be
determined under the Break in Service rules of the Regulations.

 

In the event an Employee who is not part of an eligible class of Employee
becomes a part of an eligible class, such Employee will participate immediately
if such Employee has satisfied the minimum age and service requirements provided
in Section 2.2 and would have otherwise previously become a Member.

 

In the event a Member terminates employment when his Employer participates under
the Pentegra DB Plan with a different basis of participation for employees hired
on or after a specified date, such Member, upon reemployment, will participate
under the Employer’s latest adopted basis of participation unless the Member’s
Break in Service did not exceed 12 consecutive months. If the Member’s Break in
Service did not exceed 12 consecutive months, such Member ‘s basis of
participation shall be the basis under which he was covered prior to his
termination of employment.

 

SECTION 3.     INACTIVE MEMBERSHIP

 

If an Employer certifies to the Pentegra DB Plan that it expects a Member to
complete less than 1,000 Hours of Service in the 12 consecutive month period
commencing on his Enrollment Date

 

106

--------------------------------------------------------------------------------


 

(or any January 1 thereafter), he shall be deemed an “inactive Member.” This
does not constitute a Break in Service. During a period of inactive membership
(a) Vesting Service shall accrue, (b) Benefit Service shall not accrue, and
(c) no contributions may be made by such inactive Member. If it is later
determined that such Member has completed, or is expected to complete, at least
1,000 Hours of Service in any such period, then his regular membership shall be
restored, and his Benefit Service shall be credited retroactively for such
period. Inactive membership shall also be deemed to occur whenever a Member
(a) is transferred from regular membership to a class of employees for which the
Employer has requested, and the Pentegra DB Plan has granted, exclusion pursuant
to Article II, or to a non-participating corporation which is a member of a
controlled group of corporations of the Employer (within the meaning of
Section 1563(a) of the IRC) or (b) receives no income from an Employer other
than commissions and such Employer, which previously included commissions as
Salary, elects not to include commissions as Salary under Article I, Section 42
of the Regulations.

 

No benefit other than the refund of the Member’s Accumulated Contributions, if
any, is payable on account of disability or death incurred during inactive
membership, except that if the Member is eligible for early retirement and dies
during such period, his Beneficiary shall be entitled to the death benefit which
would have been payable under Article IV, Section 3(B) or Article V,
Section 4(B), whichever is applicable. Notwithstanding anything to the contrary
under the Regulations, if a Member becomes an “inactive Member,” he shall be
permitted to elect to commence the payment of his Retirement Allowance at any
time after his attainment of age 65 while an inactive Member. If an inactive
Member has elected to commence the payment of his Retirement Allowance and,
subsequent to the commencement of such allowance, the Member returns to active
membership status and thus is no longer an inactive Member, such Member may
elect to continue to receive his Retirement Allowance or to suspend the payment
of his Retirement Allowance. Any benefits which accrue subsequent to the
Member’s return to active Member status shall be deemed to be provided to the
extent of the Equivalent Value of any benefits paid (taking into account only
those payments made in accordance with the applicable normal form of Retirement
Allowance payable under the Regulations) to the Member; provided, however, in no
event shall the Member’s accrued benefit be reduced below such Member’s accrued
benefit as of the close of the Plan Year immediately preceding the Plan Year in
which such additional benefits accrue.

 

107

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary under the Regulations, if a Member,
otherwise in active membership status, has had his accrued benefit frozen under
the Pentegra DB Plan (and thus no additional benefits will accrue to such
Member), he shall be permitted to elect to commence the payment of his
Retirement Allowance at any time after his attainment of age 65 so long as his
accrued benefit hereunder is then so frozen. If an active Member has elected to
commence the payment of his Retirement Allowance and, subsequent to the
commencement of such allowance, the Member’s accrued benefit is no longer frozen
and he begins to accrue additional retirement benefits, such Member may elect to
continue to receive his Retirement Allowance or to suspend the payment of his
Retirement Allowance. Any benefits that accrue subsequent to the date the
Member’s accrued benefit ceases to be frozen shall be deemed to be provided to
the extent of the Equivalent Value of any benefits paid to the Member (taking
into account only those payments made in accordance with the applicable normal
form of Retirement Allowance payable under the Regulations); provided, however,
in no event shall the Member’s accrued benefit be reduced below such Member’s
accrued benefit immediately preceding the date such additional benefits begin to
accrue. For purposes of this Section 3, it is intended that in no event shall
the calculation of benefits for any Member whose benefit accruals cease and
thereafter recommence result in an inappropriate double counting of Benefit
Service.

 

SECTION 4.     LEAVES OF ABSENCE

 

(A)                               Service crediting and membership shall
continue during any approved leave of absence, provided that the Employer
notifies the Pentegra DB Plan of its intention to grant to a specific Employee
or Member, pursuant to the Employer’s policy which is uniformly applicable to
all its Employees under similar circumstances, one of the leaves of absence
described in Subsection (B) of this Section 4, and agrees to notify the Pentegra
DB Plan at the conclusion thereof.

 

(B)                               For purposes of the Regulations, the following
are the only types of approved leaves of absence:

 

TYPE 1

 

Non-military leave granted to a Member for a period not in excess of one year
during which contributions continue. Under this leave, Benefit Service continues
to accrue and any benefit, except disability retirement, for which the Member is
otherwise eligible

 

108

--------------------------------------------------------------------------------


 

may become payable during the period of the leave. Further, an Employer may
elect that this leave be extended beyond the one-year period to cover a Member
who is receiving payments under (i) a disability program of the Employer, or
(ii) Title II of the Federal Social Security Act, but not beyond his Normal
Retirement Date.

 

TYPE 1A

 

Special military leave granted to a Member who is required to report for
military service pursuant to an involuntary call-up in the reserves. Under this
leave, Benefit Service continues to accrue for the period of such military
service and any benefit, except disability retirement, for which the Member is
otherwise eligible may become payable during the period of the leave. This
special military leave shall terminate upon the earlier to occur of (i) the
Member’s reemployment or (ii) 90 days after the Member completes such military
service.

 

TYPE 2

 

Non-military leave or layoff granted to a Member for a period not in excess of
one year during which no contributions are made. Under this leave, Vesting
Service continues to accrue, but Benefit Service ceases to accrue. Benefit
Service shall recommence upon termination of the leave and resumption of
contributions.

 

TYPE 3

 

Military or other governmental service leave granted to a Member from which he
returns directly to the Service of an Employer. Under this leave, Vesting
Service continues to accrue, but Benefit Service ceases to accrue. Benefit
Service shall recommence upon termination of the leave. However, such Benefit
Service as did not accrue by reason of the absence may be credited retroactively
to the Member at the election of the Employer on a uniform basis or as otherwise
required by applicable law.

 

No benefit, other than a refund of the Member’s Accumulated Contributions, if
any, is payable on account of disability or death incurred during a Type 2 or
Type 3 leave under this Subsection (B), except that if the Member is eligible
for early retirement and dies during any leave, his Beneficiary shall be
entitled to the death benefit which would have been payable under Article IV,
Section 3(B) or Article V, Section 4(B), whichever

 

109

--------------------------------------------------------------------------------


 

is applicable. At the termination of any leave, a Break in Service shall occur
unless the Member is then vested or hired by an Employer.

 

(C)                               Notwithstanding any provision of the
Regulations to the contrary, effective December 12, 1994, contributions,
benefits and service credits with respect to qualified military service will be
provided in accordance with Section 414(u) of the IRC. In addition, the Pentegra
DB Plan will be operated in accordance with the Heroes Earnings Assistance and
Relief Tax Act of 2008.

 

SECTION 5.     SERVICE WITH A CONTROLLED CORPORATION

 

In determining an Employee’s Service for purposes of eligibility for membership
under Article II and for vesting under Article IV, all Service with a
corporation which is a member of a controlled group of corporations of the
Employer (within the meaning of Section 1563(a) of the IRC) shall be taken into
account.

 

SECTION 6.     UNIFORM APPLICABILITY OF RULES

 

Notwithstanding anything in the Regulations to the contrary, Service credited to
each Employee and Member with respect to membership, vesting and benefits shall
be determined by the Pentegra DB Plan on a basis uniformly applicable to each
Employee or Member similarly situated, in accordance with ERISA.

 

110

--------------------------------------------------------------------------------


 

ARTICLE XI MISCELLANEOUS PROVISIONS

 

SECTION 1.     LIMITATIONS ON BENEFITS REQUIRED BY THE IRC

 

(A)                               In order that the Pentegra DB Plan be
maintained as a qualified trust under the IRC, the benefits payable under the
Regulations to or in respect of a Member shall be subject to Section 415 of the
IRC and IRS Regulations Section 1.415(b)-1 and the limitations set forth in this
Section 1, notwithstanding any other provision of the Regulations. A Member’s
benefits to which this Section 1 is applicable are those attributable to his
Employer’s contributions (and contributions by Affiliates as defined in
Article XI, Section 6(A)), but excluding to the maximum extent permissible under
the IRC (i) any allowance payable under Article VI to his Spouse as Contingent
Annuitant, and (ii) any benefit that is not directly related to his Retirement
Allowance. All defined benefit plans (whether or not terminated) of an Employer
and its Affiliates (as defined in Article XI, Section 6(A)) are to be treated as
one defined benefit plan for purposes of applying the limitations on benefits
described in this Section 1.

 

No amendment to the Pentegra DB Plan (including a change in the actuarial basis
for determining optional or early retirement benefits) shall be effective to the
extent that it has the effect of decreasing a Member’s accrued benefit. For
purposes of this paragraph, a plan amendment that has the effect of
(1) eliminating or reducing an early retirement benefit or a retirement-type
subsidy, or (2) eliminating an optional form of benefit, with respect to
benefits attributable to service before the amendment shall be treated as
reducing accrued benefits. In the case of a retirement-type subsidy, the
preceding sentence shall apply only with respect to a Member who satisfies the
pre-amendment conditions for the subsidy. Notwithstanding the preceding
sentences, a Member’s accrued benefit, early retirement benefit, retirement-type
subsidy, or optional form of benefit may be reduced to the extent permitted
under IRC Section 412(c)(8) (for Plan Years beginning on or before December 31,
2007) or IRC Section 412(d)(2) (for Plan Years beginning after December 31,
2007), or to the extent permitted under IRS Regulations Sections 1.411(d)-3 and
1.411(d)-4. For purposes of this paragraph, a retirement-type subsidy is the
excess, if any, of the actuarial present value of a retirement-type benefit over
the actuarial present value of the accrued benefit commencing at Normal
Retirement Date or at actual commencement date, if later, with

 

111

--------------------------------------------------------------------------------


 

both such actuarial present values determined as of the date the retirement-type
benefit commences.

 

(B)                               The benefits to which this Section 1 is
applicable may not for any Limitation Year exceed the actuarial equivalent
(calculated as of the date of commencement of the Member’s Retirement Allowance
or his death, if earlier) of an annual single life annuity payable to the Member
in an amount equal to the lesser of:

 

(i)                                     $195,000 for 2009 Limitation Year
($185,000 for 2008 Limitation Year) (the “Dollar Limitation”), or

 

(ii)                                  100 percent of the Member’s High-3 Year
Average Compensation (the “Compensation Limitation”), subject, however, to the
following provisions of this Article XI. For purposes of this Article XI,
“High-3 Year Average Compensation” means in accordance with IRS Regulations
Section 1.415(b)-1(a)(5), a Member’s average annual compensation for the three
consecutive years of Service during which his compensation was highest (or for
all years of Service (including fractions of years, but not less than one year)
if less than three consecutive years). For purposes of determining a Member’s
High-3 Year Average Compensation under this Subsection (B), a Member’s
compensation shall be his/her 415 Compensation (as defined below) and in no
event shall such 415 Compensation taken into account for a Limitation Year
exceed the limitation under IRC Section 401(a)(17) that applies for such year
($245,000 for 2009 Limitation Year, $230,000 for 2008 Limitation Year). Subject
to certain grandfathered benefit rules under IRS Regulations
Section 1.415(a)-1(g) and related guidance under IRC Section 415, if a Member
commenced receipt of benefits prior to 2008 and had compensation in excess of
the compensation limit under IRC Section 401(a)(17) for such earlier Plan Years,
then the Member’s benefit is limited to the average of such compensation limits
for those years. The Pentegra DB Plan is considered to satisfy the limitations
of IRC Section 415(b) for a Member with respect to benefits accrued or payable
under the Pentegra DB Plan as of the end of the Limitation Year that is
immediately prior to January 1, 2008 pursuant to the Pentegra DB Plan provisions
(including Pentegra DB Plan provisions relating to the Pentegra DB Plan’s
Limitation Year) that were both adopted and in effect before April 5, 2007, and
which Pentegra DB Plan

 

112

--------------------------------------------------------------------------------


 

provisions meet the requirements of statutory provisions, regulations, and other
published guidance relating to IRC Section 415 in effect immediately prior to
January 1, 2008. In determining whether Pentegra DB Plan provisions meet the
requirements of statutory provisions, regulations, and other published guidance
relating to IRC Section 415 in effect immediately prior to January 1, 2008,
Pentegra DB Plan provisions are permitted to reflect compensation in excess of
the IRC Section 401(a)(17) limit, and the benefits based on such compensation
are eligible for the grandfather rules described in IRS Regulations
Section 1.415(a)-1(g)(4).

 

For purposes of this Section 1, the period taken into account in determining a
Member’s High-3 Year Average Compensation shall include compensation earned by
an Employee with the Employer prior to becoming a Member in the Pentegra DB
Plan. Effective January 1, 2009, subject to the maximum amount of 415
Compensation that may be taken into account for purposes of calculating any
Member’s accrued benefit under Section 401(a)(17) of the IRC (and the
regulations and guidance issued thereunder), 415 Compensation shall include
differential wage payments (as defined in IRC Section 3401(h)(2)), if any, paid
by the Member’s Employer to the Member.

 

In accordance with IRS Regulations Section 1.415(b)-1(a)(5)(iii), if an Employee
has had a Break in Service and is subsequently rehired by the Employer, any Plan
Year for which the Employee did not perform any Service for the Employer and
received no Salary from the Employer shall be disregarded in determining the
Employee’s High-3 Year Average Compensation, but the year of Service immediately
prior to and the year of Service immediately after the Break in Service shall be
treated as if such years of Service were consecutive.

 

For all purposes under the Regulations, 415 Compensation shall mean, in
accordance with IRS Regulations Section 1.415(c)-2, wages within the meaning of
IRC Section 3401(a) and all other payments of compensation to an Employee by the
Employer (in the course of the Employer’s trade or business) for which the
Employer is required to furnish the Employee a written statement under IRC
Sections 6041(d), 6051(a)(3), and 6052. Compensation must be determined without
regard to any rules under IRC Section 3401(a) that limit the remuneration
included in wages based on the nature or location of the employment or the
services performed (such as the exception for agricultural labor in IRC
Section 3401(a)(2)). For purposes of determining 415 Compensation, such
compensation shall include amounts that would be

 

113

--------------------------------------------------------------------------------


 

included in wages but for an election under IRC Section 125(a), 132(f)(4),
402(e)(3), 402(h)(1)(B), 402(k) or 457(b).

 

Notwithstanding anything in this Section 1 to the contrary, effective for
Limitation Years beginning on or after January 1, 2008, 415 Compensation shall
include and be subject to, in accordance with IRS Regulations
Section 1.415(c)-2(e), the following rules and requirements: (a) compensation
described in the immediately preceding paragraph that is actually paid or made
available (or treated as paid) to an Employee during the Limitation Year and
while the Employee is in Service with the Employer, (b) in accordance with IRS
Regulations Section 1.415(c)-2(e)(4), salary continuation payments to an
individual who does not currently perform services for the Employer by reason of
“qualified military service” (as defined in IRC Section 414(u)) but only to the
extent those payments do not exceed the amounts the individual would have
received if the individual had continued to perform services for the Employer
rather than entering qualified military service, (c) distributions from a
nonqualified unfunded deferred compensation plan following an Employee’s
severance from employment, but only if (x) the payment would have been paid to
the Employee at the same time if the Employee had continued in employment with
the Employer and only to the extent the payment is includible in the Employee’s
gross income, and (y) such deferred compensation amounts would have been
included in 415 Compensation (as defined in the preceding paragraph) if such
amounts were paid prior to the Employee’s severance from employment with the
Employer, and (d) any regular compensation for services during the Employee’s
regular working hours or compensation for services outside the Employee’s
regular working hours (such as overtime, commissions, bonuses or other similar
payments) if such compensation is paid after the Employee’s severance from
employment but which amount would have been paid to the Employee prior to
severance from employment if the Employee had continued in employment with the
Employer, provided the amounts described in clause (c) or (d) are paid by the
later of (1) 2½ months after the Employee’s severance from employment or (2) the
last day of the Limitation Year that includes the date of the Employee’s
severance from employment with the Employer.

 

(C)                               The limitations on the maximum amount of
benefits contained in Subsection (B) of this Section 1 shall be adjusted as
follows:

 

(1)                                 The Dollar Limitation shall be adjusted
annually for increases in the cost-of-living as provided in IRC
Section 415(d) and IRS Regulations Section 1.415(d)-1.

 

114

--------------------------------------------------------------------------------


 

(2)                                 (i) In the case of an annual benefit with an
annuity starting date in a Limitation Year beginning on or after January 1,
2008, if such benefit is an immediately commencing straight life annuity payable
at both age 62 and the age of benefit commencement, and which benefit commences
before the Member attains age 62, the Dollar Limitation shall be adjusted, in
accordance with IRS Regulations Section 1.415(b)-1(d), so as to equal the lesser
of: (x) the actuarial equivalent of the annual amount of a straight life annuity
commencing at the Member’s annuity starting date that has the same actuarial
present value as a straight life annuity commencing at age 62 (with such annual
payments at age 62 equal to the Dollar Limitation) and where actuarial
equivalence is determined using a 5% interest rate and the applicable mortality
table under IRS Regulations Section 1.417(e)-1(d)(2) in effect on the annuity
starting date (expressing the Member’s age based on completed calendar months as
of the annuity starting date) or (y) the Dollar Limitation multiplied by the
ratio of the annual amount of the immediately commencing straight life annuity
under the Pentegra DB Plan at the Member’s annuity starting date to the annual
amount of the straight life annuity commencing at age 62 (with both such amounts
determined without applying the provisions of IRC Section 415).

 

(ii)                                  In the case of an annual benefit with an
annuity starting date in a Limitation Year beginning on or after January 1,
2008, if such benefit is not an immediately commencing straight life annuity
payable at both age 62 and the age of benefit commencement, and which benefit
commences before the Member attains age 62, the Dollar Limitation shall be
adjusted, in accordance with IRS Regulations Section 1.415(b)-1(d), so as to
equal the actuarial equivalent of the annual amount of a straight life annuity
commencing at the Member’s annuity starting date that has the same actuarial
present value as a straight life annuity commencing at age 62 (with such annual
payments at age 62 equal to the Dollar Limitation) and where actuarial
equivalence is determined using a 5% interest rate and the applicable mortality
table under IRS Regulations Section 1.417(e)-1(d)(2) in effect on the annuity
starting date (expressing the Member’s age based on completed calendar months as
of the annuity starting date).

 

115

--------------------------------------------------------------------------------


 

(iii)          In the case of an annual benefit with an annuity starting date in
Limitation Year beginning before January 1, 2008 and which benefit commences
before the Member attains age 62, the applicable dollar limitation under IRC
Section 415(b)(1)(A) shall be adjusted so as to equal the lesser of: (x) the
actuarial equivalent of the annual amount of a straight life annuity commencing
at the Member’s annuity starting date, computed on the basis of the interest
rate and mortality table specified under the Pentegra DB Plan for determining
actuarial equivalence for early retirement purposes, or (y) the actuarial
equivalent of the annual amount of a straight life annuity commencing at the
Member’s annuity starting date, computed on the basis of a 5% interest rate
assumption and the applicable mortality table. For purposes of this Paragraph
(2)(iii), Paragraph (3)(iii) and Paragraph (6)(iv) of Article XI, Section 1(C),
the applicable mortality table is the mortality table described in IRS Revenue
Ruling 2001-62.

 

(3)                                 (i) In the case of an annual benefit with an
annuity starting date in a Limitation Year beginning on or after January 1,
2008, if such benefit is an immediately commencing straight life annuity payable
at both age 65 and the age of benefit commencement, and which benefit commences
after the Member attains age 65, the Dollar Limitation shall be adjusted, in
accordance with IRS Regulations Section 1.415(b)-1(e), so as to equal the lesser
of: (x) the actuarial equivalent of the annual amount of a straight life annuity
commencing at the Member’s annuity starting date that has the same actuarial
present value as a straight life annuity commencing at age 65 (where the annual
payments under the straight life annuity commencing at age 65 are equal to the
Dollar Limitation), and where the actuarially equivalent straight life annuity
is computed using a 5% interest rate and the applicable mortality table under
IRS Regulations Section 1.417(e)-1(d)(2) that is effective for the applicable
annuity starting date (expressing the Member’s age based on completed calendar
months as of the annuity starting date) or (y) the Dollar Limitation multiplied
by the ratio of the annual amount of the immediately commencing straight life
annuity payable to the Member (computed by disregarding the Member accruals
after age 65, but including actuarial adjustments even if those actuarial
adjustments are applied to offset accruals), to

 

116

--------------------------------------------------------------------------------


 

the annual amount of the straight life annuity that would be payable to a
hypothetical Member at age 65 based on the same accrued benefit (with no
actuarial increases for commencement after age 65) as the Member receiving the
distribution has (determined by disregarding the Member’s accruals after age 65
and without applying the provisions of IRC Section 415).

 

(ii)                                  In the case of an annual benefit with an
annuity starting date in a Limitation Year beginning on or after January 1,
2008, if such benefit is not an immediately commencing straight life annuity
payable at both age 65 and the age of benefit commencement, and which benefit
commences after the Member attains age 65, the Dollar Limitation shall be
adjusted, in accordance with IRS Regulations Section 1.415(b)-1(e), so as to
equal the actuarial equivalent of the annual amount of a straight life annuity
commencing at the Member’s annuity starting date that has the same actuarial
present value as a straight life annuity commencing at age 65 (where the annual
payments under the straight life annuity commencing at age 65 are equal to the
Dollar Limitation), and where the actuarially equivalent straight life annuity
is computed using a 5% interest rate and the applicable mortality table under
IRS Regulations Section 1.417(e)-1(d)(2) that is effective for the applicable
annuity starting date (expressing the Member’s age based on completed calendar
months as of the annuity starting date).

 

(iii)                               In the case of an annual benefit with an
annuity starting date in a Limitation Year beginning before January 1, 2008 and
which benefit commences after the Member’s attainment of age 65, the applicable
dollar limitation under IRC Section 415(b)(1)(A) shall be adjusted so as to
equal the lesser of: (x) the actuarial equivalent of the annual amount of a
straight life annuity commencing at the Member’s annuity starting date computed
on the basis of the interest rate and mortality table specified under the
Pentegra DB Plan for determining actuarial equivalence for delayed retirement
purposes, or (y) the actuarial equivalent of the annual amount of a straight
life annuity commencing at the Member’s annuity

 

117

--------------------------------------------------------------------------------


 

starting date computed on the basis of a 5% interest rate assumption and the
applicable mortality table.

 

(4)                                 Notwithstanding the provisions of this
Section 1 to the contrary, the annual benefits payable to a Member from the
Pentegra DB Plan shall not be deemed to exceed the limitations described in such
Section if, in accordance with IRS Regulations Section 1.415(b)-1(f), (i) the
annual retirement benefits payable with respect to such Member under the
Pentegra DB Plan and all other defined benefit plans of his Employer do not
exceed $10,000 for the Limitation Year, or for any prior Limitation Year, and
(ii) the Employer (or any predecessor employer) has not at any time maintained a
defined contribution plan in which the Member participated. If the Member has
fewer than 10 years of Service, the $10,000 benefit limit described in the
preceding sentence shall be multiplied by a fraction, the numerator of which is
the Member’s years of Service (computed to fractional parts of a year, or 1, if
greater) and the denominator of which is 10.

 

(5)                                 In accordance with IRC Section 415(b)(5) and
IRS Regulations Section 1.415(b)-1(g), if the Member has fewer than 10 years of
membership in the Pentegra DB Plan, the Dollar Limitation (as adjusted pursuant
to Subsections (C)(1), (2) and (3)) shall be multiplied by a fraction, the
numerator of which is the number of years (computed to fractional parts of a
year) of membership in the Pentegra DB Plan (or 1, if greater) and the
denominator of which is 10. In the event a Member terminated employment with an
Employer prior to August 3, 1992, the Dollar Limitation applicable to any
amendment of the Regulations or election by the Employer under the Regulations,
made on or after May 17, 1989 but before August 3, 1992, that improves benefits
thereunder shall be subject to a separate 10 years of Pentegra DB Plan
membership requirement based only on years of Pentegra DB Plan membership
credited on or after the date of such amendment to, or election under, the
Regulations; provided, however, an Employer may elect, no later than June 30,
1993, not to have a separate 10 years of Pentegra DB Plan membership requirement
apply to such benefit improvement; and provided, further, such election may not
apply to any such benefit improvement provided pursuant to an early retirement
window benefit under Article V, Section 7 unless (i) the amount of the benefit
improvement would be provided under a

 

118

--------------------------------------------------------------------------------


 

nonqualified plan providing benefits that otherwise would be payable under the
Pentegra DB Plan but for certain legal restrictions, (ii) all such Members
eligible for an early retirement window benefit under Article V, Section 7 are
given notice that the portion of any such benefit that was restricted under the
Pentegra DB Plan would be provided through a nonqualified plan, and (iii) the
Employer indemnifies the Board, the Pentegra DB Plan, the employees of the
Pentegra DB Plan and such other person or persons as may be designated by the
Board in such manner as shall be acceptable to the Board in its sole discretion.
In accordance with IRC Section 415(b)(5) and IRS Regulations
Section 1.415(b)-1(g), if the Member has fewer than 10 years of Service, the
Compensation Limitation shall be multiplied by a fraction, the numerator of
which is the Member’s years of Service (computed to fractional parts of a year,
or 1, if greater) and the denominator of which is 10.

 

For Limitation Years beginning on or after January 1, 2008 if, in accordance
with IRS Regulations Section 1.415(f)-1, an Employer maintains more than one
defined benefit plan, a Member’s benefit payable from all such plans are
aggregated in applying the applicable IRC Section 415 limits.

 

(6)                                 (i) Effective for Limitation Years beginning
on or after January 1, 2008, in the case of a benefit payable in a form other
than a straight life annuity and to which IRC Section 417(e)(3) does not apply,
such benefit shall, for purposes of applying the Dollar Limitation and in
accordance with IRS Regulations Section 1.415(b)-1(c), be converted into an
actuarially equivalent straight life annuity benefit which is equal to the
greater of: (x) the annual amount of the straight life annuity (if any) payable
to the Member under the Pentegra DB Plan commencing at the same annuity starting
date as the form of benefit payable to the Member or (y) the annual amount of
the straight life annuity commencing at the same annuity starting date that has
the same actuarial present value as the form of benefit payable to the Member,
computed using a 5% interest rate assumption and the applicable mortality table
under IRS Regulations Section 1.417(e)-1(d)(2).

 

(ii)                                  In the case of a benefit with an annuity
starting date occurring in a Plan Year beginning after 2005 and that is payable
in a form of a lump sum or

 

119

--------------------------------------------------------------------------------


 

other form subject to IRC Section 417(e)(3), such benefit shall, for purposes of
applying the Dollar Limitation and in accordance with IRS Regulations
Section 1.415(b)-1(c), be converted into an actuarially equivalent straight life
annuity benefit that is equal to the greatest of: (x) the annual amount of the
straight life annuity commencing at the same annuity starting date that has the
same actuarial present value as the form of benefit payable to the Member,
computed using the interest rate and mortality table specified in the Pentegra
DB Plan for determining actuarial equivalence, (y) the annual amount of the
straight life annuity commencing at the same annuity starting date that has the
same actuarial present value as the form of benefit payable to the Member,
computed using a 5.5% interest rate assumption and the applicable mortality
table under IRS Regulations Section 1.417(e)-1(d)(2), or (z) the annual amount
of the straight life annuity commencing at the same annuity starting date that
has the same actuarial present value as the form of benefit payable to the
Member, computed using the applicable interest rate for the distribution under
IRS Regulations Section 1.417(e)- 1(d)(3) and applicable mortality table under
IRS Regulations Section 1.417(e)-1(d)(2), divided by 1.05.

 

(iii)                               Notwithstanding anything to the contrary in
this Paragraph (6), in the case of a distribution to which Code
Section 417(e)(3) applies (e.g., a lump sum distribution) and that has an
annuity starting date occurring in a Plan Year beginning in 2004 or 2005, then,
except as provided in Section 101(d)(3) of the Pension Funding Equity Act of
2004, the actuarially equivalent straight life annuity benefit is equal to the
greater of: (x) the benefit calculated in accordance with clause (x) of
Paragraph (6)(ii), or (y) the benefit calculated in accordance with clause
(y) of Paragraph (6)(ii).

 

(iv)                              Effective for limitation years beginning prior
to January 1, 2008, in the case of a benefit payable in a form other than a
straight life annuity and to which IRC Section 417(e)(3) does not apply, such
benefit shall, for purposes of applying the Dollar Limitation, be adjusted to an
actuarially equivalent straight life annuity benefit that is equal to the
greater of: (x)

 

120

--------------------------------------------------------------------------------


 

the annual amount of the straight life annuity payable to the Member at the same
annuity starting date as the form of benefit payable to the Member, computed
using the interest rate and mortality table assumptions specified under the
Pentegra DB Plan for adjusting benefits in the same form, or (y) the annual
amount of the straight life annuity payable at the same annuity starting date as
the form of benefit payable to the Member, computed using a 5% interest rate
assumption and the applicable mortality table.

 

(7)                                 In accordance with IRC Section 415 and the
IRS Regulations thereunder, and consistent with the provisions of this
Article XI, Section 1, the applicable mortality table shall be determined under
IRC Section 417(e)(3)(B).

 

(D)                               If a Member makes mandatory employee
contributions to the Pentegra DB Plan, the amount of such contributions shall be
treated as an annual addition to a qualified defined contribution plan for
purposes of Section 415 of the IRC.

 

(E)                                Notwithstanding the foregoing provisions of
this Article XI, if the maximum limitation on Retirement Allowances with respect
to any individual who was a Member prior to July 1, 1987 and whose Retirement
Allowance (determined without regard to any changes in the Regulations after
May 5, 1986 and without regard to cost-of-living adjustments occurring after
May 5, 1986) exceeds the limitations set forth in Subsection (B) of this
Section 1, then, for purposes of such Subsection (B) and Section 415(b) and
(e) of the IRC, the Dollar Limitation with respect to such Member shall be equal
to such Member’s Retirement Allowance as of June 30, 1987; provided that, such
Member’s Retirement Allowance did not exceed the maximum limitation as in effect
for all Plan Years commencing prior to July 1, 1987.

 

(F)                                 The Pentegra DB Plan may from time to time
adjust or modify the maximum limitations applicable to a Member’s benefits under
this Section 1 as may be required or permitted by the IRC or ERISA prior to the
date that payment of any such benefit commences.

 

SECTION 2.     SMALL BENEFITS

 

Following a Retiree’s termination of employment, the Pentegra DB Plan shall pay
a Retiree, who has not begun to receive his Retirement Allowance, a lump sum
equal to the Equivalent Value

 

121

--------------------------------------------------------------------------------


 

of his regular Retirement Allowance if such lump sum does not exceed $1,000
($3,500 prior to March 28, 2005). Such lump sum shall be in lieu of the
Retirement Allowance which otherwise would be payable. The mortality table used
for purposes of satisfying the requirements of Section 417(e) of the IRC as set
forth in Article VII, Section 2(B) is the applicable 417(e)(3) mortality table.
If the Equivalent Value of a Member’s vested accrued benefit derived from
Employer and Employee contributions exceeds (or at the time of any prior
distribution exceeded) $1,000 ($3,500 prior to March 28, 2005), and the accrued
benefit is immediately distributable, the Member and the Member’s Spouse (or
where either the Member or the Spouse has died, the survivor) must consent to
any distribution of such accrued benefit. The consent of the Member and the
Member’s Spouse shall be obtained in writing within the 90-day period ending on
the annuity starting date. The annuity starting date is the first day of the
first period for which an amount is paid as an annuity or any other form. The
Pentegra DB Plan shall notify the Member and the Member’s Spouse of the right to
defer any distribution until the Member’s accrued benefit is no longer
immediately distributable. Such notification shall include a general description
of the material features, and an explanation of the relative values of, the
optional forms of benefit available under the Pentegra DB Plan in a manner that
would satisfy the notice requirements of IRC Section 417(a)(3), and shall be
provided no less than 30 days and no more than 90 days prior to the annuity
starting date. However, distribution may commence less than 30 days after the
notice described in the preceding sentence is given, provided the distribution
is one to which Sections 401 (a) (11) and 417 of the IRC do not apply, the
Pentegra DB Plan clearly informs the Member that the Member has a right to a
period of at least 30 days after receiving the notice to consider the decision
of whether or not to elect a distribution (and, if applicable, a particular
distribution option), and the Member, after receiving the notice, affirmatively
elects a distribution.

 

Notwithstanding the foregoing, only the Member need consent to the commencement
of a distribution in the form of a qualified joint and survivor annuity while
the accrued benefit is immediately distributable. Neither the consent of the
Member nor the Member’s Spouse shall be required to the extent that a
distribution is required to satisfy Section 401(a)(9) or Section 415 of the IRC.

 

For any distribution notice issued in Plan Years beginning after December 31,
2006, any reference to the 90-day maximum notice period requirements of IRC
Sections 402(f) (the

 

122

--------------------------------------------------------------------------------


 

rollover notice), 411(a)(11) (Member’s consent to distribution), and 417 (notice
regarding the joint and survivor annuity rules) is changed to 180 days.

 

SECTION 3.     AMOUNTS PAYABLE TO INCOMPETENTS, MINORS OR ESTATES

 

If the Pentegra DB Plan shall find that any person to whom any amount is payable
under the Regulations is unable to care for his affairs because of illness or
accident, or is a minor, or has died, then any payment due him or his estate
(unless a prior claim therefor has been made by a duly appointed legal
representative) may be paid to his Spouse, relative or any other person deemed
by the Board to be a proper recipient on behalf of such person otherwise
entitled to payment. Any such payment shall be a complete discharge of the
liability of the Pentegra DB Plan therefor.

 

SECTION 4.     NON-ALIENATION OF AMOUNTS PAYABLE

 

Except insofar as applicable law may otherwise require, or pursuant to the terms
of a Qualified Domestic Relations Order, no amount payable under the Regulations
shall be subject in any manner to alienation by anticipation, sale, transfer,
assignment, bankruptcy, pledge, attachment, charge or encumbrance of any kind,
and any attempt to so alienate shall be void; nor shall the Pentegra DB Plan in
any manner be liable for or subject to the debts or liabilities of any persons
entitled to any such amount payable; and further if for any reason any amount
payable under the Regulations would not devolve upon such person entitled
thereto, then the Board, in its discretion, may terminate his interest and hold
or apply such amount for the benefit of such person or his dependents as it may
deem proper.

 

In accordance with applicable law, including Section 401(a)(13) of the IRC and
IRS Regulations section 1.401(a)-13(e), an Employer may elect to permit, at the
Member’s direction, a portion of the Member’s monthly annuity payment to pay his
monthly retiree health or retiree life insurance premium, provided that, (i) the
assignment is revocable at any time by the Member and (ii) the assignee third
party files a written acknowledgement (prepared in accordance with IRS
Regulations section 1.401(a)-13(e)(2)) with the plan administrator.

 

SECTION 5.     UNCLAIMED BENEFITS

 

If the Pentegra DB Plan cannot ascertain the whereabouts of any person to whom
an amount is payable under the Regulations, and, if after 5 years from the date
such payment is due, a notice

 

123

--------------------------------------------------------------------------------


 

of such payment is mailed to the address of such person, as last shown on the
records of the Pentegra DB Plan, and within 3 months after such mailing such
person has not filed with the Pentegra DB Plan written claim therefor, the Board
may direct that such payment and all remaining payments and other benefits, if
any, otherwise payable on his account be cancelled and, to the extent permitted
by ERISA, be applied to reduce contributions. Upon cancellation, the Pentegra DB
Plan shall have no further liability therefor, provided that any such amount
payable shall be reinstated if such person subsequently makes a valid claim
therefor.

 

SECTION 6.     TOP HEAVY PROVISIONS

 

The provisions of this Section 6 shall apply and supersede all other provisions
in the Regulations inconsistent therewith during each Plan Year with respect to
which an Employer’s plan constitutes a top heavy plan for purposes of the IRC.

 

(A)                               For purposes of this Section 6, the following
terms shall have the meanings set forth below:

 

(1)                                 “Affiliate” - Any entity affiliated with any
Employer within the meaning of Section 414(b), 414(c) or 414(m) of the IRC,
except that for purposes of applying the provisions hereof with respect to the
limitation on contributions, Section 415(h) of the IRC shall apply.

 

(2)                                 “Aggregation Group” - The group composed of
each qualified retirement plan of the Employer or an affiliate in which a key
employee is a participant and each other qualified retirement plan of the
Employer or an affiliate which enables a plan of the Employer or an affiliate in
which a key employee is a participant to satisfy Section 401(a)(4) or 410 of the
IRC. In addition, the Board may choose to treat any other qualified retirement
plan as a member of the aggregation group if such aggregation group will
continue to satisfy Sections 401(a)(4) and 410 of the IRC with such plan being
taken into account.

 

(3)                                 “Determination Date” - the last day of the
preceding Plan Year or, in the case of the first Plan Year, the last day of such
Plan Year.

 

(4)                                 “Key Employee” - A “key employee” as defined
in Sections 416(i)(1) and (5) of the IRC and IRS Regulations. For purposes of
Section 416 of the IRC and for

 

124

--------------------------------------------------------------------------------


 

determining who is a Key Employee, an Employer which is not a corporation shall
be deemed to have “officers” only for Plan Years beginning after June 30, 1985.
For purposes of determining who is a key employee, compensation shall mean 415
Compensation (as defined in Section 1(B) of this Article XI).

 

(5)                                 “Top Heavy Ratio” - is a fraction, the
numerator of which is the sum of the present value of accrued benefits of all
Key Employees as of the applicable Determination Date (including any part of any
accrued benefit distributed in the five year period ending on the Determination
Date), and the denominator of which is the sum of the present value of accrued
benefits (including any part of any accrued benefits distributed in the five
year period ending on the Determination Date). The accrued benefits of a Member
who (i) is not a Key Employee but who was a Key Employee in the prior year, or
(ii) has not been credited with at least one hour of Service with his Employer
at any time during the five year period ending on the determination date will be
disregarded. The calculation of the Top Heavy Ratio, and the extent to which
distributions, rollovers, and transfers are taken into account will be made in
accordance with Section 416 of the IRC and the IRS Regulations.

 

(B)                               The Employer’s plan under the Pentegra DB Plan
will be considered a top heavy plan for any Plan Year if the Employer’s plan is
determined to be a top heavy plan as of the last day of the immediately
preceding Plan Year. For purposes of determining whether an Employer is
maintaining a plan under the Pentegra DB Plan which constitutes a top heavy
plan, the present value of a Member’s Retirement Allowance shall be determined
using 8% interest and the 1989 George B. Buck mortality table with a 50%/50%
blend of the male and female mortality rates.

 

The accrued benefit of a Member other than a Key Employee shall be determined
under (i) the method, if any, that uniformly applies for accrual purposes under
all defined benefit plans maintained by the Employer, or (ii) if there is no
such method, as if such benefit accrued not more rapidly than the slowest
accrual rate permitted under the fractional rule of Section 411(b)(1)(C) of the
IRC.

 

For purposes of Subsection (E)(1) of this Section 6, the present value of a
Member’s Retirement Allowance shall be determined as of the last day of the
immediately

 

125

--------------------------------------------------------------------------------


 

preceding Plan Year and shall include amounts distributed to or on behalf of the
Member within the four immediately preceding Plan Years.

 

 

 

(C)

For any Plan Year that an Employer’s plan is determined to be a top heavy plan,
only the first $200,000 (adjusted annually for years beginning on or after
January 1, 1998, in accordance with IRS Regulations) (or, for Plan Years
beginning on or after July 1, 1994, $150,000 (as adjusted for cost-of-living and
otherwise limited or modified in accordance with Section 401(a)(17) of the IRC
and applicable IRS rulings and IRS Regulations)) of compensation (as defined in
Section 1.415-2(d) of the IRS Regulations) shall be credited to a Member for
purposes of the Regulations.

 

 

(D)

If an Employer’s plan is a top heavy plan with respect to any Plan Year, the
nonforfeitable percentage of the Retirement Allowance that is derived from
Employer contributions on behalf of each Member who is credited with at least
one Hour of Service on or after the date an Employer’s plan becomes top heavy
shall not be less than the amount determined in accordance with Table II set
forth in Article IV, Section 2(B)(v).

 

 

(E)

(1)

Subject to the provisions of Subsection (F) of this Section 6, if an Employer’s
plan constitutes a top heavy plan, the Retirement Allowance derived from
Employer contributions for each Member of the Employer who has completed a year
of Membership Service and who is not a Key Employee shall not, at such point, be
less than the product of (a) such Member’s average 415 Compensation (as defined
in Section 1(B) of this Article XI), multiplied by the (b) lesser of (i) 2%
multiplied by the number of years (computed to fractional parts of a year) of
Membership Service with the Employer or (ii) 20%. For purposes of the preceding
sentence, years of Membership Service shall not include any year of Membership
Service credited with respect to Plan Years which began prior to January 1,
1984, or any other year of Membership Service credited with respect to a Plan
Year during which the an Employer’s plan did not constitute a top heavy plan.

 

 

 

 

(2)

For purposes of this Subsection (E), average 415 Compensation shall mean the
average of a Member’s 415 Compensation for the period of five consecutive years
of Service (or, if the Member does not have five consecutive years of

 

126

--------------------------------------------------------------------------------


 

 

 

Service, his actual number of consecutive years of Service) during which the
Member had the greatest aggregate 415 Compensation.

 

 

 

(F)

(1)

For each Plan Year that an Employer’s plan is a top heavy plan, 1.0 shall be
substituted for 1.25 as the multiplicand of the Dollar Limitation in determining
the denominator of the Defined Benefit Fraction and of the Defined Contribution
Fraction for purposes of Section 415(e) of the IRC, except that this paragraph
shall not apply effective for Limitation Years beginning on or after January 1,
2000 due to the repeal of Section 415(e) of the IRC.

 

 

 

 

(2)

If, after substituting 90% for 60% wherever the latter appears in
Section 416(g) of the IRC, an Employer’s plan is not determined to be a top
heavy plan, the provisions of Paragraph (1) of this Subsection (F) shall not be
applicable if the Retirement Allowance for each Member who is not a Key Employee
is determined in accordance with Subsection (E)(1) of this Section 6,
substituting 3% for 2% and 30% for 20% in this Subsection.

 

 

 

(G)

The Board shall, to the maximum extent permitted by the IRC and in accordance
with the governmental regulations, apply the provisions of this Section 6 by
taking into account the benefits payable and the contributions made under the
Pentegra Defined Contribution Plan for Financial Institutions (formerly known as
the Financial Institutions Thrift Plan) or any other qualified plan maintained
by an Employer, to prevent inappropriate omissions or required duplication of
minimum contributions.

 

SECTION 7.     TRANSFER OF ASSETS AND LIABILITIES FROM PRIOR PLAN

 

Provided that all benefits (including all optional forms of benefit) are
protected in accordance with Section 411(d)(6) of the IRC (or any successor
thereto) and the IRS Regulations thereunder, an Employer which adopts the
Pentegra DB Plan may, with the approval of the Board and in accordance with such
administrative procedures as the Board may adopt, transfer the assets and
liabilities under a tax-qualified retirement plan maintained by such Employer
(the “prior plan”) to the Pentegra DB Plan with respect to retirees currently
receiving benefits and participants with deferred vested benefits under the
prior plan. As a condition to the Pentegra DB Plan’s acceptance of such assets
and liabilities under the prior plan, the Employer shall provide, in a form and
manner acceptable to the Board, (i) an indemnification agreement by the

 

127

--------------------------------------------------------------------------------


 

Employer providing for the indemnification of the Board, the Pentegra DB Plan,
employees of the Pentegra DB Plan and such other person or persons as may be
designated by the Board, (ii) a representation by the Employer’s counsel that,
among other things, the prior plan satisfies the requirements for qualification
under the IRC, including, but not limited to Section 401(a) thereunder, and
(iii) evidence, satisfactory to the Board, that the Employer satisfies the
appropriate capital requirements under the Financial Institutions Reform,
Recovery and Enforcement Act of 1989 or such other similar statutory or
regulatory requirement.

 

In addition to protecting those prior retirement plan benefits as required in
the preceding paragraph, an Employer may preserve any other retirement plan
options which are not required to be protected under Section 411(d)(6) of the
IRC which the Board, in its discretion, determines to be legal and
administratively feasible.

 

SECTION 8.     SUPPLEMENTAL RETIREMENT ALLOWANCE

 

Each Member may elect to supplement his Retirement Allowance (the “Supplemental
Retirement Allowance”) by electing to transfer assets held on the Member’s
behalf in a defined contribution plan maintained by the Member’s Employer (or an
Individual Retirement Account funded exclusively from a distribution from a
qualified plan maintained (or previously maintained) by his Employer) to the
Pentegra DB Plan if such election is made within one (1) year of the Member’s
commencement of benefit payments under the Pentegra DB Plan and the Member did
not elect to receive any portion of his Retirement Allowance in the form of a
lump sum payment.

 

Upon receipt of the Member’s asset transfer, the Pentegra DB Plan shall convert
the amount transferred to the applicable normal retirement form, subject to the
right to elect an optional form of payment with spousal consent, if applicable.
The factor used to convert the amount transferred to the applicable annuity
payment form shall be determined by (i) the interest factor mandated by the
Retirement Protection Act of 1994 which shall be the monthly average 30 Year
Treasury rate (or such other analogous rate prescribed by the IRS) with a three
month look back from the asset transfer date plus .75%, and (ii) the GAM 83
mortality table (or such other mortality table as required by the IRS).

 

Should a Member die after transferring assets to the Pentegra DB Plan pursuant
to this Section 8 but prior to commencing payment of his Supplemental Retirement
Allowance, the death

 

128

--------------------------------------------------------------------------------


 

benefit attributable to such transfer amount shall be paid in one lump sum to
the Member’s Spouse as Beneficiary; provided, however, that if such Retiree is
not married or the Retiree’s Spouse had consented in writing to the designation
of a different Beneficiary, the transferred benefit will be paid to such
designated Beneficiary.

 

129

--------------------------------------------------------------------------------


 

ARTICLE XII WITHDRAWAL OF PARTICIPATING EMPLOYER

 

SECTION 1.     GENERAL

 

(A)                               Any Employer may withdraw from the Pentegra DB
Plan pursuant to the requirements of this Article XII and such other
administrative procedures as may be adopted from time to time by the Pentegra DB
Plan.

 

(B)                               The provisions of this Article XII shall be
effective with respect to any Employer withdrawal from the Pentegra DB Plan that
occurs on or after July 1,2005.

 

SECTION 2.     NOTICE AND EFFECT

 

(A)                               Any Employer may withdraw from the Pentegra DB
Plan by giving the Pentegra DB Plan written notice specifying a withdrawal date
which shall be the last day of any calendar quarter that occurs at least 60 days
following the receipt of such notice by the Pentegra DB Plan. Such date shall be
referred to as the Date of Withdrawal (DOW).

 

(B)                               An Employer’s withdrawal notice shall be
deemed to be invalid unless the benefit accruals for its Employees are frozen on
or before the specified DOW in accordance with the applicable provisions of the
IRC, ERISA, or the rulings and regulations promulgated thereunder. The
retirement benefits of each Employee who is a Member on the DOW based upon
Salary and Benefit Service to such date shall be nonforfeitable as of the DOW.

 

(C)                               The Pentegra DB Plan may require any Employer
to withdraw if the Pentegra DB Plan determines that the Employer has failed to
pay its contributions, charges or other assessments made by the Board, or to
comply with any other provision of the Regulations or any other applicable
provision of the IRC, ERISA, or the rulings and regulations promulgated
thereunder. The withdrawal date specified by the Pentegra DB Plan shall be the
last day of any calendar quarter that occurs at least 60 days after it has given
the Employer written notice. Such date shall be referred to as the Date of
Withdrawal (DOW). A withdrawal that is initiated pursuant to this
Section 2(C) shall in all other respects be administered as if it had been
initiated directly by the Employer pursuant to Article XII Section 2(A).

 

130

--------------------------------------------------------------------------------


 

(D)                               An Employer who has properly submitted a
withdrawal notice may give the Pentegra DB Plan a written rescission of such
withdrawal notice at any time prior to the transfer of its benefit obligations
pursuant to Article XII, Section 6. Such rescission shall have no effect with
respect to the actions the Employer has taken to cease benefit accruals pursuant
to Article XII Section 1(B).

 

(E)                                An Employer shall be deemed to have rescinded
its withdrawal notice in the event that it fails, within a reasonable period of
time, to comply with any administrative, funding or other workstep necessary to
complete the withdrawal, as determined by the Pentegra DB Plan in its sole
discretion. Such failures may include, but are not limited to, a failure to
timely provide required information, a failure to timely execute documents, or a
failure to timely remit any required contribution. The Pentegra DB Plan shall
promptly notify an Employer of such deemed rescission. An Employer that has
incurred a deemed rescission shall not be precluded from withdrawing from the
Pentegra DB Plan as of a later DOW pursuant to the general notice requirements
of this Section 2.

 

SECTION 3.     DETERMINATION OF NOTIONAL PLAN ASSETS

 

(A)                               In connection with a request to withdraw, an
Employer shall be credited for bookkeeping purposes with a notional amount of
assets in the Pentegra DB Plan. Such amount shall be referred to as the
Employer’s Notional Assets. An Employer’s Notional Assets shall be equal to the
following:

 

(1)                                 The Employer’s Prior Market Value of Assets,
plus or minus

 

(2)                                 Assumed Investment Earnings through the DOW,
plus or minus

 

(3)                                 Asset Adjustments; plus or minus

 

(4)                                 Credited Investment Income from the DOW to
the Date of Asset Transfer; plus or minus

 

(5)                                 Adjustments for Benefit Payments and
Contributions

 

(B)                               An Employer’s Prior Market Value of Assets
shall be equal to the fair market value of assets that the Employer was
notionally allocated as of the actuarial valuation date used for purposes of
compliance with the minimum funding standards of ERISA and the IRC

 

131

--------------------------------------------------------------------------------


 

coincident with or immediately preceding the DOW. To the extent such fair market
value includes any contributions receivable from the Employer or is net of any
benefits payable, such receivables and payables shall be disregarded.

 

(C)                               An Employer’s Assumed Investment Earnings
through the DOW shall be equal to the investment earnings (or losses) that are
assumed to have been earned on the Employer’s Prior Market Value of Assets
between the relevant actuarial valuation date coincident with or immediately
preceding the DOW and such DOW. The assumed investment earnings shall be
calculated based on the actual rates of return for the assets of the Pentegra DB
Plan to the extent such rates of return are readily determinable, or reasonable
estimates of such rates of return, as determined by the Pentegra DB Plan in its
sole discretion, in the event that actual rates of return are not readily
determinable.

 

(D)                               An Employer’s Asset Adjustments shall be equal
to the sum of the Employer’s Orphan Adjustment, Plan Entry Adjustment,
Withdrawal Charges and External Expense Adjustment and Pooled Gain or Loss
Adjustment, determined as follows:

 

(1)                                 An Employer’s Orphan Adjustment shall equal
the Employer’s proportionate share of the estimated total cost to purchase
insured annuities for all Orphans (as defined below)as of the DOW in excess of
the fair value of assets that have previously been allocated to such Orphans.
For purposes of determining the Orphan Adjustment, the following shall apply:

 

(i)                                     Notwithstanding the foregoing, an
Employer that joined the Pentegra DB Plan on or after July 1, 2006 shall not
have any Orphan Adjustment. The proportionate share for any other Employer shall
be determined as the ratio of the Employer’s percentage points as provided in
Schedule X (attached hereto) to the total of all percentage points for all
Employers listed in Schedule X that have not previously withdrawn from the
Pentegra DB Plan.

 

(ii)                                  For purposes of determining any Orphan
Adjustment, the estimated total cost to purchase annuities shall be based on the
present value of accrued benefits for all Orphans measured as of the actuarial
valuation date coincident with or immediately preceding the DOW. Such present
value

 

132

--------------------------------------------------------------------------------


 

shall be based on the assumptions stipulated by the PBGC under Section 4044 of
ERISA for measuring the present value of benefits in a standard termination for
a single employer plan. Such present value shall be increased with interest
until the DOW using the immediate interest rate employed in the present value
calculation.

 

(iii)                               The fair value of assets that have
previously been allocated to Orphans shall equal the fair value of assets
allocated to the Orphans for purposes of developing minimum funding requirements
for the Pentegra DB Plan under the IRC and ERISA as of the actuarial valuation
date coincident with or immediately preceding the DOW. Such fair value of assets
will be increased with interest until the DOW using the immediate interest rate
employed in developing the present values pursuant to Article XII,
Section 3(D)(1)(ii).

 

For purposes of this Article XII, an “Orphan” is a Member or former Member with
an accrued benefit under the Pentegra DB Plan whose Employer has previously
withdrawn from the Pentegra DB Plan without establishing a qualified successor
plan to which the liability for the Member’s or former Member’s benefits under
the Pentegra DB Plan has been transferred.

 

(2)                                 An Employer’s Plan Entry Adjustment, which
will always be a negative adjustment in the determination of the amount of
Notional Assets, is calculated by multiplying the fair value of assets that the
Employer had transferred to the Pentegra DB Plan by the percentage specified in
Table XX (attached hereto) based on the Employer’s date of entry into the
Pentegra DB Plan.

 

(3)                                 An Employer’s Withdrawal Charges and
External Expense Adjustment shall equal the sum of the following:

 

(i)                                     An Employer’s Withdrawal Charge shall be
equal to the regular annual administrative fee charged by the Pentegra DB Plan
or, if greater, one-half percent (0.5%) of the Employer’s Plan Withdrawal
Liabilities as defined in Section 4(B) determined assuming that the Pentegra DB
Plan was fully funded on a plan termination basis as contemplated under IRC

 

133

--------------------------------------------------------------------------------


 

Section 414(I). An Employer who files a withdrawal notice but does not withdraw
for any reason as of the designated DOW shall nevertheless be assessed a
withdrawal charge, which shall be determined by the Pentegra DB Plan on a
reasonable basis.

 

(ii)                                  An Employer’s External Expense Adjustment
shall equal the actual external costs incurred by the Pentegra DB Plan in
connection with the Employer’s request to withdraw. Such costs may include, but
are not limited to, legal fees, actuarial fees, audit fees and investment fees.
Such costs shall be charged to the Employer, irrespective of the date such costs
arise. An Employer who files a withdrawal notice but does not withdraw for any
reason as of the designated DOW shall nevertheless be assessed the full amount
of all incurred external costs.

 

(4)                                 An Employer’s Pooled Gain or Loss Adjustment
shall equal the pooled gain or loss that otherwise would have been allocated to
the notional assets of the Pentegra DB Plan credited to the Employer as of the
actuarial valuation date immediately following the DOW. Such adjustment shall
only apply to an Employer that has selected a June 30th DOW.

 

(E)                                An Employer’s Credited Investment Income from
the DOW to the Date of Asset Transfer shall be equal to the investment earnings
that are assumed to have been earned on the sum of the values determined in
Article XII, Section 2(B), 2(C) ad 2(D) between the DOW and the date(s) that
assets are distributed pursuant to the operation of Article XII, Section 6. The
assumed earnings shall be based on a fixed rate of interest equal to the Three
Year Constant Maturity rate in effect for the week ending coincident with or
immediately preceding the DOW, as published in the Federal Statistical Release.
In the absence of the Release, the Pentegra DB Plan may obtain such rate from
any other source it deems appropriate.

 

(F)                                 An Employer shall receive a positive asset
adjustment with respect to any contribution that is made by the Employer that is
not included in the Employer’s Prior Market Value of Assets. An Employer shall
receive a negative asset adjustment with respect to any benefit payment made by
the Pentegra DB Plan on behalf of the Employer’s Members that occurred after the
date as of which the Employer’s Prior Market Value of Assets had

 

134

--------------------------------------------------------------------------------


 

been determined. In all cases, the Pentegra DB Plan shall allocate a pro-rata
share of investment income or losses using reasonable methods to reflect the
timing of such contributions and benefit payments, and in a manner that is
consistent with Article XII, Sections 2(C) and 2(E).

 

SECTION 4.     DETERMINATION OF PLAN WITHDRAWAL LIABILITIES

 

(A)                               A withdrawing Employer shall elect the method
under which its liabilities with respect to its Members shall be satisfied
effective as of the DOW. The allowable methods are:

 

(1)                                 The purchase of single premium insured
annuities from one or more qualified insurance companies; or

 

(2)                                 The transfer of all Plan Withdrawal
Liabilities with respect to such withdrawing Employer from the Pentegra DB Plan
to a qualified successor plan.

 

(B)                               An Employer’s Plan Withdrawal Liabilities
shall be equal to the following:

 

(1)                                 In the case of an Employer that has elected
annuity purchases, the total cost of all such purchases

 

(2)                                 In the case of an Employer that has elected
to have assets and liabilities transferred to a qualified successor plan, the
amount of assets that will be transferred to such qualified successor plan in
accordance with IRC Section 414(l), ERISA Section 4044 and the provisions of
this Article XII, pursuant to determinations made by the Pentegra DB Plan using
reasonable procedures.

 

(3)                                 For purposes of calculating an Employer’s
Plan Withdrawal Liabilities under Section 4(B)(2), the present value of the
benefit liabilities to be transferred to a qualified successor plan shall be
based on the spot first, second and third segment rates determined in accordance
with the rules of IRC Section 430(h)(2) for the month of the Employer’s
withdrawal from the Pentegra DB Plan.

 

SECTION 5.     DETERMINATION OF FINAL CONTRIBUTION DUE BY WITHDRAWING EMPLOYER

 

A withdrawing Employer shall be required to remit a final contribution to the
Pentegra DB Plan

 

135

--------------------------------------------------------------------------------


 

as of the date insured annuity contracts are purchased (in the case of an
Employer withdrawal without a qualified successor plan) or as of the date of
transfer of Plan Withdrawal Liabilities (in the case of an Employer withdrawal
with a qualified successor plan). The final contribution for a withdrawing
Employer shall equal the excess, if any, of the Employer’s Plan Withdrawal
Liabilities as defined in Article XII, Section 4(B) over the Employer’s Notional
Assets as defined in Article XII, Section 3(A), as determined as of the date
referred to in the preceding sentence of this Article XII, Section 5.

 

SECTION 6.     TRANSFER OF ASSETS AND LIABILITIES OUT OF THE PENTEGRA DB PLAN

 

The Pentegra DB Plan shall purchase insured annuities or transfer assets and
liabilities to a qualified successor plan as soon as administratively feasible
following the receipt of any contributions due from the Employer pursuant to
Article XII, Section 5 and such other documents, elections, certifications or
other items as may be deemed necessary by the Pentegra DB Plan. Upon the
Pentegra DB Plan’s purchase of insured annuity contracts or the transfer of
assets and liabilities to a qualified successor plan, as the case may be, the
Pentegra DB Plan shall have no liability for the benefit liabilities that are
payable under such annuity contracts or that were transferred to the qualified
successor plan.

 

SECTION 7.     TRANSFER OF EXCESS ASSETS TO A QUALIFIED SUCCESSOR PLAN

 

(A)                               In the event that a withdrawing Employer has
elected to have the liabilities for its Members transferred to a qualified
successor plan, any excess of the Employer’s Notional Assets over the Employer’s
Plan Withdrawal Liabilities shall be transferred to such qualified successor
plan pursuant to Article XII, Section 7(B), but only to the extent that the
Pentegra DB Plan determines that such transfer is permissible in accordance with
IRC Section 414(l) and ERISA Section 4044 as of the DOW. To the extent that a
transfer is permissible but in an amount less than the full value of the
Employer’s excess assets, such lesser amount shall be transferred in lieu of the
full amount of excess assets. To the extent that the Pentegra DB Plan determines
that a transfer of any amount is impermissible, no transfer shall occur, and the
withdrawing Employer and the qualified successor plan of such withdrawing
Employer shall forfeit all rights with respect to such excess assets and such
assets shall remain in the Pentegra DB Plan.

 

136

--------------------------------------------------------------------------------


 

(B)                               Any transfer of the full or limited amount of
excess assets shall be made over a three-year period to the qualified successor
plan of the withdrawn Employer. One-third of such amount shall be transferred to
the qualified successor plan as of the first anniversary of the DOW. One-half of
the remaining undistributed amount shall be transferred to the qualified
successor plan as of the second anniversary of the DOW. The entirety of the
remaining undistributed amount shall be transferred to the qualified successor
plan as of the third anniversary of the DOW. Any portion of the excess assets
that is held by the Pentegra DB Plan shall be credited with a fixed rate of
investment earnings pursuant to Article XII, Section 3(E). Notwithstanding the
preceding, in the event that the Employer terminates or otherwise fails to
maintain the qualified successor plan prior to the completion of the transfer of
excess assets, no further asset transfers shall occur, and any rights of the
Withdrawing Employer or its qualified successor plan to the remaining excess
assets shall be forfeited, and such assets shall remain in the Pentegra DB Plan.

 

SECTION 8.     RESTRICTIONS ON QUALIFIED SUCCESSOR PLAN

 

A transfer of assets and liabilities of the Pentegra DB Plan to a qualified
successor plan (whether by merger or consolidation with such qualified successor
plan or otherwise) shall not be made unless each Member would, if either the
Employer’s or Employers’ participation in the Pentegra DB Plan or such qualified
successor plan then terminated, receive a benefit immediately after such
transfer which (after taking account of any distributions or payments to them as
part of the same transaction) is equal to or greater than the benefit the Member
would have been entitled to receive immediately before such transfer if the
Employer’s or Employers’ participation in the Pentegra DB Plan had then been
terminated. The Pentegra DB Plan may also require appropriate indemnification
from the Employer or Employers maintaining such qualified successor plan before
making such a transfer.

 

SECTION 9.     PARTIAL TERMINATION

 

If any governmental authority or the Pentegra DB Plan determines that a partial
termination (within the meaning of the IRC or ERISA) of the Pentegra DB Plan has
occurred, then (i) the rights of all its affected Members to their retirement
benefits accrued to the partial termination date shall be nonforfeitable, and
(ii) such accrued retirement benefits shall be administered and distributed in
accordance with the applicable provisions of the Pentegra DB Plan.

 

137

--------------------------------------------------------------------------------


 

SECTION 10.     SPECIAL PROCEDURES UPON CONSERVATORSHIP OR RECEIVERSHIP

 

(A)

Notwithstanding anything in the Regulations to the contrary and in accordance
with such administrative procedures, requirements and conditions as the Board
shall adopt, if an Employer participating in the Pentegra DB Plan is placed into
conservatorship or receivership by the Resolution Trust Corporation (the “RTC”)
(or such other appropriate governmental authority), the provisions of this
Section 10 shall apply.

 

 

 

(B)

(i)

If an Employer is placed into conservatorship by the RTC, such Employer’s
participation in the Pentegra DB Plan will continue uninterrupted without any
formal action by the RTC or the Employer and retirement benefits will continue
to accrue for its Members.

 

 

 

 

(ii)

If the Employer is placed into receivership by the RTC, the RTC will have sixty
(60) days (unless within such 60-day period the RTC requests an extension for up
to thirty (30) days and the Pentegra DB Plan in its sole discretion approves
such request) from the date the Employer was placed into receivership to
reaffirm the Employer’s participation in the Pentegra DB Plan in which event
benefits shall continue to accrue from the date the Employer was placed into
receivership. Alternatively, the RTC may elect to improve benefits as of the
date of receivership in such manner as shall be prescribed by the Pentegra DB
Plan, provided in such case the Employer has a sufficient accounting credit
under the Pentegra DB Plan to offset the cost of such benefit improvements. The
credit described in the preceding sentence, which for purposes of this
Section 10 shall be referred to as “FECO,” represents with respect to an
Employer an accounting credit entry on the books and records of the Pentegra DB
Plan which may be applied solely to offset an Employer’s contribution
obligations to the Pentegra DB Plan. FECO may not be transferred by the Pentegra
DB Plan for an Employer’s general corporate use or otherwise in contravention of
applicable law.

 

 

 

(C)

If the RTC, on behalf of an Employer which is placed in receivership, elects to
improve benefits, such Employer will be deemed to have withdrawn from the
Pentegra DB Plan (following the election to improve benefits) without a
qualified successor plan as of the date the Employer was placed into
receivership. Alternatively, if the RTC neither reaffirms (within the time
prescribed in Subsection (B) of this Section 10) the

 

138

--------------------------------------------------------------------------------


 

participation in the Pentegra DB Plan of an Employer which was placed into
receivership nor elects to improve benefits, the Employer will be deemed to have
withdrawn from the Pentegra DB Plan without a qualified successor plan as of the
date the Employer was placed into receivership.

 

(D)                               If an Employer which has a FECO is placed into
conservatorship or receivership by the RTC and such Employer has not withdrawn
(or has not been deemed to withdraw) from the Pentegra DB Plan without a
qualified successor plan, the RTC may, in accordance with this Subsection
(D) and such procedures as may be adopted by the Board, have the FECO made
available under the Pentegra DB Plan to another entity (referred to as an
“Acquirer”) if such Acquirer, in accordance with the Regulations, adopts the
Pentegra DB Plan. The maximum amount of the FECO which the RTC may make
available to an Acquirer is a fraction of the “available FECO,” the numerator of
which is the PBGC value (as determined under IRC Section 414(l) and the IRS
Regulations thereunder) of the accrued benefits of the Employees who are
transferred to the Acquirer and the denominator of which is the PBGC value of
the accrued benefits of all of the Employees of the Employer as of the date of
the acquisition of such Employer by such Acquirer, inclusive of those Employees
being transferred to the Acquirer. The “available FECO” is the total FECO
attributable to the Employer as of the date of the acquisition, reduced by the
amount of any FECO which could have been, but was not, made available to any
previous Acquirer. The maximum amount of FECO that may be made available to an
Acquirer shall not be reduced as a result of Employees being terminated by the
RTC on or after the date of conservatorship or receivership. If an Acquirer does
not elect to participate in the Pentegra DB Plan, there shall be deemed to occur
a withdrawal by the Employer without a qualified successor plan with respect to
the Employees who are transferred to the Acquirer and such Employees shall
become 100% vested in their accrued benefit regardless of their number of years
of Vesting Service. The RTC may apply any portion of the FECO remaining after an
acquisition to fund the normal cost or to improve benefits with respect to those
Employees who have not been transferred to the Acquirer and who continue to be
employed by the Employer. The amount of any FECO which could have been, but was
not, transferred to any previous Acquirer will be the first amount to be applied
to fund the normal cost or to improve benefits with respect to those Employees
who continue to be employed by the Employer. Any FECO

 

139

--------------------------------------------------------------------------------


 

remaining after the FECO attributable to an Employer’s participation in the
Pentegra DB Plan is applied, as provided in this Subsection (D), shall remain in
the Pentegra DB Plan.

 

SECTION 11.     MISCELLANEOUS PROVISIONS

 

(A)                               Upon any Employer withdrawal, the Employer
shall continue to make all contributions required to satisfy the minimum funding
standards of the IRC and ERISA as determined by the Pentegra DB Plan. Any unpaid
Employer contributions, charges or other assessments shall become immediately
due and payable. All unpaid contributions of the Employer shall constitute a
first lien on the Employer’s assets and may be recorded by the Pentegra DB Plan
in any jurisdiction.

 

(B)                               Upon any Employer withdrawal, the Pentegra DB
Plan shall notify the IRS and any other appropriate governmental authority in
such manner as applicable law may require. Subject to any conditions which the
IRS or other appropriate governmental authority may impose, disposition shall be
made in accordance with this Article XII.

 

(C)                               In the event of an Employer withdrawal, no
amount shall become payable by the Pentegra DB Plan on or after such Employer’s
DOW to or in respect of any of its Members (including those on leave of absence
and inactive as described in Article X) except as provided under the applicable
provisions of the Pentegra DB Plan’s Regulations and no amount shall be payable
to the Employer.

 

(D)                               For purposes of this Article XII, a qualified
successor plan is a defined benefit pension plan established by the withdrawing
Employer which (i) has been determined by the IRS to be a qualified and
tax-exempt plan and trust within the meaning of the IRC, (ii) has provided the
Pentegra DB Plan with written certification by its appropriate fiduciaries that
in the event of a transfer of assets and liabilities to such successor plan as
described in this Article XII, the qualified successor plan shall be fully
liable for the payment of all such transferred liabilities and that the Pentegra
DB Plan shall not be liable for the payment of any part of such liabilities,
(iii) is intended to be maintained indefinitely and (iv) meets such other
requirements of the IRS, other appropriate governmental authority or of the
Board which may apply.

 

(E)                                Notwithstanding anything to the contrary
contained herein, upon receipt by the Pentegra DB Plan of a request from a
federal governmental entity, as statutory receiver for a

 

140

--------------------------------------------------------------------------------


 

withdrawn Employer, provided the federal governmental entity became statutory
receiver for the withdrawn Employer following such Employer’s withdrawal from
the Pentegra DB Plan and establishment of a qualified successor plan, the
Pentegra DB Plan may, in its sole discretion and subject to any conditions
provided herein or otherwise, accelerate the transfer of the remaining amount of
any excess assets pursuant to Article XII, Section 7, if any, to the qualified
successor plan maintained by the Employer for which such governmental entity
acts as receiver. Any request by a federal governmental entity, as statutory
receiver for a withdrawn Employer, to accelerate the transfer of the remaining
amount of such excess assets shall be accompanied by a certification to the
effect that such governmental entity was duly appointed as receiver, citing the
statutory authority therefore, and that such appointment continues in effect as
of the date of the accelerated payment request. Prior to any such accelerated
payment of the excess assets, such governmental entity shall indemnify the
Pentegra DB Plan, in such form and manner as is acceptable to the Pentegra DB
Plan, for the full amount of all reasonable legal fees, costs and expenses
(including damages) which arise from any claims made against the Pentegra DB
Plan by participants under the qualified successor plan of the Employer in
receivership because of the acceleration of payments by the Pentegra DB Plan.

 

141

--------------------------------------------------------------------------------


 

ARTICLE XIII TERMINATION OF THE TRUST

 

(A)                               The Trust is the sole source of all benefits
under the Regulations and shall continue, unless terminated as herein provided,
until all assets of the Trust are distributed in accordance with the
Regulations. The Trust and the benefit programs embodied in the Regulations may
be terminated only upon a two-thirds vote of the Board and of the then
participating Employers, in which event termination shall be effective on a date
specified after at least 6 months’ notice to the Trustee and all members of the
Board and Employers. In the event of such termination, (i) the rights of all
Members to their Retirement Allowances accrued to the date of termination shall
thereupon be nonforfeitable to the extent that such allowances have then been
funded by such amount of assets determined by the Pentegra DB Plan to be
properly allocable to such Members’ allowances, and (ii) the Board shall direct
the Trustee to liquidate the assets of the Trust as promptly as it deems
prudent. The Board shall notify the IRS, the PBGC and any other appropriate
governmental authority of such termination at least 30 days prior to the
termination date or at such other date as applicable law may require, and no
distribution of the Trust’s assets shall be made until all applicable
governmental approvals have been obtained by the Pentegra DB Plan.

 

(B)                               The Board shall determine the Trust’s net
funds remaining after providing for necessary expenses and shall then allocate
such funds to the extent necessary and sufficient in the following order of
priority:

 

(1)                                 Each Member, former Member, Retiree, and
Beneficiary or Contingent Annuitant shall be entitled to a share equal to his
Accumulated Contributions (or the Accumulated Contributions of the Member on
whose behalf the individual is entitled to benefits), if any, less the sum of
any allowances received.

 

(2)                                 Next, each Retiree, Beneficiary or
Contingent Annuitant entitled to an immediate or deferred benefit on the
termination date shall be entitled to a share equal to the actuarial liability
attributable to his benefits reduced by his share under Paragraph (1) of this
Subsection (B).

 

142

--------------------------------------------------------------------------------


 

(C)                               The Board shall then:

 

(1)                                 Determine as of the termination date, in the
same manner as described in Article XII, Section 4, Subsection B, the actuarial
liability established by the Pentegra DB Plan for each Employer group of Members
as described in Article XII reduced by the amount of any allocations to such
Members pursuant to Paragraph (1) of Subsection (B);

 

(2)                                 Determine the net funds remaining after
providing for all allocations under Subsection (B) of this Article XIII;

 

(3)                                 Allocate such funds to all such groups of
Members as of the termination date on the basis of the ratio of the actuarial
liability computed for each group of Members to the total liability for such
groups; and

 

(4)                                 Allocate such amounts to the individual
Members in each group in accordance with the procedure set forth in Article XII,
Section 7.

 

(D)                               (1)                                 The
amounts determined in accordance with Subsections (B) and (C) of this Article
XIII shall, subject to the approval of the IRS, the PBGC and any other
appropriate governmental authority, be distributed to the individuals described
in such Subsections. Any surplus remaining in the Trust after such distribution
shall then be distributed to the Employers in such manner as the Board shall
deem equitable and appropriate.

 

(2)                                 Notwithstanding anything in the Pentegra DB
Plan’s Regulations to the contrary, before any distribution to Employers, if any
surplus remains in the Trust after satisfaction of all liabilities, such
remaining assets shall be equitably distributed to Members (or Beneficiaries)
who made contributions to the Pentegra DB Plan under Article IX, Section (5) in
accordance with the following formula:

 

The portion of the remaining assets which are attributable to Member
contributions shall be equal to the product derived by multiplying (i) the
market value of the total remaining assets, by (ii) a fraction where the
numerator is the present value of all portions of the accrued benefits with
respect to Members that

 

143

--------------------------------------------------------------------------------


 

are derived from Member contributions and the denominator is the present value
of all benefits under the Pentegra DB Plan.

 

Each person who is, as of the termination date, a Member under the Pentegra DB
Plan, or an individual who has received, during the 3-year period ending with
the termination date, a distribution from the Pentegra DB Plan of such
individual’s entire nonforfeitable benefit in the form of a single sum
distribution or in the form of irrevocable commitments purchased by the Pentegra
DB Plan from an insurer, shall be treated as a Member with respect to the
termination, if all or part of the nonforfeitable benefit with respect to such
person is or was attributable to Member mandatory contributions.

 

(3)                                 Upon completion of the foregoing
distributions, the Trustee shall be relieved of all further obligations under
the Trust, but its powers shall continue so long as any assets remain in the
Trust.

 

(E)                                No asset or liability of the Trust shall in
any event be merged, consolidated with or transferred by the Trust to any other
plan unless such person affected thereby would, if such plan then terminated
immediately after such event, receive thereunder a benefit which is equal to or
greater than the benefit to which he would have been entitled if the Pentegra DB
Plan had terminated immediately before such event.

 

(F)                                 Notwithstanding the provisions of this
Article XIII, all allocations and distributions made pursuant to this Article
XIII shall be made in accordance with Title IV of ERISA.

 

(G)                               In the event of the termination of the
Pentegra DB Plan, the benefits of any Highly Compensated Employee (and any
highly compensated former employee, as defined in Section 414(q) of the IRC and
IRS Regulations thereunder), shall be limited to a benefit that is
nondiscriminatory under Section 401(a)(4) of the IRC.

 

The annual payments to a Restricted Employee (as defined below) may not exceed
an amount equal to the payments that would be made on behalf of such Restricted
Employee under a single life annuity that is the actuarial equivalent of the sum
of the Restricted Employee’s accrued benefit and his other benefits under the
Pentegra DB Plan. However, the restriction described in the foregoing sentence
shall not apply if:

 

144

--------------------------------------------------------------------------------


 

(1)                                 after payment to a Restricted Employee of
all Benefits (as defined below), the value of the assets of the Pentegra DB Plan
equals or exceed 110% of the value of current liabilities (as defined in Section
412(1)(7) of the IRC) under the Pentegra DB Plan; or

 

(2)                                 the value of the Benefits for a Restricted
Employee is less that 1% of the value of current liabilities (as defined in
Section 412(1)(7) of the IRC) under the Pentegra DB Plan; or

 

(3)                                 the value of the Benefits for a Restricted
Employee does not exceed $1,000.

 

For purposes of this Subsection (G), a “Restricted Employee” means a Member who
is a Highly Compensated Employee (or highly compensated former employee of the
Employer as defined in Section 414(q) of the IRC and the IRS Regulations
thereunder). In any year, the total number of individuals who are subject to the
restrictions described in Subsection (G) shall be limited to a group of not less
than 25 Highly Compensated Employees and highly compensated former employees and
the Employees included in the group shall be determined on the basis of such
Employees with the greatest compensation.

 

For purposes of this Subsection (G), the term “Benefits” includes loans in
excess of amounts set forth in Section 72(p)(2)(A) of the IRC, any periodic
income, any withdrawal values payable to a living Employee, and any death
benefits not provided for by insurance on the Restricted Employee’s life.

 

145

--------------------------------------------------------------------------------


 

ARTICLE XIV ADMINISTRATION AND MANAGEMENT OF FUND

 

SECTION 1.                         ADMINISTRATION

 

(A)                               The general administration of the Pentegra DB
Plan and the general responsibility for carrying out the provisions of the
Regulations shall be placed in a Board of Directors who must be Members of the
Pentegra DB Plan. The President of the Pentegra DB Plan shall be the chief
administrative officer of the Pentegra DB Plan and, for purposes of ERISA, the
“plan administrator.” The Board shall constitute the “named fiduciary” for
purposes of ERISA.

 

(B)                               The Board may adopt, and amend from time to
time, by-laws not inconsistent with the Trust and the Regulations and shall have
such duties and exercise such powers as are provided in the Regulations, Trust
and by-laws. The number of Directors, their method of election and their terms
of office shall be governed by such by-laws. The Board shall hold an annual
meeting each year and may hold additional meetings from time to time.

 

(C)                               The Board shall select the Trustee of the
assets of the Pentegra DB Plan and shall define the investment and other powers
and duties of the Trustee and determine the terms and provisions of the Trust,
and may, subject to the provisions of the Trust, appoint from time to time a
successor trustee or trustees as the Board in its discretion shall determine.
The Trust shall constitute a trust fund for the payment of benefits and expenses
of the Pentegra DB Plan. All contributions, other income and property received
by the Trust shall be held by the Trustee and invested, reinvested and disbursed
in accordance with and subject to the provisions of the Trust and the
Regulations. All benefits payable under the Regulations shall be payable from
the Trust and from no other source. No person shall have interest in, or right
to, any part of the corpus or income thereof, except to the extent expressly
provided in the Regulations or the Trust.

 

(D)                               The Board shall elect a chairman and a
vice-chairman of the Board and such officers of the Pentegra DB Plan as the
Board deems desirable and shall define their duties. The Board shall elect
annually from its membership an Executive Committee, a Retirement Committee, an
Investment Committee, an Audit Committee, and a Nominating Committee and shall
define their duties. It may appoint such other committees and

 

146

--------------------------------------------------------------------------------


 

arrange for and hire such actuarial, legal, accounting, auditing, investment
manager or advisory, administrative, medical and other services as it deems
appropriate to carry out the Regulations and may act in reliance upon the advice
and actions of the persons or firms providing such services. The Board may
establish, staff, equip and maintain a Pentegra DB Plan Office to assist it in
the administration of the Regulations. The Board may authorize the Trustee or
any committee, officer, employee or agent of the Pentegra DB Plan to perform any
act pertaining to the Pentegra DB Plan or the administration thereof. The Board
shall cause to be maintained proper accounts and accounting procedures, and
shall submit an Annual Report on the operations of the Pentegra DB Plan to each
Employer for the information of its Members.

 

(E)                                The members of the Board shall use ordinary
care and reasonable diligence in the performance of their duties and shall serve
without compensation, but shall be reimbursed for any reasonable expenses
incurred in their capacities as Board members. No bond or other security need be
required of the Trustee or any Board member in any jurisdiction.

 

(F)                                 Each Employer, other than the Pentegra DB
Plan Office, by its participation in the Comprehensive Retirement Program,
agrees that each Board member, officer and employee of the Pentegra DB Plan
shall be indemnified by the Employer for any liability, in excess of that which
is covered by insurance, arising out of any act or omission to act in connection
with the Regulations or the Trust except for fraud or willful misconduct. The
obligation to pay any such expense shall be deemed an administrative expense of
the Regulations and shall be allocated among the Employers, other than the
Pentegra DB Plan Office, by the Board as nearly as practicable in the same
proportions as the then current administrative expenses of the Pentegra DB Plan
are borne by the Employers. No Board member or officer of the Pentegra DB Plan
shall be personally liable by virtue of any contract or other instrument
executed by him or on his behalf in such capacity nor for any mistake of
judgment made in good faith.

 

(G)                               No Employer shall under any circumstances or
for any purpose be deemed an agent of the Board, the Trustee or the Pentegra DB
Plan. Neither the Board nor the Trustee shall be required to enforce payment of
any contributions payable under the Regulations.

 

147

--------------------------------------------------------------------------------


 

(H)                              The Board shall adopt, and may change from time
to time, actuarial or other tables and the interest rate or rates which shall be
used in calculations under the Regulations, and shall establish the contribution
rates as provided in Article IX. The actuary designated by the Board shall make
an annual actuarial valuation of the Pentegra DB Plan’s benefit programs, and on
the basis thereof shall recommend to the Board such tables and interest and
contribution rates for its adoption.

 

(I)                                   The expenses of administering the
Regulations including (i) the fees and expenses of the Trustee for performance
of its duties under the Trust, (ii) the expenses incurred by the Board and the
Pentegra DB Plan Office in the performance of their duties under the Regulations
and the Trust, and (iii) all other proper charges and disbursements of the
Trustee and the Pentegra DB Plan Office, shall be borne by the Employers in such
proportions as shall be determined by the Board, but until paid by the
Employers, all of such expenses shall be a charge against the assets of the
Trust.

 

SECTION 2.                         DISPUTE RESOLUTION

 

(A)                               The Board shall have the exclusive right and
full discretionary authority to interpret the Regulations and any questions
arising under or in connection with the administration of the Pentegra DB Plan,
including without limitation, the authority to determine eligibility for
employer participation, eligibility for membership and benefits, and the amount
and mode of all contributions, benefits and other payments under the
Regulations. The decisions or actions of the Board in respect thereof shall be
final, conclusive and binding upon all persons having an interest in the Trust
or under the Regulations or under any agreement with an insurance company or a
financial institution constituting a part of the Regulations and the Trust.

 

(B)                               The Board shall have full discretionary
authority to delegate to the Retirement Committee, or any other committee of the
Board or to the President, all or any part of the interpretative and decisional
authority of the Board, described in Subsection (A) of this Section 2, with
respect to the Regulations or the administration of the Pentegra DB Plan.

 

(C)                               All disputed claims with respect to
contributions, benefit eligibility and payments arising under the Regulations
shall be submitted in writing to the President of the Pentegra DB Plan at the
office of the Pentegra DB Plan. Within 90 days after receipt of such claim,

 

148

--------------------------------------------------------------------------------


 

the decision of the President with respect thereto shall be mailed to the
claimant and shall be final, binding and conclusive; provided, however, if
special circumstances require an extension of time for processing the claim, an
additional 90 days from the end of the initial period shall be allowed for
processing the claim, in which event the claimant shall be furnished with a
written notice of the extension prior to the termination of the initial 90-day
period indicating the special circumstances requiring an extension. The claimant
may appeal such decision in writing to the Retirement Committee of the Board, at
the office of the Pentegra DB Plan, within 60 days after the mailing to the
claimant of such written decision of the President. Such written appeal shall
contain all information which the claimant desires the Retirement Committee to
consider and the Committee’s decision with respect thereto shall be mailed to
the claimant within 60 days after its receipt of such appeal unless special
circumstances require an extension of time for processing, in which event an
additional 60 days shall be allowed for review and claimant shall be so notified
in writing. The decision of the President, or in the case of an appeal, the
decision of the Retirement Committee, in respect of such claim shall be final,
binding and conclusive.

 

SECTION 3.                         MANAGEMENT

 

(A)                               The Board shall also have the power, acting
directly or through the Trustee:

 

(1)                                 To purchase, lease for any term, invest or
otherwise acquire an interest in any property, real, personal or mixed, and
wherever situated, including, but not by way of limitation, real property,
whether improved or unimproved, common and preferred stocks, bonds, notes,
debentures, mortgages, mutual fund shares, futures, forwards, swaps and options
contracts, and certificates of deposit issued by any financial institution
including an Employer, without being limited to the class of securities in which
trustees are authorized by law or any rules of court to invest trust funds and
without regard to the proportion any such property may bear to the entire amount
of the Pentegra DB Plan Trust ;

 

(2)                                 To sell, exchange, manage, lend, lease for
any term, improve, or otherwise dispose of, and grant options and security
interests with respect to any such property of the Pentegra DB Plan, and any
sale or other disposition may be

 

149

--------------------------------------------------------------------------------


 

public or private and upon such terms and conditions as the Board may deem best;

 

(3)                                 To participate in any plan of
reorganization, consolidation, merger, combination or other similar plan
relating to such property, and to consent to or oppose any such plan and any
action thereunder, or any contract, lease, mortgage, purchase, sale or other
action by any legal entity;

 

(4)                                 To deposit any such property with any
protective, reorganization or similar committee, to delegate discretionary power
thereto and to pay part of its expenses and compensation and any assessments
levied with respect to any such property so deposited;

 

(5)                                 To engage suitable employees, agents and
professional consultants, and to pay their reasonable compensation and expenses;

 

(6)                                 To extend the time of payment of any
obligations;

 

(7)                                 To enter into stand-by agreements for future
investment of the Pentegra DB Plan Trust, either with or without a stand-by fee;

 

(8)                                 To exercise all conversion and subscription
rights and all voting rights with respect to such property and to grant proxies,
discretionary or otherwise;

 

(9)                                 To cause any investments to be registered
and held in the name of one or more nominees of the Board or any custodian of
such property, with or without the addition of words indicating that such
investments are held in a fiduciary capacity, and to cause any such investments
to be held in bearer form;

 

(10)                          To collect and receive any and all money and other
property due to the Pentegra DB Plan and to give full discharge and acquittance
therefor;

 

(11)                          To settle, compromise or submit to arbitration any
claims, debts or damages due or owing to or from the Pentegra DB Plan; to
commence or defend suits or legal proceedings whenever, in its judgment, any
interest of the Pentegra DB Plan requires it; to represent the Pentegra DB Plan
in all suits or legal proceedings in any court of law or equity or before any
other body or tribunal; to abstain from the

 

150

--------------------------------------------------------------------------------


 

enforcement of any right or claim in its absolute discretion and to abandon, if
it shall deem it advisable, any property held by the Pentegra DB Plan;

 

(12)                          To hold uninvested, without liability for interest
thereon, any money received by the Pentegra DB Plan until the same shall be
invested or disbursed;

 

(13)                          For purposes of the Pentegra DB Plan, to borrow
money from others, to issue promissory notes of the Pentegra DB Plan for the
same and to secure the repayment thereof by pledging any property of the
Pentegra DB Plan and to enter into cash collateral agreements referred to in
Article IX, Section 6;

 

(14)                          To make any agency, trust, custodial, advisory,
depository, management, administrative or other arrangement (i) with any bank or
other financial institution for the deposit and safekeeping of the assets of the
Pentegra DB Plan, and (ii) with any investment advisor or manager for the
investment and reinvestment of the assets of the Pentegra DB Plan;

 

(15)                          To transfer for investment purposes any part of
the assets of the Pentegra DB Plan (i) to any group trust which meets the
requirements of Sections 401(a) and 501(a) of the IRC, with the equitable share
of the Pentegra DB Plan in the commingled assets of such trust being part of the
Pentegra DB Plan under the Regulations, and (ii) to any group deposit
administration annuity contract or other type of contract issued to the Pentegra
DB Plan by one or more insurance companies, utilizing under any such contract,
general, commingled, or separate investment accounts as the Investment Committee
in its discretion shall determine, all such contracts being part of the Pentegra
DB Plan under the Regulations;

 

(16)                          To charge against and pay out of the Pentegra DB
Plan (in accordance with ERISA and the IRC) (i) taxes of any and all kinds
whatsoever which are levied or assessed upon or become payable in respect of the
Pentegra DB Plan, the income from any property forming a part thereof, or any
security transaction pertaining thereto, and (ii) the expenses incurred by the
Board in the performance of its duties in respect of the Pentegra DB Plan and
all other proper charges and disbursements of the Pentegra DB Plan;

 

151

--------------------------------------------------------------------------------


 

(17)                          To delegate powers, including, without limitation,
discretionary powers with respect to any of the foregoing to any Committee of
the Board or any officer or employee of the Pentegra DB Plan or investment
advisor or manager, custodian or other agent;

 

(18)                          To appoint any bank or trust company, wherever
domiciled, as successor trustee under the Declaration of Trust, upon such terms
and conditions as the Board deems advisable; and

 

(19)                          Generally to do all acts, whether or not expressly
authorized, which the Board may deem necessary or desirable for the
administration, management and protection of the Pentegra DB Plan.

 

(B)                               Persons dealing with the Board or the Trustee
shall be under no obligation to see to the proper application of any money paid
or property delivered to the Pentegra DB Plan.

 

SECTION 4.                         INFORMATION AND COMMUNICATIONS

 

(A)                               Each Employer, Member, Retirement and
Beneficiary shall file with the Pentegra DB Plan such pertinent information as
the Pentegra DB Plan may require, and no Employer, Member, Retiree, Beneficiary
or Contingent Annuitant shall have any rights or be entitled to any benefits
from the Pentegra DB Plan unless such information is filed in the manner and
form specified by the Pentegra DB Plan. The Pentegra DB Plan shall be fully
protected in acting upon any such information and shall be under no duty to
inquire into the accuracy or truth thereof, and the payment of any amount by the
Pentegra DB Plan pursuant to such information shall constitute a complete
discharge of the liability therefor. All notices, instructions and other
communications shall be in writing and in such form as is prescribed from time
to time by the Pentegra DB Plan, shall be mailed by first class mail or
delivered personally, and shall be deemed to have been duly given and delivered
only upon actual receipt thereof by the Pentegra DB Plan.

 

(B)                               (1)                                 In the
case of a qualified joint and survivor annuity as described in Article VII,
Section 1, the Pentegra DB Plan shall provide each Member no less than 30 days
and no more than 90 days prior to the annuity starting date a written
explanation of: (i) the terms and conditions of a qualified joint and survivor
annuity; (ii) the Member’s right to make and the effect of an election to waive
the

 

152

--------------------------------------------------------------------------------


 

qualified joint and survivor annuity form of benefit; (iii) the rights of a
Member’s Spouse; (iv) the right to make, and the effect of, a revocation of a
previous election to waive the qualified joint and survivor annuity; and (v) the
relative values of the various optional forms of benefit under the Pentegra DB
Plan.

 

(2)                                 In the case of a preretirement survivor
annuity as described in Article IV, Section 3(B), the Pentegra DB Plan shall
provide each Member within the applicable period for such Member, a written
explanation of the preretirement survivor annuity in such terms and in such a
manner as would be comparable to the explanation provided for meeting the
requirements of Paragraph (1) of this Subsection (B) applicable to a qualified
joint and survivor annuity.

 

(3)                                 The applicable period for a Member is
whichever of the following periods ends last: (i) the period beginning with the
first day of the Plan Year in which the Member attains age 32 and ending with
the close of the Plan Year preceding the Plan Year in which the Member attains
age 35; (ii) a reasonable period ending after the individual becomes a Member;
or (iii) a reasonable period ending after the preretirement survivor annuity
first applies to the Member. Notwithstanding the foregoing, notice must be
provided within a reasonable period ending after separation of service in the
case of a Member who separates from service before attaining age 35.

 

(4)                                 For purposes of the preceding paragraph, a
reasonable period ending after the enumerated events described in (ii), (iii)
and (iv) is the end of the two year period beginning one year prior to the date
the applicable event occurs and ending one year after that date. In the case of
a Member who separates from service before the plan year in which age 35 is
attained, notice shall be provided within the two year period beginning one year
prior to separation and ending one year after separation. If such a Member
thereafter returns to employment with the employer, the applicable period for
such Member shall be redetermined.

 

(C)                               A Member may, in accordance with this
Subsection (C) elect to receive his Retirement Allowance in one of the optional
forms described in Article VI. Any waiver of a qualified joint and survivor
annuity or a preretirement survivor annuity shall not be effective unless: (a)
the Member’s Spouse consents in writing to the election; (b) the election

 

153

--------------------------------------------------------------------------------


 

designates a specific alternate Beneficiary, including any class of
beneficiaries or any contingent beneficiaries. which may not be changed without
spousal consent (or the Spouse expressly permits designations by the Member
without any further spousal consent); (c) the Member’s Spouse’s consent
acknowledges the effect of the election; and (d) the Spouse’s consent is
witnessed by a notary public. Additionally, a Member’s waiver of the qualified
joint and survivor annuity will not be effective unless the election designates
a form of benefit payment which may not be changed without spousal consent (or
the Spouse expressly permits designations by the Member without any further
spousal consent.) If it is established to the satisfaction of the Pentegra DB
Plan that such written consent may not be obtained because there is no Spouse or
the Spouse cannot be located, a waiver will be deemed a qualified election.

 

Any consent by a Spouse obtained under this provision (or establishment that the
consent of a Spouse may not be obtained) shall be effective only with respect to
such Spouse. A consent that permits designations by the Member without any
requirement of further consent by such Spouse must acknowledge that the Spouse
has the right to limit consent to a specific Beneficiary, and a specific form of
benefit where applicable, and that the Spouse voluntarily elects to relinquish
either or both of such rights. A revocation of a prior waiver may be made by a
Member without the consent of the Spouse at any time prior to the commencement
of benefits. The number of revocations shall not be limited. No consent obtained
under this provision shall be valid unless the Member has received notice as
provided in Subsection (B) of this Article XIV, Section 4.

 

Notwithstanding anything in the Regulations to the contrary, effective for
distributions made on or after December 31, 1996, the 90-day period in which a
Member may, with the written consent of his Spouse, elect in writing to receive
his benefit in a single lump sum shall not end before the 30th day after the
date on which explanations of the qualified joint and survivor annuity and
preretirement survivor annuity are provided. A Member may elect (with any
applicable spousal consent) to waive any requirement that the written
explanation be provided at least 30 days before the annuity starting date (or to
waive the 30-day requirement under the preceding sentence) if the distribution
commences more than seven days after such explanation is provided.

 

For any distribution notice issued in Plan Years beginning after December 31,
2006, any reference to the 90-day maximum notice period requirements of IRC
Sections 402(f) (the

 

154

--------------------------------------------------------------------------------


 

rollover notice), 411(a)(11) (Member’s consent to distribution), and 417 (notice
regarding the joint and survivor annuity rules) is changed to 180 days.

 

155

--------------------------------------------------------------------------------


 

ARTICLE XV AMENDMENTS

 

The Board reserves and shall have the right to amend the Regulations or the
Trust at any time in whole or in part, for any reason, and without the consent
of any Employer, or any Member or other person having an interest in the Trust,
or under the Regulations, and each Employer by its adoption of the Regulations
shall be deemed to have delegated this authority to the Board; but no amendment
shall be adopted which would:

 

(i)                                   Raise the contribution rate of any Member
since last becoming a Member unless he shall consent thereto; or

 

(ii)                                Reduce the then accrued benefits of Members
or Retirees, except to the extent necessary to maintain the Trust as a trust
qualified under Section 401(a) of the IRC; or

 

(iii)                             Permit any of the assets of the Trust (other
than that required to pay taxes, if any, and the expenses described in Article
XIV, Section 1(I) to the extent, if any, not paid by the Employers) to be used
for or diverted to any purpose other than for the exclusive benefit of Members,
Retirees, and their Beneficiaries and Contingent Annuitants under the
Regulations, prior to the satisfaction of all liabilities with respect thereto.

 

156

--------------------------------------------------------------------------------


 

ARTICLE XVI INTERPRETATION

 

The Regulations shall be construed in accordance with ERISA and the laws of the
State of New York (without regard to the principles of the conflicts of laws
thereof).

 

157

--------------------------------------------------------------------------------


 

Table X

 

ALLOCATION OF ORPHAN ADJUSTMENT

 

Employer
Number

 

Commencement
Date

 

Percentage
Points

 

 

 

 

 

 

 

1000

 

12/1/1943

 

1.23

%

1001

 

4/1/1944

 

1.78

%

1004

 

1/1/1945

 

0.25

%

1006

 

1/1/1945

 

0.17

%

1007

 

1/1/1945

 

0.49

%

1020

 

12/1/1951

 

0.11

%

1023

 

7/1/1956

 

0.27

%

1024

 

7/1/1964

 

0.10

%

1025

 

7/1/1964

 

0.10

%

1026

 

6/1/1966

 

0.10

%

1027

 

5/1/1966

 

0.19

%

1030

 

7/1/1967

 

0.05

%

1032

 

10/1/1967

 

0.31

%

1034

 

3/1/1969

 

0.19

%

1037

 

6/1/1970

 

0.10

%

1046

 

7/1/1974

 

0.09

%

1055

 

10/1/1980

 

0.68

%

1059

 

6/1/1984

 

0.36

%

1063

 

7/1/1987

 

0.24

%

1064

 

6/1/1988

 

0.35

%

1067

 

9/1/1989

 

0.24

%

1069

 

7/1/1990

 

0.15

%

1070

 

11/1/1991

 

0.10

%

1072

 

1/1/1992

 

0.06

%

1073

 

5/1/1992

 

0.24

%

1074

 

1/1/1994

 

1.17

%

1077

 

7/1/1994

 

0.13

%

1079

 

1/1/1996

 

0.61

%

1080

 

1/1/1997

 

1.88

%

1082

 

1/1/1998

 

0.31

%

1083

 

1/1/1999

 

0.20

%

1084

 

9/1/2000

 

0.01

%

1085

 

1/1/2001

 

0.20

%

1086

 

7/1/2003

 

0.05

%

2000

 

12/1/1943

 

4.02

%

2003

 

1/1/1946

 

0.75

%

2006

 

3/1/1952

 

1.06

%

 

--------------------------------------------------------------------------------


 

Employer
Number

 

Commencement
Date

 

Percentage
Points

 

 

 

 

 

 

 

2009

 

1/1/1959

 

0.17

%

2012

 

1/1/1949

 

0.60

%

2018

 

5/1/1992

 

0.33

%

2019

 

1/1/1992

 

0.46

%

2021

 

10/1/1995

 

0.22

%

2022

 

7/1/1995

 

0.33

%

2023

 

1/1/1996

 

0.05

%

2025

 

4/1/1997

 

0.19

%

2026

 

7/1/1997

 

0.14

%

2027

 

7/1/1997

 

0.06

%

2029

 

10/1/1997

 

0.14

%

2030

 

1/1/1999

 

1.61

%

2032

 

7/1/2000

 

0.15

%

2033

 

1/1/2002

 

0.01

%

2037

 

1/1/2004

 

0.05

%

3000

 

12/1/1943

 

1.46

%

3011

 

1/1/1948

 

0.09

%

3012

 

1/1/1948

 

0.88

%

3014

 

1/1/1950

 

0.04

%

3019

 

7/1/1953

 

0.68

%

3023

 

7/1/1957

 

0.32

%

3024

 

1/1/1958

 

0.35

%

3031

 

1/1/1967

 

0.07

%

3032

 

2/1/1967

 

0.32

%

3036

 

3/1/1969

 

0.09

%

3052

 

5/1/1976

 

0.04

%

3054

 

10/1/1976

 

0.63

%

3063

 

12/1/1990

 

0.05

%

3067

 

3/1/1996

 

0.14

%

3068

 

1/1/1998

 

0.12

%

3069

 

10/1/1997

 

0.09

%

3072

 

1/1/1999

 

0.35

%

3073

 

7/1/1999

 

0.03

%

3074

 

1/1/2000

 

0.10

%

4000

 

8/1/1946

 

3.91

%

4007

 

2/1/1952

 

0.07

%

4018

 

5/1/1961

 

1.35

%

 

--------------------------------------------------------------------------------


 

Employer
Number

 

Commencement
Date

 

Percentage
Points

 

 

 

 

 

 

 

4026

 

12/1/1966

 

0.10

%

4033

 

5/1/1970

 

0.10

%

4036

 

1/1/1971

 

0.25

%

4053

 

7/1/1974

 

0.02

%

4066

 

9/1/1980

 

0.04

%

4079

 

9/1/1995

 

0.05

%

4082

 

1/1/1996

 

0.40

%

4084

 

7/1/1998

 

0.01

%

4085

 

2/1/2000

 

0.02

%

4087

 

1/1/2000

 

0.12

%

4088

 

1/1/2004

 

0.02

%

4089

 

1/1/2005

 

0.02

%

5000

 

12/1/1943

 

2.08

%

5001

 

1/1/1945

 

0.66

%

5002

 

2/1/1945

 

0.04

%

5010

 

1/1/1947

 

0.08

%

5021

 

6/1/1952

 

0.09

%

5026

 

9/1/1953

 

0.40

%

5031

 

2/1/1957

 

0.14

%

5034

 

1/1/1958

 

0.16

%

5042

 

5/1/1967

 

0.06

%

5044

 

7/1/1967

 

0.07

%

5045

 

9/1/1967

 

0.06

%

5047

 

8/1/1968

 

0.28

%

5049

 

1/1/1969

 

0.37

%

5050

 

2/1/1969

 

0.15

%

5051

 

2/1/1969

 

0.21

%

5065

 

1/1/1973

 

0.11

%

5072

 

7/1/1974

 

0.29

%

5079

 

5/1/1975

 

0.02

%

5080

 

7/1/1975

 

0.11

%

5083

 

11/1/1975

 

0.41

%

5089

 

1/1/1976

 

0.05

%

5091

 

1/1/1977

 

0.18

%

5092

 

1/1/1977

 

0.07

%

5093

 

12/1/1976

 

0.07

%

5111

 

1/1/1985

 

0.05

%

 

--------------------------------------------------------------------------------


 

Employer
Number

 

Commencement
Date

 

Percentage
Points

 

 

 

 

 

 

 

5118

 

1/1/1993

 

0.11

%

5121

 

7/1/1994

 

0.12

%

5123

 

1/1/1995

 

0.16

%

5125

 

1/1/2003

 

0.06

%

5126

 

1/1/2003

 

0.28

%

5127

 

1/1/2004

 

0.03

%

6000

 

12/1/1943

 

1.92

%

6016

 

1/1/1951

 

0.16

%

6026

 

5/1/1956

 

0.90

%

6028

 

9/1/1957

 

0.16

%

6033

 

10/1/1961

 

0.08

%

6037

 

5/1/1963

 

0.47

%

6040

 

1/1/1965

 

0.14

%

6041

 

1/1/1965

 

0.28

%

6042

 

5/1/1965

 

0.09

%

6043

 

3/1/1966

 

0.79

%

6044

 

1/1/1967

 

0.04

%

6049

 

8/1/1968

 

0.19

%

6050

 

7/1/1969

 

0.37

%

6062

 

10/1/1970

 

0.09

%

6070

 

12/1/1971

 

0.08

%

6071

 

12/1/1961

 

0.09

%

6075

 

11/1/1972

 

0.26

%

6077

 

1/1/1973

 

0.53

%

6079

 

1/1/1973

 

0.08

%

6086

 

9/1/1974

 

0.03

%

6087

 

7/1/1974

 

0.79

%

6092

 

8/1/1974

 

0.09

%

6093

 

5/1/1975

 

0.10

%

6099

 

1/1/1978

 

0.13

%

6107

 

1/1/1981

 

0.13

%

6110

 

7/1/1983

 

1.32

%

6113

 

12/1/1984

 

0.05

%

6115

 

12/1/1984

 

0.05

%

6116

 

1/1/1985

 

0.09

%

6120

 

1/1/1987

 

0.10

%

6121

 

1/1/1987

 

0.07

%

 

--------------------------------------------------------------------------------


 

Employer
Number

 

Commencement
Date

 

Percentage
Points

 

 

 

 

 

 

 

6123

 

1/1/1987

 

0.08

%

6124

 

11/1/1987

 

0.18

%

6125

 

7/1/1988

 

0.42

%

6126

 

3/1/1988

 

0.16

%

6128

 

7/1/1990

 

0.83

%

6129

 

7/1/1991

 

0.10

%

6130

 

1/1/1992

 

0.16

%

6132

 

1/1/1994

 

0.04

%

6135

 

1/1/1996

 

0.11

%

6136

 

7/1/1998

 

0.15

%

6138

 

1/1/2002

 

0.08

%

6139

 

1/1/2003

 

0.07

%

6140

 

1/1/2003

 

0.04

%

6141

 

7/1/2003

 

0.06

%

6142

 

1/1/2004

 

0.02

%

6143

 

7/1/2004

 

0.02

%

7000

 

12/1/1943

 

1.81

%

7011

 

9/1/1948

 

1.05

%

7015

 

12/1/1949

 

0.16

%

7018

 

1/1/1950

 

0.59

%

7027

 

4/1/1952

 

0.42

%

7031

 

3/1/1953

 

0.57

%

7036

 

1/1/1954

 

0.32

%

7048

 

1/1/1960

 

0.24

%

7053

 

9/1/1962

 

0.47

%

7056

 

5/1/1963

 

0.19

%

7060

 

6/1/1966

 

0.06

%

7064

 

1/1/1968

 

0.30

%

7065

 

2/1/1968

 

0.07

%

7069

 

6/1/1969

 

0.14

%

7086

 

12/1/1973

 

0.24

%

7088

 

12/1/1973

 

0.06

%

7089

 

2/1/1974

 

0.02

%

7099

 

1/1/1978

 

0.10

%

7100

 

1/1/1978

 

0.10

%

7101

 

7/1/1978

 

0.12

%

7109

 

2/1/1980

 

0.07

%

 

--------------------------------------------------------------------------------


 

Employer
Number

 

Commencement
Date

 

Percentage
Points

 

 

 

 

 

 

 

7113

 

10/1/1986

 

0.08

%

7114

 

12/1/1988

 

0.07

%

7115

 

7/1/1990

 

0.08

%

7117

 

12/1/1992

 

0.22

%

7118

 

7/1/1999

 

0.24

%

7119

 

7/1/2004

 

0.00

%

7120

 

4/1/2005

 

0.01

%

8000

 

1/1/1948

 

1.71

%

8001

 

10/1/1948

 

1.00

%

8006

 

4/1/1950

 

0.30

%

8026

 

2/1/1961

 

0.36

%

8029

 

1/1/1962

 

0.08

%

8031

 

4/1/1962

 

0.82

%

8051

 

1/1/1969

 

0.62

%

8054

 

3/1/1969

 

0.18

%

8066

 

1/1/1972

 

0.10

%

8085

 

7/1/1974

 

0.06

%

8087

 

9/1/1975

 

0.09

%

8103

 

5/1/1993

 

0.07

%

8104

 

7/1/2000

 

0.02

%

8105

 

1/1/2003

 

0.19

%

8106

 

1/1/2004

 

0.01

%

9000

 

12/1/1943

 

2.31

%

9006

 

6/1/1959

 

0.42

%

9007

 

7/1/1959

 

0.10

%

9017

 

1/1/1968

 

0.11

%

9026

 

4/1/1971

 

0.49

%

9037

 

3/1/1973

 

0.08

%

9045

 

9/1/1975

 

0.05

%

9057

 

1/1/1978

 

0.23

%

9062

 

1/1/1978

 

0.07

%

9071

 

1/1/1986

 

0.12

%

9072

 

7/1/1989

 

0.02

%

9073

 

4/1/1993

 

0.31

%

9074

 

6/1/1994

 

0.20

%

9076

 

6/1/2001

 

0.07

%

9077

 

6/1/2001

 

0.02

%

 

--------------------------------------------------------------------------------


 

Employer
Number

 

Commencement
Date

 

Percentage
Points

 

 

 

 

 

 

 

9078

 

1/1/2003

 

0.17

%

10000

 

12/1/1943

 

1.60

%

10008

 

1/1/1955

 

0.36

%

10019

 

7/1/1969

 

0.06

%

10022

 

3/1/1970

 

0.11

%

10026

 

1/1/1971

 

0.15

%

10031

 

1/1/1974

 

0.24

%

10035

 

1/1/1976

 

0.22

%

10038

 

1/1/1978

 

0.12

%

10046

 

1/1/1995

 

0.02

%

10047

 

7/1/1999

 

0.10

%

10048

 

12/1/2000

 

0.01

%

10049

 

1/1/2003

 

0.03

%

12000

 

4/1/1964

 

1.72

%

12004

 

4/1/1945

 

0.58

%

12023

 

1/1/1967

 

0.08

%

12026

 

1/1/1969

 

1.38

%

12028

 

1/1/1969

 

0.31

%

12033

 

2/1/1973

 

0.07

%

12042

 

6/1/1999

 

0.04

%

13000

 

1/1/1991

 

18.59

%

13001

 

12/1/1943

 

0.80

%

13002

 

12/1/1943

 

0.88

%

 

 

 

 

 

 

 

 

Totals

 

100.00

%

 

--------------------------------------------------------------------------------


 

Table XX

 

HISTORY OF THE

RATIO OF MARKET TO ACTUARIAL VALUE OF ASSETS

(EXCLUDING THE CASH FLOW MATCH PORTFOLIO)

 

FOR THE PERIOD:

 

RATIO

 

ADJUSTMENT

 

 

 

 

 

 

 

Prior to 7/1/1989

 

100

%

0

%

7/1/1989 - 6/30/1990

 

109

%

9

%

7/1/1990 - 6/30/1991

 

107

%

7

%

7/1/1991 - 6/30/1992

 

107

%

7

%

7/1/1992 - 6/30/1993

 

111

%

11

%

7/1/1993 - 6/30/1994

 

114

%

14

%

7/1/1994 - 6/30/1995

 

107

%

7

%

7/1/1995 - 6/30/1996

 

112

%

12

%

7/1/1996 - 6/30/1997

 

114

%

14

%

7/1/1997 - 6/30/1998

 

121

%

21

%

7/1/1998 - 6/30/1999

 

132

%

32

%

7/1/1999 - 6/30/2000

 

120

%

20

%

7/1/2000 - 6/30/2001

 

120

%

20

%

On or after 7/1/2001

 

100

%

0

%

 

--------------------------------------------------------------------------------


 

Table I

 

APPENDIX A

 

Adjusted ERF’s For Integrated Calculations

 

1.5% Integrated Formula

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3% ERF’s

 

1.5% ERF’s

 

 

 

 

SSNRA 65

 

SSNRA 66

 

SSNRA 67

 

SSNRA 65

 

SSNRA 66

 

SSNRA 67

 

 

 

 

YOB 1937 or Earlier

 

YOB 1938 to 1954

 

YOB 1955 or Later

 

YOB 1937 or Earlier

 

YOB 1938 to 1954

 

YOB 1955 or Later

 

 

AGE

 

10 C&C

 

12X

 

10 C&C

 

12X

 

10 C&C

 

12X

 

10 C&C

 

12X

 

10 C&C

 

12X

 

10 C&C

 

12X

 

AGE

65

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

65

64

 

0.970

 

0.970

 

0.970

 

0.970

 

0.970

 

0.970

 

0.985

 

0.985

 

0.985

 

0.985

 

0.985

 

0.985

 

64

63

 

0.940

 

0.940

 

0.940

 

0.940

 

0.940

 

0.940

 

0.970

 

0.970

 

0.970

 

0.970

 

0.970

 

0.970

 

63

62

 

0.910

 

0.910

 

0.910

 

0.910

 

0.910

 

0.910

 

0.955

 

0.955

 

0.955

 

0.955

 

0.955

 

0.965

 

62

61

 

0.880

 

0.880

 

0.880

 

0.880

 

0.880

 

0.880

 

0.940

 

0.940

 

0.940

 

0.940

 

0.953

 

0.962

 

61

60

 

0.850

 

0.850

 

0.850

 

0.850

 

0.850

 

0.850

 

0.925

 

0.925

 

0.926

 

0.935

 

0.952

 

0.959

 

60

59

 

0.820

 

0.820

 

0.820

 

0.820

 

0.820

 

0.824

 

0.910

 

0.911

 

0.926

 

0.935

 

0.953

 

0.959

 

59

58

 

0.790

 

0.790

 

0.790

 

0.790

 

0.796

 

0.802

 

0.905

 

0.910

 

0.929

 

0.934

 

0.953

 

0.958

 

58

57

 

0.760

 

0.760

 

0.760

 

0.760

 

0.775

 

0.778

 

0.905

 

0.911

 

0.930

 

0.935

 

0.954

 

0.959

 

57

56

 

0.730

 

0.730

 

0.730

 

0.732

 

0.756

 

0.760

 

0.906

 

0.910

 

0.931

 

0.935

 

0.959

 

0.963

 

56

55

 

0.700

 

0.700

 

0.709

 

0.714

 

0.734

 

0.739

 

0.907

 

0.911

 

0.934

 

0.938

 

0.960

 

0.964

 

55

54

 

0.670

 

0.670

 

0.689

 

0.691

 

0.715

 

0.716

 

0.911

 

0.914

 

0.935

 

0.939

 

0.961

 

0.963

 

54

53

 

 

 

 

 

0.668

 

0.668

 

0.688

 

0.691

 

 

 

 

 

0.935

 

0.939

 

0.958

 

0.961

 

53

52

 

 

 

 

 

0.641

 

0.643

 

0.662

 

0.665

 

 

 

 

 

0.933

 

0.936

 

0.955

 

0.957

 

52

51

 

 

 

 

 

0.615

 

0.617

 

0.633

 

0.635

 

 

 

 

 

0.930

 

0.933

 

0.949

 

0.951

 

51

50

 

 

 

 

 

0.587

 

0.589

 

0.604

 

0.607

 

 

 

 

 

0.924

 

0.926

 

0.942

 

0.944

 

50

49

 

 

 

 

 

0.558

 

0.559

 

0.574

 

0.576

 

 

 

 

 

0.917

 

0.919

 

0.934

 

0.936

 

49

48

 

 

 

 

 

0.527

 

0.528

 

0.543

 

0.544

 

 

 

 

 

0.910

 

0.910

 

0.925

 

0.926

 

48

47

 

 

 

 

 

0.496

 

0.496

 

0.511

 

0.511

 

 

 

 

 

0.901

 

0.902

 

0.916

 

0.916

 

47

46

 

 

 

 

 

0.463

 

0.464

 

0.477

 

0.477

 

 

 

 

 

0.890

 

0.891

 

0.903

 

0.905

 

46

45

 

 

 

 

 

0.429

 

0.430

 

0.442

 

0.443

 

 

 

 

 

0.879

 

0.880

 

0.892

 

0.893

 

45

44

 

 

 

 

 

0.410

 

0.411

 

0.422

 

0.423

 

 

 

 

 

0.868

 

0.868

 

0.880

 

0.880

 

44

43

 

 

 

 

 

0.390

 

0.391

 

0.401

 

0.402

 

 

 

 

 

0.390

 

0.391

 

0.401

 

0.402

 

43

42

 

 

 

 

 

0.369

 

0.369

 

0.380

 

0.380

 

 

 

 

 

0.369

 

0.369

 

0.380

 

0.380

 

42

41

 

 

 

 

 

0.347

 

0.347

 

0.357

 

0.357

 

 

 

 

 

0.347

 

0.347

 

0.357

 

0.357

 

41

40

 

 

 

 

 

0.325

 

0.325

 

0.335

 

0.335

 

 

 

 

 

0.325

 

0.325

 

0.335

 

0.335

 

40

39

 

 

 

 

 

0.318

 

0.318

 

0.327

 

0.327

 

 

 

 

 

0.318

 

0.318

 

0.327

 

0.327

 

39

38

 

 

 

 

 

0.309

 

0.310

 

0.317

 

0.318

 

 

 

 

 

0.309

 

0.310

 

0.317

 

0.318

 

38

37

 

 

 

 

 

0.300

 

0.301

 

0.306

 

0.309

 

 

 

 

 

0.300

 

0.301

 

0.308

 

0.309

 

37

36

 

 

 

 

 

 

 

 

 

0.299

 

0.300

 

 

 

 

 

 

 

 

 

0.299

 

0.300

 

36

35

 

 

 

 

 

 

 

 

 

0.289

 

0.290

 

 

 

 

 

 

 

 

 

0.289

 

0.290

 

35

34

 

 

 

 

 

 

 

 

 

0.279

 

0.280

 

 

 

 

 

 

 

 

 

0.279

 

0.280

 

34

33

 

 

 

 

 

 

 

 

 

0.268

 

0.268

 

 

 

 

 

 

 

 

 

0.268

 

0.268

 

33

32

 

 

 

 

 

 

 

 

 

0.257

 

0.257

 

 

 

 

 

 

 

 

 

0.257

 

0.257

 

32

31

 

 

 

 

 

 

 

 

 

0.246

 

0.246

 

 

 

 

 

 

 

 

 

0.246

 

0.246

 

31

30

 

 

 

 

 

 

 

 

 

0.235

 

0.235

 

 

 

 

 

 

 

 

 

0.235

 

0.235

 

30

29

 

 

 

 

 

 

 

 

 

0.224

 

0.224

 

 

 

 

 

 

 

 

 

0.224

 

0.224

 

29

28

 

 

 

 

 

 

 

 

 

0.212

 

0.212

 

 

 

 

 

 

 

 

 

0.212

 

0.212

 

28

27

 

 

 

 

 

 

 

 

 

0.200

 

0.200

 

 

 

 

 

 

 

 

 

0.200

 

0.200

 

27

26

 

 

 

 

 

 

 

 

 

0.188

 

0.188

 

 

 

 

 

 

 

 

 

0.188

 

0.188

 

26

25

 

 

 

 

 

 

 

 

 

0.176

 

0.176

 

 

 

 

 

 

 

 

 

0.176

 

0.176

 

25

24

 

 

 

 

 

 

 

 

 

0.163

 

0.163

 

 

 

 

 

 

 

 

 

0.163

 

0.163

 

24

23

 

 

 

 

 

 

 

 

 

0.151

 

0.151

 

 

 

 

 

 

 

 

 

0.151

 

0.151

 

23

22

 

 

 

 

 

 

 

 

 

0.138

 

0.138

 

 

 

 

 

 

 

 

 

0.138

 

0.136

 

22

21

 

 

 

 

 

 

 

 

 

0.125

 

0.125

 

 

 

 

 

 

 

 

 

0.125

 

0.125

 

21

20

 

 

 

 

 

 

 

 

 

0.113

 

0.113

 

 

 

 

 

 

 

 

 

0.113

 

0.113

 

20

19

 

 

 

 

 

 

 

 

 

0.099

 

0.099

 

 

 

 

 

 

 

 

 

0.099

 

0.099

 

19

18

 

 

 

 

 

 

 

 

 

0.086

 

0.086

 

 

 

 

 

 

 

 

 

0.086

 

0.088

 

18

 

--------------------------------------------------------------------------------


 

Table II

 

APPENDIX A

 

Adjusted ERF’s For Integrated Calculations

 

1.75% Integrated Formula

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3% ERF’s

 

1.5% ERF’s

 

 

 

 

SSNRA 65
YOB 1937 or Earlier

 

SSNRA 66
YOB 1938 to 1954

 

SSNRA 67
YOB 1955 or Later

 

SSNRA 65
YOB 1937 or Earlier

 

SSNRA 66
YOB 1938 to 1954

 

SSNRA 67
YOB 1955 or Later

 

 

AGE

 

10 C&C

 

12X

 

10 C&C

 

12X

 

10 C&C

 

12X

 

10 C&C

 

12X

 

10 C&C

 

12X

 

10 C&C

 

12X

 

AGE

65

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

65

64

 

0.970

 

0.970

 

0.970

 

0.970

 

0.970

 

0.970

 

0.985

 

0.985

 

0.985

 

0.985

 

0.985

 

0.985

 

64

63

 

0.940

 

0.940

 

0.940

 

0.940

 

0.940

 

0.940

 

0.970

 

0.970

 

0.970

 

0.970

 

0.970

 

0.970

 

63

62

 

0.910

 

0.910

 

0.910

 

0.910

 

0.910

 

0.910

 

0.955

 

0.955

 

0.955

 

0.955

 

0.955

 

0.963

 

62

61

 

0.880

 

0.880

 

0.880

 

0.880

 

0.880

 

0.880

 

0.940

 

0.940

 

0.940

 

0.940

 

0.951

 

0.957

 

61

60

 

0.850

 

0.850

 

0.850

 

0.850

 

0.850

 

0.850

 

0.925

 

0.925

 

0.927

 

0.933

 

0.947

 

0.952

 

60

59

 

0.820

 

0.820

 

0.820

 

0.820

 

0.820

 

0.823

 

0.910

 

0.911

 

0.925

 

0.930

 

0.944

 

0.949

 

59

58

 

0.790

 

0.790

 

0.790

 

0.790

 

0.795

 

0.799

 

0.903

 

0.907

 

0.922

 

0.926

 

0.942

 

0.946

 

58

57

 

0.760

 

0.760

 

0.760

 

0.760

 

0.772

 

0.775

 

0.900

 

0.905

 

0.920

 

0.924

 

0.939

 

0.943

 

57

56

 

0.730

 

0.730

 

0.730

 

0.732

 

0.751

 

0.754

 

0.898

 

0.901

 

0.917

 

0.921

 

0.940

 

0.943

 

56

55

 

0.700

 

0.700

 

0.707

 

0.711

 

0.728

 

0.731

 

0.896

 

0.899

 

0.918

 

0.921

 

0.938

 

0.941

 

55

54

 

0.670

 

0.670

 

0.685

 

0.687

 

0.705

 

0.707

 

0.896

 

0.898

 

0.916

 

0.918

 

0.938

 

0.938

 

54

53

 

 

 

 

 

0.660

 

0.663

 

0.679

 

0.681

 

 

 

 

 

0.912

 

0.915

 

0.930

 

0.933

 

53

52

 

 

 

 

 

0.634

 

0.637

 

0.652

 

0.654

 

 

 

 

 

0.908

 

0.910

 

0.925

 

0.927

 

52

51

 

 

 

 

 

0.608

 

0.610

 

0.623

 

0.625

 

 

 

 

 

0.902

 

0.904

 

0.917

 

0.919

 

51

50

 

 

 

 

 

0.579

 

0.581

 

0.594

 

0.595

 

 

 

 

 

0.894

 

0.896

 

0.909

 

0.910

 

50

49

 

 

 

 

 

0.550

 

0.551

 

0.564

 

0.565

 

 

 

 

 

0.886

 

0.887

 

0.899

 

0.901

 

49

48

 

 

 

 

 

0.519

 

0.521

 

0.532

 

0.533

 

 

 

 

 

0.877

 

0.877

 

0.889

 

0.890

 

48

47

 

 

 

 

 

0.489

 

0.489

 

0.500

 

0.501

 

 

 

 

 

0.867

 

0.867

 

0.878

 

0.879

 

47

46

 

 

 

 

 

0.456

 

0.457

 

0.467

 

0.468

 

 

 

 

 

0.855

 

0.856

 

0.868

 

0.867

 

46

45

 

 

 

 

 

0.423

 

0.424

 

0.433

 

0.434

 

 

 

 

 

0.843

 

0.844

 

0.853

 

0.854

 

45

44

 

 

 

 

 

0.404

 

0.405

 

0.413

 

0.414

 

 

 

 

 

0.831

 

0.832

 

0.841

 

0.841

 

44

43

 

 

 

 

 

0.384

 

0.385

 

0.393

 

0.393

 

 

 

 

 

0.384

 

0.385

 

0.393

 

0.393

 

43

42

 

 

 

 

 

0.363

 

0.363

 

0.372

 

0.372

 

 

 

 

 

0.363

 

0.363

 

0.372

 

0.372

 

42

41

 

 

 

 

 

0.341

 

0.341

 

0.349

 

0.349

 

 

 

 

 

0.341

 

0.341

 

0.349

 

0.349

 

41

40

 

 

 

 

 

0.320

 

0.320

 

0.328

 

0.328

 

 

 

 

 

0.320

 

0.320

 

0.328

 

0.328

 

40

39

 

 

 

 

 

0.312

 

0.312

 

0.319

 

0.319

 

 

 

 

 

0.312

 

0.312

 

0.319

 

0.319

 

39

38

 

 

 

 

 

0.303

 

0.304

 

0.310

 

0.310

 

 

 

 

 

0.303

 

0.304

 

0.310

 

0.310

 

38

37

 

 

 

 

 

0.294

 

0.295

 

0.300

 

0.301

 

 

 

 

 

0.294

 

0.295

 

0.300

 

0.301

 

37

36

 

 

 

 

 

 

 

 

 

0.291

 

0.292

 

 

 

 

 

 

 

 

 

0.291

 

0.292

 

36

35

 

 

 

 

 

 

 

 

 

0.281

 

0.282

 

 

 

 

 

 

 

 

 

0.281

 

0.282

 

35

34

 

 

 

 

 

 

 

 

 

0.271

 

0.272

 

 

 

 

 

 

 

 

 

0.271

 

0.272

 

34

33

 

 

 

 

 

 

 

 

 

0.260

 

0.260

 

 

 

 

 

 

 

 

 

0.260

 

0.260

 

33

32

 

 

 

 

 

 

 

 

 

0.250

 

0.249

 

 

 

 

 

 

 

 

 

0.250

 

0.249

 

32

31

 

 

 

 

 

 

 

 

 

0.239

 

0.239

 

 

 

 

 

 

 

 

 

0.239

 

0.239

 

31

30

 

 

 

 

 

 

 

 

 

0.228

 

0.228

 

 

 

 

 

 

 

 

 

0.228

 

0.228

 

30

29

 

 

 

 

 

 

 

 

 

0.217

 

0.217

 

 

 

 

 

 

 

 

 

0.217

 

0.217

 

29

28

 

 

 

 

 

 

 

 

 

0.206

 

0.206

 

 

 

 

 

 

 

 

 

0.206

 

0.206

 

28

27

 

 

 

 

 

 

 

 

 

0.194

 

0.194

 

 

 

 

 

 

 

 

 

0.194

 

0.194

 

27

26

 

 

 

 

 

 

 

 

 

0.182

 

0.182

 

 

 

 

 

 

 

 

 

0.182

 

0.182

 

26

25

 

 

 

 

 

 

 

 

 

0.171

 

0.171

 

 

 

 

 

 

 

 

 

0.171

 

0.171

 

25

24

 

 

 

 

 

 

 

 

 

0.158

 

0.158

 

 

 

 

 

 

 

 

 

0.158

 

0.158

 

24

23

 

 

 

 

 

 

 

 

 

0.147

 

0.147

 

 

 

 

 

 

 

 

 

0.147

 

0.147

 

23

22

 

 

 

 

 

 

 

 

 

0.134

 

0.134

 

 

 

 

 

 

 

 

 

0.134

 

0.134

 

22

21

 

 

 

 

 

 

 

 

 

0.122

 

0.122

 

 

 

 

 

 

 

 

 

0.122

 

0.122

 

21

20

 

 

 

 

 

 

 

 

 

0.110

 

0.110

 

 

 

 

 

 

 

 

 

0.110

 

0.110

 

20

19

 

 

 

 

 

 

 

 

 

0.097

 

0.097

 

 

 

 

 

 

 

 

 

0.097

 

0.097

 

19

18

 

 

 

 

 

 

 

 

 

0.085

 

0.085

 

 

 

 

 

 

 

 

 

0.085

 

0.085

 

18

 

--------------------------------------------------------------------------------


 

Table III

 

APPENDIX A

 

Adjusted ERF’s For Integrated Calculations

 

2.0% Integrated Formula

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3% ERF’s

 

1.5% ERF’s

 

 

 

 

SSNRA 65

 

SSNRA 66

 

SSNRA 67

 

SSNRA 65

 

SSNRA 66

 

SSNRA 67

 

 

 

 

YOB 1937 or Earlier

 

YOB 1938 to 1954

 

YOB 1955 or Later

 

YOB 1937 or Earlier

 

YOB 1938 to 1954

 

YOB 1955 or Later

 

 

AGE

 

10 C&C

 

12X

 

10 C&C

 

12X

 

10 C&C

 

12X

 

10 C&C

 

12X

 

10 C&C

 

12X

 

10 C&C

 

12X

 

AGE

65

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

65

64

 

0.970

 

0.970

 

0.970

 

0.970

 

0.970

 

0.970

 

0.985

 

0.985

 

0.985

 

0.985

 

0.985

 

0.085

 

64

63

 

0.940

 

0.940

 

0.940

 

0.940

 

0.940

 

0.940

 

0.970

 

0.970

 

0.970

 

0.970

 

0.970

 

0.970

 

63

62

 

0.910

 

0.910

 

0.910

 

0.910

 

0.910

 

0.910

 

0.955

 

0.955

 

0.955

 

0.955

 

0.955

 

0.962

 

62

61

 

0.880

 

0.880

 

0.880

 

0.880

 

0.880

 

0.880

 

0.940

 

0.940

 

0.940

 

0.940

 

0.949

 

0.954

 

61

60

 

0.850

 

0.850

 

0.850

 

0.850

 

0.850

 

0.850

 

0.925

 

0.925

 

0.927

 

0.932

 

0.943

 

0.945

 

60

59

 

0.820

 

0.820

 

0.820

 

0.820

 

0.820

 

0.823

 

0.910

 

0.911

 

0.922

 

0.927

 

0.938

 

0.943

 

59

58

 

0.790

 

0.790

 

0.790

 

0.790

 

0.794

 

0.798

 

0.901

 

0.905

 

0.918

 

0.921

 

0.934

 

0.937

 

58

57

 

0.760

 

0.760

 

0.760

 

0.760

 

0.770

 

0.772

 

0.897

 

0.901

 

0.913

 

0.917

 

0.929

 

0.933

 

57

56

 

0.730

 

0.730

 

0.730

 

0.731

 

0.748

 

0.750

 

0.692

 

0.895

 

0.909

 

0.911

 

0.926

 

0.930

 

56

55

 

0.700

 

0.700

 

0.708

 

0.709

 

0.723

 

0.726

 

0.888

 

0.891

 

0.906

 

0.909

 

0.923

 

0.926

 

55

54

 

0.670

 

0.670

 

0.682

 

0.684

 

0.699

 

0.700

 

0.865

 

0.888

 

0.903

 

0.904

 

0.919

 

0.921

 

54

53

 

 

 

 

 

0.657

 

0.659

 

0.672

 

0.674

 

 

 

 

 

0.897

 

0.899

 

0.912

 

0.914

 

53

52

 

 

 

 

 

0.630

 

0.632

 

0.645

 

0.648

 

 

 

 

 

0.890

 

0.892

 

0.905

 

0.907

 

52

51

 

 

 

 

 

0.603

 

0.605

 

0.616

 

0.617

 

 

 

 

 

0.884

 

0.885

 

0.896

 

0.898

 

51

50

 

 

 

 

 

0.574

 

0.576

 

0.586

 

0.588

 

 

 

 

 

0.875

 

0 876

 

0.886

 

0.887

 

50

49

 

 

 

 

 

0.545

 

0.546

 

0.556

 

0.557

 

 

 

 

 

0.865

 

0.866

 

0.876

 

0.877

 

49

48

 

 

 

 

 

0.514

 

0.516

 

0.525

 

0.526

 

 

 

 

 

0.855

 

0.855

 

0.865

 

0.868

 

48

47

 

 

 

 

 

0.484

 

0.484

 

0.494

 

0.494

 

 

 

 

 

0.844

 

0.844

 

0.854

 

0.854

 

47

46

 

 

 

 

 

0.452

 

0.452

 

0.461

 

0.462

 

 

 

 

 

0.831

 

0.832

 

0.841

 

0.841

 

46

45

 

 

 

 

 

0.419

 

0.420

 

0.428

 

0.428

 

 

 

 

 

0.819

 

0.820

 

0.828

 

0.829

 

45

44

 

 

 

 

 

0.400

 

0.400

 

0.408

 

0.408

 

 

 

 

 

0.807

 

0.807

 

0.815

 

0.815

 

44

43

 

 

 

 

 

0.380

 

0.380

 

0.387

 

0.388

 

 

 

 

 

0.380

 

0.380

 

0.367

 

0.388

 

43

42

 

 

 

 

 

0.359

 

0.359

 

0.367

 

0.366

 

 

 

 

 

0.359

 

0.359

 

0.367

 

0.368

 

42

41

 

 

 

 

 

0.338

 

0.338

 

0.345

 

0.344

 

 

 

 

 

0.338

 

0.338

 

0.345

 

0.344

 

41

40

 

 

 

 

 

0.317

 

0.317

 

0.323

 

0.323

 

 

 

 

 

0.317

 

0.317

 

0.323

 

0.323

 

40

39

 

 

 

 

 

0.309

 

0.309

 

0.315

 

0.314

 

 

 

 

 

0.309

 

0.309

 

0.315

 

0.314

 

39

38

 

 

 

 

 

0.299

 

0.300

 

0.305

 

0.305

 

 

 

 

 

0.299

 

0.300

 

0.305

 

0.305

 

38

37

 

 

 

 

 

0.290

 

0.291

 

0.295

 

0.296

 

 

 

 

 

0.290

 

0.291

 

0.295

 

0.296

 

37

36

 

 

 

 

 

 

 

 

 

0.286

 

0.287

 

 

 

 

 

 

 

 

 

0.286

 

0.287

 

36

35

 

 

 

 

 

 

 

 

 

0.276

 

0.277

 

 

 

 

 

 

 

 

 

0.276

 

0.277

 

35

34

 

 

 

 

 

 

 

 

 

0 268

 

0.267

 

 

 

 

 

 

 

 

 

0.266

 

0.267

 

34

33

 

 

 

 

 

 

 

 

 

0.255

 

0.255

 

 

 

 

 

 

 

 

 

0.255

 

0.255

 

33

32

 

 

 

 

 

 

 

 

 

0.245

 

0.245

 

 

 

 

 

 

 

 

 

0.245

 

0.245

 

32

31

 

 

 

 

 

 

 

 

 

0.234

 

0.234

 

 

 

 

 

 

 

 

 

0.234

 

0.234

 

31

30

 

 

 

 

 

 

 

 

 

0.223

 

0.223

 

 

 

 

 

 

 

 

 

0.223

 

0.223

 

30

29

 

 

 

 

 

 

 

 

 

0.213

 

0.213

 

 

 

 

 

 

 

 

 

0.213

 

0.213

 

29

28

 

 

 

 

 

 

 

 

 

0.201

 

0.201

 

 

 

 

 

 

 

 

 

0.201

 

0.201

 

28

27

 

 

 

 

 

 

 

 

 

0.190

 

0.190

 

 

 

 

 

 

 

 

 

0.190

 

0.190

 

27

26

 

 

 

 

 

 

 

 

 

0.179

 

0.179

 

 

 

 

 

 

 

 

 

0.179

 

0.179

 

26

25

 

 

 

 

 

 

 

 

 

0.167

 

0.167

 

 

 

 

 

 

 

 

 

0.167

 

0.167

 

25

24

 

 

 

 

 

 

 

 

 

0.155

 

0.155

 

 

 

 

 

 

 

 

 

0.155

 

0.155

 

24

23

 

 

 

 

 

 

 

 

 

0.144

 

0.144

 

 

 

 

 

 

 

 

 

0.144

 

0.144

 

23

22

 

 

 

 

 

 

 

 

 

0.132

 

0.132

 

 

 

 

 

 

 

 

 

0.132

 

0.132

 

22

21

 

 

 

 

 

 

 

 

 

0.120

 

0.120

 

 

 

 

 

 

 

 

 

0.120

 

0.120

 

21

20

 

 

 

 

 

 

 

 

 

0.109

 

0.109

 

 

 

 

 

 

 

 

 

0.109

 

0.109

 

20

19

 

 

 

 

 

 

 

 

 

0.096

 

0.096

 

 

 

 

 

 

 

 

 

0.096

 

0.096

 

19

18

 

 

 

 

 

 

 

 

 

0.084

 

0.084

 

 

 

 

 

 

 

 

 

0.084

 

0.084

 

18

 

--------------------------------------------------------------------------------


 

Table IV

 

APPENDIX A

 

Adjusted ERF’s For Integrated Calculations

 

2.25% Integrated Formula

 

 

 

3% ERF’s

 

1.5% ERF’s

 

 

 

 

 

SSNRA 65

 

SSNRA 66

 

SSNRA 67

 

SSNRA 65

 

SSNRA 66

 

SSNRA 67

 

 

 

 

 

YOB 1937 or Earlier

 

YOB 1938 to 1954

 

YOB 1955 or Later

 

YOB 1937 or Earlier

 

YOB 1938 to 1954

 

YOB 1955 or Later

 

 

 

AGE

 

10 C&C

 

12X

 

10 C&C

 

12X

 

10 C&C

 

12X

 

10 C&C

 

12X

 

10 C&C

 

12X

 

10 C&C

 

12X

 

AGE

 

65

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

65

 

64

 

0.970

 

0.970

 

0.970

 

0.970

 

0.970

 

0.970

 

0.985

 

0.985

 

0.985

 

0.985

 

0.985

 

0.985

 

64

 

63

 

0.940

 

0.940

 

0.940

 

0.940

 

0.940

 

0.940

 

0.970

 

0.970

 

0.970

 

0.970

 

0.970

 

0.970

 

63

 

62

 

0.910

 

0.910

 

0.910

 

0.910

 

0.910

 

0.910

 

0.955

 

0.955

 

0.955

 

0.955

 

0.955

 

0.961

 

62

 

61

 

0.880

 

0.880

 

0.880

 

0.880

 

0.880

 

0.880

 

0.940

 

0.940

 

0.940

 

0.940

 

0.948

 

0.952

 

61

 

60

 

0.850

 

0.850

 

0.850

 

0.850

 

0.850

 

0.850

 

0.925

 

0.925

 

0.927

 

0.931

 

0.940

 

0.945

 

60

 

59

 

0.820

 

0.820

 

0.820

 

0.820

 

0.820

 

0.822

 

0.910

 

0.911

 

0.921

 

0.924

 

0.934

 

0.938

 

59

 

58

 

0.790

 

0.790

 

0.790

 

0.790

 

0.793

 

0.797

 

0.901

 

0.904

 

0.914

 

0.917

 

0.928

 

0.931

 

58

 

57

 

0.760

 

0.760

 

0.760

 

0.760

 

0.768

 

0.770

 

0.894

 

0.898

 

0.908

 

0.911

 

0.922

 

0.925

 

57

 

56

 

0.730

 

0.730

 

0.730

 

0.731

 

0.745

 

0.747

 

0.889

 

0.891

 

0.902

 

0.905

 

0.919

 

0 921

 

56

 

55

 

0.700

 

0.700

 

0.705

 

0.708

 

0.720

 

0.722

 

0.883

 

0.885

 

0.898

 

0.900

 

0.913

 

0.915

 

55

 

54

 

0.670

 

0.670

 

0.681

 

0.682

 

0.695

 

0.696

 

0.878

 

0.880

 

0.893

 

0.894

 

0.907

 

0.908

 

54

 

53

 

 

 

 

 

0.655

 

0.656

 

0.668

 

0.669

 

 

 

 

 

0.886

 

0.888

 

0.899

 

0.901

 

53

 

52

 

 

 

 

 

0.627

 

0.629

 

0.640

 

0.641

 

 

 

 

 

0.878

 

0.880

 

0.891

 

0.892

 

52

 

51

 

 

 

 

 

0.600

 

0.601

 

0.610

 

0.612

 

 

 

 

 

0.870

 

0.872

 

0.881

 

0.882

 

51

 

50

 

 

 

 

 

0.571

 

0.572

 

0.581

 

0.582

 

 

 

 

 

0.860

 

0.861

 

0.871

 

0.871

 

50

 

49

 

 

 

 

 

0.541

 

0.542

 

0.551

 

0.552

 

 

 

 

 

0.850

 

0.851

 

0.860

 

0.860

 

49

 

48

 

 

 

 

 

0.511

 

0.512

 

0.520

 

0.521

 

 

 

 

 

0.839

 

0.839

 

0.848

 

0.848

 

48

 

47

 

 

 

 

 

0.480

 

0.481

 

0.489

 

0.489

 

 

 

 

 

0.828

 

0.828

 

0.836

 

0.837

 

47

 

46

 

 

 

 

 

0.449

 

0.449

 

0.457

 

0.457

 

 

 

 

 

0.815

 

0.816

 

0.823

 

0.823

 

46

 

45

 

 

 

 

 

0.416

 

0.417

 

0.424

 

0.424

 

 

 

 

 

0.802

 

0.803

 

0.810

 

0.810

 

45

 

44

 

 

 

 

 

0.397

 

0.398

 

0.404

 

0.404

 

 

 

 

 

0.790

 

0.790

 

0.796

 

0.797

 

44

 

43

 

 

 

 

 

0.377

 

0.378

 

0.383

 

0.384

 

 

 

 

 

0.377

 

0 378

 

0.383

 

0.384

 

43

 

42

 

 

 

 

 

0.356

 

0.358

 

0.363

 

0.363

 

 

 

 

 

0.356

 

0.356

 

0.363

 

0.363

 

42

 

41

 

 

 

 

 

0.335

 

0.335

 

0.341

 

0.341

 

 

 

 

 

0.335

 

0.335

 

0.341

 

0.341

 

41

 

40

 

 

 

 

 

0.314

 

0.314

 

0.320

 

0.320

 

 

 

 

 

0.314

 

0.314

 

0.320

 

0.320

 

40

 

39

 

 

 

 

 

0.306

 

0.306

 

0.311

 

0.311

 

 

 

 

 

0.306

 

0.306

 

0.311

 

0.311

 

39

 

38

 

 

 

 

 

0.297

 

0297

 

0.301

 

0.302

 

 

 

 

 

0.297

 

0.297

 

0.301

 

0.302

 

38

 

37

 

 

 

 

 

0.287

 

0.288

 

0.292

 

0.292

 

 

 

 

 

0.287

 

0.288

 

0.292

 

0.292

 

37

 

36

 

 

 

 

 

 

 

 

 

0.282

 

0.283

 

 

 

 

 

 

 

 

 

0.282

 

0.283

 

36

 

35

 

 

 

 

 

 

 

 

 

0272

 

0.273

 

 

 

 

 

 

 

 

 

0.272

 

0.273

 

35

 

34

 

 

 

 

 

 

 

 

 

0262

 

0.263

 

 

 

 

 

 

 

 

 

0.262

 

0.263

 

34

 

33

 

 

 

 

 

 

 

 

 

0.252

 

0.252

 

 

 

 

 

 

 

 

 

0.252

 

0.252

 

33

 

32

 

 

 

 

 

 

 

 

 

0241

 

0.241

 

 

 

 

 

 

 

 

 

0.241

 

0.241

 

32

 

31

 

 

 

 

 

 

 

 

 

0.231

 

0.231

 

 

 

 

 

 

 

 

 

0.231

 

0.231

 

31

 

30

 

 

 

 

 

 

 

 

 

0.220

 

0.220

 

 

 

 

 

 

 

 

 

0.220

 

0.220

 

30

 

29

 

 

 

 

 

 

 

 

 

0.209

 

0.209

 

 

 

 

 

 

 

 

 

0.209

 

0.209

 

29

 

28

 

 

 

 

 

 

 

 

 

0.198

 

0.198

 

 

 

 

 

 

 

 

 

0.198

 

0.198

 

28

 

27

 

 

 

 

 

 

 

 

 

0.187

 

0.187

 

 

 

 

 

 

 

 

 

0.187

 

0.187

 

27

 

26

 

 

 

 

 

 

 

 

 

0.176

 

0.176

 

 

 

 

 

 

 

 

 

0.176

 

0.176

 

26

 

25

 

 

 

 

 

 

 

 

 

0.165

 

0.165

 

 

 

 

 

 

 

 

 

0.165

 

0.165

 

25

 

24

 

 

 

 

 

 

 

 

 

0.153

 

0.153

 

 

 

 

 

 

 

 

 

0.153

 

0.153

 

24

 

23

 

 

 

 

 

 

 

 

 

0.142

 

0.142

 

 

 

 

 

 

 

 

 

0.142

 

0.142

 

23

 

22

 

 

 

 

 

 

 

 

 

0.130

 

0.130

 

 

 

 

 

 

 

 

 

0.130

 

0.130

 

22

 

21

 

 

 

 

 

 

 

 

 

0.119

 

0.119

 

 

 

 

 

 

 

 

 

0.119

 

0.119

 

21

 

20

 

 

 

 

 

 

 

 

 

0.107

 

0.107

 

 

 

 

 

 

 

 

 

0.107

 

0.107

 

20

 

19

 

 

 

 

 

 

 

 

 

0.095

 

0.095

 

 

 

 

 

 

 

 

 

0.095

 

0.095

 

19

 

18

 

 

 

 

 

 

 

 

 

0.083

 

0.083

 

 

 

 

 

 

 

 

 

0.083

 

0.083

 

18

 

 

--------------------------------------------------------------------------------


 

Table V

 

APPENDIX A

 

Adjusted ERF’s For Integrated Calculations

 

2.5% Integrated Formula

 

 

 

3% ERF’s

 

1.5% ERF’s

 

 

 

 

 

SSNRA 65

 

SSNRA 66

 

SSNRA 67

 

SSNRA 65

 

SSNRA 66

 

SSNRA 67

 

 

 

 

 

YOB 1937 or Earlier

 

YOB 1938 to 1954

 

YOB 1955 or Later

 

YOB 1937 or Earlier

 

YOB 1938 to 1954

 

YOB 1955 or Later

 

 

 

AGE

 

10 C&C

 

12X

 

10 C&C

 

12X

 

10 C&C

 

12X

 

10 C&C

 

12X

 

10 C&C

 

12X

 

10 C&C

 

12X

 

AGE

 

65

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

65

 

64

 

0.970

 

0.970

 

0.970

 

0.970

 

0.970

 

0.970

 

0.985

 

0.985

 

0.985

 

0.985

 

0.985

 

0.985

 

64

 

63

 

0.940

 

0.940

 

0.940

 

0.940

 

0.940

 

0.940

 

0.970

 

0.970

 

0.970

 

0.970

 

0.970

 

0.970

 

63

 

62

 

0.910

 

0.910

 

0.910

 

0.910

 

0.910

 

0.910

 

0.955

 

0.955

 

0.955

 

0.955

 

0.955

 

0.960

 

62

 

61

 

0.880

 

0.880

 

0.880

 

0.880

 

0.880

 

0.880

 

0.940

 

0.940

 

0.940

 

0.940

 

0.947

 

0.951

 

61

 

60

 

0.850

 

0.850

 

0.850

 

0.850

 

0.850

 

0.850

 

0.925

 

0.925

 

0.926

 

0.930

 

0.939

 

0.942

 

60

 

59

 

0.820

 

0.820

 

0.820

 

0.820

 

0.820

 

0.822

 

0.910

 

0.910

 

0.919

 

0.922

 

0.931

 

0.934

 

59

 

58

 

0.790

 

0.790

 

0.790

 

0.790

 

0.793

 

0.796

 

0.900

 

0.903

 

0.912

 

0.915

 

0.924

 

0.927

 

58

 

57

 

0.760

 

0.760

 

0.760

 

0.760

 

0.767

 

0.769

 

0.893

 

0.895

 

0.905

 

0.907

 

0.917

 

0.919

 

57

 

56

 

0.730

 

0.730

 

0.730

 

0.731

 

0.743

 

0.745

 

0.886

 

0.888

 

0.898

 

0.900

 

0.912

 

0.914

 

56

 

55

 

0.700

 

0.700

 

0.704

 

0.707

 

0.717

 

0.719

 

0.878

 

0.881

 

0.892

 

0.894

 

0.905

 

0.907

 

55

 

54

 

0.670

 

0.670

 

0.679

 

0.681

 

0.692

 

0.693

 

0.873

 

0.874

 

0.888

 

0.887

 

0.898

 

0.899

 

54

 

53

 

 

 

 

 

0.653

 

0.654

 

0.664

 

0.665

 

 

 

 

 

0.878

 

0.879

 

0.809

 

0.891

 

53

 

52

 

 

 

 

 

0.625

 

0.627

 

0.636

 

0.637

 

 

 

 

 

0.869

 

0.870

 

0.880

 

0.881

 

52

 

51

 

 

 

 

 

0.597

 

0.599

 

0.607

 

0.608

 

 

 

 

 

0.860

 

0.861

 

0.870

 

0.871

 

51

 

50

 

 

 

 

 

0.568

 

0.570

 

0.577

 

0.578

 

 

 

 

 

0.850

 

0.850

 

0.859

 

0.859

 

50

 

49

 

 

 

 

 

0.539

 

0.540

 

0.547

 

0.548

 

 

 

 

 

0.839

 

0.840

 

0.847

 

0.948

 

49

 

48

 

 

 

 

 

0.508

 

0.509

 

0.516

 

0.517

 

 

 

 

 

0.827

 

0,828

 

0.835

 

0.836

 

48

 

47

 

 

 

 

 

0.478

 

0.478

 

0.485

 

0.488

 

 

 

 

 

0.815

 

0.818

 

0.823

 

0.823

 

47

 

46

 

 

 

 

 

0.446

 

0.447

 

0.453

 

0.454

 

 

 

 

 

0.802

 

0.803

 

0.809

 

0.810

 

46

 

45

 

 

 

 

 

0.414

 

0.415

 

0.421

 

0.421

 

 

 

 

 

0.799

 

0.790

 

0.796

 

0.797

 

45

 

44

 

 

 

 

 

0.395

 

0.395

 

0.401

 

0.401

 

 

 

 

 

0.770

 

0.777

 

0.782

 

0.783

 

44

 

43

 

 

 

 

 

0.375

 

0.375

 

0.380

 

0.381

 

 

 

 

 

0.375

 

0.375

 

0.380

 

0.381

 

43

 

42

 

 

 

 

 

0.354

 

0.354

 

0.360

 

0.360

 

 

 

 

 

0.354

 

0.354

 

0.360

 

0.360

 

42

 

41

 

 

 

 

 

0.333

 

0.333

 

0.336

 

0.338

 

 

 

 

 

0.333

 

0.333

 

0.338

 

0.338

 

41

 

40

 

 

 

 

 

0.312

 

0.312

 

0.317

 

0.317

 

 

 

 

 

0.312

 

0.312

 

0.317

 

0.317

 

40

 

39

 

 

 

 

 

0.304

 

0.304

 

0.308

 

0.308

 

 

 

 

 

0.304

 

0.304

 

0.308

 

0.308

 

39

 

38

 

 

 

 

 

0.294

 

0.295

 

0.298

 

0.299

 

 

 

 

 

0,294

 

0.295

 

0.298

 

0.299

 

38

 

37

 

 

 

 

 

0 285

 

0.285

 

0.289

 

0.289

 

 

 

 

 

0.285

 

0.285

 

0.289

 

0.289

 

37

 

36

 

 

 

 

 

 

 

 

 

0.279

 

0.280

 

 

 

 

 

 

 

 

 

0.279

 

0.280

 

36

 

35

 

 

 

 

 

 

 

 

 

0.269

 

0.270

 

 

 

 

 

 

 

 

 

0.269

 

0.270

 

35

 

34

 

 

 

 

 

 

 

 

 

0.259

 

0.260

 

 

 

 

 

 

 

 

 

0.259

 

0.260

 

34

 

33

 

 

 

 

 

 

 

 

 

0.249

 

0.249

 

 

 

 

 

 

 

 

 

0.249

 

0.249

 

33

 

32

 

 

 

 

 

 

 

 

 

0.238

 

0.238

 

 

 

 

 

 

 

 

 

0.238

 

0.238

 

32

 

31

 

 

 

 

 

 

 

 

 

0.228

 

0.228

 

 

 

 

 

 

 

 

 

0.228

 

0.228

 

31

 

30

 

 

 

 

 

 

 

 

 

0.217

 

0.217

 

 

 

 

 

 

 

 

 

0.217

 

0.217

 

30

 

29

 

 

 

 

 

 

 

 

 

0.207

 

0.207

 

 

 

 

 

 

 

 

 

0.207

 

0.207

 

29

 

28

 

 

 

 

 

 

 

 

 

0.196

 

0.196

 

 

 

 

 

 

 

 

 

0.196

 

0.196

 

28

 

27

 

 

 

 

 

 

 

 

 

0.185

 

0.185

 

 

 

 

 

 

 

 

 

0.185

 

0.185

 

27

 

26

 

 

 

 

 

 

 

 

 

0.174

 

0.174

 

 

 

 

 

 

 

 

 

0.174

 

0.174

 

26

 

25

 

 

 

 

 

 

 

 

 

0.163

 

0.163

 

 

 

 

 

 

 

 

 

0.163

 

0.163

 

25

 

24

 

 

 

 

 

 

 

 

 

0.151

 

0.151

 

 

 

 

 

 

 

 

 

0.151

 

0.151

 

24

 

23

 

 

 

 

 

 

 

 

 

0.140

 

0.140

 

 

 

 

 

 

 

 

 

0.I40

 

0.140

 

23

 

22

 

 

 

 

 

 

 

 

 

0.129

 

0.129

 

 

 

 

 

 

 

 

 

0.129

 

0.129

 

22

 

21

 

 

 

 

 

 

 

 

 

0.117

 

0.117

 

 

 

 

 

 

 

 

 

0.117

 

0.117

 

21

 

20

 

 

 

 

 

 

 

 

 

0 106

 

0.106

 

 

 

 

 

 

 

 

 

0.106

 

0.106

 

20

 

19

 

 

 

 

 

 

 

 

 

0.094

 

0.094

 

 

 

 

 

 

 

 

 

0.094

 

0.094

 

19

 

18

 

 

 

 

 

 

 

 

 

0.083

 

0.083

 

 

 

 

 

 

 

 

 

0.083

 

0.083

 

18

 

 

--------------------------------------------------------------------------------


 

Table VI

 

APPENDIX A

 

Adjusted ERF’s Integrated Calculations

 

2.75% Integrated Formula

 

 

 

3% ERF’s

 

1.5% ERF’s

 

 

 

 

 

SSNRA 65

 

SSNRA 66

 

SSNRA 67

 

SSNRA 65

 

SSNRA 66

 

SSNRA 67

 

 

 

 

 

YOB 1937 or Earlier

 

YOB 1938 to 1954

 

YOB 1955 or Later

 

YOB 1937 or Earlier

 

YOB 1938 to 1954

 

YOB 1955 or Later

 

 

 

AGE

 

10 C&C

 

12X

 

10 C&C

 

12X

 

10 C&C

 

12X

 

10 C&C

 

12X

 

10 C&C

 

12X

 

10 C&C

 

12X

 

AGE

 

65

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

65

 

64

 

0.970

 

0.970

 

0.970

 

0.970

 

0.970

 

0.970

 

0.985

 

0.985

 

0.985

 

0.985

 

0.985

 

0.985

 

64

 

63

 

0.940

 

0.940

 

0.940

 

0.940

 

0.940

 

0.940

 

0.970

 

0.970

 

0.970

 

0.970

 

0.970

 

0.970

 

63

 

62

 

0.910

 

0.910

 

0.910

 

0.910

 

0.910

 

0.910

 

0.955

 

0.955

 

0.955

 

0.955

 

0.955

 

0.960

 

62

 

61

 

0.880

 

0.880

 

0.880

 

0.880

 

0.880

 

0.880

 

0.940

 

0.940

 

0.940

 

0.940

 

0.946

 

0.950

 

61

 

60

 

0.850

 

0.850

 

0.850

 

0.850

 

0.850

 

0.850

 

0.925

 

0.925

 

0.926

 

0.930

 

0.937

 

0.940

 

60

 

59

 

0.820

 

0.820

 

0.820

 

0.820

 

0.820

 

0.822

 

0.910

 

0.910

 

0.918

 

0.921

 

0.929

 

0.932

 

59

 

58

 

0.790

 

0.790

 

0.790

 

0.790

 

0.793

 

0.795

 

0 899

 

0.902

 

0.910

 

0.912

 

0.921

 

0.923

 

58

 

57

 

0.760

 

0.760

 

0.760

 

0.760

 

0.766

 

0.768

 

0.891

 

0.894

 

0.902

 

0.904

 

0.913

 

0.915

 

57

 

56

 

0.730

 

0.730

 

0.730

 

0.731

 

0.742

 

0.743

 

0.883

 

0.885

 

0.894

 

0.896

 

0.907

 

0.908

 

56

 

55

 

0.700

 

0.700

 

0.704

 

0.706

 

0.715

 

0.717

 

0.875

 

0.877

 

0.888

 

0.889

 

0.899

 

0.900

 

55

 

54

 

0.670

 

0.670

 

0.678

 

0.680

 

0.689

 

0.690

 

0.869

 

0.870

 

0.880

 

0.881

 

0.891

 

0.892

 

54

 

53

 

 

 

 

 

0.651

 

0.653

 

0.661

 

0.663

 

 

 

 

 

0.871

 

0.873

 

0.881

 

0.883

 

53

 

52

 

 

 

 

 

0.624

 

0.625

 

0.633

 

0.634

 

 

 

 

 

0.862

 

0.863

 

0.872

 

0.873

 

52

 

51

 

 

 

 

 

0.595

 

0.597

 

0.604

 

0.605

 

 

 

 

 

0.852

 

0.853

 

0.861

 

0.862

 

51

 

50

 

 

 

 

 

0.566

 

0.567

 

0.574

 

0.575

 

 

 

 

 

0.841

 

0.842

 

0.849

 

0.850

 

50

 

49

 

 

 

 

 

0.537

 

0.537

 

0.544

 

0.545

 

 

 

 

 

0.830

 

0.831

 

0.837

 

0.838

 

49

 

48

 

 

 

 

 

0.506

 

0.507

 

0.513

 

0.514

 

 

 

 

 

0.818

 

0.818

 

0.825

 

0.825

 

48

 

47

 

 

 

 

 

0.476

 

0.476

 

0.482

 

0.483

 

 

 

 

 

0.806

 

0.806

 

0.812

 

0.813

 

47

 

46

 

 

 

 

 

0.445

 

0.445

 

0.451

 

0.451

 

 

 

 

 

0.793

 

0.793

 

0.799

 

0.799

 

46

 

45

 

 

 

 

 

0.413

 

0.413

 

0.419

 

0.419

 

 

 

 

 

0 779

 

0.780

 

0.785

 

0.786

 

45

 

44

 

 

 

 

 

0.393

 

0.394

 

0.399

 

0.399

 

 

 

 

 

0.766

 

0.766

 

0.772

 

0.772

 

44

 

43

 

 

 

 

 

0.373

 

0.374

 

0.378

 

0.379

 

 

 

 

 

0.373

 

0.374

 

0.378

 

0.379

 

43

 

42

 

 

 

 

 

0.353

 

0.353

 

0.358

 

0.358

 

 

 

 

 

0.353

 

0.353

 

0.358

 

0.358

 

42

 

41

 

 

 

 

 

0.332

 

0.332

 

0.336

 

0.336

 

 

 

 

 

0.332

 

0.332

 

0.336

 

0.938

 

41

 

40

 

 

 

 

 

0.311

 

0.311

 

0.315

 

0.315

 

 

 

 

 

0.311

 

0.311

 

0.315

 

0.315

 

40

 

39

 

 

 

 

 

0.302

 

0.302

 

0.306

 

0.306

 

 

 

 

 

0.302

 

0.302

 

0.306

 

0.306

 

39

 

38

 

 

 

 

 

0.293

 

0.293

 

0.296

 

0.297

 

 

 

 

 

0.293

 

0.293

 

0.296

 

0.297

 

38

 

37

 

 

 

 

 

0.283

 

0.284

 

0.287

 

0.287

 

 

 

 

 

0.283

 

0.284

 

0.287

 

0.287

 

37

 

36

 

 

 

 

 

 

 

 

 

0.277

 

0.278

 

 

 

 

 

 

 

 

 

0.277

 

0.278

 

36

 

35

 

 

 

 

 

 

 

 

 

0.267

 

0.268

 

 

 

 

 

 

 

 

 

0.267

 

0.268

 

35

 

34

 

 

 

 

 

 

 

 

 

0.257

 

0.258

 

 

 

 

 

 

 

 

 

0.257

 

0.258

 

34

 

33

 

 

 

 

 

 

 

 

 

0.247

 

0.247

 

 

 

 

 

 

 

 

 

0.247

 

0.247

 

33

 

32

 

 

 

 

 

 

 

 

 

0.236

 

0.236

 

 

 

 

 

 

 

 

 

0.236

 

0.236

 

32

 

31

 

 

 

 

 

 

 

 

 

0.226

 

0.226

 

 

 

 

 

 

 

 

 

0.226

 

0.226

 

31

 

30

 

 

 

 

 

 

 

 

 

0.216

 

0.216

 

 

 

 

 

 

 

 

 

0.216

 

0.216

 

30

 

29

 

 

 

 

 

 

 

 

 

0.205

 

0.205

 

 

 

 

 

 

 

 

 

0.205

 

0.205

 

29

 

28

 

 

 

 

 

 

 

 

 

0.194

 

0.194

 

 

 

 

 

 

 

 

 

0.194

 

0.194

 

28

 

27

 

 

 

 

 

 

 

 

 

0.183

 

0.163

 

 

 

 

 

 

 

 

 

0.183

 

0.183

 

27

 

26

 

 

 

 

 

 

 

 

 

0.172

 

0.172

 

 

 

 

 

 

 

 

 

0.172

 

0.172

 

26

 

25

 

 

 

 

 

 

 

 

 

0.162

 

0.162

 

 

 

 

 

 

 

 

 

0.162

 

0.162

 

25

 

24

 

 

 

 

 

 

 

 

 

0.150

 

0.150

 

 

 

 

 

 

 

 

 

0.150

 

0.150

 

24

 

23

 

 

 

 

 

 

 

 

 

0.139

 

0.139

 

 

 

 

 

 

 

 

 

0.139

 

0.139

 

23

 

22

 

 

 

 

 

 

 

 

 

0.128

 

0.128

 

 

 

 

 

 

 

 

 

0.128

 

0.128

 

22

 

21

 

 

 

 

 

 

 

 

 

0.117

 

0.117

 

 

 

 

 

 

 

 

 

0.117

 

0.117

 

21

 

20

 

 

 

 

 

 

 

 

 

0.106

 

0.106

 

 

 

 

 

 

 

 

 

0.106

 

0.106

 

20

 

19

 

 

 

 

 

 

 

 

 

0.094

 

0.094

 

 

 

 

 

 

 

 

 

0.094

 

0.094

 

19

 

18

 

 

 

 

 

 

 

 

 

0.083

 

0.083

 

 

 

 

 

 

 

 

 

0.083

 

0.083

 

18

 

 

--------------------------------------------------------------------------------


 

Table VII

 

APPENDIX A

 

Adjusted ERF’s For Integrated Calculations

 

3.00% Integrated Formula

 

 

 

3% ERF’s

 

1.5% ERF’s

 

 

 

 

 

SSNRA 65

 

SSNRA 66

 

SSNRA 67

 

SSNRA 65

 

SSNRA 66

 

SSNRA 67

 

 

 

 

 

YOB 1937 or Earlier

 

YOB 1938 to 1954

 

YOB 1955 or Later

 

YOB 1937 or Earlier

 

YOB 1938 to 1954

 

YOB 1955 or Later

 

 

 

AGE

 

10 C&C

 

12X

 

10 C&C

 

12X

 

10 C&C

 

12X

 

10 C&C

 

12X

 

10 C&C

 

12X

 

10 C&C

 

12X

 

AGE

 

65

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

65

 

64

 

0.970

 

0.970

 

0.970

 

0.970

 

0.970

 

0.970

 

0.985

 

0.985

 

0.985

 

0.985

 

0.985

 

0.985

 

64

 

63

 

0.940

 

0.940

 

0.940

 

0.940

 

0.940

 

0.940

 

0.970

 

0.970

 

0.970

 

0.970

 

0.970

 

0.970

 

63

 

62

 

0.910

 

0.910

 

0.910

 

0.910

 

0.910

 

0.910

 

0.955

 

0.955

 

0.955

 

0.955

 

0.955

 

0.959

 

62

 

61

 

0.880

 

0.880

 

0.880

 

0.880

 

0.880

 

0.880

 

0.940

 

0.940

 

0.940

 

0.940

 

0.945

 

0.949

 

61

 

60

 

0.850

 

0.850

 

0.850

 

0.850

 

0.850

 

0.850

 

0.925

 

0.925

 

0.926

 

0.929

 

0.936

 

0.939

 

60

 

59

 

0.820

 

0.820

 

0.820

 

0.820

 

0.820

 

0.822

 

0.910

 

0.910

 

0.917

 

0.920

 

0.927

 

0.930

 

59

 

58

 

0.790

 

0.790

 

0.790

 

0.790

 

0.792

 

0.795

 

0.899

 

0.901

 

0.909

 

0.911

 

0.918

 

0.920

 

58

 

57

 

0.760

 

0.760

 

0.760

 

0.760

 

0.765

 

0.767

 

0.890

 

0.892

 

0.900

 

0.902

 

0.910

 

0.912

 

57

 

56

 

0.730

 

0.730

 

0.730

 

0.731

 

0.741

 

0.742

 

0.881

 

0.883

 

0.891

 

0.893

 

0.903

 

0.904

 

56

 

55

 

0.700

 

0.700

 

0.704

 

0.705

 

0.714

 

0.716

 

0.873

 

0.874

 

0.884

 

0.885

 

0.894

 

0.895

 

55

 

54

 

0.670

 

0.670

 

0.677

 

0.879

 

0.687

 

0.688

 

0.865

 

0.867

 

0.876

 

0.877

 

0.885

 

0.886

 

54

 

53

 

 

 

 

 

0.650

 

0.651

 

0.659

 

0.660

 

 

 

 

 

0.868

 

0.868

 

0.875

 

0.877

 

53

 

52

 

 

 

 

 

0.622

 

0.623

 

0.631

 

0.632

 

 

 

 

 

0.856

 

0.857

 

0.865

 

0.866

 

52

 

51

 

 

 

 

 

0.594

 

0.595

 

0.601

 

0.602

 

 

 

 

 

0.846

 

0.847

 

0.854

 

0.855

 

51

 

50

 

 

 

 

 

0.565

 

0.566

 

0.572

 

0.573

 

 

 

 

 

0.835

 

0.835

 

0.842

 

0.842

 

50

 

49

 

 

 

 

 

0.535

 

0.536

 

0.542

 

0.542

 

 

 

 

 

0.823

 

0.824

 

0.830

 

0.830

 

49

 

48

 

 

 

 

 

0.505

 

0.505

 

0.511

 

0.512

 

 

 

 

 

0.811

 

0.811

 

0.817

 

0.817

 

48

 

47

 

 

 

 

 

0.474

 

0.475

 

0.480

 

0.481

 

 

 

 

 

0.796

 

0.799

 

0.804

 

0.805

 

47

 

46

 

 

 

 

 

0.443

 

0.443

 

0.449

 

0.449

 

 

 

 

 

0.785

 

0.785

 

0.790

 

0.791

 

46

 

45

 

 

 

 

 

0.412

 

0.412

 

0.417

 

0.417

 

 

 

 

 

0.771

 

0.772

 

0.777

 

0.777

 

45

 

44

 

 

 

 

 

0.392

 

0.392

 

0.397

 

0.397

 

 

 

 

 

0.758

 

0.758

 

0.763

 

0.763

 

44

 

43

 

 

 

 

 

0.372

 

0.372

 

0.376

 

0.377

 

 

 

 

 

0.372

 

0.372

 

0.376

 

0.377

 

43

 

42

 

 

 

 

 

0.352

 

0.352

 

0.356

 

0.356

 

 

 

 

 

0.352

 

0.352

 

0.356

 

0.356

 

42

 

41

 

 

 

 

 

0.331

 

0.331

 

0.335

 

0.335

 

 

 

 

 

0.331

 

0.331

 

0.335

 

0.335

 

41

 

40

 

 

 

 

 

0.310

 

0.310

 

0.314

 

0.314

 

 

 

 

 

0.310

 

0.310

 

0.314

 

0.314

 

40

 

39

 

 

 

 

 

0.301

 

0.301

 

0.305

 

0.305

 

 

 

 

 

0.301

 

0.301

 

0.305

 

0.305

 

39

 

38

 

 

 

 

 

0.292

 

0.292

 

0.295

 

0.295

 

 

 

 

 

0.292

 

0.292

 

0.295

 

0.295

 

38

 

37

 

 

 

 

 

0.282

 

0.282

 

0.285

 

0.286

 

 

 

 

 

0.282

 

0.282

 

0.285

 

0.258

 

37

 

36

 

 

 

 

 

 

 

 

 

0.276

 

0.276

 

 

 

 

 

 

 

 

 

0.276

 

0.276

 

36

 

35

 

 

 

 

 

 

 

 

 

0.266

 

0.266

 

 

 

 

 

 

 

 

 

0.266

 

0.266

 

35

 

34

 

 

 

 

 

 

 

 

 

0.256

 

0.256

 

 

 

 

 

 

 

 

 

0.256

 

0.256

 

34

 

33

 

 

 

 

 

 

 

 

 

0.245

 

0.245

 

 

 

 

 

 

 

 

 

0.245

 

0.245

 

33

 

32

 

 

 

 

 

 

 

 

 

0.235

 

0.235

 

 

 

 

 

 

 

 

 

0.235

 

0.235

 

32

 

31

 

 

 

 

 

 

 

 

 

0.224

 

0.224

 

 

 

 

 

 

 

 

 

0.224

 

0.224

 

31

 

30

 

 

 

 

 

 

 

 

 

0.214

 

0.214

 

 

 

 

 

 

 

 

 

0.214

 

0.214

 

30

 

29

 

 

 

 

 

 

 

 

 

0.204

 

0.204

 

 

 

 

 

 

 

 

 

0.204

 

0.204

 

29

 

28

 

 

 

 

 

 

 

 

 

0.193

 

0.193

 

 

 

 

 

 

 

 

 

0.193

 

0.193

 

28

 

27

 

 

 

 

 

 

 

 

 

0.182

 

0.182

 

 

 

 

 

 

 

 

 

0.182

 

0.182

 

27

 

26

 

 

 

 

 

 

 

 

 

0.171

 

0.171

 

 

 

 

 

 

 

 

 

0.171

 

0.171

 

26

 

25

 

 

 

 

 

 

 

 

 

0.160

 

0.160

 

 

 

 

 

 

 

 

 

0.160

 

0.160

 

25

 

24

 

 

 

 

 

 

 

 

 

0.149

 

0.149

 

 

 

 

 

 

 

 

 

0.149

 

0.149

 

24

 

23

 

 

 

 

 

 

 

 

 

0.138

 

0.138

 

 

 

 

 

 

 

 

 

0.138

 

0.138

 

23

 

22

 

 

 

 

 

 

 

 

 

0.127

 

0.127

 

 

 

 

 

 

 

 

 

0.127

 

0.127

 

22

 

21

 

 

 

 

 

 

 

 

 

0.116

 

0.116

 

 

 

 

 

 

 

 

 

0.116

 

0.116

 

21

 

20

 

 

 

 

 

 

 

 

 

0.105

 

0.105

 

 

 

 

 

 

 

 

 

0.105

 

0.105

 

20

 

19

 

 

 

 

 

 

 

 

 

0.094

 

0.094

 

 

 

 

 

 

 

 

 

0.094

 

0.094

 

19

 

18

 

 

 

 

 

 

 

 

 

0.082

 

0.082

 

 

 

 

 

 

 

 

 

0.082

 

0.082

 

18

 

 

--------------------------------------------------------------------------------


 

Appendix B

 

CONVERSION FACTORS WHERE NORMAL FORM = 10 C&C

1998 GBB89 ASSUMPTIONS

 

AGE

 

OPTION 1

 

OPTION 2

 

OPTION 3

 

19

 

1.001

%

0.990

%

0.990

%

20

 

1.001

 

0.990

 

0.990

 

21

 

1.001

 

0.989

 

0.990

 

22

 

1.001

 

0.988

 

0.990

 

23

 

1.001

 

0.987

 

0.990

 

24

 

1.001

 

0.986

 

0.990

 

25

 

1.001

 

0.985

 

0.990

 

26

 

1.001

 

0.984

 

0.990

 

27

 

1.001

 

0.983

 

0.990

 

28

 

1.001

 

0.982

 

0.990

 

29

 

1.001

 

0.981

 

0.990

 

30

 

1.002

 

0.980

 

0.990

 

31

 

1.002

 

0.979

 

0.989

 

32

 

1.002

 

0.978

 

0.989

 

33

 

1.002

 

0.977

 

0.988

 

34

 

1.002

 

0.976

 

0.987

 

35

 

1.002

 

0.975

 

0.987

 

36

 

1.002

 

0.973

 

0.986

 

37

 

1.002

 

0.971

 

0.985

 

38

 

1.002

 

0.969

 

0.984

 

39

 

1.002

 

0.967

 

0.983

 

40

 

1.003

 

0.965

 

0.982

 

41

 

1.003

 

0.963

 

0.981

 

42

 

1.003

 

0.961

 

0.980

 

43

 

1.003

 

0.959

 

0.979

 

44

 

1.003

 

0.957

 

0.977

 

45

 

1.004

 

0.955

 

0.975

 

46

 

1.004

 

0.952

 

0.974

 

47

 

1.005

 

0.949

 

0.973

 

48

 

1.005

 

0.946

 

0.972

 

49

 

1.006

 

0.943

 

0.971

 

50

 

1.007

 

0.940

 

0.970

 

51

 

1.008

 

0.936

 

0.968

 

52

 

1.009

 

0.932

 

0.966

 

53

 

1.010

 

0.928

 

0.964

 

54

 

1.011

 

0,924

 

0.962

 

55

 

1.012

 

0.920

 

0.960

 

56

 

1.015

 

0.914

 

0.957

 

57

 

1.018

 

0.908

 

0.954

 

58

 

1.021

 

0.902

 

0.951

 

59

 

1.024

 

0.896

 

0.948

 

60

 

1.027

 

0.890

 

0.945

 

61

 

1.032

 

0.884

 

0.942

 

62

 

1.037

 

0.878

 

0.939

 

63

 

1.042

 

0.872

 

0.936

 

64

 

1.047

 

0.866

 

0.933

 

65

 

1.052

 

0.860

 

0.930

 

 

 

 

 

 

 

 

 

FACTOR B

 

 

 

0.5

%

0.3

%

MAXIMUM

 

 

 

99

%

99

%

 

THE ABOVE FACTORS FOR OPTIONS 2 AND 3 ASSUME THE MEMBER AND THE CA ARE THE SAME
AGE. WHEN THE AGES DIFFER:

 

ADD FACTOR B FOR EACH YEAR THE CA IS OLDER THAN THE MEMBER

SUBTRACT FACTOR B FOR EACH YEAR THE CA IS YOUNGER THAN THE MEMBER

 

OPTION 1 IS A LIFE ANNUITY, OPTION 2 IS A 100% J&S w/ 10 YEAR CERTAIN, OPTION 3
IS A 50% J&S

 

--------------------------------------------------------------------------------


 

CONVERSION FACTORS WHERE NORMAL FORM = 10 C&C

1998 GBB89 ASSUMPTIONS

 

66

 

1.061

 

0.853

 

0.926

 

67

 

1.070

 

0.846

 

0.922

 

68

 

1.079

 

0.839

 

0.918

 

69

 

1.088

 

0.832

 

0.914

 

70

 

1.097

 

0.825

 

0.910

 

71

 

1.112

 

0.815

 

0.906

 

72

 

1.127

 

0.805

 

0.902

 

73

 

1.142

 

0.795

 

0.898

 

74

 

1.157

 

0.785

 

0.894

 

75

 

1.172

 

0.775

 

0.890

 

76

 

1.196

 

0.764

 

0.887

 

77

 

1.220

 

0.753

 

0.884

 

78

 

1.244

 

0.742

 

0.881

 

79

 

1.268

 

0.731

 

0.878

 

80

 

1.292

 

0.720

 

0.875

 

81

 

1.329

 

0.706

 

0.872

 

82

 

1.366

 

0.692

 

0.869

 

83

 

1.403

 

0.678

 

0.866

 

84

 

1.440

 

0.664

 

0.863

 

85

 

1.477

 

0.650

 

0.860

 

86

 

1.529

 

0.633

 

0.858

 

87

 

1.581

 

0.616

 

0.856

 

88

 

1.633

 

0.599

 

0.854

 

89

 

1.685

 

0.582

 

0.852

 

90

 

1.737

 

0.565

 

0.850

 

 

 

 

 

 

 

 

 

FACTOR B

 

 

 

0.5

%

0.3

%

MAXIMUM

 

 

 

99

%

99

%

 

THE ABOVE FACTORS FOR OPTIONS 2 AND 3 ASSUME THE MEMBER AND THE CA ARE THE SAME
AGE. WHEN THE AGES DIFFER:

 

ADD FACTOR B FOR EACH YEAR THE CA IS OLDER THAN THE MEMBER

SUBTRACT FACTOR B FOR EACH YEAR THE CA IS YOUNGER THAN THE MEMBER

 

OPTION 1 IS A LIFE ANNUITY, OPTION 2 IS A 100% J&S w/ 10 YEAR CERTAIN, OPTION 3
IS A 50% J&S

 

--------------------------------------------------------------------------------


 

Appendix C

 

CONVERSION FACTORS WHERE NORMAL FORM = 12X

1998 GBB89 ASSUMPTIONS

 

AGE

 

OPTION 1

 

OPTION 2

 

OPTION 3

 

19

 

1.003

%

0.990

%

0.990

%

20

 

1.003

 

0.990

 

0.990

 

21

 

1.003

 

0.989

 

0.990

 

22

 

1.003

 

0.988

 

0.990

 

23

 

1.003

 

0.987

 

0.990

 

24

 

1.003

 

0.986

 

0.990

 

25

 

1.003

 

0.985

 

0.990

 

26

 

1.003

 

0.984

 

0.990

 

27

 

1.003

 

0.983

 

0.990

 

28

 

1.003

 

0.982

 

0.990

 

29

 

1.003

 

0.981

 

0.990

 

30

 

1.003

 

0.980

 

0.990

 

31

 

1.003

 

0.979

 

0.989

 

32

 

1.003

 

0.978

 

0.989

 

33

 

1.003

 

0.977

 

0.988

 

34

 

1.003

 

0.976

 

0.987

 

35

 

1.004

 

0.975

 

0.987

 

36

 

1.004

 

0.973

 

0.986

 

37

 

1.004

 

0.971

 

0.985

 

38

 

1.004

 

0.969

 

0.984

 

39

 

1.004

 

0.967

 

0.983

 

40

 

1.005

 

0.965

 

0.982

 

41

 

1.006

 

0.963

 

0.981

 

42

 

1.007

 

0.961

 

0.980

 

43

 

1.008

 

0.959

 

0.979

 

44

 

1.009

 

0.957

 

0.977

 

45

 

1.010

 

0.955

 

0.975

 

46

 

1.011

 

0.952

 

0.974

 

47

 

1.012

 

0.949

 

0.973

 

48

 

1.013

 

0.946

 

0.972

 

49

 

1.014

 

0.943

 

0.971

 

50

 

1.015

 

0.940

 

0.970

 

51

 

1.017

 

0.936

 

0.968

 

52

 

1.019

 

0.932

 

0.966

 

53

 

1.021

 

0.928

 

0.964

 

54

 

1.023

 

0.924

 

0.962

 

55

 

1.025

 

0.920

 

0.960

 

56

 

1.030

 

0.914

 

0.957

 

57

 

1.035

 

0.908

 

0.954

 

58

 

1.040

 

0.902

 

0.951

 

59

 

1.045

 

0.896

 

0.948

 

60

 

1.050

 

0.890

 

0.945

 

61

 

1.060

 

0.884

 

0.942

 

62

 

1.070

 

0.878

 

0.939

 

63

 

1.080

 

0.872

 

0.936

 

64

 

1.090

 

0.866

 

0.933

 

65

 

1.100

 

0.860

 

0.930

 

 

 

 

 

 

 

 

 

FACTOR B

 

 

 

0.5

%

0.3

%

MAXIMUM

 

 

 

99

%

99

%

 

THE ABOVE FACTORS FOR OPTIONS 2 AND 3 ASSUME THE MEMBER AND THE CA ARE THE SAME
AGE WHEN THE AGES DIFFER:

 

ADD FACTOR B FOR EACH YEAR THE CA IS OLDER THAN THE MEMBER

SUBTRACT FACTOR B FOR EACH YEAR THE CA IS YOUNGER THAN THE MEMBER

 

OPTION 1 IS A LIFE ANNUITY, OPTION 2 IS A 100% J&S w/ 10 YEAR CERTAIN, OPTION 3
IS A 50% J&S

 

--------------------------------------------------------------------------------


 

CONVERSION FACTORS WHERE NORMAL FORM = 12X

1998 GBB89 ASSUMPTIONS

 

66

 

1.120

 

0.853

 

0.926

 

67

 

1.140

 

0.846

 

0.922

 

68

 

1.160

 

0.839

 

0.918

 

69

 

1.180

 

0.832

 

0.914

 

70

 

1.200

 

0.825

 

0.910

 

71

 

1.224

 

0.815

 

0.906

 

72

 

1.248

 

0.805

 

0.902

 

73

 

1.272

 

0.795

 

0.898

 

74

 

1.296

 

0.785

 

0.894

 

75

 

1.320

 

0.775

 

0.890

 

76

 

1.368

 

0.764

 

0.887

 

77

 

1.416

 

0.753

 

0.884

 

78

 

1.464

 

0.742

 

0.881

 

79

 

1.512

 

0.731

 

0.878

 

80

 

1.560

 

0.720

 

0.875

 

81

 

1.628

 

0.706

 

0.872

 

82

 

1.696

 

0.692

 

0.869

 

83

 

1.764

 

0.678

 

0.866

 

84

 

1.832

 

0.664

 

0.863

 

85

 

1.900

 

0.650

 

0.860

 

86

 

2.000

 

0.633

 

0.858

 

87

 

2.100

 

0.616

 

0.856

 

88

 

2.200

 

0.599

 

0.854

 

89

 

2.300

 

0.582

 

0.852

 

90

 

2.400

 

0.565

 

0.850

 

 

 

 

 

 

 

 

 

FACTOR B

 

 

 

0.5

%

0.3

%

MAXIMUM

 

 

 

99

%

99

%

 

THE ABOVE FACTORS FOR OPTIONS 2 AND 3 ASSUME THE MEMBER AND THE CA ARE THE SAME
AGE. WHEN THE AGES DIFFER:

 

ADD FACTOR B FOR EACH YEAR THE CA IS OLDER THAN THE MEMBER

SUBTRACT FACTOR B FOR EACH YEAR THE CA IS YOUNGER THAN THE MEMBER

 

OPTION 1 IS A LIFE ANNUITY, OPTION 2 IS A 100% J&S w/ 10 YEAR CERTAIN, OPTION 3
IS A 50% J&S

 

--------------------------------------------------------------------------------


 

Appendix D

 

CONVERSION FACTORS WHERE NORMAL FORM = ST LIFE

1998 GBB89 ASSUMPTIONS

 

AGE

 

OPTION 1

 

OPTION 2

 

OPTION 3

 

19

 

0.999

%

0.990

%

0.990

%

20

 

0.999

 

0.990

 

0.990

 

21

 

0.999

 

0.989

 

0.990

 

22

 

0.999

 

0.988

 

0.990

 

23

 

0.999

 

0.987

 

0.990

 

24

 

0.999

 

0.986

 

0.990

 

25

 

0.999

 

0.985

 

0.990

 

26

 

0.999

 

0.984

 

0.990

 

27

 

0.999

 

0.983

 

0.990

 

28

 

0.999

 

0.982

 

0.990

 

29

 

0.999

 

0.981

 

0.990

 

30

 

0.998

 

0.980

 

0.990

 

31

 

0.998

 

0.979

 

0.989

 

32

 

0.998

 

0.978

 

0.989

 

33

 

0.998

 

0.977

 

0.988

 

34

 

0.998

 

0.976

 

0.987

 

35

 

0.998

 

0.975

 

0.987

 

36

 

0.998

 

0.973

 

0.986

 

37

 

0.998

 

0.971

 

0.985

 

38

 

0.998

 

0.969

 

0.984

 

39

 

0.998

 

0.967

 

0.983

 

40

 

0.997

 

0.965

 

0.982

 

41

 

0.997

 

0.963

 

0.981

 

42

 

0.997

 

0.961

 

0.980

 

43

 

0.997

 

0.959

 

0.979

 

44

 

0.997

 

0.957

 

0.977

 

45

 

0.996

 

0.955

 

0.975

 

46

 

0.996

 

0.952

 

0.974

 

47

 

0.995

 

0.949

 

0.973

 

48

 

0.995

 

0.946

 

0.972

 

49

 

0.994

 

0.943

 

0.971

 

50

 

0.993

 

0.940

 

0.970

 

51

 

0.992

 

0.936

 

0.968

 

52

 

0.991

 

0.932

 

0.966

 

53

 

0.990

 

0.928

 

0.964

 

54

 

0.989

 

0.924

 

0.962

 

55

 

0.988

 

0.920

 

0.960

 

56

 

0.985

 

0.914

 

0.957

 

57

 

0.982

 

0.908

 

0.954

 

58

 

0.979

 

0.902

 

0.951

 

59

 

0.977

 

0.896

 

0.948

 

60

 

0.974

 

0.890

 

0.945

 

61

 

0.969

 

0.884

 

0.942

 

62

 

0.964

 

0.878

 

0.939

 

63

 

0.960

 

0.872

 

0.936

 

64

 

0.955

 

0.866

 

0.933

 

65

 

0.951

 

0.860

 

0.930

 

 

 

 

 

 

 

 

 

FACTOR B

 

 

 

0.5

%

0.3

%

MAXIMUM

 

 

 

99

%

99

%

 

THE ABOVE FACTORS FOR OPTIONS 2 AND 3 ASSUME THE MEMBER AND THE CA ARE THE SAME
AGE. WHEN THE AGES DIFFER:

 

ADD FACTOR B FOR EACH YEAR THE CA IS OLDER THAN THE MEMBER

SUBTRACT FACTOR B FOR EACH YEAR THE CA IS YOUNGER THAN THE MEMBER

 

OPTION 1 IS A 10 YEAR CERTAIN ANNUITY, OPTION 2 IS A 100% J&S w/ 10 YEAR
CERTAIN, OPTION 3 IS A 50% J&S

 

--------------------------------------------------------------------------------


 

CONVERSION FACTORS WHERE NORMAL FORM = ST LIFE

1998 GBB89 ASSUMPTIONS

 

66

 

0.943

 

0.853

 

0.926

 

67

 

0.935

 

0.846

 

0.922

 

68

 

0.927

 

0.839

 

0.918

 

69

 

0.919

 

0.832

 

0.914

 

70

 

0.912

 

0.825

 

0.910

 

71

 

0.899

 

0.815

 

0.906

 

72

 

0.887

 

0.805

 

0.902

 

73

 

0.876

 

0.795

 

0.898

 

74

 

0.864

 

0.785

 

0.894

 

75

 

0.853

 

0.775

 

0.890

 

76

 

0.836

 

0.764

 

0.887

 

77

 

0.820

 

0.753

 

0.884

 

78

 

0.804

 

0.742

 

0.881

 

79

 

0.789

 

0.731

 

0.878

 

80

 

0.774

 

0.720

 

0.875

 

81

 

0.752

 

0.706

 

0.872

 

82

 

0.732

 

0.692

 

0.869

 

83

 

0.713

 

0.678

 

0.866

 

84

 

0.694

 

0.664

 

0.863

 

85

 

0.677

 

0.650

 

0.860

 

86

 

0.654

 

0.633

 

0.858

 

87

 

0.633

 

0.616

 

0.856

 

88

 

0.612

 

0.599

 

0.854

 

89

 

0.593

 

0.582

 

0.852

 

90

 

0.576

 

0.565

 

0.850

 

 

 

 

 

 

 

 

 

FACTOR B

 

 

 

0.5

%

0.3

%

MAXIMUM

 

 

 

99

%

99

%

 

THE ABOVE FACTORS FOR OPTIONS 2 AND 3 ASSUME THE MEMBER AND THE CA ARE THE SAME
AGE. WHEN THE AGES DIFFER:

 

ADD FACTOR B FOR EACH YEAR THE CA IS OLDER THAN THE MEMBER

SUBTRACT FACTOR B FOR EACH YEAR THE CA IS YOUNGER THAN THE MEMBER

 

OPTION 1 IS A 10 YEAR CERTAIN ANNUITY, OPTION 2 IS A 100% J&S w/ 10 YEAR
CERTAIN, OPTION 3 IS A 50% J&S

 

--------------------------------------------------------------------------------


 

 

APPENDIX E

Table I(A)

 

ACTUARIAL EQUIVALENT EARLY RETIREMENT FACTORS @ AGE 65

 

AGE

 

0

 

1

 

2

 

3

 

4

 

5

 

6

 

7

 

8

 

9

 

10

 

11

 

20

 

0.004

 

0.004

 

0.004

 

0.004

 

0.004

 

0.004

 

0.005

 

0.005

 

0.005

 

0.005

 

0.005

 

0.005

 

21

 

0.005

 

0.005

 

0.005

 

0.005

 

0.005

 

0.005

 

0.006

 

0.006

 

0.006

 

0.006

 

0.006

 

0.006

 

22

 

0.006

 

0.006

 

0.006

 

0.006

 

0.006

 

0.006

 

0.007

 

0.007

 

0.007

 

0.007

 

0.007

 

0.007

 

23

 

0.007

 

0.007

 

0.007

 

0.007

 

0.007

 

0.007

 

0.008

 

0.008

 

0.008

 

0.008

 

0.008

 

0.008

 

24

 

0.008

 

0.008

 

0.008

 

0.008

 

0.008

 

0.008

 

0.009

 

0.009

 

0.009

 

0.009

 

0.009

 

0.009

 

25

 

0.009

 

0.009

 

0.009

 

0.009

 

0.009

 

0.009

 

0.010

 

0.010

 

0.010

 

0.010

 

0.010

 

0.010

 

26

 

0.010

 

0.011

 

0.012

 

0.013

 

0.013

 

0.014

 

0.015

 

0.016

 

0.017

 

0.018

 

0.018

 

0.019

 

27

 

0.020

 

0.021

 

0.022

 

0.023

 

0.023

 

0.024

 

0.025

 

0.026

 

0.027

 

0.028

 

0.028

 

0.029

 

28

 

0.030

 

0.031

 

0.032

 

0.033

 

0.033

 

0.034

 

0.035

 

0.036

 

0.037

 

0.038

 

0.038

 

0.039

 

29

 

0.040

 

0.041

 

0.042

 

0.043

 

0.043

 

0.044

 

0.045

 

0.046

 

0.047

 

0.048

 

0.048

 

0.049

 

30

 

0.050

 

0.051

 

0.052

 

0.053

 

0.053

 

0.054

 

0.055

 

0.056

 

0.057

 

0.058

 

0.058

 

0.059

 

31

 

0.060

 

0.061

 

0.062

 

0.063

 

0.063

 

0.064

 

0.065

 

0.066

 

0.067

 

0.068

 

0.068

 

0.069

 

32

 

0.070

 

0.071

 

0.072

 

0.073

 

0.073

 

0.074

 

0.075

 

0.076

 

0.077

 

0.078

 

0.078

 

0.079

 

33

 

0.080

 

0.081

 

0.082

 

0.083

 

0.083

 

0.084

 

0.085

 

0.086

 

0.087

 

0.088

 

0.088

 

0.089

 

34

 

0.090

 

0.091

 

0.092

 

0.093

 

0.093

 

0.094

 

0.095

 

0.096

 

0.097

 

0.098

 

0.098

 

0.099

 

35

 

0.100

 

0.101

 

0.102

 

0.103

 

0.103

 

0.104

 

0.105

 

0.106

 

0.107

 

0.108

 

0.108

 

0.109

 

36

 

0.110

 

0.111

 

0.112

 

0.113

 

0.113

 

0.114

 

0.115

 

0.116

 

0.117

 

0.118

 

0.118

 

0.119

 

37

 

0.120

 

0.121

 

0.122

 

0.123

 

0.123

 

0.124

 

0.125

 

0.126

 

0.127

 

0.128

 

0.128

 

0.129

 

38

 

0.130

 

0.131

 

0.132

 

0.133

 

0.133

 

0.134

 

0.135

 

0.136

 

0.137

 

0.138

 

0.138

 

0.139

 

39

 

0.140

 

0.141

 

0.142

 

0.143

 

0.143

 

0.144

 

0.145

 

0.146

 

0.147

 

0.148

 

0.148

 

0.149

 

40

 

0.150

 

0.151

 

0.152

 

0.153

 

0.153

 

0.154

 

0.155

 

0.156

 

0.157

 

0.158

 

0.158

 

0.159

 

41

 

0.160

 

0.161

 

0.162

 

0.163

 

0.163

 

0.164

 

0.165

 

0.166

 

0.167

 

0.168

 

0.168

 

0.169

 

42

 

0.170

 

0.171

 

0.172

 

0.173

 

0.173

 

0.174

 

0.175

 

0.176

 

0.177

 

0.178

 

0.178

 

0.179

 

43

 

0.180

 

0.181

 

0.182

 

0.183

 

0.183

 

0.184

 

0.185

 

0.186

 

0.187

 

0.188

 

0.188

 

0.189

 

44

 

0.190

 

0.191

 

0.192

 

0.193

 

0.193

 

0.194

 

0.195

 

0.196

 

0.197

 

0.198

 

0.198

 

0.199

 

45

 

0.200

 

0.203

 

0.205

 

0.208

 

0.210

 

0.213

 

0.215

 

0.218

 

0.220

 

0.223

 

0.225

 

0.228

 

46

 

0.230

 

0.233

 

0.235

 

0.238

 

0.240

 

0.243

 

0.245

 

0.248

 

0.250

 

0.253

 

0.255

 

0.258

 

47

 

0.260

 

0.263

 

0.265

 

0.268

 

0.270

 

0.273

 

0.275

 

0.278

 

0.280

 

0.283

 

0.285

 

0.288

 

48

 

0.290

 

0.293

 

0.295

 

0.298

 

0.300

 

0.303

 

0.305

 

0.308

 

0.310

 

0.313

 

0.315

 

0.318

 

49

 

0.320

 

0.323

 

0.325

 

0.328

 

0.330

 

0.333

 

0.335

 

0.338

 

0.340

 

0.343

 

0.345

 

0.348

 

50

 

0.350

 

0.353

 

0.355

 

0.358

 

0.360

 

0.363

 

0.365

 

0.368

 

0.370

 

0.373

 

0.375

 

0.378

 

51

 

0.380

 

0.383

 

0.385

 

0.388

 

0.390

 

0.393

 

0.395

 

0.398

 

0.400

 

0.403

 

0.405

 

0.408

 

52

 

0.410

 

0.413

 

0.415

 

0.418

 

0.420

 

0.423

 

0.425

 

0.428

 

0.430

 

0.433

 

0.435

 

0.438

 

53

 

0.440

 

0.443

 

0.445

 

0.448

 

0.450

 

0.453

 

0.455

 

0.458

 

0.460

 

0.463

 

0.465

 

0.468

 

54

 

0.470

 

0.473

 

0.475

 

0.478

 

0.480

 

0.483

 

0.485

 

0.488

 

0.490

 

0.493

 

0.495

 

0.498

 

55

 

0.500

 

0.503

 

0.507

 

0.510

 

0.513

 

0.517

 

0.520

 

0.523

 

0.527

 

0.530

 

0.533

 

0.537

 

56

 

0.540

 

0.543

 

0.547

 

0.550

 

0.553

 

0.557

 

0.560

 

0.563

 

0.567

 

0.570

 

0.573

 

0.577

 

57

 

0.580

 

0.583

 

0.587

 

0.590

 

0.593

 

0.597

 

0.600

 

0.603

 

0.607

 

0.610

 

0.613

 

0.617

 

58

 

0.620

 

0.623

 

0.627

 

0.630

 

0.633

 

0.637

 

0.640

 

0.643

 

0.647

 

0.650

 

0.653

 

0.657

 

59

 

0.660

 

0.663

 

0.667

 

0.670

 

0.673

 

0.677

 

0.680

 

0.683

 

0.687

 

0.690

 

0.693

 

0.697

 

60

 

0.700

 

0.705

 

0.710

 

0.715

 

0.720

 

0.725

 

0.730

 

0.735

 

0.740

 

0.745

 

0.750

 

0.755

 

61

 

0.760

 

0.765

 

0.770

 

0.775

 

0.780

 

0.785

 

0.790

 

0.795

 

0.800

 

0.805

 

0.810

 

0.815

 

62

 

0.820

 

0.825

 

0.830

 

0.835

 

0.840

 

0.845

 

0.850

 

0.855

 

0.860

 

0.865

 

0.870

 

0.875

 

63

 

0.880

 

0.885

 

0.890

 

0.895

 

0.900

 

0.905

 

0.910

 

0.915

 

0.920

 

0.925

 

0.930

 

0.935

 

64

 

0.940

 

0.945

 

0.950

 

0.955

 

0.960

 

0.965

 

0.970

 

0.975

 

0.980

 

0.985

 

0.990

 

0.995

 

65

 

1.000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

APPENDIX E

Table I(B)

 

3% EARLY RETIREMENT FACTORS @ AGE 65

 

AGE

 

0

 

1

 

2

 

3

 

4

 

5

 

6

 

7

 

8

 

9

 

10

 

11

 

20

 

0.100

 

0.101

 

0.102

 

0.103

 

0.103

 

0.104

 

0.105

 

0.106

 

0.107

 

0.108

 

0.108

 

0.109

 

21

 

0.110

 

0.111

 

0.112

 

0.113

 

0.113

 

0.114

 

0.115

 

0.116

 

0.117

 

0.118

 

0.118

 

0.118

 

22

 

0.120

 

0.121

 

0.122

 

0.123

 

0.123

 

0.124

 

0.125

 

0.126

 

0.127

 

0.128

 

0.128

 

0.129

 

23

 

0.130

 

0.131

 

0.132

 

0.133

 

0.133

 

0.134

 

0.135

 

0.136

 

0.137

 

0.138

 

0.138

 

0.139

 

24

 

0.140

 

0.141

 

0.142

 

0.143

 

0.143

 

0.144

 

0.145

 

0.146

 

0.147

 

0.148

 

0.148

 

0.149

 

25

 

0.150

 

0.151

 

0.152

 

0.153

 

0.153

 

0.154

 

0.155

 

0.156

 

0.157

 

0.158

 

0.158

 

0.159

 

26

 

0.160

 

0.161

 

0.162

 

0.163

 

0.163

 

0.164

 

0.165

 

0.166

 

0.167

 

0.168

 

0.168

 

0.169

 

27

 

0.170

 

0.171

 

0.172

 

0.173

 

0.173

 

0.174

 

0.175

 

0.176

 

0.177

 

0.178

 

0.178

 

0.179

 

28

 

0.180

 

0.181

 

0.182

 

0.183

 

0.183

 

0.184

 

0.185

 

0.186

 

0.187

 

0.188

 

0.188

 

0.189

 

29

 

0.190

 

0.191

 

0.192

 

0.193

 

0.193

 

0.194

 

0.195

 

0.196

 

0.197

 

0.198

 

0.198

 

0.199

 

30

 

0.200

 

0.201

 

0.202

 

0.203

 

0.203

 

0.204

 

0.205

 

0.206

 

0.207

 

0.208

 

0.208

 

0.209

 

31

 

0.210

 

0.211

 

0.212

 

0.213

 

0.213

 

0.214

 

0.215

 

0.216

 

0.217

 

0.218

 

0.218

 

0.219

 

32

 

0.220

 

0.221

 

0.222

 

0.223

 

0.223

 

0.224

 

0.225

 

0.226

 

0.227

 

0.228

 

0.228

 

0.229

 

33

 

0.230

 

0.231

 

0.232

 

0.233

 

0.233

 

0.234

 

0.235

 

0.236

 

0.237

 

0.238

 

0.238

 

0.239

 

34

 

0.240

 

0.241

 

0.242

 

0.243

 

0.243

 

0.244

 

0.245

 

0.246

 

0.247

 

0.248

 

0.248

 

0.249

 

35

 

0.250

 

0.251

 

0.252

 

0.253

 

0.253

 

0.254

 

0.255

 

0.256

 

0.257

 

0.258

 

0.258

 

0.259

 

36

 

0.260

 

0.261

 

0.262

 

0.263

 

0.263

 

0.264

 

0.265

 

0.266

 

0.267

 

0.268

 

0.268

 

0.269

 

37

 

0.270

 

0.271

 

0.272

 

0.273

 

0.273

 

0.274

 

0.275

 

0.276

 

0.277

 

0.278

 

0.278

 

0.279

 

38

 

0.280

 

0.281

 

0.282

 

0.283

 

0.283

 

0.284

 

0.285

 

0.286

 

0.287

 

0.288

 

0.288

 

0.289

 

39

 

0.290

 

0.291

 

0.292

 

0.293

 

0.293

 

0.294

 

0.295

 

0.296

 

0.297

 

0.298

 

0.298

 

0.299

 

40

 

0.300

 

0.302

 

0.303

 

0.305

 

0.307

 

0.308

 

0.310

 

0.312

 

0.313

 

0.315

 

0.317

 

0.318

 

41

 

0.320

 

0.322

 

0.323

 

0.325

 

0.327

 

0.328

 

0.330

 

0.332

 

0.333

 

0.335

 

0.337

 

0.338

 

42

 

0.340

 

0.342

 

0.343

 

0.345

 

0.347

 

0.348

 

0.350

 

0.352

 

0.353

 

0.355

 

0.357

 

0.358

 

43

 

0.360

 

0.362

 

0.363

 

0.365

 

0.367

 

0.368

 

0.370

 

0.372

 

0.373

 

0.375

 

0.377

 

0.378

 

44

 

0.380

 

0.382

 

0.383

 

0.385

 

0.387

 

0.388

 

0.390

 

0.392

 

0.393

 

0.395

 

0.397

 

0.398

 

45

 

0.400

 

0.402

 

0.405

 

0.408

 

0.410

 

0.413

 

0.415

 

0.417

 

0.420

 

0.423

 

0.425

 

0.428

 

46

 

0.430

 

0.432

 

0.435

 

0.438

 

0.440

 

0.443

 

0.445

 

0.447

 

0.450

 

0.453

 

0.455

 

0.458

 

47

 

0.460

 

0.462

 

0.465

 

0.468

 

0.470

 

0.473

 

0.475

 

0.477

 

0.480

 

0.483

 

0.485

 

0.488

 

48

 

0.490

 

0.492

 

0.495

 

0.498

 

0.500

 

0.503

 

0.505

 

0.507

 

0.510

 

0.513

 

0.515

 

0.518

 

49

 

0.520

 

0.522

 

0.525

 

0.528

 

0.530

 

0.533

 

0.535

 

0.537

 

0.540

 

0.543

 

0.545

 

0.548

 

50

 

0.550

 

0.552

 

0.555

 

0.558

 

0.560

 

0.563

 

0.565

 

0.567

 

0.570

 

0.573

 

0.575

 

0.578

 

51

 

0.580

 

0.582

 

0.585

 

0.588

 

0.590

 

0.593

 

0.595

 

0.597

 

0.600

 

0.603

 

0.605

 

0.608

 

52

 

0.610

 

0.612

 

0.615

 

0.618

 

0.620

 

0.623

 

0.625

 

0.627

 

0.630

 

0.633

 

0.635

 

0.638

 

53

 

0.640

 

0.642

 

0.645

 

0.648

 

0.650

 

0.653

 

0.655

 

0.657

 

0.660

 

0.663

 

0.665

 

0.668

 

54

 

0.670

 

0.672

 

0.675

 

0.678

 

0.680

 

0.683

 

0.685

 

0.687

 

0.690

 

0.693

 

0.695

 

0.698

 

55

 

0.700

 

0.702

 

0.705

 

0.708

 

0.710

 

0.713

 

0.715

 

0.717

 

0.720

 

0.723

 

0.725

 

0.728

 

56

 

0.730

 

0.732

 

0.735

 

0.738

 

0.740

 

0.743

 

0.745

 

0.747

 

0.750

 

0.753

 

0.755

 

0.758

 

57

 

0.760

 

0.762

 

0.765

 

0.768

 

0.770

 

0.773

 

0.775

 

0.777

 

0.780

 

0.783

 

0.785

 

0.788

 

58

 

0.790

 

0.792

 

0.795

 

0.798

 

0.800

 

0.803

 

0.805

 

0.807

 

0.810

 

0.813

 

0.815

 

0.818

 

59

 

0.820

 

0.822

 

0.825

 

0.828

 

0.830

 

0.833

 

0.835

 

0.837

 

0.840

 

0.843

 

0.845

 

0.848

 

60

 

0.850

 

0.852

 

0.855

 

0.858

 

0.860

 

0.863

 

0.865

 

0.867

 

0.870

 

0.873

 

0.875

 

0.878

 

61

 

0.880

 

0.882

 

0.885

 

0.888

 

0.890

 

0.893

 

0.895

 

0.897

 

0.900

 

0.903

 

0.905

 

0.908

 

62

 

0.910

 

0.912

 

0.915

 

0.918

 

0.920

 

0.923

 

0.925

 

0.927

 

0.930

 

0.933

 

0.935

 

0.938

 

63

 

0.940

 

0.942

 

0.945

 

0.948

 

0.950

 

0.953

 

0.955

 

0.957

 

0.960

 

0.963

 

0.965

 

0.968

 

64

 

0.970

 

0.972

 

0.975

 

0.978

 

0.980

 

0.983

 

0.985

 

0.987

 

0.990

 

0.993

 

0.995

 

0.998

 

65

 

1.000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

APPENDIX E

Table I(C)

 

R/70 & R/80 EARLY RETIREMENT FACTORS @ AGE 65

 

AGE

 

0

 

1

 

2

 

3

 

4

 

5

 

6

 

7

 

8

 

9

 

10

 

11

 

45

 

0.700

 

0.701

 

0.703

 

0.704

 

0,705

 

0.706

 

0.708

 

0.709

 

0.710

 

0.711

 

0.713

 

0.714

 

46

 

0.715

 

0.716

 

0.718

 

0.719

 

0.720

 

0.721

 

0.723

 

0.724

 

0.725

 

0.726

 

0,728

 

0,729

 

47

 

0.730

 

0.731

 

0.733

 

0.734

 

0.735

 

0.736

 

0.738

 

0.739

 

0.740

 

0.741

 

0.743

 

0.744

 

48

 

0.745

 

0.746

 

0.748

 

0.749

 

0,750

 

0.751

 

0.753

 

0.754

 

0.755

 

0.756

 

0.758

 

0.759

 

49

 

0:760

 

0.761

 

0.763

 

0.764

 

0.765

 

0.766

 

0.768

 

0.769

 

0.770

 

0.771

 

0.773

 

0.774

 

50

 

0.775

 

0.776

 

0.778

 

0.779

 

0.780

 

0.781

 

0.783

 

0.784

 

0.785

 

0.786

 

0.788

 

0.789

 

51

 

0.790

 

0.791

 

0.793

 

0.794

 

0.795

 

0.796

 

0.798

 

0.799

 

0.800

 

0.801

 

0.803

 

0.804

 

52

 

0.805

 

0.806

 

0.808

 

0.809

 

0.810

 

0.811

 

0.813

 

0.814

 

0.815

 

0.816

 

0.818

 

0.819

 

53

 

0.820

 

0.821

 

0.823

 

0.824

 

0.825

 

0.826

 

0.828

 

0.829

 

0.830

 

0.831

 

0.833

 

0.834

 

54

 

0.835

 

0.836

 

0.838

 

0.839

 

0.840

 

0.841

 

0.843

 

0.844

 

0.845

 

0.846

 

0.848

 

0.849

 

55

 

0.850

 

0.851

 

0.853

 

0.854

 

0.855

 

0.856

 

0.858

 

0.859

 

0.860

 

0.861

 

0.863

 

0.864

 

56

 

0.865

 

0.866

 

0.868

 

0.869

 

0.870

 

0.871

 

0.873

 

0.874

 

0.875

 

0.876

 

0.878

 

0.879

 

57

 

0.880

 

0.881

 

0.883

 

0.884

 

0.885

 

0.886

 

0.888

 

0.889

 

0.890

 

0.891

 

0.893

 

0.894

 

58

 

0.895

 

0.896

 

0.898

 

0.899

 

0.900

 

0.901

 

0.903

 

0.904

 

0.905

 

0.906

 

0.908

 

0.909

 

59

 

0.910

 

0.911

 

0.913

 

0.914

 

0.915

 

0.916

 

0.918

 

0.919

 

0.920

 

0.921

 

0.923

 

0.924

 

60

 

0,925

 

0.926

 

0.928

 

0.929

 

0.930

 

0.931

 

0.933

 

0.934

 

0.935

 

0.936

 

0.938

 

0.939

 

61

 

0.940

 

0.941

 

0.943

 

0.944

 

0.945

 

0.946

 

0.948

 

0.949

 

0.950

 

0.951

 

0.953

 

0.954

 

62

 

0.955

 

0.956

 

0.958

 

0:959

 

0.960

 

0.961

 

0.963

 

0.964

 

0.965

 

0.966

 

0.968

 

0.969

 

63

 

0.970

 

0.971

 

0.973

 

0.974

 

0.975

 

0.976

 

0.978

 

0.979

 

0.980

 

0.981

 

0.983

 

0.984

 

64

 

0.985

 

0.986

 

0.988

 

0.989

 

0.990

 

0.991

 

0.993

 

0.994

 

0.995

 

0.996

 

0.998

 

0.999

 

65

 

1.000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

APPENDIX E

Table II(A)

 

ACTUARIAL EQUIVALENT EARLY RETIREMENT FACTORS UNREDUCED AGE 62

 

AGE

 

0

 

1

 

2

 

3

 

4

 

5

 

6

 

7

 

8

 

9

 

10

 

11

 

20

 

0.080

 

0.081

 

0.082

 

0.083

 

0.083

 

0.084

 

0.085

 

0.086

 

0.087

 

0.088

 

0.088

 

0.089

 

21

 

0.090

 

0.091

 

0.092

 

0.093

 

0.093

 

0.094

 

0.095

 

0.096

 

0.097

 

0.098

 

0.098

 

0.099

 

22

 

0.100

 

0.101

 

0.102

 

0.103

 

0.103

 

0.104

 

0.105

 

0.106

 

0.107

 

0.108

 

0.108

 

0.109

 

23

 

0.110

 

0.111

 

0.112

 

0.113

 

0.113

 

0.114

 

0.115

 

0.116

 

0.117

 

0.118

 

0.118

 

0.119

 

24

 

0.120

 

0.121

 

0.122

 

0.123

 

0.123

 

0.124

 

0.125

 

0.126

 

0.127

 

0.128

 

0.128

 

0.129

 

25

 

0.130

 

0.131

 

0.132

 

0.133

 

0.133

 

0.134

 

0.135

 

0.136

 

0.137

 

0.138

 

0.138

 

0.139

 

26

 

0.140

 

0.141

 

0.142

 

0.143

 

0.143

 

0.144

 

0.145

 

0.146

 

0.147

 

0.148

 

0.148

 

0.149

 

27

 

0.150

 

0.151

 

0.152

 

0.153

 

0.153

 

0.154

 

0.155

 

0.156

 

0.157

 

0.158

 

0.158

 

0.159

 

28

 

0.160

 

0.161

 

0.162

 

0.163

 

0.163

 

0.164

 

0.165

 

0.166

 

0.167

 

0.168

 

0.168

 

0.169

 

29

 

0.170

 

0.171

 

0.172

 

0.173

 

0.173

 

0.174

 

0.175

 

0.176

 

0.177

 

0.178

 

0.178

 

0.179

 

30

 

0.180

 

0.181

 

0.182

 

0.183

 

0.183

 

0.184

 

0.185

 

0.186

 

0.187

 

0.188

 

0.188

 

0.189

 

31

 

0.190

 

0.191

 

0.192

 

0.193

 

0.193

 

0.194

 

0.195

 

0.196

 

0.197

 

0.198

 

0.198

 

0.199

 

32

 

0.200

 

0.201

 

0.202

 

0.203

 

0.203

 

0.204

 

0.205

 

0.206

 

0.207

 

0.208

 

0.208

 

0.209

 

33

 

0.210

 

0.211

 

0.212

 

0.213

 

0.213

 

0.214

 

0.215

 

0.216

 

0.217

 

0.218

 

0.218

 

0.219

 

34

 

0.220

 

0.221

 

0.222

 

0.223

 

0.223

 

0.224

 

0.225

 

0.226

 

0.227

 

0.228

 

0.228

 

0.229

 

35

 

0.230

 

0.231

 

0.232

 

0.233

 

0.233

 

0.234

 

0.235

 

0.236

 

0.237

 

0.238

 

0.238

 

0.239

 

36

 

0.240

 

0.241

 

0.242

 

0.243

 

0.243

 

0.244

 

0.245

 

0.246

 

0.247

 

0.248

 

0.248

 

0.249

 

37

 

0.250

 

0.251

 

0.252

 

0.253

 

0.253

 

0.254

 

0.255

 

0.256

 

0.257

 

0.258

 

0.258

 

0.259

 

38

 

0.260

 

0.261

 

0.262

 

0.263

 

0.263

 

0.264

 

0.265

 

0.266

 

0.267

 

0.268

 

0.268

 

0.269

 

39

 

0.270

 

0.271

 

0.272

 

0.273

 

0.273

 

0.274

 

0.275

 

0.276

 

0.277

 

0.278

 

0.278

 

0.279

 

40

 

0.280

 

0.282

 

0.283

 

0.285

 

0.287

 

0.288

 

0.290

 

0.292

 

0.293

 

0.295

 

0.297

 

0.298

 

41

 

0.300

 

0.302

 

0.303

 

0.305

 

0.307

 

0.308

 

0.310

 

0.312

 

0.313

 

0.315

 

0.317

 

0.318

 

42

 

0.320

 

0.322

 

0.323

 

0.325

 

0.327

 

0.328

 

0.330

 

0.332

 

0.333

 

0.335

 

0.337

 

0.338

 

43

 

0.340

 

0.342

 

0.343

 

0.345

 

0.347

 

0.348

 

0.350

 

0.352

 

0.353

 

0.355

 

0.357

 

0.358

 

44

 

0.360

 

0.362

 

0.363

 

0.365

 

0.367

 

0.368

 

0.370

 

0.372

 

0.373

 

0.375

 

0.377

 

0.378

 

45

 

0.380

 

0.383

 

0.385

 

0.388

 

0.390

 

0.393

 

0.395

 

0.398

 

0.400

 

0.403

 

0.405

 

0.408

 

46

 

0.410

 

0.413

 

0.415

 

0.418

 

0.420

 

0.423

 

0.425

 

0.428

 

0.430

 

0.433

 

0.435

 

0.438

 

47

 

0.440

 

0.443

 

0.445

 

0.448

 

0.450

 

0.453

 

0.455

 

0.458

 

0.460

 

0.463

 

0.465

 

0.468

 

48

 

0.470

 

0.473

 

0.475

 

0.478

 

0.480

 

0.483

 

0.485

 

0.488

 

0.490

 

0.493

 

0.495

 

0.498

 

49

 

0.500

 

0.503

 

0.505

 

0.508

 

0.510

 

0.513

 

0.515

 

0.518

 

0.520

 

0.523

 

0.525

 

0.528

 

50

 

0.530

 

0.533

 

0.535

 

0.538

 

0.540

 

0.543

 

0.545

 

0.548

 

0.550

 

0.553

 

0.555

 

0.558

 

51

 

0.560

 

0.563

 

0.565

 

0.568

 

0.570

 

0.573

 

0.575

 

0.578

 

0.580

 

0.583

 

0.585

 

0.588

 

52

 

0.590

 

0.593

 

0.595

 

0.598

 

0.600

 

0.603

 

0.605

 

0.608

 

0.610

 

0.613

 

0.615

 

0.618

 

53

 

0.620

 

0.623

 

0.625

 

0.628

 

0.630

 

0.633

 

0.635

 

0.638

 

0.640

 

0.643

 

0.645

 

0.648

 

54

 

0.650

 

0.653

 

0.655

 

0.658

 

0.660

 

0.663

 

0.665

 

0.668

 

0.670

 

0.673

 

0.675

 

0.678

 

55

 

0.680

 

0.683

 

0.687

 

0.690

 

0.693

 

0.697

 

0.700

 

0.703

 

0.707

 

0.710

 

0.713

 

0.717

 

56

 

0.720

 

0.723

 

0.727

 

0.730

 

0.733

 

0.737

 

0.740

 

0.743

 

0.747

 

0.750

 

0.753

 

0.757

 

57

 

0.760

 

0.763

 

0.767

 

0.770

 

0.773

 

0.777

 

0.780

 

0.783

 

0.787

 

0.790

 

0.793

 

0.797

 

58

 

0.800

 

0.803

 

0.807

 

0.810

 

0.813

 

0.817

 

0.820

 

0.823

 

0.827

 

0.830

 

0.833

 

0.837

 

59

 

0.840

 

0.843

 

0.847

 

0.850

 

0.853

 

0.857

 

0.860

 

0.863

 

0.867

 

0.870

 

0.873

 

0.877

 

60

 

0.880

 

0.885

 

0.890

 

0.895

 

0.900

 

0.905

 

0.910

 

0.915

 

0.920

 

0.925

 

0.930

 

0.935

 

61

 

0.940

 

0.945

 

0.950

 

0.955

 

0.960

 

0.965

 

0.970

 

0.975

 

0.980

 

0.985

 

0.990

 

0.995

 

62

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

63

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

64

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

65

 

1.000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

APPENDIX E

Table II(B)

 

3% EARLY RETIREMENT FACTORS UNREDUCED AGE 62

 

AGE

 

0

 

1

 

2

 

3

 

4

 

5

 

6

 

7

 

8

 

9

 

10

 

11

 

20

 

0.190

 

0.191

 

0.192

 

0.193

 

0.193

 

0.194

 

0.195

 

0.196

 

0.197

 

0.198

 

0.198

 

0.199

 

21

 

0.200

 

0.201

 

0.202

 

0.203

 

0.203

 

0.204

 

0.205

 

0.206

 

0.207

 

0.208

 

0.208

 

0.209

 

22

 

0.210

 

0.211

 

0.212

 

0.213

 

0.213

 

0.214

 

0.215

 

0.216

 

0.217

 

0.218

 

0.218

 

0.219

 

23

 

0.220

 

0.221

 

0.222

 

0.223

 

0.223

 

0.224

 

0.225

 

0.226

 

0.227

 

0.228

 

0.228

 

0.229

 

24

 

0.230

 

0.231

 

0.232

 

0.233

 

0.233

 

0.234

 

0.235

 

0.236

 

0.237

 

0.238

 

0.238

 

0.239

 

25

 

0.240

 

0.241

 

0.242

 

0.243

 

0.243

 

0.244

 

0.245

 

0.246

 

0.247

 

0.248

 

0.248

 

0.249

 

26

 

0.250

 

0.251

 

0.252

 

0.253

 

0.253

 

0.254

 

0.255

 

0.256

 

0.257

 

0.258

 

0.258

 

0.259

 

27

 

0.260

 

0.261

 

0.262

 

0.263

 

0.263

 

0.264

 

0.265

 

0.266

 

0.267

 

0.268

 

0.268

 

0.269

 

28

 

0.270

 

0.271

 

0.272

 

0.273

 

0.273

 

0.274

 

0.275

 

0.276

 

0.277

 

0.278

 

0.278

 

0.279

 

29

 

0.280

 

0.281

 

0.282

 

0.283

 

0.283

 

0.284

 

0.285

 

0.286

 

0.287

 

0.288

 

0.288

 

0.289

 

30

 

0.290

 

0.291

 

0.292

 

0.293

 

0.293

 

0.294

 

0.295

 

0.296

 

0.297

 

0.298

 

0.298

 

0.299

 

31

 

0.300

 

0.301

 

0.302

 

0.303

 

0.303

 

0.304

 

0.305

 

0.306

 

0.307

 

0.308

 

0.308

 

0.309

 

32

 

0.310

 

0.311

 

0.312

 

0.313

 

0.313

 

0.314

 

0.315

 

0.316

 

0.317

 

0.318

 

0.318

 

0.319

 

33

 

0.320

 

0.321

 

0.322

 

0.323

 

0.323

 

0.324

 

0.325

 

0.326

 

0.327

 

0.328

 

0.328

 

0.329

 

34

 

0.330

 

0.331

 

0.332

 

0.333

 

0.333

 

0.334

 

0.335

 

0.336

 

0.337

 

0.338

 

0.338

 

0.339

 

35

 

0.340

 

0.341

 

0.342

 

0.343

 

0.343

 

0.344

 

0.345

 

0.346

 

0.347

 

0.348

 

0.348

 

0.349

 

36

 

0.350

 

0.351

 

0.352

 

0.353

 

0.353

 

0.354

 

0.355

 

0.356

 

0.357

 

0.358

 

0.358

 

0.359

 

37

 

0.360

 

0.361

 

0.362

 

0.363

 

0.363

 

0.364

 

0.365

 

0.366

 

0.367

 

0.368

 

0.368

 

0.369

 

38

 

0.370

 

0.371

 

0.372

 

0.373

 

0.373

 

0.374

 

0.375

 

0.376

 

0.377

 

0.378

 

0.378

 

0.379

 

39

 

0.380

 

0.381

 

0.382

 

0.383

 

0.383

 

0.384

 

0.385

 

0.386

 

0.387

 

0.388

 

0.388

 

0.389

 

40

 

0.390

 

0.392

 

0.393

 

0.395

 

0.397

 

0.398

 

0.400

 

0.402

 

0.403

 

0.405

 

0.407

 

0.408

 

41

 

0.410

 

0.412

 

0.413

 

0.415

 

0.417

 

0.418

 

0.420

 

0.422

 

0.423

 

0.425

 

0.427

 

0.428

 

42

 

0.430

 

0.432

 

0.433

 

0.435

 

0.437

 

0.438

 

0.440

 

0.442

 

0.443

 

0.445

 

0.447

 

0.448

 

43

 

0.450

 

0.452

 

0.453

 

0.455

 

0.457

 

0.458

 

0.460

 

0.462

 

0.463

 

0.465

 

0.467

 

0.468

 

44

 

0.470

 

0.472

 

0.473

 

0.475

 

0.477

 

0.478

 

0.480

 

0.482

 

0.483

 

0.485

 

0.487

 

0.488

 

45

 

0.490

 

0.492

 

0.495

 

0.498

 

0.500

 

0.503

 

0.505

 

0.507

 

0.510

 

0.513

 

0.515

 

0.518

 

46

 

0.520

 

0.522

 

0.525

 

0.528

 

0.530

 

0.533

 

0.535

 

0.537

 

0.540

 

0.543

 

0.545

 

0.548

 

47

 

0.550

 

0.552

 

0.555

 

0.558

 

0.560

 

0.563

 

0.565

 

0.567

 

0.570

 

0.573

 

0.575

 

0.578

 

48

 

0.580

 

0.582

 

0.585

 

0.588

 

0.590

 

0.593

 

0.595

 

0.597

 

0.600

 

0.603

 

0.605

 

0.608

 

49

 

0.610

 

0.612

 

0.615

 

0.618

 

0.620

 

0.623

 

0.625

 

0.627

 

0.630

 

0.633

 

0.635

 

0.638

 

50

 

0.640

 

0.642

 

0.645

 

0.648

 

0.650

 

0.653

 

0.655

 

0.657

 

0.660

 

0.663

 

0.665

 

0.668

 

51

 

0.670

 

0.672

 

0.675

 

0.678

 

0.680

 

0.683

 

0.685

 

0.687

 

0.690

 

0.693

 

0.695

 

0.698

 

52

 

0.700

 

0.702

 

0.705

 

0.708

 

0.710

 

0.713

 

0.715

 

0.717

 

0.720

 

0.723

 

0.725

 

0.728

 

53

 

0.730

 

0.732

 

0.735

 

0.738

 

0.740

 

0.743

 

0.745

 

0.747

 

0.750

 

0.753

 

0.755

 

0.758

 

54

 

0.760

 

0.762

 

0.765

 

0.768

 

0.770

 

0.773

 

0.775

 

0.777

 

0.780

 

0.783

 

0.785

 

0.788

 

55

 

0.790

 

0.792

 

0.795

 

0.798

 

0.800

 

0.803

 

0.805

 

0.807

 

0.810

 

0.813

 

0.815

 

0.818

 

56

 

0.820

 

0.822

 

0.825

 

0.828

 

0.830

 

0.833

 

0.835

 

0.837

 

0.840

 

0.843

 

0.845

 

0.848

 

57

 

0.850

 

0.852

 

0.855

 

0.858

 

0.860

 

0.863

 

0.865

 

0.867

 

0.870

 

0.873

 

0.875

 

0.878

 

58

 

0.880

 

0.882

 

0.885

 

0.888

 

0.890

 

0.893

 

0.895

 

0.897

 

0.900

 

0.903

 

0.905

 

0.908

 

59

 

0.910

 

0.912

 

0.915

 

0.918

 

0.920

 

0.923

 

0.925

 

0.927

 

0.930

 

0.933

 

0.935

 

0.938

 

60

 

0.940

 

0.942

 

0.945

 

0.948

 

0.950

 

0.953

 

0.955

 

0.957

 

0.960

 

0.963

 

0.965

 

0.968

 

61

 

0.970

 

0.972

 

0.975

 

0.978

 

0.980

 

0.983

 

0.985

 

0.987

 

0.990

 

0.993

 

0.995

 

0.998

 

62

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

63

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

64

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

65

 

1.000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

APPENDIX E

Table II(C)

 

R/70 & R/80 EARLY RETIREMENT FACTORS UNREDUCED AGE 62

 

AGE

 

0

 

1

 

2

 

3

 

4

 

5

 

6

 

7

 

8

 

9

 

10

 

11

 

45

 

0.745

 

0.746

 

0.748

 

0.749

 

0.750

 

0.751

 

0.753

 

0.754

 

0.755

 

0.756

 

0.758

 

0.759

 

46

 

0.760

 

0.761

 

0.763

 

0.764

 

0.765

 

0.766

 

0.768

 

0.769

 

0.770

 

0.771

 

0.773

 

0.774

 

47

 

0.775

 

0.776

 

0.778

 

0.779

 

0.780

 

0.781

 

0.783

 

0.784

 

0.785

 

0.786

 

0.788

 

0.789

 

48

 

0.790

 

0.791

 

0.793

 

0.794

 

0.795

 

0.796

 

0.798

 

0.799

 

0.800

 

0.801

 

0.803

 

0.804

 

49

 

0.805

 

0.806

 

0.808

 

0.809

 

0.810

 

0.811

 

0.813

 

0.814

 

0.815

 

0.816

 

0.818

 

0.819

 

50

 

0.820

 

0.821

 

0.823

 

0.824

 

0.825

 

0.826

 

0.828

 

0.829

 

0.830

 

0.831

 

0.833

 

0.834

 

51

 

0.835

 

0.836

 

0.838

 

0.839

 

0.840

 

0.841

 

0.843

 

0.844

 

0.845

 

0.846

 

0.848

 

0.849

 

52

 

0.850

 

0.851

 

0.853

 

0.854

 

0.855

 

0.856

 

0.858

 

0.859

 

0.860

 

0.861

 

0.863

 

0.864

 

53

 

0.865

 

0.866

 

0.868

 

0.869

 

0.870

 

0.871

 

0.873

 

0.874

 

0.875

 

0.876

 

0.878

 

0.879

 

54

 

0.880

 

0.881

 

0.883

 

0.884

 

0.885

 

0.886

 

0.888

 

0.889

 

0.890

 

0.891

 

0.893

 

0.894

 

55

 

0.895

 

0.896

 

0.898

 

0.899

 

0.900

 

0.901

 

0.903

 

0.904

 

0.905

 

0.906

 

0.908

 

0.909

 

56

 

0.910

 

0.911

 

0.913

 

0.914

 

0.915

 

0.916

 

0.918

 

0.919

 

0.920

 

0.921

 

0.923

 

0.924

 

57

 

0.925

 

0.926

 

0.928

 

0.929

 

0.930

 

0.931

 

0.933

 

0.934

 

0.935

 

0.936

 

0.938

 

0.939

 

58

 

0.940

 

0.941

 

0.943

 

0.944

 

0.945

 

0.946

 

0.948

 

0.949

 

0.950

 

0.951

 

0.953

 

0.954

 

59

 

0.955

 

0.956

 

0.958

 

0.959

 

0.960

 

0.961

 

0.963

 

0.964

 

0.965

 

0.966

 

0.968

 

0.969

 

60

 

0.970

 

0.971

 

0.973

 

0.974

 

0.975

 

0.976

 

0.978

 

0.979

 

0.980

 

0.981

 

0.983

 

0.984

 

61

 

0.985

 

0.986

 

0.988

 

0.989

 

0.990

 

0.991

 

0.993

 

0.994

 

0.995

 

0.996

 

0.998

 

0.999

 

62

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

63

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

64

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

65

 

1.000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

Appendix E

Table III(A)

 

ACTUARIAL EQUIVALENT EARLY RETIREMENT FACTORS UNREDUCED AGE 60

 

AGE

 

0

 

1

 

2

 

3

 

4

 

5

 

6

 

7

 

8

 

9

 

10

 

11

 

20

 

0.200

 

0.201

 

0.202

 

0.203

 

0.203

 

0.204

 

0.205

 

0.208

 

0.207

 

0.208

 

0.208

 

0.209

 

21

 

0.210

 

0.211

 

0.212

 

0.213

 

0.213

 

0.214

 

0.215

 

0.216

 

0.217

 

0.218

 

0.218

 

0.219

 

22

 

0.220

 

0.221

 

0.222

 

0.223

 

0.223

 

0.224

 

0.225

 

0.226

 

0.227

 

0.228

 

0.228

 

0.229

 

23

 

0.230

 

0.231

 

0.232

 

0.233

 

0.233

 

0.234

 

0.235

 

0.236

 

0.237

 

0.238

 

0.238

 

0.239

 

24

 

0.240

 

0.241

 

0.242

 

0.243

 

0.243

 

0.244

 

0.245

 

0.246

 

0.247

 

0.248

 

0.248

 

0.249

 

25

 

0.250

 

0.251

 

0.252

 

0.253

 

0.253

 

0.254

 

0.255

 

0.256

 

0.257

 

0.258

 

0.258

 

0.259

 

26

 

0.260

 

0.261

 

0.262

 

0.263

 

0.263

 

0.264

 

0.265

 

0.266

 

0.267

 

0.268

 

0.268

 

0.269

 

27

 

0.270

 

0.271

 

0.272

 

0.273

 

0.273

 

0.274

 

0.275

 

0.276

 

0.277

 

0.278

 

0.278

 

0.279

 

28

 

0.280

 

0.281

 

0.282

 

0.283

 

0.283

 

0.284

 

0.285

 

0.286

 

0.287

 

0.288

 

0.288

 

0.289

 

29

 

0.290

 

0.291

 

0.292

 

0.293

 

0.293

 

0.294

 

0.295

 

0.296

 

0.297

 

0.298

 

0.298

 

0.299

 

30

 

0.300

 

0.301

 

0.302

 

0.303

 

0.303

 

0.304

 

0.305

 

0.306

 

0.307

 

0.308

 

0.308

 

0.309

 

31

 

0.310

 

0.311

 

0.312

 

0.313

 

0.313

 

0.314

 

0.315

 

0.318

 

0.317

 

0.318

 

0.318

 

0.319

 

32

 

0.320

 

0.321

 

0.322

 

0.323

 

0.323

 

0.324

 

0.325

 

0.326

 

0.327

 

0.328

 

0.328

 

0.329

 

33

 

0.330

 

0.331

 

0.332

 

0.333

 

0.333

 

0.334

 

0.335

 

0.336

 

0.337

 

0.338

 

0.338

 

0.339

 

34

 

0.340

 

0.341

 

0.342

 

0.343

 

0.343

 

0.344

 

0.345

 

0.346

 

0.347

 

0.348

 

0.348

 

0.349

 

35

 

0.350

 

0.351

 

0.352

 

0.353

 

0.353

 

0.354

 

0.355

 

0.356

 

0.357

 

0.358

 

0.358

 

0.359

 

36

 

0.360

 

0.361

 

0.362

 

0.363

 

0.363

 

0.364

 

0.365

 

0.366

 

0.367

 

0.368

 

0.268

 

0.369

 

37

 

0.370

 

0.371

 

0.372

 

0.373

 

0.373

 

0.374

 

0.375

 

0.376

 

0.377

 

0.378

 

0.378

 

0.379

 

38

 

0.380

 

0.381

 

0.382

 

0.383

 

0.383

 

0.384

 

0.385

 

0.386

 

0.387

 

0.388

 

0.388

 

0.389

 

39

 

0.390

 

0.391

 

0.392

 

0.393

 

0.393

 

0.394

 

0.395

 

0.396

 

0.397

 

0.398

 

0.398

 

0.399

 

40

 

0.400

 

0.402

 

0.403

 

0.405

 

0.407

 

0.408

 

0.410

 

0.412

 

0.413

 

0.415

 

0.417

 

0.418

 

41

 

0.420

 

0.422

 

0.423

 

0.425

 

0.427

 

0.428

 

0.430

 

0.432

 

0.433

 

0.435

 

0.437

 

0.438

 

42

 

0.440

 

0.442

 

0.443

 

0.445

 

0.447

 

0.448

 

0.450

 

0.452

 

0.453

 

0.455

 

0.457

 

0.458

 

43

 

0.460

 

0.462

 

0.463

 

0.465

 

0.467

 

0.468

 

0.470

 

0.472

 

0.473

 

0.475

 

0.477

 

0.478

 

44

 

0.480

 

0.482

 

0.483

 

0.485

 

0.487

 

0.488

 

0.490

 

0.492

 

0.493

 

0.495

 

0.497

 

0.498

 

45

 

0.500

 

0.503

 

0.505

 

0.508

 

0.510

 

0.513

 

0.515

 

0.518

 

0.520

 

0.523

 

0.525

 

0.528

 

46

 

0.530

 

0.533

 

0.535

 

0.538

 

0.540

 

0.543

 

0.545

 

0.548

 

0.550

 

0.553

 

0.555

 

0.558

 

47

 

0.560

 

0.563

 

0.565

 

0.568

 

0.570

 

0.573

 

0.575

 

0.578

 

0.580

 

0.583

 

0.585

 

0.588

 

48

 

0.590

 

0.593

 

0.595

 

0.598

 

0.600

 

0.603

 

0.605

 

0.608

 

0.610

 

0.613

 

0.615

 

0.618

 

49

 

0.620

 

0.623

 

0.625

 

0.828

 

0.630

 

0.633

 

0.635

 

0.638

 

0.640

 

0.643

 

0.645

 

0.648

 

50

 

0.650

 

0.653

 

0.655

 

0.658

 

0.660

 

0.663

 

0.665

 

0.668

 

0.670

 

0.673

 

0.675

 

0.678

 

51

 

0.680

 

0.683

 

0.685

 

0.688

 

0.690

 

0.693

 

0.695

 

0.698

 

0.700

 

0.703

 

0.705

 

0.708

 

52

 

0.710

 

0.713

 

0.715

 

0.718

 

0.720

 

0.723

 

0.725

 

0.728

 

0.730

 

0.733

 

0.735

 

0.738

 

53

 

0.740

 

0.743

 

0.745

 

0.748

 

0.750

 

0.753

 

0.755

 

0.758

 

0.760

 

0.763

 

0.765

 

0.768

 

54

 

0.770

 

0.773

 

0.775

 

0.778

 

0.780

 

0.783

 

0.785

 

0.788

 

0.790

 

0.793

 

0.795

 

0.798

 

55

 

0.800

 

0.803

 

0.807

 

0.810

 

0.813

 

0.817

 

0.820

 

0.823

 

0.827

 

0.830

 

0.833

 

0.837

 

56

 

0.840

 

0.843

 

0.847

 

0.850

 

0.853

 

0.857

 

0.860

 

0.863

 

0.867

 

0.870

 

0.873

 

0.877

 

57

 

0.880

 

0.883

 

0.887

 

0.890

 

0.893

 

0.897

 

0.900

 

0.903

 

0.907

 

0.910

 

0.913

 

0.917

 

58

 

0.920

 

0.923

 

0.927

 

0.930

 

0.933

 

0.937

 

0.940

 

0.943

 

0.947

 

0.950

 

0.953

 

0.957

 

59

 

0.980

 

0.963

 

0.967

 

0.970

 

0.973

 

0.977

 

0.980

 

0.983

 

0.987

 

0.990

 

0.993

 

0.997

 

60

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

61

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

62

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

63

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

64

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

65

 

1.000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

APPENDIX E

Table III(B)

 

3% EARLY RETIREMENT FACTORS UNREDUCED AGE 60

 

AGE

 

0

 

1

 

2

 

3

 

4

 

5

 

6

 

7

 

8

 

9

 

10

 

11

 

20

 

0.250

 

0.251

 

0.252

 

0.253

 

0.253

 

0.254

 

0.255

 

0.256

 

0.257

 

0.258

 

0.258

 

0.259

 

21

 

0.260

 

0.261

 

0.262

 

0.263

 

0.263

 

0.264

 

0.265

 

0.266

 

0.267

 

0.268

 

0.268

 

0.269

 

22

 

0.270

 

0.271

 

0.272

 

0.273

 

0.273

 

0.274

 

0.275

 

0.276

 

0.277

 

0.278

 

0.278

 

0.279

 

23

 

0.280

 

0.281

 

0.282

 

0.283

 

0.283

 

0.284

 

0.285

 

0.286

 

0.287

 

0.288

 

0.288

 

0.289

 

24

 

0.290

 

0.291

 

0.292

 

0.293

 

0.293

 

0.294

 

0.295

 

0.296

 

0.297

 

0.298

 

0.298

 

0.299

 

25

 

0.300

 

0.301

 

0.302

 

0.303

 

0.303

 

0.304

 

0.305

 

0.306

 

0.307

 

0.308

 

0.308

 

0.309

 

26

 

0.310

 

0.311

 

0.312

 

0.313

 

0.313

 

0.314

 

0.315

 

0.316

 

0.317

 

0.318

 

0.318

 

0.319

 

27

 

0.320

 

0.321

 

0.322

 

0.323

 

0.323

 

0.324

 

0.325

 

0.326

 

0.327

 

0.328

 

0.328

 

0.329

 

28

 

0.330

 

0.331

 

0.332

 

0.333

 

0.333

 

0.334

 

0.335

 

0.336

 

0.337

 

0.338

 

0.338

 

0.339

 

29

 

0.340

 

0.341

 

0.342

 

0.343

 

0.343

 

0.344

 

0.345

 

0.346

 

0.347

 

0.348

 

0.348

 

0.349

 

30

 

0.350

 

0.351

 

0.352

 

0.353

 

0.353

 

0.354

 

0.355

 

0.356

 

0.357

 

0.358

 

0.358

 

0.359

 

31

 

0.360

 

0.361

 

0.362

 

0.363

 

0.363

 

0.364

 

0.365

 

0.366

 

0.367

 

0.368

 

0.368

 

0.369

 

32

 

0.370

 

0.371

 

0.372

 

0.373

 

0.373

 

0.374

 

0.375

 

0.376

 

0.377

 

0.378

 

0.378

 

0.379

 

33

 

0.380

 

0.381

 

0.382

 

0.383

 

0.383

 

0.384

 

0.385

 

0.386

 

0.387

 

0.388

 

0.388

 

0.389

 

34

 

0.390

 

0.391

 

0.392

 

0.393

 

0.393

 

0.394

 

0.395

 

0.396

 

0.397

 

0.398

 

0.398

 

0.399

 

35

 

0.400

 

0.401

 

0.402

 

0.403

 

0.403

 

0.404

 

0.405

 

0.406

 

0.407

 

0.408

 

0.408

 

0.409

 

36

 

0.410

 

0.411

 

0.412

 

0.413

 

0.413

 

0.414

 

0.415

 

0.416

 

0.417

 

0.418

 

0.418

 

0.419

 

37

 

0.420

 

0.421

 

0.422

 

0.423

 

0.423

 

0.424

 

0.425

 

0.426

 

0.427

 

0.428

 

0.428

 

0.429

 

38

 

0.430

 

0.431

 

0.432

 

0.433

 

0.433

 

0.434

 

0.435

 

0.436

 

0.437

 

0.438

 

0.438

 

0.439

 

39

 

0.440

 

0.441

 

0.442

 

0.443

 

0.443

 

0.444

 

0.445

 

0.446

 

0.447

 

0.448

 

0.448

 

0.449

 

40

 

0.450

 

0.452

 

0.453

 

0.455

 

0.457

 

0.458

 

0.460

 

0.462

 

0.463

 

0.465

 

0.467

 

0.468

 

41

 

0.470

 

0.472

 

0.473

 

0.475

 

0.477

 

0.478

 

0.480

 

0.482

 

0.483

 

0.485

 

0.487

 

0.488

 

42

 

0.490

 

0.492

 

0.493

 

0.495

 

0.497

 

0.498

 

0.500

 

0.502

 

0.503

 

0.505

 

0.507

 

0.508

 

43

 

0.510

 

0.512

 

0.513

 

0.515

 

0.517

 

0.518

 

0.520

 

0.522

 

0.523

 

0.525

 

0.527

 

0.528

 

44

 

0.530

 

0.532

 

0.533

 

0.535

 

0.537

 

0.538

 

0.540

 

0.542

 

0.543

 

0.545

 

0.547

 

0.548

 

45

 

0.550

 

0.552

 

0.555

 

0.558

 

0.560

 

0.563

 

0.565

 

0.567

 

0.570

 

0.573

 

0.575

 

0.578

 

46

 

0.580

 

0.582

 

0.585

 

0.588

 

0.590

 

0.593

 

0.595

 

0.597

 

0.600

 

0.603

 

0.605

 

0.608

 

47

 

0.610

 

0.612

 

0.615

 

0.618

 

0.620

 

0.623

 

0.625

 

0.627

 

0.630

 

0.633

 

0.635

 

0.638

 

48

 

0.640

 

0.642

 

0.645

 

0.648

 

0.650

 

0.653

 

0.655

 

0.657

 

0.660

 

0.663

 

0.665

 

0.668

 

49

 

0.670

 

0.672

 

0.675

 

0.678

 

0.680

 

0.683

 

0.685

 

0.687

 

0.690

 

0.693

 

0.695

 

0.698

 

50

 

0.700

 

0.702

 

0.705

 

0.708

 

0.710

 

0.713

 

0.715

 

0.717

 

0.720

 

0.723

 

0.725

 

0.728

 

51

 

0.730

 

0.732

 

0.735

 

0.738

 

0.740

 

0.743

 

0.745

 

0.747

 

0.750

 

0.753

 

0.755

 

0.758

 

52

 

0.760

 

0.762

 

0.765

 

0.768

 

0.770

 

0.773

 

0.775

 

0.777

 

0.780

 

0.783

 

0.785

 

0.788

 

53

 

0.790

 

0.792

 

0.795

 

0.798

 

0.800

 

0.803

 

0.805

 

0.807

 

0.810

 

0.813

 

0.815

 

0.818

 

54

 

0.820

 

0.822

 

0.825

 

0.828

 

0.830

 

0.833

 

0.835

 

0.837

 

0.840

 

0.843

 

0.845

 

0.848

 

55

 

0.850

 

0.852

 

0.855

 

0.858

 

0.860

 

0.863

 

0.865

 

0.867

 

0.870

 

0.873

 

0.875

 

0.878

 

56

 

0.880

 

0.882

 

0.885

 

0.888

 

0.890

 

0.893

 

0.895

 

0.897

 

0.900

 

0.903

 

0.905

 

0.908

 

57

 

0.910

 

0.912

 

0.915

 

0.918

 

0.920

 

0.923

 

0.925

 

0.927

 

0.930

 

0.933

 

0.935

 

0.938

 

58

 

0.940

 

0.942

 

0.945

 

0.948

 

0.950

 

0.953

 

0.955

 

0.957

 

0.960

 

0.963

 

0.965

 

0.968

 

59

 

0.970

 

0.972

 

0.975

 

0.978

 

0.980

 

0.983

 

0.985

 

0.987

 

0.990

 

0.993

 

0.995

 

0.998

 

60

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

61

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

62

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

63

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

64

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

65

 

1.000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

APPENDIX E

Table III(C)

 

R/70 & R/80 EARLY RETIREMENT FACTORS UNREDUCED AGE 60

 

AGE

 

0

 

1

 

2

 

3

 

4

 

5

 

6

 

7

 

8

 

9

 

10

 

11

 

45

 

0.775

 

0.776

 

0.778

 

0.779

 

0.780

 

0.781

 

0.783

 

0.784

 

0.785

 

0.786

 

0.788

 

0.789

 

46

 

0.790

 

0.791

 

0.793

 

0.794

 

0.795

 

0.796

 

0.798

 

0.799

 

0.800

 

0.801

 

0.803

 

0.804

 

47

 

0.805

 

0.806

 

0.808

 

0.809

 

0.810

 

0.811

 

0.813

 

0.814

 

0.815

 

0.816

 

0.818

 

0.819

 

48

 

0.820

 

0.821

 

0.823

 

0.824

 

0.825

 

0.826

 

0.828

 

0.829

 

0.830

 

0.831

 

0.833

 

0.834

 

49

 

0.835

 

0.836

 

0.838

 

0.839

 

0.840

 

0.841

 

0.843

 

0.844

 

0.845

 

0.846

 

0.848

 

0.849

 

50

 

0.850

 

0.851

 

0.853

 

0.854

 

0.855

 

0.856

 

0.858

 

0.859

 

0.860

 

0.861

 

0.863

 

0.864

 

51

 

0.865

 

0.866

 

0.868

 

0.869

 

0.870

 

0.871

 

0.873

 

0.874

 

0.875

 

0.876

 

0.878

 

0.879

 

52

 

0.880

 

0.881

 

0.883

 

0.884

 

0.885

 

0.886

 

0.888

 

0.889

 

0.890

 

0.891

 

0.893

 

0.894

 

53

 

0.895

 

0.896

 

0.898

 

0.899

 

0.900

 

0.901

 

0.903

 

0.904

 

0.905

 

0.906

 

0.908

 

0.909

 

54

 

0.910

 

0.911

 

0.913

 

0.914

 

0.915

 

0.916

 

0.918

 

0.919

 

0.920

 

0.921

 

0.923

 

0.924

 

55

 

0.925

 

0.926

 

0.928

 

0.929

 

0.930

 

0.931

 

0.933

 

0.934

 

0.935

 

0.936

 

0.938

 

0.939

 

56

 

0.940

 

0.941

 

0.943

 

0.944

 

0.945

 

0.946

 

0.948

 

0.949

 

0.950

 

0.951

 

0.953

 

0.954

 

57

 

0.955

 

0.956

 

0.958

 

0.959

 

0.960

 

0.961

 

0.963

 

0.964

 

0.965

 

0.966

 

0.968

 

0.969

 

58

 

0.970

 

0.971

 

0.973

 

0.974

 

0.975

 

0.976

 

0.978

 

0.979

 

0.980

 

0.981

 

0.983

 

0.984

 

59

 

0.985

 

0.986

 

0.988

 

0.989

 

0.990

 

0.991

 

0.993

 

0.994

 

0.995

 

0.996

 

0.998

 

0.999

 

60

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

61

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

62

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

63

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

64

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

1.000

 

65

 

1.000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

1/15 1/30 EARLY RETIREMENT FACTORS

APPENDIX E

Table IV

 

AGE

 

0

 

1

 

2

 

3

 

4

 

5

 

6

 

7

 

8

 

9

 

10

 

11

 

20

 

0.004

 

0.004

 

0.004

 

0.004

 

0.004

 

0.004

 

0.005

 

0.005

 

0.005

 

0.005

 

0.005

 

0.005

 

21

 

0.005

 

0.005

 

0.005

 

0.005

 

0.005

 

0.005

 

0.006

 

0.006

 

0.006

 

0.006

 

0.006

 

0.006

 

22

 

0.006

 

0.006

 

0.006

 

0.006

 

0.006

 

0.006

 

0.007

 

0.007

 

0.007

 

0.007

 

0.007

 

0.007

 

23

 

0.007

 

0.007

 

0.007

 

0.007

 

0.007

 

0.007

 

0.008

 

0.008

 

0.008

 

0.008

 

0.008

 

0.008

 

24

 

0.008

 

0.008

 

0.008

 

0.008

 

0.008

 

0.008

 

0.009

 

0.009

 

0.009

 

0.009

 

0.009

 

0.009

 

25

 

0.009

 

0.009

 

0.009

 

0.009

 

0.009

 

0.009

 

0.010

 

0.010

 

0.010

 

0.010

 

0.010

 

0.010

 

26

 

0.010

 

0.011

 

0.012

 

0.013

 

0.013

 

0.014

 

0.015

 

0.016

 

0.017

 

0.018

 

0.018

 

0.019

 

27

 

0.020

 

0.021

 

0.022

 

0.023

 

0.023

 

0.024

 

0.025

 

0.026

 

0.027

 

0.028

 

0.028

 

0.029

 

28

 

0.030

 

0.031

 

0.032

 

0.033

 

0.033

 

0.034

 

0.035

 

0.036

 

0.037

 

0.038

 

0.038

 

0.039

 

29

 

0.040

 

0.041

 

0.042

 

0.043

 

0.043

 

0.044

 

0.045

 

0.046

 

0.047

 

0.048

 

0.048

 

0.049

 

30

 

0.050

 

0.051

 

0.052

 

0.053

 

0.053

 

0.054

 

0.055

 

0.056

 

0.057

 

0.058

 

0.058

 

0.059

 

31

 

0.060

 

0.061

 

0.062

 

0.063

 

0.063

 

0.064

 

0.065

 

0.066

 

0.067

 

0.068

 

0.068

 

0.069

 

32

 

0.070

 

0.071

 

0.072

 

0.073

 

0.073

 

0.074

 

0.075

 

0.076

 

0.077

 

0.078

 

0.078

 

0.079

 

33

 

0.080

 

0.081

 

0.082

 

0.083

 

0.083

 

0.084

 

0.085

 

0.086

 

0.087

 

0.088

 

0.088

 

0.089

 

34

 

0.090

 

0.091

 

0.092

 

0.093

 

0.093

 

0.094

 

0.095

 

0.096

 

0.097

 

0.098

 

0.098

 

0.099

 

35

 

0.100

 

0.101

 

0.102

 

0.103

 

0.103

 

0.104

 

0.105

 

0.106

 

0.107

 

0.108

 

0.108

 

0.109

 

36

 

0.110

 

0.111

 

0.112

 

0.113

 

0.113

 

0.114

 

0.115

 

0.116

 

0.117

 

0.118

 

0.118

 

0.119

 

37

 

0.120

 

0.121

 

0.122

 

0.123

 

0.123

 

0.124

 

0.125

 

0.126

 

0.127

 

0.128

 

0.128

 

0.129

 

38

 

0.130

 

0.131

 

0.132

 

0.133

 

0.133

 

0.134

 

0.135

 

0.136

 

0.137

 

0.138

 

0.138

 

0.139

 

39

 

0.140

 

0.141

 

0.142

 

0.143

 

0.143

 

0.144

 

0.145

 

0.146

 

0.147

 

0.148

 

0.148

 

0.149

 

40

 

0.150

 

0.151

 

0.152

 

0.153

 

0.153

 

0.154

 

0.155

 

0.156

 

0.157

 

0.158

 

0.158

 

0.159

 

41

 

0.160

 

0.161

 

0.162

 

0.163

 

0.163

 

0.164

 

0.165

 

0.166

 

0.167

 

0.168

 

0.168

 

0.169

 

42

 

0.170

 

0.171

 

0.172

 

0.173

 

0.173

 

0.174

 

0.175

 

0.176

 

0.177

 

0.178

 

0.178

 

0.179

 

43

 

0.180

 

0.181

 

0.182

 

0.183

 

0.183

 

0.184

 

0.185

 

0.186

 

0.187

 

0.188

 

0.188

 

0.189

 

44

 

0.190

 

0.191

 

0.192

 

0.193

 

0.193

 

0.194

 

0.195

 

0.196

 

0.197

 

0.198

 

0.198

 

0.199

 

45

 

0.200

 

0.203

 

0.205

 

0.208

 

0.210

 

0.213

 

0.215

 

0.218

 

0.220

 

0.223

 

0.225

 

0.228

 

46

 

0.230

 

0.233

 

0.235

 

0.238

 

0.240

 

0.243

 

0.245

 

0.248

 

0.250

 

0.253

 

0.255

 

0.258

 

47

 

0.260

 

0.263

 

0.265

 

0.268

 

0.270

 

0.273

 

0.275

 

0.278

 

0.280

 

0.283

 

0.285

 

0.288

 

48

 

0.290

 

0.293

 

0.295

 

0.298

 

0.300

 

0.303

 

0.305

 

0.308

 

0.310

 

0.313

 

0.315

 

0.318

 

49

 

0.320

 

0.323

 

0.325

 

0.328

 

0.330

 

0.333

 

0.335

 

0.338

 

0.340

 

0.343

 

0.345

 

0.348

 

50

 

0.350

 

0.353

 

0.355

 

0.358

 

0.360

 

0.363

 

0.365

 

0.368

 

0.370

 

0.373

 

0.375

 

0.378

 

51

 

0.380

 

0.383

 

0.385

 

0.388

 

0.390

 

0.393

 

0.395

 

0.398

 

0.400

 

0.403

 

0.405

 

0.408

 

52

 

0.410

 

0.413

 

0.415

 

0.418

 

0.420

 

0.423

 

0.425

 

0.428

 

0.430

 

0.433

 

0.435

 

0.438

 

53

 

0.440

 

0.443

 

0.445

 

0.448

 

0.450

 

0.453

 

0.455

 

0.458

 

0.460

 

0.463

 

0.465

 

0.468

 

54

 

0.470

 

0.473

 

0.475

 

0.478

 

0.480

 

0.483

 

0.485

 

0.488

 

0.490

 

0.493

 

0.495

 

0.498

 

55

 

0.500

 

0.503

 

0.506

 

0.508

 

0.511

 

0.514

 

0.517

 

0.519

 

0.522

 

0.525

 

0.528

 

0.530

 

56

 

0.533

 

0.536

 

0.539

 

0.542

 

0.544

 

0.547

 

0.550

 

0.553

 

0.556

 

0.559

 

0.561

 

0.564

 

57

 

0.567

 

0.570

 

0.573

 

0.575

 

0.578

 

0.581

 

0.584

 

0.586

 

0.589

 

0.592

 

0.595

 

0.597

 

58

 

0.600

 

0.603

 

0.606

 

0.608

 

0.611

 

0.614

 

0.617

 

0.619

 

0.622

 

0.625

 

0.628

 

0.630

 

59

 

0.633

 

0.636

 

0.639

 

0.642

 

0.644

 

0.647

 

0.650

 

0.653

 

0.656

 

0.659

 

0.661

 

0.664

 

60

 

0.667

 

0.673

 

0.678

 

0.684

 

0.689

 

0.685

 

0.700

 

0.706

 

0.711

 

0.717

 

0.722

 

0.728

 

61

 

0.733

 

0.739

 

0.744

 

0.750

 

0.755

 

0.761

 

0.787

 

0.772

 

0.778

 

0.783

 

0.789

 

0.794

 

62

 

0.800

 

0.806

 

0.811

 

0.817

 

0.822

 

0.828

 

0.834

 

0.839

 

0.845

 

0.850

 

0.856

 

0.861

 

63

 

0.867

 

0.873

 

0.878

 

0.884

 

0.889

 

0.895

 

0.900

 

0.906

 

0.911

 

0.917

 

0.922

 

0.928

 

64

 

0.933

 

0.939

 

0.944

 

0.950

 

0.955

 

0.961

 

0.967

 

0.972

 

0.978

 

0.983

 

0.989

 

0.994

 

65

 

1.000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Appendix F

 

100% J&S W/O 10 YEAR CERTAIN
1998 GBB89 ASSUMPTIONS

 

 

 

 

AGE

 

OPTION 4

 

19

 

0.990

%

20

 

0.990

 

21

 

0.989

 

22

 

0.988

 

23

 

0.987

 

24

 

0.986

 

25

 

0.985

 

26

 

0.984

 

27

 

0.983

 

28

 

0.982

 

29

 

0.981

 

30

 

0.980

 

31

 

0.979

 

32

 

0.978

 

33

 

0.977

 

34

 

0.976

 

35

 

0.975

 

36

 

0.973

 

37

 

0.971

 

38

 

0.969

 

39

 

0.967

 

40

 

0.965

 

41

 

0.963

 

42

 

0.961

 

43

 

0.959

 

44

 

0.957

 

45

 

0.955

 

46

 

0.952

 

47

 

0.949

 

48

 

0.946

 

49

 

0.943

 

50

 

0.940

 

51

 

0.936

 

52

 

0.932

 

53

 

0.928

 

54

 

0.924

 

55

 

0.920

 

56

 

0.915

 

57

 

0.910

 

58

 

0.905

 

59

 

0.900

 

60

 

0.895

 

61

 

0.889

 

62

 

0.883

 

63

 

0.877

 

64

 

0.871

 

65

 

0.865

 

 

 

 

 

FACTOR B

 

0.5

%

MAXIMUM

 

0.99

%

 

WHEN THE MEMBER AND CA AGES DIFFER:

 

ADD FACTOR B FOR EACH YEAR THE CA IS OLDER THAN THE MEMBER

 

SUBTRACT FACTOR B FOR EACH YEAR THE CA IS YOUNGER THAN THE MEMBER

 

--------------------------------------------------------------------------------


 

100% J&S W/O 10 YEAR CERTAIN

1998 GBB89 ASSUMPTIONS

 

 

 

 

66

 

0.859

 

67

 

0.853

 

68

 

0.847

 

69

 

0.841

 

70

 

0.835

 

71

 

0.829

 

72

 

0.823

 

73

 

0.817

 

74

 

0.811

 

75

 

0.805

 

76

 

0.800

 

77

 

0.795

 

78

 

0.790

 

79

 

0.785

 

80

 

0.780

 

81

 

0.776

 

82

 

0.772

 

83

 

0.768

 

84

 

0.764

 

85

 

0.760

 

86

 

0.756

 

87

 

0.752

 

88

 

0.748

 

89

 

0.744

 

90

 

0.740

 

 

 

 

 

FACTOR B

 

0.5

%

MAXIMUM

 

0.99

%

 

WHEN THE MEMBER AND CA AGES DIFFER:

 

ADD FACTOR B FOR EACH YEAR THE CA IS OLDER THAN THE MEMBER

 

SUBTRACT FACTOR B FOR EACH YEAR THE CA IS YOUNGER THAN THE MEMBER

 

--------------------------------------------------------------------------------


 

Exhibit A

 

 

Employee Contribution Rates

 

 

 

 

Age at
Date of Enrollment
into the
Retirement Fund

 

Employee
Contribution
Rate

 

18

 

1.80

%

19

 

1.90

%

20

 

2.00

%

21

 

2.10

%

22

 

2.20

%

23

 

2.30

%

24

 

2.40

%

25

 

2.50

%

26

 

2.60

%

27

 

2.70

%

28

 

2.80

%

29

 

2.90

%

30

 

3.00

%

31

 

3.10

%

32

 

3.20

%

33

 

3.30

%

34

 

3.40

%

35

 

3.50

%

36

 

3.60

%

37

 

3.70

%

38

 

3.80

%

39

 

3.90

%

40

 

3.90

%

41

 

3.90

%

42

 

3.90

%

43

 

3.90

%

44

 

3.90

%

45

 

3.90

%

46

 

3.90

%

47

 

3.90

%

48

 

3.90

%

49

 

3.90

%

50

 

3.90

%

51

 

3.90

%

52

 

3.90

%

53

 

3.90

%

54

 

3.90

%

55

 

3.90

%

56

 

3.90

%

57

 

3.90

%

58

 

3.90

%

59

 

3.90

%

60

 

3.90

%

61

 

3.90

%

62

 

3.90

%

63

 

3.90

%

64

 

3.90

%

65 and over

 

3.90

%

 

--------------------------------------------------------------------------------